REDACTED EXHIBIT: This Exhibit contains certain identified information that has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. Redacted information is identified
by [***].
         Execution Version
image01.jpg [image01.jpg]


AMENDED AND RESTATED PURCHASE, USE AND MAINTENANCE AGREEMENT
between
BLOOM ENERGY CORPORATION
as Seller
and
2018 ESA PROJECT COMPANY, LLC
as Buyer
dated as of June 30, 2020













--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1
Section 1.1 Definitions
1
Section 1.2 Other Definitional Provisions.
1
ARTICLE II PURCHASE AND SALE
1
Section 2.1 Appointment of Seller
1
Section 2.2 Purchase Orders
1
Section 2.3 Invoicing of Purchase Price
1
Section 2.4 Payment of Purchase Price
1
Section 2.5 Purchase and Sale of Facilities
1
Section 2.6 Purchase Price Adjustment for Portfolio Price Changes.
1
Section 2.7 Purchase Price
1
Section 2.8 Spare Parts.
1
Section 2.9 Non-Scheduled Facilities.
1
Section 2.10 Standby Facilities.
1
Section 2.11 Commencement of Operations Date Deadline.
1
Section 2.12 [***] ESA Fuel Cell Capacity Tag Charges
1
ARTICLE III DELIVERY AND INSTALLATION OF FACILITIES AND OTHER WORK
1
Section 3.1 Access to Site
1
Section 3.2 Delivery; Title; Risk of Loss
1
Section 3.3 Pre-COO Equipment Warranty
1
Section 3.4 Installation Services
1
Section 3.5 Insurance
1
Section 3.6 Right of First Refusal
1
Section 3.7 Third Party Warranties
1
Section 3.8 Access; Cooperation
1
Section 3.9 Performance Standards
1
ARTICLE IV FACILITY SERVICES AND OTHER WORK
1
Section 4.1 In General
1
Section 4.2 Operation and Maintenance Services
1
Section 4.3 Service Fees
1
Section 4.4 Remote Monitoring; BloomConnect
1
Section 4.5 Permits
1
Section 4.6 Coordination of Relationship
1
Section 4.7 Relocation or Removals of Facilities or Power Modules Within
Portfolio Pursuant to ESAs
1
Section 4.8 Remarketing and Redeployment
1
Section 4.9 Calculation of Indexed ESA Tolling Rates
1
Section 4.10 Repurchase and Remove
1
Section 4.11 Plans Regarding Fuel, Tariff Compliance and Mitigation.
1
ARTICLE V WARRANTIES
1
Section 5.1 Facility Services Warranty
1

1
732259453 19618353

--------------------------------------------------------------------------------



Section 5.2 Performance Guaranty
1
Section 5.3 Efficiency Warranty
1
Section 5.4 Performance Warranty
1
Section 5.5 Portfolio Warranty
1
Section 5.6 Exclusions
1
Section 5.7 Efficiency Warranty, Performance Warranty and Portfolio Warranty
Claims.
1
Section 5.8 Indemnification Regarding Performance Under ESAs.
1
Section 5.9 Disclaimers
1
Section 5.10 Title
1
ARTICLE VI RECORDS AND AUDITS
1
Section 6.1 Record-Keeping Documentation; Audit Rights.
1
Section 6.2 Reports; Other Information
1
ARTICLE VII DATA ACCESS
1
Section 7.1 Access to Data and Meters
1
ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF SELLER
1
Section 8.1 Representations and Warranties of Seller
1
Section 8.2 Survival Period
1
ARTICLE IX REPRESENTATIONS AND WARRANTIES OF BUYER
1
Section 9.1 Representations and Warranties of Buyer
1
Section 9.2 Survival Period
1
ARTICLE X CONFIDENTIALITY
1
Section 10.1 Confidential Information
1
Section 10.2 Restricted Access.
1
Section 10.3 Permitted Disclosures.
1
Section 10.4 Communication with ESA Customers
1
ARTICLE XI LICENSE AND OWNERSHIP; SOFTWARE
1
Section 11.1 IP License to Use
1
Section 11.2 Grant of Third Party Software License
1
Section 11.3 No Software Warranty
1
Section 11.4 Effect on Licenses
1
Section 11.5 IP Related Covenants
1
Section 11.6 Representations and Warranties
1
ARTICLE XII EVENTS OF DEFAULT AND TERMINATION
1
Section 12.1 Seller Default
1
Section 12.2 Buyer Default
1
Section 12.3 Buyer’s Remedies upon Occurrence of a Seller Default
1
Section 12.4 Seller’s Remedies Upon Occurrence of a Buyer Default
1
Section 12.5 Preservation of Rights
1
Section 12.6 Force Majeure
1
Section 12.7 Termination of ESAs Following Placed in Service Date; ESA Customer
Purchase Options.
1




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
Section 12.8 Termination of ESAs Prior to Placed in Service Date
1
Section 12.9 Change in Law
1
ARTICLE XIII INDEMNIFICATION
1
Section 13.1 IP Indemnity
1
Section 13.2 General Indemnification of Seller by Buyer
1
Section 13.3 General Indemnification of Buyer by Seller.
1
Section 13.4 Tax Indemnification of Buyer by Seller.
1
Section 13.5 Indemnity Claims Procedure.
1
Section 13.6 Limitation of Liability.
1
Section 13.7 Liquidated Damages; Estoppel
1
Section 13.8 Duplication of Recovery
1
Section 13.9 Indemnification Obligations Net of Insurance Proceeds
1
Section 13.10 Survival
1
ARTICLE XIV MISCELLANEOUS PROVISIONS
1
Section 14.1 Amendment and Modification
1
Section 14.2 Waiver of Compliance; Consents
1
Section 14.3 Notices
1
Section 14.4 Assignment
1
Section 14.5 Dispute Resolution; Service of Process.
1
Section 14.6 Governing Law, Jurisdiction, Venue
1
Section 14.7 Counterparts
1
Section 14.8 Interpretation
1
Section 14.9 Entire Agreement; Ratification
1
Section 14.10 Construction of Agreement
1
Section 14.11 Severability
1
Section 14.12 Further Assurances
1
Section 14.13 Independent Contractor; Subcontracting
1
Section 14.14 Service Providers
1
Section 14.15 Rights to Deliverables
1
Section 14.16 Limitation on Export
1
Section 14.17 Time of Essence
1
Section 14.18 No Rights in Third Parties
1
Section 14.19 Non-Recourse
1



3
732259453 19618353


--------------------------------------------------------------------------------

ANNEXES
Annex A Minimum Power Product and Minimum kWh Example Calculations
Annex B Insurance
EXHIBIT
Exhibit A Form of Purchase Order
Exhibit B Form of Tranche Notice
Exhibit C Form of Project Information Spreadsheet
Exhibit D Form of Certificate of Deposit Milestone Completion
Exhibit E Form of Certificate of Delivery Milestone Completion
Exhibit F Form of Certificate of COO
Exhibit G Form of Bill of Sale
Exhibit H Form of Payment Notice
Exhibit I Form of Event Log
Exhibit J Form of an IE Certificate
Exhibit K Form of Standby Facility Assignment Agreement
Exhibit L Form of Late Facility Payments Calculation
Exhibit M Form of Liquidity Certificate
SCHEDULES
Schedule 1   Portfolio Master Schedule
Schedule 1.1   Tax Equity Items
Schedule 1.2   Example calculation of Repurchase Value
Schedule 2.3   Purchase Price Adders
Schedule 2.5   Delivery Milestone Deliverables and COO Milestone Deliverables
Schedule 2.10   Standby Facilities
Schedule 3.3(1)  Specifications for Bloom Systems and Battery Solution
Schedule 3.4(1)(iii)   Design and Installations Procedures
Schedule 3.4(1)(v)  Commissioning Procedures
Schedule 3.4(1)(xv)  Seller Deliverables
Schedule 3.9   Seller Corporate Safety Plan
Schedule 4.2   Operations and Maintenance Procedures.
Schedule 4.3(1)  Service Fees and Service Fee Adders
Schedule 4.6   Parties’ Managers
Schedule 14.4 Competitors of Seller and Non-Competitors of Seller


--------------------------------------------------------------------------------



AMENDED AND RESTATED PURCHASE, USE AND MAINTENANCE AGREEMENT
This AMENDED AND RESTATED PURCHASE, USE AND MAINTENANCE AGREEMENT (this
“Agreement”), dated as of June 30, 2020 (the “Agreement Date”), is entered into
by and between BLOOM ENERGY CORPORATION, a Delaware corporation (“Seller”), and
2018 ESA Project Company, LLC, a Delaware limited liability company (“Buyer”).
Seller and Buyer are referred to in this Agreement individually, as a “Party”
and, collectively, as the “Parties”.
RECITALS
WHEREAS, Seller is in the business of designing, engineering, constructing,
commissioning, selling, operating, and maintaining on-site solid oxide fuel cell
power generating Facilities comprised of Bloom Systems, BOF and, where
applicable, Ancillary Equipment;
WHEREAS, Buyer is a company formed for the purpose of purchasing and owning
Facilities for use in generation of electricity and provision of related
services to ESA Customers pursuant to ESAs;
WHEREAS, Buyer desires to purchase, and Seller desires to sell, Facilities to be
developed, designed, engineered, procured, constructed, and commissioned in
connection with such ESAs, all on a turnkey basis pursuant to the terms and
conditions of this Agreement; and
WHEREAS, Buyer desires to engage Seller to provide certain operations and
maintenance services to the Facilities, and Seller desires to provide such
operations and maintenance services, all in accordance with the terms and
conditions of this Agreement;
WHEREAS, in connection with the foregoing, Buyer and Seller entered into the
Purchase, Use and Maintenance Agreement, dated as of June 28, 2019, as amended
by the First Amendment to Purchase, Use and Maintenance Agreement, dated as of
November 22, 2019, as amended by the Second Amendment to Purchase, Use and
Maintenance Agreement, dated as of December 30, 2019, as amended by the Third
Amendment to Purchase, Use and Maintenance Agreement, dated as of March 23,
2020, and as supplemented by the Consent and Waiver Under Purchase, Use and
Maintenance Agreement, dated as of April 30, 2020, and by the Consent Under
Purchase, Use, and Maintenance Agreement, dated as of June 12, 2020 (the “Second
PUMA Consent”) (as so amended and supplemented, the “Original PUMA”);
WHEREAS, Buyer and Seller desire to amend and restate the Original PUMA as set
forth herein;
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:
AGREEMENT
732259453 19618353

--------------------------------------------------------------------------------



ARTICLE I.
DEFINITIONS
Section i.Definitions
. As used in this Agreement, capitalized terms not otherwise defined shall have
the meanings set forth below:
1.“2020 Facilities Assignment” is defined in Section 2.11(3).
2.“Actual kWh” means (a) with respect to any Facility, the actual electricity
output in kWh produced by such Facility and measured by the Facility Meter, and
(b) subject to adjustment for meter defects pursuant to an ESA, where
appropriate in the context of this Agreement, aggregated together with the
actual energy output of other Facilities.
3. “Additional Invoice Due Date” means any Business Day, not to occur more than
one time per Calendar Quarter.
4.“Adjustment Quarter” is defined in Section 2.6(1).
5.“Administrative Services Agreement” means the Administrative Services
Agreement, dated as of June 28, 2019, as amended from time to time.
6.“Affected Party” is defined in Section 12.6(1).
7.“Affiliate” of any Person means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified, provided that notwithstanding anything in
this Agreement to the contrary, Seller is not an Affiliate of Buyer and no ESA
Customer is an Affiliate of Buyer or Seller. For purposes of this Agreement, the
direct or indirect ownership of over fifty percent (50%) of the outstanding
voting securities of an entity, or the right to receive over fifty percent (50%)
of the profits or earnings of an entity shall be deemed to constitute control.
Such other relationships as in fact results in actual control over the
management, business and affairs of an entity, shall also be deemed to
constitute control.
8.“After-Tax Basis” means, with respect to any payment to be actually or
constructively received, the amount of such payment (the “base payment”) and any
further payment (the “additional payment”) to such recipient so that the sum of
the base payment plus the additional payment shall, after deduction of the
amount of all federal income taxes required to be paid by such recipient in
respect of the receipt or accrual of the base payment and the additional
payment, using an assumed rate equal to the Corporate Tax Rate (and ignoring
state and local taxes), taking into account any federal income tax savings
realized by the recipient as a result of the event giving rise to the payment,
using an assumed rate equal to the Corporate Tax Rate, equals the amount
required to be received.



--------------------------------------------------------------------------------



9.“Aggregate Purchase Price” means, with respect to a given Facility, the sum of
(i) the Purchase Price of such Facility, (ii) the Purchase Price Adders, if any,
of such Facility, and (iii) any Taxes due and payable pursuant to Section 2.3(3)
for such Facility, in each case as adjusted under Section 2.6.
10.“Agreement” is defined in the preamble.
11.“Agreement Date” is defined in the preamble.
12.“Agreement Date Consent” means that certain Purchase, Use and Maintenance
Agreement Consent, by and between Buyer and Seller, dated as of the Agreement
Date.
13.“[***] Equipment” means “Customer Equipment” as defined in the [***] ESA.
“[***] ESA” means the Master Energy Services Agreement, dated December 20, 2018,
by and between Buyer, as assignee of 2017 Fuel Cell Operating Company I, LLC,
and [***], a Delaware limited liability company, as amended by the Omnibus
Amendment, dated as of August 27, 2019, together with any applicable “Statements
of Work” (as defined therein).
14.“Ancillary Equipment” means certain ancillary equipment installed in
connection with a Bloom System pursuant to the design thereof, to allow such
Facility to perform in accordance with the requirements of the applicable ESA.
“Ancillary Equipment” may include, by way of example and without limitation,
AOMs, Battery Solutions, Low-Pressure Gas Boosters, UPMs, and similar equipment.
For the avoidance of doubt, “Ancillary Equipment” includes any Delayed Ancillary
Equipment.
15.“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Seller or its Affiliates is located or doing business.
16.“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which Seller is located or doing business that relates to money
laundering, drug trafficking, terrorism financing, any predicate crimes to money
laundering, or any financial record keeping, and reporting requirements related
thereto.
17.“AOM” means an auxiliary output module, to be included in certain of the
Facilities.
18.“Appraisal” means the appraisal of the fair market value of a Facility
including a cost segregation report prepared by the Appraiser allocating the
Buyer’s basis in the Facility among the assets of the Facility.
19.“Appraisal Procedure” means within fifteen (15) days of a Party invoking the
procedure described in this definition Buyer and Seller shall engage a Qualified
Appraiser, mutually
3

--------------------------------------------------------------------------------



acceptable to them, to conclusively determine within fifteen (15) days after
appointment the Fair Market Value of a Facility.
20.“Appraiser” means Marshall & Stevens Incorporated.
21.“Approved Facility” means, in respect of each distinct Facility listed in
Part I to Schedule 2.10 and its related rights, obligations and equipment, the
Site, Customer, ESA, Site License and Facility listed on such Part I to Schedule
2.10.
22.“Approved LDC” means, with respect to each Site, the local natural gas
distribution company serving the ESA Customer at such Site. For the avoidance of
doubt, natural gas supplied by any Approved LDC shall be deemed to satisfy
Seller’s requirements regarding the quality and composition of natural gas
supplied to the Bloom Systems sold to Buyer hereunder.
23.“Assets” means, with respect to any Person, all assets and properties of
every kind (whether real, personal or mixed, whether tangible or intangible),
which assets and properties are owned or leased by such Person.
“Assignment Date” means, with respect to any Standby Facility, the first
Available Assignment Date on which all the Standby Facility Conditions for such
Standby Facility are (and continue to be) satisfied or waived by Buyer in its
sole discretion; provided, that none of the foregoing shall constitute a waiver
of any of Buyer’s rights to seek legal remedies based on any failure of any of
Seller’s representations and warranties to be true and correct on and as of such
Assignment Date.
24.“Assignment Notice” is defined in Section 2.11(3).
“Available Assignment Date” means, with respect to any Standby Facility, any one
of the following dates: July 31, 2020, August 31, 2020 and September 30, 2020.
25.“Bankruptcy” or “Bankrupt” as to any Person means the filing of a petition
for relief as to any such Person as debtor or bankrupt under the Bankruptcy Code
or like provision of law (except if such petition is contested by such Person
and has been dismissed within sixty (60) days); insolvency of such Person as
finally determined by a court proceeding; filing by such Person of a petition or
application to accomplish the same or for the appointment of a receiver or a
trustee for such Person or a substantial part of its Assets; commencement of any
proceedings relating to such Person under any other reorganization, arrangement,
insolvency, adjustment of debt or liquidation law of any jurisdiction, whether
now in existence or hereinafter in effect, either by such Person or by another,
provided, that if such proceeding is commenced by another, such Person indicates
its approval of such proceeding, consents thereto or acquiesces therein, or such
proceeding is contested by such Person and has not been finally dismissed within
sixty (60) days.
26.“Bankruptcy Code” means 11 U.S.C Chapter 11.
27.“Bankruptcy Laws” is defined in Section 11.4.



--------------------------------------------------------------------------------



“Base Case Model” means the economic model titled “Bloom Fund 8 Model Q2 20
Quarterly Adj with Upsize 6-26-20 TO SEND FINAL,” posted to the Data Room on the
Agreement Date and last modified on June 26, 2020 at 12:27 p.m. PST.
“Battery Solution” means, with respect to any Facility, an integrated battery
solution or a UPM, in each case as described in the specifications set forth on
Schedule 3.3(1).
“BDI” means BE Development, Inc., a Delaware corporation.
28.“Bill of Sale” means a bill of sale substantially in the form set forth in
Exhibit G.
29.“BloomConnect” ” means a web-based data portal with datasets and pointers for
access to such datasets through a dashboard interface that provides, with
respect to a given Facility, (i) for a period of aggregated 15-minute intervals,
full-time visibility into operational status, capacity, efficiency, fuel
consumption and generation output, which may be acquired in downloadable format,
and (ii) interactive graphs and animations that illustrate the benefits of
sustainability, gas consumption, and energy generation, in each case tailored to
the Portfolio.
30.“Bloom System” means a solid oxide fuel cell power generating system, capable
of being powered by natural gas, that is designed, constructed and installed by
Seller.
31.“BOF” means, for each Site, the balance of facility items included in each
Facility including, as applicable, Electrical Interconnection Facilities, the
natural gas supply facilities, the water supply facilities, the data
communications facilities, the foundations for the Bloom Systems and any other
facilities and equipment ancillary to the Bloom Systems and installed in
connection with the Facility at each Site and all other things ancillary to the
Facility and required on or in the vicinity of the Site which are necessary to
achieve Commencement of Operations at each such Site or which are otherwise
required by the applicable ESA or Site License for such Site, but excluding
Ancillary Equipment.
32.“Business Day” means a day other than a Saturday, Sunday or other day on
which banks in New York, New York, or San Francisco, California, are authorized
or required to close.
33.“Buyer” is defined in the preamble.
34.“Buyer Default” is defined in Section 12.2.
35.“Buyer Indemnitee” is defined in Section 13.3(1).
36.“Buyer Manager” is defined in Section 4.6(2).
37.“Buyer’s Notice” is defined in Section 3.6.
38.“Buyer Parent” means Project Oxygen Holdings, LLC, a Delaware limited
liability company.
5

--------------------------------------------------------------------------------



39.“Calculation Date” is defined in Section 2.11(8).
40.“Calendar Quarter” means each period of three months ending on March 31, June
30, September 30 and December 31.
41.“Capacity Warranty” means the Performance Warranty or the Performance
Guaranty, as applicable.
42.“Cash Equivalent Investments” means:
Section a.direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;
Section b.investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
Section c.investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $250,000,000;
Section d.fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
Section e.money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by
S&P and Aaa by Moody’s.
43.“Certificate of COO” means a certificate, substantially in the form set forth
in Exhibit F.
44.“Certificate of Delivery Milestone Completion” means a certificate,
substantially in the form set forth in Exhibit E.
45.“Certificate of Deposit Milestone Completion” means a certificate,
substantially in the form set forth in Exhibit D.
“[***] ESA” means the Energy Services Agreement, dated as of September 30, 2019,
by and between Buyer, as assignee of 2019 ESA Project Company, LLC, and [***].



--------------------------------------------------------------------------------



46.“Claiming Party” is defined in Section 12.6(1).
47.“Code” means the Internal Revenue Code of 1986, as amended.
“[***] ESA” means the Energy Services Agreement, dated as of June 28, 2019,
between Buyer, as assignee of 2017 Fuel Cell Operating Company I, LLC, and
[***].
48.“Commencement of Operations” means, with respect to any Facility, the
completion and the performance of all of the following activities:
Section a.all Bloom Systems, Ancillary Equipment and related BOF comprising
such Facility has been Delivered;
Section b.such Facility has been installed at the location specified in the
applicable Site License and Placed in Service;
Section c.(i) such Facility (A) has been attached to the load at the applicable
Site, (B) is producing power at one hundred percent (100%) of the aggregate
System Capacity of all Bloom Systems included in such Facility, and (C) is
operating at or above the Minimum Efficiency Level, and (ii) Seller has provided
Buyer with evidence reasonably satisfactory to Buyer of each of the foregoing;
Section d.all Pre-COO Equipment Warranty Claims raised by Buyer in respect of
such Facility shall have been addressed by Seller in accordance with Section
3.3(2);
Section e.Seller has (i) performed and successfully completed all necessary
acts under the applicable Interconnection Agreement (including performance
testing) and (ii) obtained PTO from the applicable Person; and
Section f.Seller shall have performed and successfully completed all
obligations required to be completed on or before such date under the
Transaction Documents and the applicable ESA, Site License, Incentive Agreements
and any other applicable contract or agreement by which Buyer is bound or to
which such Facility or the components thereof are subject (including, for the
avoidance of doubt, obtaining all Permits, PTO and valid, binding and
enforceable Interconnection Agreements and successfully completing all items
that would, if not so completed, materially impact the operational capability,
durability or reliability of the Facility);
49.provided, if the applicable ESA provides that items of Delayed Ancillary
Equipment to be installed in connection with a Facility shall be installed or
commissioned subsequent to Commencement of Operations of the Bloom System, in
any case if not in breach or violation of, or default under, such ESA,
“Commencement of Operations” of such Facility shall not require the completion
of the installation and commissioning of such Delayed Ancillary Equipment items,
but this proviso shall not relieve Seller of its obligations in
Section 3.4(1)(xiv).
7

--------------------------------------------------------------------------------



50.“Commencement of Operations Date” means, with respect to any Facility, the
date on which it achieves Commencement of Operations.
51.“Commencement of Operations Date Deadline” means December 31, 2020.
52.“Competitor of Seller” means any Person, including its Affiliates,
subsidiaries and parent, and any successors thereto, that (1) engages in the
business of designing, engineering, fabricating, manufacturing, deploying,
installing, operating or maintaining (A) combustion engines and generators that
are between 50kW and 1.5MW, including the list set forth in Schedule 14.4(a), as
may be amended from time to time pursuant to Section 14.4(5) (B) fuel cells for
use in residential, commercial or industrial settings, including fuel cells that
are hydrogen, phosphoric acid, proton exchange membrane, regenerative, zinc air,
protonic ceramic, microbial, polymer electrolyte membrane, direct methanol,
alkaline, phosphoric acid, molten carbonate, solid oxide and reversible, or (C)
distributed energy resources, (2) is known by recent and unrefuted press
release, credible news source, or securities filing, to be interested in,
investigating or pursuing the development of fuel cells, (3) is not a “United
States person” as defined in 26 U.S.C. 7701(a)(30) and (x) is owned, in whole or
in part, directly or indirectly, by a government agency, or (y) has a score that
is less than 37 on the most recent U.S. Chamber of Commerce’s IP Index or,
regardless of its score on such index, is organized under the laws of or
headquartered in China, Russia or South Korea, or (4) is engaged in material
litigation or another material dispute with Seller; provided, a Competitor of
Seller shall not include (i) a passive investor with ownership interest in any
Person that meets the foregoing definition, so long as such passive investor
does not itself satisfy any of the foregoing descriptions or (ii) under any
circumstances the Persons listed or set forth on Schedule 14.4(b), as may be
amended from time to time pursuant to Section 14.4(5).
53.“Components” means any tangible materials, components and spare or
replacement parts reasonably required for the construction, installation,
commissioning, operation, maintenance and repair of a Facility.
54.“Confidential Information” is defined in Section 10.1.
“[***] ESA” means the ESA between Buyer and [***], dated as of December 26,
2018.
55.“Construction Update” is defined in Section 6.2(2).
56.“Contract” means any agreement, contract, instrument, obligation, commitment,
covenant, understanding, promise, promissory note, bond, indenture, insurance
policy, deed, lease, license, franchise, purchase order, sales order or other
obligation, undertaking or arrangement (whether written or oral) that is legally
binding.
57.“Corporate Tax Rate” means as of a given date of determination, the maximum
allowable U.S. federal corporate income tax rate applicable to corporations but
excluding S corporations.



--------------------------------------------------------------------------------



“[***] Amendment” means Amendment One to Amended and Restated Energy Services
Agreement, by and between Buyer and [***], a Delaware limited liability company,
dated as of June 1, 2020.
“[***] ESA” means the Amended and Restated Energy Services Agreement, dated as
of September 18, 2018, between Buyer, as assignee of 2017 Fuel Cell Operating
Company I, LLC, and [***], as amended by the [***] Amendment.
58.“Credit Support” means any deposit, performance or payment assurance or
amounts otherwise posted by any Person in support of any obligation or duty of
such Person or another Person (whether in the form of a guarantee, letter of
credit, payment or performance bond, cash or other deposit or otherwise).
59.“CT LRECs” is defined in Section 3.2(2).
“Customer Equipment” means (i) equipment installed by Seller or an ESA Customer
pursuant to the terms of any ESA Customer’s ESA, to which equipment the ESA
Customer (or an Affiliate or predecessor of ESA Customer, or a site lessor) or
Seller takes or retains title, including (except to the extent described in the
following clause (ii)) Kaiser Equipment, Intel Equipment, [***], [***], and
[***] Equipment, (ii)(A) equipment or balance of plant/facilities items, as the
case may be, installed pursuant to a Preexisting Seller Agreement, to which
Buyer does not take title, to which equipment the ESA Customer (or its
Affiliate) or Seller holds or takes title, which remains at the Site during the
term of an ESA and is used, or is intended as of the date the applicable
Facility became a part of the Scheduled Portfolio to be used, with the
applicable ESA Customer’s Facility, and/or (B) equipment or balance of
plant/facility items, as the case may be, installed by an ESA Customer on its
own to which it has and keeps title, which remains at the Site during the term
of an ESA and is used, or is intended to be used with the applicable ESA
Customer’s Facility, including [***].
60.“Data Room” means Egnyte (or similar FTP solution) (i) created and maintained
by Seller, (ii) that provides upload, download and read only access, (iii) that
promptly transmits an email alert to Buyer when any files are added, modified or
deleted (identifying each such addition, modification or deletion) and (iv) to
which Buyer has 24/7 electronic access to read, download and print files therein
provided.
61.“DDP (Incoterms 2010)” means Delivered Duty Paid (DDP) as such term is used
in the International Rules for the Interpretation of Trade Terms (identified as
“INCOTERMS® 2010”) as prepared by the International Chamber of Commerce.
62.“Delayed Ancillary Equipment” means, with respect to any ESA Customer, ESA
and Site for which there is Delayed Battery Power Rating (kW) and Delayed
Battery Energy Capacity (kWh) set forth in Schedule 1, the Battery Solutions
contemplated to be delivered under such ESA with respect to such Site.
63.“Delayed Facilities List” is defined in Section 2.11(1).
9

--------------------------------------------------------------------------------



64.“Delayed Facility” is defined in Section 2.11(1).
65.“Delivery” or “Delivered” means the physical delivery of a Bloom System or
item of Ancillary Equipment or BOF to a Site.
66.“Delivery Date” means for each Facility, the date upon which the “Delivery
Milestone” is achieved for such Facility, as set forth in the Certificate of
Delivery Milestone Completion.
67.“Delivery Milestone” means, with respect to any Facility, the completion of
the following activities on or before December 11, 2020:
(i)the Bloom Systems and all Ancillary Equipment (if any) comprising such
Facility have been Delivered;
(ii)BOF for such Bloom Systems necessary to place such Bloom Systems on concrete
pad for such Bloom Systems has been Delivered and installed;
(iii)Such Bloom Systems have been placed upon such concrete pad and are
available for installation, startup and commissioning;
(iv)Seller has obtained, on behalf of itself, Buyer or the applicable ESA
Customer (as applicable), in respect of such specific Facility, any approvals,
drawings and notices described in clause (a) of the definition of “Deposit
Milestone” that (i) are required to be obtained before Delivery pursuant to such
ESA or such Site License and (ii) were not obtained in connection with the
Deposit Milestone for such Facility’s Tranche;
(v)Seller shall have performed and successfully completed (i) all obligations
required to be completed on or before such date under this Agreement and the
applicable Facility Contracts, Permits and Legal Requirements and (ii)  all
upgrades required to be performed in respect of the applicable Facility pursuant
to an Interconnection Agreement (whether or not executed) or as otherwise
required by a Transmitting Utility; and
(vi) No portion of such Facility has been Placed in Service.
68.“Deposit Date” means, with respect to a Tranche, the date that such Tranche
achieves the Deposit Milestone, as set forth in the Certificate of Deposit
Milestone Completion.
“Deposit Milestone” means, for a Tranche, the achievement of each of the
following activities:
Section a.Seller has received (on behalf of Buyer or itself, as applicable)
approval of Site plans and single-line drawings from one or more ESA Customers
for Facilities with aggregate System Capacity equal to or greater than the
aggregate System Capacity of Facilities included in such Tranche (and all other
Tranches for which Seller previously delivered a Certificate of Deposit
Milestone Completion to Buyer); provided, that if any Third Party Consents
(including the issuance of notices to proceed, if applicable) are



--------------------------------------------------------------------------------



required from an ESA Customer or a Site License grantor (or either of their
Affiliates), or if the satisfaction of any other conditions precedent is
required (including the construction of separate buildings and other
facilities), as a condition to Buyer or its subcontractors (including Seller)
commencing installation pursuant to the applicable ESA or Site License, then
such Third Party Consents shall have been received or achieved, and such other
conditions precedent shall have been satisfied, as applicable;
Section b.Seller has received all materials required for the commencement of
fabrication of Bloom Systems with aggregate System Capacity equal to or greater
than the aggregate System Capacity of Facilities included in such Tranche, and
all materials required as of such time to allow for completion of such
fabrication in order to achieve Commencement of Operations of such Facilities
(and all Facilities included in all other Tranches for which Seller previously
delivered a Certificate of Deposit Milestone Completion to Buyer) within ninety
(90) days; and
Section c.Seller shall have performed and successfully completed all
obligations required to be completed on or before such date under the
Transaction Documents and the applicable Facility Contracts (including, for the
avoidance of doubt, obtaining all Permits if required as a condition to the
Deposit Milestone under any Facility Contract).
“Disparage” is defined in Section 2.11(7).
“Documentation” means all Bloom System documentation necessary for constructing,
testing, operating, and maintaining a Facility, including testing documentation,
engineering documentation, specifications, and operations and maintenance
manuals, Training Materials, drawings, reports, standards, schematics,
directions, samples and patterns, including any such Documentation required to
be delivered prior to Commencement of Operations.
69.“Efficiency” means the quotient of E/F, where (i) E = the electricity
produced by the applicable Facility, measured in BTUs (British Thermal Units) at
an assumed conversion rate of 3,412 BTUs per kWh, and (ii) F = the fuel consumed
by such Facility, measured in BTUs on a lower heating value basis as determined
by the mass flow controller included in the applicable Facility.
70.“Efficiency Warranty” is defined in Section 5.3.
71.“Electrical Interconnection Facilities” means, with respect to any Facility,
the equipment and facilities required to safely and reliably interconnect such
Facility to the transmission system of the Transmitting Utility, including the
collection system between the related Bloom System, transformers and all
switching, metering, communications, control and safety equipment, including the
facilities described in any applicable Interconnection Agreement.
72.“Energy” means three-phase, 60-cycle alternating current electric energy
constituting the Actual kWh.
11

--------------------------------------------------------------------------------



73.“Energy Tolling Agreement” means an energy services agreement, power purchase
agreement, or similar agreement, by and between Buyer and an ESA Customer, a New
Customer or a customer, as the case may be.
74.“Environmental Law” means any Legal Requirement which pertains to health,
safety, welfare, pollution, any Hazardous Material, or the environment
(including but not limited to ground or air or water or noise pollution or
contamination, and underground or above ground tanks) or protection of natural,
cultural, archaeological or biological resources and shall include without
limitation, the Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986; the Hazardous Materials Transportation Act, 49
U.S.C. § 1801 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. §
300f et seq.; and any other state or federal environmental statutes, and all
rules, regulations, orders and decrees now or hereafter promulgated under any of
the foregoing, as any of the foregoing now exist or may be changed or amended or
come into effect in the future.
75.“Environmental Requirements” means any Environmental Law, any Permit issued
pursuant to Environmental Law and any agreement or restriction (including but
not limited to any condition or requirement imposed by any insurance or surety
company), as the same now exists or may be changed or amended or come into
effect in the future, which pertains to health, safety, welfare, any Hazardous
Material, the environment or protection of natural, cultural, archaeological or
biological resources.
“Equinix” means Equinix, Inc.
“Equinix ESA” means each of the ESAs listed on Schedule 1 with an ESA Customer
of Equinix.
76.“Equipment Fee” means, with respect to each Facility, amounts due in
connection with achievement of the Deposit Milestone or Delivery Milestone for
such Facility.
77.“ESA” means each Energy Tolling Agreement between Buyer and an ESA Customer
listed on Schedule 1, as the same may be updated from time to time by the mutual
agreement of the Parties. If any such agreement is executed and delivered in
respect of more than one Facility, then such agreement with respect to each
individual Facility shall constitute and be deemed to mean one (1) “ESA”
hereunder (i.e., a single agreement with an ESA Customer in respect of three (3)
Facilities shall be deemed to be three (3) ESAs hereunder). If any such
agreement is in the form of a master agreement with Facility-specific
confirmations attached, then with respect to each applicable Facility, “ESA”
shall be deemed to mean such master agreement and such confirmation applicable
thereto.
78.“ESA Customer” means each counter-party to an ESA.
79.“ESA Remarketing Activities” is defined in Section 4.8(1).



--------------------------------------------------------------------------------



80.“ESA Warranties” means the payment obligations of Buyer to each respective
ESA Customer (i) arising out of any performance guarantee, any power performance
shortfall, any efficiency warranty (or other guarantee or warranty, including
availability, output, minimum production, peak demand reduction, demand charge
reduction, backup power provision, islanding, net metering or otherwise), (ii)
as a reimbursement to such ESA Customer for any deficiency in the benefits
received by such ESA Customer under the applicable state incentive programs for
any ESA, or (iii) as a payment or reimbursement obligation to such ESA Customer
(or the applicable site licensor) under the applicable ESA or Site License or as
an indemnity payment under the applicable ESA or Site License, in any such case
arising in connection with (1) the procurement or manufacturing by any Person of
fuels or trading in any attribute, incentive or credit, or financial or other
derivative, related to emissions or fuels or (2) modification or replacement of
the terms of service under any Interconnection Agreement or Transmitting Utility
tariff (including loss of eligibility for net metering programs, any charges
related to demand, departing load or departing customer generation and standby
and other service charges), in any such case contemplated by the foregoing
clauses (1) or (2), in connection with any Legal Requirement that (x) governs,
or may in the future govern, emissions of energy generators and (y) is, or may
become, applicable to any Facility. ESA Warranties include (i) any payment
obligations of “Supplier” under Section 3.4(c) of [***] and (ii) the payment
obligations of Buyer to the applicable ESA Customer arising under Amendment No.
2 to Energy Services Agreement, dated as of August 16, 2019, by and between 2017
Fuel Cell Operating Company I, LLC and [***] (including in Buyer’s capacity as
successor or assignee under the applicable ESA).
81.“ESA Warranty Reimbursement Payment” is defined in Section 5.8(1).
82.“Event Log” means a written log substantially in the form of Exhibit I that
includes (subject to the reporting criteria, event types and descriptions
contained therein) information in respect of certain facts, events or
circumstances in connection with the Facilities.
83.“Extended Warranty Period” means, with respect to each Facility, the period
commencing on the first (1st) anniversary of the date such Facility achieves
Commencement of Operations and ending on the thirtieth (30th) anniversary of the
date of Commencement of Operations of such Facility.
84.“Facility” means, collectively, the Bloom Systems and the BOF at a particular
Site and interconnected behind a single utility meter, sharing a single
Commencement of Operations, and thereafter operated as a unified whole. For the
avoidance of doubt, “Facility” includes, where applicable, any Ancillary
Equipment installed in connection with the Bloom Systems at a particular Site.
Where an ESA provides for multiple “Phases” at a Site (i.e., discrete
installations of Bloom Systems to be installed behind a single Transmitting
Utility meter), each Phase shall be understood to be a separate “Facility” for
purposes of this Agreement.
85.“Facility Contracts” means, with respect to a Facility, (A)(i) the ESA, (ii)
the Site License, (iii) the Interconnection Agreement, (iv) any Third Party
Consents, (v) any Incentive Agreements, and (vi) any Governmental Approvals, and
(B)(i) any Contract between the Seller
13

--------------------------------------------------------------------------------



or the Buyer, on the one hand, and any other Person (other than Seller’s or
Buyer’s Affiliates, respectively), on the other hand, that governs the rights
and obligations of such parties arising under or in connection with the Facility
(provided, if Buyer is a party to such Contract and such Contract was not
executed and delivered on or before the First Agreement Date (or as and when
otherwise expressly contemplated herein), such Contract shall only be a Facility
Contract if Seller and Buyer have so agreed in writing (including, for the
avoidance of doubt, Contracts deemed or otherwise agreed by Buyer and Seller to
be Facility Contracts pursuant to the Original PUMA or any Transaction Documents
(as defined therein) after the First Agreement Date and on or prior to the
Agreement Date), and (ii) to Seller’s Knowledge, any Contract between the
applicable ESA Customer and a Person other than Buyer, Seller or a Seller
Affiliate that governs the rights and obligations of such parties arising under
or in connection with the Facility, which Contracts described in the foregoing
clauses (B)(i) or (B)(ii) would, in the course of Seller’s performance of its
obligations under this Agreement or Buyer’s performance of its obligations under
the applicable ESA or Site License, require Seller or Buyer (respectively) to
satisfy or comply with, on its own behalf or its counterparty’s behalf, any
terms or conditions contained in such Contract; provided, however, Facility
Contracts shall not include (1) any contracts solely between Seller and its
Service Providers, including general construction, subcontracts, or procurement
contracts, (2) except for the Interconnection Agreement, the ESA and the Site
License, any supply agreement between the ESA Customer (or one of its
Affiliates) and a supplier, for the supply of gas, water, high-speed internet
service, or other materials and services other than electricity, (3) any
services agreement between the ESA Customer and a service provider related to
the care and management of the real property on which the Site is located or any
agreement between the ESA Customer and another Person granting such ESA Customer
rights in real property (unless (x) related specifically to the Site or Facility
or (y) described in Section 9.2 of the Equinix ESA), and (4) any Contract of
which Seller does not have Knowledge.
86.“Facility Meter” means, with respect to a Facility, the revenue quality
electricity generation meter located at the metering point and approved by the
Transmitting Utility, which shall register all Energy produced by a Facility and
delivered to the Interconnection Point.
87.“Facility Services” is defined in Section 4.1(1).
88.“Facility Services Warranty” is defined in Section 5.1.
89.“Facility Transfer” is defined in Section 3.6.
90.“Fair Market Value” means, with respect to any Facility, the price at which
such asset would change hands between a willing buyer and a willing seller,
neither being under any compulsion to buy or to sell, and both having reasonable
knowledge of the relevant facts, and specifically with respect to the Facility
or any portion thereof, as determined consistently with Section 4.05 of Revenue
Procedure 2007-65.
91.“[***] ESA” means the Energy Server Use Agreement, dated as of December 31,
2015, by and between [***] and 2017 Fuel Cell Operating Company I, LLC (as
assignee of 2015 ESA



--------------------------------------------------------------------------------



Project Company, LLC, a Delaware limited liability company) (but, from and after
the applicable Assignment Date, Buyer as assignee of 2017 Fuel Cell Operating
Company I, LLC).
92.“FERC” means the Federal Energy Regulatory Commission and any successor.
93.“First Agreement Date” means June 28, 2019.
94.“Force Majeure Event” means any event or circumstance that (a) prevents in
any material respect the performance a Party from performing its obligations
under this Agreement; (b) was not reasonably foreseeable by such Party; (c) was
not (i) within the reasonable control of such Party, (ii) the result of the
negligence or willful misconduct of such Party or its personnel, or (iii) the
result of a breach of this Agreement or any other Transaction Document by such
Party; and (d) such Party is unable to reasonably mitigate, delay, avoid or
cause to be avoided with the exercise of due diligence such event or
circumstance. “Force Majeure Event” may include, provided that the conditions in
(a) through (d) in the foregoing sentence are met, (1) inability of Buyer to
obtain or maintain market-based rate authority from FERC to operate the
Facilities (except to the extent such inability results from a Buyer-initiated
change in Buyer’s business from that contemplated as of the First Agreement
Date), (2) an act of God, including severe weather events, wildfires and
hurricanes (but, in each case, only to the extent such event is not reasonably
foreseeable, based on recent or frequent prior occurrence, in the geographic
location in which it occurs, and for which reasonable precautions would not
prevent such prevention of performance hereunder), (3) imposition of military
authority, war, civil disturbances, strike (if affecting the general labor
market and not Seller or any of its Service Providers or Affiliates,
specifically), terrorist activities and (unless initiated at a Facility or
caused in connection with the installation, operation or maintenance of a
Facility or Component thereof) fire and explosions, (4) the external power
delivery system (a/k/a the grid) (excluding any Electric Interconnection
Facilities owned by Buyer or an ESA Customer) being out of the required
specifications or totally failing (a/k/a brownout or blackout), or electric grid
curtailment by the Transmitting Utility, or (5) the curtailment, interruption or
issuance of operational flow orders by the delivering pipeline or local utility
company supplying natural gas to any Site. Notwithstanding the foregoing, Force
Majeure Event does not include (I) the lack of economic resources of a Party,
(II) Seller’s (or its’ suppliers, vendors’ or manufacturers’) failure to timely
design, transport or deliver any Facility (or any Component thereof), or one of
Seller’s suppliers’, vendors’ or manufacturers’ failures to timely manufacture
any Facility (or any Component thereof), (III) a Seller Default,
(IV) unavailability of (or higher prices for) materials, goods, labor, services,
supplies or components to be performed or provided, or necessary for Seller to
perform, under this Agreement, (V) failure of a Facility, Bloom System or any
Ancillary Equipment, Component, or BOF a part thereof, which failure is not
characterized by all of the foregoing clauses (a) through (d), (VI) changes in
Legal Requirements (it being acknowledged by the Parties that Section 12.9 shall
apply in respect of such changes, rather than any relief in respect of a Force
Majeure Event), (VII) the supply of natural gas from any source other than an
Approved LDC or (VIII) to the extent it would otherwise constitute a Force
Majeure Event, any act or omission by Seller, Seller Affiliate or a Service
Provider or representative at any tier that result in a termination of the
Equinix ESA based on a breach of Section 7.1(h)(i) of the Equinix
15

--------------------------------------------------------------------------------



ESA. If an event or circumstance gives rise to a Force Majeure Event as defined
herein under this Agreement, but such event or circumstance does not also
constitute a ‘Force Majeure Event’ (or similar term) as defined under the
applicable ESA or Site License (depending on which Facilities are affected),
then for the purposes of any rights and obligations of the parties under this
Agreement that relate to corresponding rights or obligations under such ESA or
Site License such event or circumstance will not constitute a Force Majeure
Event under this Agreement.
95.“FPA” means the Federal Power Act, as amended.
96.“Funding Suspension Event” means, as of a given date of determination, (A)
more than one Facility has not achieved Commencement of Operations by sixty (60)
days after payment of the portion of the Aggregate Purchase Price set forth in
Section 2.3(2) for such Facility (provided, that if any actions or deliverables
that were required to be performed, provided or obtained, respectively, for the
applicable Facility to achieve Commencement of Operations were not performed,
provided or obtained, respectively, and such failure to perform, provide or
obtain is reasonably subject to cure within thirty (30) days after such sixtieth
(60th) day, then no Funding Suspension Event shall occur until the thirtieth
(30th) day after such sixtieth (60th) day, as long as Seller continues to pursue
such cure using its best efforts), (B) failure to comply with
Section 3.4(1)(xv), or (C) with respect to any Facility, the conditions
precedent to the obligations of Buyer’s indirect tax equity investor in the
applicable organizational documents to make capital contributions in respect of
any payment of the Aggregate Purchase Price hereunder are not, as of the
applicable Milestone Date (in each case, as determined by Buyer in its sole
discretion), (x) satisfied or waived, or (y) reasonably susceptible to
satisfaction or waiver on or before the date such capital contribution would be
due, assuming the proper and timely execution and delivery of contribution
requests and other pro forma documents that are within the control of Buyer’s
sponsor investor and customarily delivered as of capital contribution dates
(provided that such execution and delivery is actually effected); provided, with
respect to any Facility for which the foregoing events occur, (i) if each such
Facility is removed from the Scheduled Portfolio pursuant to the terms herein or
(ii) (except with respect to any of the foregoing events described in
clause (C)) the documentation required to be delivered under Section 3.4(1)(xv)
for each such Facility is delivered, in each case the Funding Suspension Event
shall be deemed resolved.
97.“GAAP” means United States generally accepted accounting principles
consistently applied.
98.“General Product Warranty” is defined in Section 5.5(1).
99.“Governmental Approvals” means (a) any authorizations, consents, approvals,
licenses, rulings, permits, tariffs (including emissions tariffs), rates,
certifications, variances, orders, judgments, decrees by or with a relevant
Governmental Authority and (b) any notice to, any declaration of, or with, or
any registration or filing by, or with, any relevant Governmental Authority.
Governmental Approvals do not include Permits.



--------------------------------------------------------------------------------



100.“Governmental Authority” means any foreign, federal, state, local or other
governmental, regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, court, tribunal, arbitrating body or other governmental authority,
including NERC, any Person that NERC has delegated its authority to under the
Federal Power Act or any Person that operates an interstate or other wholesale
electric transmission system; provided, that any Transmitting Utility, in its
capacity as counterparty to any Interconnection Agreement but solely in such
capacity, shall not be considered or deemed to be a Governmental Authority
hereunder.
101.“Hazardous Material” means and includes those substances, pollutants,
contaminants, elements or compounds which are contained or regulated as a
hazardous substance, toxic pollutant, pesticide, air pollutant, or as defined in
any Environmental Law, or is otherwise included in the definition of “Hazardous
Materials,” “Hazardous Substance” or a similar term in an ESA or a Site License.
“Home Depot ESA” means the Energy Services Agreement, by and between BDI (but,
from and after the applicable Assignment Date, Buyer as assignee of BDI) and
Home Depot U.S.A., Inc., dated as of December 31, 2019.
“[***] ESA” means the Energy Services Agreement, dated June 20, 2019, between
Buyer, as assignee of 2017 Fuel Cell Operating Company I, LLC, and [***].
“IE” means [***], or if [***] is unavailable, another third-party, independent
engineering consultant of similar capabilities and reputation chosen by
agreement of the Buyer and Seller.
102.“IE Certificate” means a certificate, substantially in the form set forth in
Exhibit J.
103.“Incentive Agreement” means the agreements listed on the applicable schedule
of the Administrative Services Agreement.
“[***] Equipment” means “Customer Equipment”, including the “Power Tower”, in
each case as defined in any [***] ESA.
“[***] ESA” means each of (i) the Energy Services Agreement between Buyer and
[***], dated December 28, 2018, in respect of Sites located at [***] as amended
by Amendment No. 1 to Energy Services Agreement, dated December 31, 2019,
(ii) the Energy Services Agreements between Buyer and [***], dated December 28,
2018, in respect of Sites located at [***].
104.“Indemnifiable Loss” means any claim, demand, suit, loss, liability, damage
(including any liquidated damages or rights of set-off), obligation, payment,
fine, cost or expense (including the cost and expense of any investigation,
action, suit, proceeding, assessment, judgment, settlement or compromise
relating thereto and reasonable attorneys’ fees and reasonable disbursements in
connection therewith), whether involving claims solely between the Parties (or
between the parties to any other Transaction Document) or by a Third Party
(including any ESA
17

--------------------------------------------------------------------------------



Customer) against a Party (or against any party to any other Transaction
Document) unless otherwise expressly stated.
105.“Indemnified Party” is defined in Section 13.5(1).
106.“Indemnifying Party” is defined in Section 13.5(1).
107.“Indexed ESA is defined in Section 4.9.
108.“Installation Fee” means, with respect to each Facility, amounts due in
connection with the achievement of Commencement of Operations for such Facility,
less the Equipment Fee.
109.“Installation Services” is defined in Section 3.4(1).
110.“Intellectual Property” shall mean any or all of the following and all
rights therein, whether arising under the laws of the United States or any other
jurisdiction: (i) all patents, utility models and patent applications (and all
reissues, divisions, re-examinations, renewals, extensions, provisionals,
continuations and continuations-in-part thereof), patent disclosures and
inventions (whether patentable or not); (ii) all trade secrets, know-how and
confidential and proprietary information; (iii) all copyrights and copyrightable
works (including Software and computer programs) and registrations and
applications therefor and any renewals, modifications and extensions thereof;
(iv) all moral and economic rights of authors and inventors, however
denominated, throughout the world; (v) unregistered and registered design rights
and any registrations and applications for registration thereof; (vi)
trademarks, service marks, trade names, service names, brand names, trade dress,
logos, slogans, corporate names, trade styles, domain names and other source or
business identifiers, whether registered or not, together with all applications
therefor and all extensions and renewals thereof and all goodwill associated
therewith; (vii) semiconductor chip “mask” works, and registrations and
applications for registration thereof, (viii) database rights; (ix) all other
forms of intellectual property, including waivable or assignable rights of
publicity or moral rights; and (x) any similar, corresponding or equivalent
rights to any of the foregoing anywhere in the world.
111.“[***] Module Sale Agreement” means the Purchase and Sale Agreement, dated
as of December 20, 2019 by and between Bloom Energy Corporation and [***].
112. “Interconnection Agreement” means an agreement between the ESA Customer (or
Buyer, as may be required) and the applicable Transmitting Utility granting
permission to interconnect a Facility to the transmission or distribution system
of such Transmitting Utility.
113.“Interconnection Point” means, with respect to each Facility, the point at
which title and risk of loss with respect to the electricity produced by such
Facility passes to the applicable ESA Customer.
114.“Invoice Due Date” means, as of a given month, with respect to any package
of materials delivered pursuant to Section 2.4(2), the requested date for
payment provided therein, which date



--------------------------------------------------------------------------------



shall be a Business Day (i) during the final seven (7) days of the calendar
month in which such materials were delivered and (ii) at least ten (10) Business
Days after the date such materials were delivered.
115.“Invoice Package” is defined in Section 2.3(5).
“IP License” is defined in Section 11.1.
116.“IRS” means the Internal Revenue Service or any successor agency.
117.“ITC” means an investment tax credit pursuant to Code Sections 38(b)(1), 46
and 48(a).
“[***] ESA” means the Energy Services Agreement, by and between BDI (but, from
and after the applicable Assignment Date, Buyer as assignee of BDI) and [***]
dated as of December 13, 2019.
“[***] Equipment” means the [***], the ownership and use of which is accurately
described in clause (ii)(B) of the definition of “Customer Equipment” herein, in
each case described in Schedule 2.1(a) to [***].
“Kaiser” means the ESA Customer under any Kaiser ESA.
“Kaiser Equipment’ means “Purchaser Equipment” as defined in the Kaiser ESAs.
“Kaiser ESA” means each of the ESAs listed on Schedule 1, the ESA Customer party
to which is either Kaiser Foundation Hospitals, a California nonprofit public
benefit corporation, Kaiser Foundation Health Plan, Inc., a California nonprofit
public benefit corporation, or either of their Affiliates.
118.“Knowledge” means (a) as to any Person other than a natural person, the
actual knowledge (as well as any knowledge that would have reasonably been
obtained after due inquiry) of such Person and its managers, directors, officers
and employees who have responsibility for the transactions contemplated by this
Agreement, and (b) in respect of any Person who is a natural Person, the actual
knowledge (as well as any knowledge that would have reasonably been obtained
after due inquiry) of such Person.
119.“kW” means kilowatt.
120.“kWh” means kilowatt-hour.
121.“Late Facility” means a Facility (or Delayed Ancillary Equipment) for which
none of the events described in clauses (2) through (4) of the definition of
Placed in Service has occurred on or before the Commencement of Operations Date
Deadline.
122.“Late Facility Payment” means, in respect of any applicable Facility, the
amount calculated pursuant to Section 2.11(8).
19

--------------------------------------------------------------------------------



123.“Legal Requirement” means any law, statute, act, decree, ordinance, common
law decision, rule, directive (to the extent having the force of law), tariff,
order, treaty, code or regulation or any interpretation of any of the foregoing,
as enacted, issued or promulgated by any Governmental Authority, including all
amendments, modifications, extensions, replacements or re-enactments thereof, in
each case applicable to or binding upon such Person or any of its properties or
to which such Person or any of its property is subject.
124.“Liens” means any lien, security interest, mortgage, hypothecation,
encumbrance or other restriction on title or property interest.
125.“Liquid Assets” means the sum of Unrestricted Cash on Hand and accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business that are not ninety days or more past due.
126.“Long-Term Agreement” means, that certain long-term agreement, dated as of
the First Agreement Date, between Seller and Buyer, as amended by its first
amendment, dated August 30, 2019.
127.“Low-Pressure Gas Booster” means a component designed to increase the
pressure of natural gas supplied to a Facility by the applicable local natural
gas distribution company serving an applicable ESA Customer at the applicable
Site to the level required for the ordinary operation of such Facility.
128.“Managers” means Operations Manager and Buyer Manager.
129.“Manufacturer’s Warranty Period” means, for each Facility, the period
beginning on the date the applicable Facility achieves the requirements of
subsections (a), (c), (d), (e) and (f) of the definition of “Commencement of
Operations” and ending on the first (1st) anniversary of the date of
Commencement of Operations of such Facility.
130.“Material Adverse Effect” means, for any Person or Facility, as applicable,
any change, effect or occurrence that, individually or in the aggregate, is or
could reasonably be expected to be materially adverse to (a) the business,
earnings, assets, results of operations, property or condition (financial or
otherwise) of such Person or Facility, as applicable, (b) the validity or
enforceability of any Transaction Document, any applicable ESA, any applicable
Site License or the transactions contemplated by this Agreement, or (c) any
Person’s (including any ESA Customer’s) ability to perform its obligations under
any Transaction Document, any applicable ESA, any applicable Site License
(including any material adverse effect on any customer that has, or could
reasonably be expected to have, a material adverse impact on such customer’s
ability to fully perform under any applicable ESA).
131.“Material Project Document” is defined in Part IV to Schedule 2.10.
132.“Maximum Aggregate Portfolio Purchase Price” means four hundred twelve
million two hundred eighty-five thousand five hundred seven dollars
($412,285,507).



--------------------------------------------------------------------------------



133.“Maximum Liability” means, with respect to (a) claims arising with respect
to any Facility, the Aggregate Purchase Price for such Facility, and (b) claims
arising with respect to more than one Facility, the total Aggregate Purchase
Price of each of the Facilities with respect to which such claim arises.
134. “Milestone(s)” means each of the (i) Deposit Milestone, (ii) Delivery
Milestone, and (iii) the achievement of Commencement of Operations.
135.“Milestone Date” means each of the (i) Deposit Date, (ii) Delivery Date, and
(iii) the Commencement of Operations Date.
“Minimum Efficiency Level” means an Efficiency quotient of [***] ([***]%).
136.“Minimum kWh” means the product of (x) the number of hours in the applicable
period minus the number of hours for each Facility, as of the last day of the
applicable period following Commencement of Operations with respect to the
applicable Facility, in each case to the extent not caused or contributed to by
a breach of or failure to perform Seller’s obligations hereunder (whether by
Seller or its employees, agents, Service Providers or representatives), during
which (i) the operation of such Facility was subject to an exclusion set forth
in Section 5.6, (ii) such Facility was not delivering Energy during any period
during which (A) the applicable ESA is subject to a day-for-day extension with
respect to which the Warranty Period is subject to extension pursuant to
Section 4.1(3) hereof, or (B) the applicable ESA Customer is liable for the
payment of deemed delivered energy, and (iii) the period during which Seller
ramps such Facility before or following the periods referred to in subsections
(i)-(ii) of this definition, and (y) the Minimum Power Product for the
applicable period. An example of a calculation of the Minimum kWh is set forth
in Annex A.
“Minimum Power Product” means (1) when this term is used for the Performance
Warranty, the aggregate System Capacity of the Bloom Systems in the Portfolio in
kW for the applicable Calendar Quarter multiplied by [***] percent ([***]%), and
(2) when this term is used for the Performance Guaranty, the aggregate System
Capacity of the Bloom Systems in the Portfolio in kW for the applicable calendar
year multiplied by [***] percent ([***]%), as may be updated pursuant to
Section 5.2(5). An example of a calculation of the Minimum Power Product is set
forth in Annex A.
137.“MIPA” means that certain Membership Interest Purchase Agreement, dated as
of the First Agreement Date, between Seller and Buyer Parent.
138.“MIPA Representations” means Sections 3.1, 3.2(b), 3.20, 4.1, 4.2, 4.3(b),
4.7, and 4.9 of the MIPA.
139.“Mitigation Plan” is defined in Section 4.11.
21

--------------------------------------------------------------------------------



140.“Module” has the meaning set forth in SH Sale Agreement or [***] Module Sale
Agreement, as applicable.
141.“Moody’s” means Moody’s Investors Service, a division of Moody’s
Corporation.
142.“MW” means megawatt.
“NERC” means the North American Electric Reliability Corporation or any
successor.
143.“New Customer” means a counter-party to an Energy Tolling Agreement that is
not an ESA as of the Agreement Date. With respect to any applicable Facility,
any mention of the “ESA Customer” in this Agreement shall be construed to
include the ESA Customers as of the Agreement Date, and any New Customer
approved by Buyer in its sole discretion, and any mention of an “ESA” in this
Agreement shall be construed to mean the ESAs as of the Agreement Date and any
Energy Tolling Agreement approved by Buyer in its sole discretion.
144.“New Customer Site” means a parcel of land licensed, or to be licensed, from
a New Customer to Buyer under a site license agreement that is not a Site
License as of the Agreement Date, together with all easements appurtenant,
easements in gross, license agreements and other rights running in favor of
Buyer which provide access to the applicable Facility. Any mention of the “Site”
in this Agreement shall be construed to mean any New Customer Site that is
approved by Buyer in its sole discretion, and any mention of a Site License in
this Agreement shall be construed to mean the Site Licenses as of the Agreement
Date and any site license approved by Buyer in its sole discretion.
145.“Non-Scheduled Facility” is defined in Section 2.9.
146.“Operations Manager” is defined in Section 4.6(1).
147.“Original PUMA” has the meaning set forth in the recitals.
148.“Party” and “Parties” have the meanings set forth in the preamble.
149.“Payment Certificate” means a Certificate of Deposit Milestone Completion, a
Certificate of Delivery Milestone Completion, or a Certificate of COO, as
applicable.
150.“Payment Notice” means a notice delivered from Seller to Buyer once per
calendar month pursuant to Section 2.4(3) substantially in the form set forth in
Exhibit H.
151.“Performance Guaranty” is defined in Section 5.2(1).
152.“Performance Guaranty Bank” means, with respect to the Performance Guaranty,
a tracking account maintained by Seller setting forth the “banked” differences
in kWh based on calculation of the Performance Guaranty with respect to the
Portfolio during each calendar year of the Warranty Period.



--------------------------------------------------------------------------------



“Performance Guaranty Payment Cap” means the product of (x) $[***] multiplied by
(y) the aggregate Purchase Price paid by Buyer for all Facilities Purchased
under this Agreement prior to the applicable date.
“Performance Guaranty Payment Rate” means $[***] per kWh.
153.“Performance Standards” is defined in Section 3.9.
154.“Performance Warranty” is defined in Section 5.4(1).
155.“Performance Warranty Bank” means, with respect to the Performance Warranty,
a tracking account maintained by Seller setting forth the “banked” differences
in kWh based on calculation of the Performance Warranty with respect to the
Portfolio during the Warranty Period.
156.“Permits” means all Governmental Approvals that are necessary under
applicable Legal Requirements or this Agreement to have been obtained at such
time in light of the stage of development of the Scheduled Portfolio (and the
applicable Facility and Site) to site, construct, install, test, operate,
maintain, repair, own, use, remove, replace or decommission each Facility as
contemplated in this Agreement.
157.“Permitted Liens” means any (a) Liens that are released or otherwise
terminated at or prior to the date of achievement of the Purchase Date of the
encumbered assets; (b) obligations or duties to any Governmental Authority
arising in the ordinary course of business (including under licenses and Permits
held by Buyer, to the extent de minimis in nature, and under all Legal
Requirements); (c) obligations or duties under easements, leases or other
property rights, in each case to the extent comprising a part of and referenced
in the terms and conditions of the Site License, (d) Liens that arise from due
and unpaid liabilities of Seller under this Agreement that are not dischargeable
by timely payment of such liabilities (provided, that the circumstances
described in clause (e)(ii) of this definition of “Permitted Liens” characterize
any such Lien described in this clause (d)); (e) mechanics’, materialmen’s,
repairmen’s and other similar liens arising in the ordinary course of business
or incident to the construction, improvement or restoration of a Facility in
respect of obligations (i) that are not yet due or (ii) that are being contested
in good faith by appropriate proceedings so long as (x) such proceedings shall
not involve any material risk of forfeiture, sale or loss of any part of such
Facility (y) do not exceed $1,000,000 in the aggregate and (z) the payment
thereof is fully covered by cash reserves, bonds or other security reasonably
acceptable to Buyer; and (f) any other Liens agreed to in writing by Seller and
Buyer.
158.“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.
23

--------------------------------------------------------------------------------



159.“Placed in Service” means, (A) with respect to any Facility (other than any
Delayed Ancillary Equipment that is not intended to generate electricity (e.g.,
a Battery Solution)) the completion and performance of all of the following
activities: (1) obtaining the necessary Governmental Approvals for the operation
of such Facility and the sale of power generated by the Facility in accordance
with clause (4) of this definition, (2) satisfactory completion of critical
tests necessary for the synchronization and interconnection of such Facility in
accordance with clause (3) of this definition and for the proper operation of
such Facility in accordance with clause (4) of this definition, (3)
synchronization of such Facility onto the electric distribution and transmission
system of the applicable Transmitting Utility and receipt of PTO, and (4) the
commencement of regular, continuous, daily operation of such Facility and (B)
with respect to any Delayed Ancillary Equipment that is not intended to generate
electricity (e.g., a Battery Solution), such Delayed Ancillary Equipment is
first placed in a condition or state of readiness and availability for its
specifically assigned function, including by having been interconnected with the
rest of such Facility; it being understood that (i) any references herein to
“any of the events described in clauses (2) through (4) of the definition of
‘Placed in Service’” shall be interpreted to mean the foregoing clause (B) with
respect to any Delayed Ancillary Equipment and (ii) notwithstanding this
definition, any reference to “Facility” (including in connection with the phrase
“Placed in Service”) shall include Delayed Ancillary Equipment where applicable.
160.“Placed in Service Date” means, with respect to a Facility, the date upon
which such Facility is Placed in Service.
161.“Placed in Service Deadline” is defined in Section 3.4(1)(xii)(B).
162.“Portfolio” means, on an aggregate basis, all Bloom Systems, BOF and
Ancillary Equipment to be owned by Buyer that are purchased pursuant to this
Agreement and that have been incorporated into Facilities that have been, or are
to be, Placed in Service and that have not thereafter been removed from the
Portfolio and/or repurchased by Seller pursuant to the terms of this Agreement.
163.“Portfolio Warranty” is defined in Section 5.5(1).
164.“Power Module” means the complete assembly that contains the solid oxide
fuel cell sub-system, contained by the hot box, that generates electrical power.
165.“PTO” means permission to interconnect a Facility with the distribution or
transmission facilities of the Transmitting Utility.
166.“Pre-COO Equipment Warranty” is defined in Section 3.3(1).
167.“Pre-COO Equipment Warranty Period” is defined in Section 3.3(1).
“Preexisting Seller Agreement” means any Contract, such as a services agreement,
sale agreement, energy services agreement, power purchase agreement,
engineering, procurement and construction agreement, capital expenditures
agreement, warranty agreement or otherwise, not



--------------------------------------------------------------------------------



including an ESA or Site License, between an ESA Customer (or its predecessor)
and any of Seller, an Affiliate of Seller or a financing partner of Seller,
which Contract governed the ownership, sale, financing, installation, operation
and/or maintenance of Bloom Systems (or similar or related equipment provided or
serviced by Seller or its Affiliate or financing partner) or the use or purchase
of electricity from Bloom Systems (or similar or related equipment), in each
case, on such ESA Customer’s (or its predecessor’s) grounds.
168.“Pre-PIS Remarketing Activities” is defined in Section 4.8(2).
169.“Project Company” means a Person that is a wholly-owned subsidiary of Seller
and an assignor (or intended assignor) under a Standby Facility Assignment
Agreement, including but not limited to 2017 Fuel Cell Operating Company I, LLC,
BDI and 2019 ESA Project Company, LLC.
170.“Project Information Spreadsheet” means, with respect to each Facility
included in an Invoice Package, a certificate substantially in the form of
Exhibit C covering such Facility.
171.“Project Model” means a financial model developed using the Base Case Model,
as updated solely to the extent set forth in Section 2.6.
172.“Prudent Electrical Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by a significant portion of the
grid-tied fuel cell electrical generation industry operating in the United
States and/or approved or recommended by the NERC as good, safe and prudent
engineering practices in connection with the design, construction, operation,
maintenance, repair and use of electrical and other equipment, facilities and
improvements of electrical generating facilities, including any applicable
practices, methods, acts, guidelines, standards and criteria of FERC and all
applicable Legal Requirements.
173.“Purchase” is defined in Section 2.5.
174.“Purchase Date” means, with respect to a Facility, the date that the
conditions set forth in Section 2.5(2) (as such conditions may be waived by
Buyer in its sole discretion) are satisfied with respect to such Facility, as
such date is evidenced in the Bill of Sale for such Facility.
175.“Purchase Order” means Buyer’s purchase order for a Facility or Facilities
to be purchased by Buyer in substantially the form of Exhibit A.
176.“Purchase Price” means, with respect to a given Facility, the price for the
design, installation and purchase of the Bloom Systems and BOF part of such
Facility, based on the aggregate System Capacity thereof, as may be adjusted
pursuant to Section 2.6.
177.“Purchase Price Adder(s)” means, with respect to a given Facility, the price
for the design, installation and purchase of any Ancillary Equipment included in
such Facility, as set forth on Schedule 2.3 hereto.
25

--------------------------------------------------------------------------------



178.“QBR” means during the Warranty Term, a quarterly business review between
Buyer (or its Affiliate) and Seller.
179.“Qualified Appraiser” means a nationally recognized third-party appraiser
reasonably acceptable to Buyer and Seller which shall (i) be qualified to
appraise power systems similar to the Bloom Systems, and experienced in such
businesses in the general geographic region of the relevant Facility, and (ii)
not be associated with either Buyer or Seller or any Affiliate thereof. If the
Parties cannot agree on a third-party appraiser within fifteen (15) days of a
Party invoking the Appraisal Procedure, then Marshall & Stevens Incorporated
shall act as the Qualified Appraiser.
180.“Quarterly Report” means a report including (A) an Event Log, (B) a
forecasted balance of the Performance Guaranty Bank to be calculated pursuant to
Section 5.2, and (C) the balance of the Performance Warranty Bank pursuant to
Section 5.4(4).
181.“Raw Data” means a series of measurements of energy generation or other
delivery, taken at pre-defined 15-minute intervals of each day from a revenue
grade meter, used to calculate energy generation and to permit simple
integration of software applications that standardize invoicing for each ESA
Customer.
182.“Reinstallation Deadline” is defined in Section 3.4(1)(xii)(B).
183.“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of any
Hazardous Material.
“Representations Date” means the Agreement Date or, with respect to a Standby
Facility, the applicable Assignment Date for such Standby Facility.
184. “Representatives” of a Party means such Party’s authorized representatives,
including its professional and financial advisors.
“Repurchase Value” means, with respect to any Facility (including
Underperforming Facilities), the greater of (a) the Fair Market Value of such
Facility (as determined under the Appraisal Procedure if Buyer and Seller cannot
agree as to that Fair Market Value within ten (10) days), and (b) 100% of the
Aggregate Purchase Price for such Facility reduced, on each anniversary of the
Commencement of Operations Date of such Facility commencing with the second such
anniversary, in a straight-line manner by a value equal to the fraction of (i)
1, over (ii) the term of the applicable ESA plus [***] ([***]), examples of
which are set forth on Schedule 1.2.
185.“ROFR Threshold” is defined in Section 3.6(1).
186.“S&P” means Standard & Poor’s Global Ratings, a division of S&P Global Inc.
187.“Sanctioned Country” means, at any time, a country, region or territory
which is itself the subject or target of any Sanctions.



--------------------------------------------------------------------------------



188.“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or in any Presidential Executive Order, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
189.“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
190.“SC Incentives” is defined in Section 3.2(4).
191.“SCADA” means the supervisory control and data acquisition systems.
192.“Scheduled Portfolio” means, as of a given date of determination, the
Customers, Sites and Facilities set forth in Schedule 1 (excluding Non-Scheduled
Facilities and, prior to the applicable Assignment Date, each Standby Facility),
as may be amended from time to time.
193.“Second PUMA Consent” has the meaning set forth in the recitals.
194.“Seller” is defined in the preamble.
195.“Seller Attributes” is defined in Section 3.2(4).
196.“Seller Corporate Safety Plan” is set forth on Schedule 3.9.
197.“Seller Default” is defined in Section 12.1.
198.“Seller Deliverables” means, with respect to each Facility, the items listed
in Schedule 3.4(1)(xv).
199.“Seller Facilities Assignee” is defined in Section 2.11(2).
200.“Seller Indemnitee” is defined in Section 13.2.
“Seller’s Intellectual Property” is defined in Section 11.1.
“Seller’s Offer Notice” is defined in Section 3.6(2).
201.“Service Fees” is defined in Section 4.3(1).
202.“Service Fee Adders” means an addition to the Service Fees for certain
Facilities based on the Ancillary Equipment included in such Facilities, as set
forth on Schedule 4.3(1) hereto, as the same may be updated from time to time by
the mutual written agreement of the Parties.
27

--------------------------------------------------------------------------------



203.“Service Provider” is defined in Section 14.14.
204.“Service Technicians” is defined in Section 4.2(4).
205.“Set-Off Amount” is defined in Section 4.3(6).
206.“SH Equipment” means [***] purchased by, and delivered to, the Seller in
2019, in each case identified with [***].
207.“SH Sale Agreement” means the Purchase and Sale Agreement, dated as of
December 30, 2019, by and between Buyer and Seller.
208.“Shipment” means for each Bloom System, shipment of such Bloom System from
Seller’s manufacturing facility to the Site DDP (Incoterms 2010).
209.“Shipment Date” means for each Bloom System, the date of Shipment.
210.“Side Letter Agreement” means that certain Side Letter Agreement, dated as
of the First Agreement Date, by and between Buyer and Seller.
211.“Site” means the parcel of land licensed from an ESA Customer to Buyer under
a Site License and all easements appurtenant, easements in gross, license
agreements and other rights running in favor of Buyer which provide access to
the applicable Facility (including, as applicable, a New Customer Site).
212.“Site License” means each agreement between Buyer and an ESA Customer
regarding the license or similar contractual arrangement providing Buyer with
the right of access to a Site for the purposes of performing Buyer’s obligations
pursuant to the applicable ESA.
213.“Site Preparation Services” means preparing each Site for installation of a
Facility, obtaining the required Permits to develop, construct, commission,
operate and maintain the Facility, providing for natural gas interconnection
facilities, the Electrical Interconnection Facilities and any other ancillary
facilities and equipment between the Facility and the applicable Transmitting
Utility and otherwise performing the tasks required to prepare each Site for the
Facility to ultimately attain Commencement of Operations.
214.“Software” shall mean all computer software that is necessary for Buyer to
own, operate, maintain and repair the Facilities in compliance with the terms of
this Agreement, the ESAs, the Incentive Agreements and the Site Licenses.
215.“Software License” is defined in Section 11.2(1).
216.“[***] ESA” means the Energy Services Agreement, by and between 2017 Fuel
Cell Operating Company I, LLC, a Delaware limited liability company (but, from
and after the applicable Assignment Date, Buyer as assignee of such Project
Company) and the [***], dated as of October 29, 2019.



--------------------------------------------------------------------------------



217.“Spares” is defined in Section 2.8.
218.“Specifications” means the specifications for the Bloom Systems and Battery
Solutions, as applicable, as set forth in Schedule 3.3(1).
“Standby Facility” means the facilities, equipment, sites and any other rights,
interests and duties in respect of ESAs designated as “Standby Facilities” on
Part I to Schedule 2.10.
“Standby Facility Assignment Agreement” means an assignment and assumption
agreement in substantially the form attached hereto as Exhibit K, signed by
Buyer, Seller and any of (as applicable) the Project Companies.
“Standby Facility Conditions” means, with respect to any Standby Facility,
(A)(x) except in respect of [***] or the Home Depot ESA, execution and delivery
by all required Persons of (i) to the reasonable satisfaction of Buyer, any
required consents to assignment of the relevant customer agreements and related
documents (including credit support provided pursuant to such customer
agreements and agreements and other documents in respect of incentives,
attributes and ancillary services), excluding, for the avoidance of doubt, those
agreements set forth in Part III to the attached Schedule 2.10, and (ii) a
Standby Facility Assignment Agreement or (y) in respect of each of [***] and the
Home Depot ESA, to the satisfaction of Buyer in its sole discretion:
(i) completion of due diligence and other review of such ESA, ESA Customer,
Facilities, Sites and related matters by Buyer, (ii) execution and delivery by
all required Persons of any required consents to assignment of the relevant
customer agreements and related documents (including credit support provided
pursuant to such customer agreements and agreements and other documents in
respect of incentives, attributes and ancillary services), and (iii) execution
and delivery by all required Persons of a Standby Facility Assignment Agreement
and any consents, amendments or other modifications or supplements in respect of
this Agreement requested by Buyer; (B) to the extent there are any amendments,
modifications or supplements to any of the Material Project Documents listed in
Part II of the attached Schedule 2.10 in respect of the applicable Standby
Facility, Buyer’s approval of such amendment, modification or supplement, in its
sole discretion (provided, that Seller shall have delivered to Buyer true,
correct and complete copies of any such amendments, modifications or supplements
and an updated version of such Schedule 2.10); and (C) that the representations
and warranties made by Seller in Part IV to Schedule 2.10 attached hereto and
Section 8.1 hereunder shall be true and correct as of the applicable Assignment
Date as though made on and as of such Assignment Date with respect to such
Standby Facility.
219.“State Sanctions List” means a list that is adopted by any state
Governmental Authority within the United States of America to the extent
applicable to any Facility and pertaining to Persons that engage in investment
or other commercial activities in Iran or any other country that is a target or
Sanctions.
220.“System Attributes” means, with respect to a given Facility, any
environmental attributes, energy credits, incentives or other rights, credits,
benefits or interests arising in connection with
29

--------------------------------------------------------------------------------



the ownership or operation of such Facility (including capacity attributes and
ancillary services). For the avoidance of doubt, System Attributes do not
include the ITC.
221.“System Capacity” means, with respect to a Bloom System, the “System
Capacity” set forth on the applicable specification sheet provided by the
manufacturer of such Bloom System. The aggregate System Capacity of the Bloom
Systems comprising each Facility shall (i) be reflected in the Bill of Sale
delivered by Seller to Buyer with respect to such Facility and (ii) shall not
exceed the System Capacities for such Bloom Systems set forth in the applicable
ESAs and the Base Case Model and subsequent Project Models.
222.“[***] ESA” means the Energy Services Agreement, by and between 2019 ESA
Project Company, LLC, a Delaware limited liability company (but, from and after
the applicable Assignment Date, Buyer as assignee of such Project Company) and
[***], effective as of November 22, 2019.
“[***] Equipment” means “Customer Equipment” as defined in the Energy Services
Agreement, dated as of December 19, 2019, by and between Buyer, as assignee of
BDI, a Delaware corporation, and [***].
223.“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:
(1)any taxes, customs, duties, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local or foreign taxing authority,
including, but not limited to, income, gross receipts, windfall profit,
severance, property, production, sales, use, license, excise, franchise, net
worth, employment, occupation, payroll, withholding, social security,
alternative or add-on minimum, ad valorem, transfer, stamp, or environmental
tax, or any other tax, custom, duty, fee, levy or other like assessment or
charge of any kind whatsoever, together with any interest, penalty, addition to
tax, or additional amount attributable thereto; and
(2)any liability for the payment of amounts with respect to payment of a type
described in clause (i), including as a result of being a member of an
affiliated, consolidated, combined or unitary group, as a result of succeeding
to such liability as a result of merger, conversion or asset transfer or as a
result of any obligation under any tax sharing arrangement or tax indemnity
agreement.
224.“Tax Equity Items” means each of the items listed on Schedule 1.1.
225.“Tax Loss” means any and all federal income tax detriments suffered by
Buyer, determined assuming a corporate tax rate equal to the Corporate Tax Rate
and including any loss, disallowance, reduction of, recapture, or inability to
claim, in each case, in whole or in part, the ITC or any federal income tax
depreciation benefit, plus any penalties, interest or additions to tax relating
thereto.
226.“Tax Proceeding” is defined in Section 10.3(5).



--------------------------------------------------------------------------------



227.“Tax Records” means any and all records, reports or other documentation
required to be maintained by Seller with respect to each Facility (A) under
Sections 6.1(1)(i) and (ii), to support (I) the ITC eligibility of such
Facility, (II) the date upon which such Facility was “placed in service” within
the meaning of Section 48(a) of the Code, (III) the date upon which the
construction of such Facility began within the meaning of Section 48(a)(6) of
the Code and Notice 2018-59 and (IV) the determination that such Facility has
not been taken out of service or otherwise subject to recapture of the ITC
pursuant to Section 50 of the Code; and (B) under Section 4.2(3), to support
compliance with the so-called “80/20 rule” in accordance with the principles set
forth in Revenue Ruling 94-31.
228.“Term” means the period which (a) shall commence on the First Agreement Date
and (b) shall, unless terminated earlier under ARTICLE XII of this Agreement or
unless extended by mutual agreement of the Parties, terminate on the date that
is the last day of the Warranty Period for the last Facility subject to the
Warranty Period.
“[***] Equipment” means “Customer Equipment” as defined in the Energy Services
Agreement, dated as of December 31, 2019, by and between Buyer, as assignee of
BDI, a Delaware corporation, and [***], as amended by Amendment No. 1 to Energy
Services Agreement, dated as of March 19, 2020.
229.“Third Party Claim” means any claim, action, or proceeding made or brought
by any Person who is not (a) a Party to this Agreement, or (b) an Affiliate of a
Party to this Agreement.
230.“Third Party Consents” means all consents, waivers, approvals and
permissions that are necessary to have been obtained from any Persons (other
than Buyer or any Governmental Authority), in each case, under applicable
Facility Contracts, at such time in light of the stage of development of the
Scheduled Portfolio (and the applicable Facility and Site) to site, construct,
install, test, operate, maintain, repair, own, use, remove, replace or
decommission each Facility as contemplated in this Agreement, in each case in
accordance with such applicable Contracts so as not to cause any breach,
violation, inaccuracy or conflict thereunder or to demonstrate such Person’s
confirmation, ratification or other approval of the achievement of any
milestone, however defined, under such Contract; provided, for the avoidance of
doubt, that Governmental Approvals and Permits shall not be deemed to be Third
Party Consents hereunder, and provided, further, PTO is not a Third-Party
Consent.
231.“Third Party Warranty” is defined in Section 3.7.
232.“Tolling Rate” means with respect to any period and any ESA, the specified
rate used for the supply of electricity or for the conversion of natural gas
into electricity in the calculation of the fees owed to Buyer by the ESA
Customer pursuant to such ESA. Tolling Rates are set forth on a dollar-per-kWh
($/kWh) basis or a dollar-per-MMBtu ($/MMBtu) basis, as indicated in the
applicable ESA.
233.“Training Materials” is defined in Section 14.15.
31

--------------------------------------------------------------------------------



234.“Tranche” means an amount of Facilities, measured on the basis of the
aggregate System Capacity of the Bloom Systems comprising such Facilities (in
kW), for which Seller is invoicing Buyer pursuant to Section 2.3(1).
235.“Tranche Notice” is defined in Section 2.2.
“Transaction” is defined in Section 10.1.
236.“Transaction Documents” means this Agreement, the MIPA, the Long-Term
Agreement, the Administrative Services Agreement, the Side Letter Agreement, the
Agreement Date Consent and the Payment Certificates (in each case,
notwithstanding whether effective on or prior to the Agreement Date).
237.“Transmitting Utility” means, with respect to a Facility, the local electric
utility company in whose territory the Facility is located.
238.“Underperforming Facility” means any Facility that fails to deliver, in any
Calendar Quarter which caused the Portfolio to fail to satisfy the Performance
Warranty, a number of kWh greater than or equal such Facility’s pro rata portion
of the Minimum kWh in such Calendar Quarter.
239.“Unrestricted Cash on Hand” means book cash and Cash Equivalent Investments
of the Seller held in accounts that are not subject to any restriction on use or
designated for a particular purpose or any Lien; provided that the amount of
such cash and Cash Equivalent Investments shall have been reconciled to the
books and records (including bank statements) of the Seller in a manner
reasonably acceptable to the Buyer.
240.“UPM” means an uninterruptible ultracapacitor to be included in certain of
the Facilities.
“[***]” means [***].
“[***] ESAs” means, as amended, assigned, modified or supplemented from time to
time (i) the Master Fuel Cell Power & Services Agreement ([***]), dated as of
December 31, 2019, by and between Buyer, as assignee of BDI, as provider, and
[***] (referencing in its Schedule 2.2 [***]) and (ii)  the Master Fuel Cell
Power & Services Agreement, dated as of December 31, 2019, by and between Buyer,
as assignee of BDI, as provider, and [***] (referencing in its Schedule 2.2
[***]).
241. “Warranty Correction Date” means the date on which Seller has completed the
repair, modification or replacement of a Facility or Facilities or component
thereof under the Efficiency Warranty or the Performance Warranty, as notified
to Buyer in writing.
242.“Warranty Period” means, for each Facility, the Manufacturer’s Warranty
Period, as extended or renewed by Buyer pursuant to Section 4.1(2) or
Section 4.1(3), in which case the Warranty Period shall mean the specified end
date of the Warranty Period as so extended or



--------------------------------------------------------------------------------



renewed, unless the applicable ESA expires or terminates prior to such date, in
which case the Warranty Period shall end on the date on which such ESA expires
or terminates. For the avoidance of doubt, the Warranty Period shall in all
events end, with respect to each Facility, at the expiration of the Extended
Warranty Period.
243.“Warranty Specifications” means the Performance Warranty, the Performance
Guaranty, and the Efficiency Warranty.
Section a.Other Definitional Provisions.
(i)All exhibits, annexes, and schedules attached to this Agreements are
incorporated herein by this reference and made a part hereof for all purposes.
References to sections, exhibits, annexes and schedules are, unless otherwise
indicated, references to sections, exhibits, annexes and schedules to this
Agreement. References to a section shall mean the referenced section and all
sub-sections thereof. Any exhibit, annex, or schedule defined or referred to
herein means (unless otherwise indicated herein) such exhibit, annex or schedule
as from time to time amended, amended and restated, modified or supplemented in
writing.
(ii)As used in this Agreement and in any certificate or other documents made or
delivered pursuant hereto or thereto, financial and accounting terms not defined
in this Agreement or in any such certificate or other document, and financial
and accounting terms partly defined in this Agreement or in any such certificate
or other document to the extent not defined, will have the respective meanings
given to them under GAAP. To the extent that the definitions of financial and
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under GAAP, the definitions
contained in this Agreement or in any such certificate or other document will
control.
(iii)The words “hereof”, “herein”, “hereunder”, and words of similar import when
used in this Agreement will refer to this Agreement as a whole and not to any
particular provision of this Agreement. Section references contained in this
Agreement are references to Sections in this Agreement unless otherwise
specified. The term “including” will mean “including without limitation”.
(iv)The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.
(v)Any agreement or instrument defined or referred to herein or in any
instrument or certificate delivered in connection herewith means (unless
otherwise indicated herein) such agreement or instrument as from time to time
amended, amended and restated, modified or supplemented in writing and includes
(in the case of agreements or instruments) references to all written attachments
thereto and written instruments incorporated therein.
(vi)Any references to a Person are also to its successors and permitted assigns.
33

--------------------------------------------------------------------------------



(vii)References to any statute, code or statutory provision are to be construed
as a reference to the same as it exists and is updated from time to time, and
include references to all bylaws, instruments, orders and regulations for the
time being made thereunder or deriving validity therefrom unless the context
otherwise requires.
(viii)Reference to days shall mean calendar days unless the term “Business Day”
is used.
(ix)The singular includes the plural and the plural includes the singular;
(x)In the computation of periods of time from a specified date to a later
specified date, the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including”; and
(xi)The word “including” shall be construed as “including without limitation”.
ARTICLE II.
PURCHASE AND SALE
Section b.Appointment of Seller
. Subject to Section 14.13, Buyer hereby appoints Seller to act as Buyer’s
provider of Bloom Systems, Ancillary Equipment, BOF, Installation Services, and
Facility Services, and Seller hereby accepts such appointment and agrees to
provide all such Bloom Systems, Ancillary Equipment, BOF, Installation Services,
and Facility Services, inclusive of all labor, equipment, and tests therefor, in
accordance with the terms and conditions set forth in this Agreement. Seller’s
entire consideration for supplying the Bloom Systems, Ancillary Equipment and
BOF shall be the Equipment Fee portion of the Aggregate Purchase Price for such
Facility, and Seller’s entire consideration for supplying the Installation
Services with respect to a Facility through Commencement of Operations for such
Facility shall be the Installation Fee portion of the Aggregate Purchase Price
for such Facility, and in each case Seller shall bear the financial risk
regarding any cost overruns, claims from subcontractors and other liabilities,
in accordance with the terms hereof. Following Commencement of Operations with
respect to a Facility, Seller shall be entitled to Services Fees in respect of
Facility Services rendered with respect to such Facility as described in
Section 4.3.
Section c.Purchase Orders
. In connection with the First Agreement Date and thereafter not later than
fifteen (15) Business Days prior the first date of each Calendar Quarter, Seller
will provide to Buyer a tranche notice substantially in the form hereto attached
as Exhibit B (each, a “Tranche Notice”), which shall contain (a) the aggregate
System Capacity of the Facilities that Seller reasonably expects will satisfy
the applicable Deposit Milestones in such Calendar Quarter, and (b) a draft
Purchase Order from Buyer for such Facilities. So long as no Seller Default or
Funding Suspension Event described in clause (A) or clause (B) of the definition
thereof has occurred and is continuing hereunder, Buyer will, within five (5)
Business Days of such notice, submit to Seller an executed



--------------------------------------------------------------------------------



Purchase Order for such Facilities. So long as no Buyer Default has occurred and
is continuing hereunder, Seller shall promptly accept each such Purchase Order
by countersigning and returning it to Buyer; provided that the failure of Seller
to countersign or return to Buyer a Purchase Order shall not invalidate such
Purchase Order, and Seller shall be obligated to deliver the Bloom Systems,
Ancillary Equipment and BOF comprising such Facility under such Purchase Order
as contemplated by this Agreement.
Section d. Invoicing of Purchase Price
. Seller shall invoice Buyer hereunder as follows:
On or after the Deposit Date for a Tranche, a portion of the Purchase Price for
such Tranche in the amount of [***] dollars per kW ($[***]/kW), calculated on
the basis of the System Capacity of the Bloom Systems to be included in the
Facilities comprising such Tranche (and not calculated in any way to include any
Purchase Price Adders).
(i)On or after the Delivery Date of each Facility,
in the event that such Facility was previously included in a Tranche for which
Buyer has made payment of a portion of the Purchase Price, [***] dollars per kW
($[***] /kW) for each Bloom System in such Facility calculated based on the
System Capacity of such Bloom Systems, plus (2) [***] percent [***]% of the
Purchase Price Adders (excluding the Purchase Price Adder for any Delayed
Ancillary Equipment) applicable to such Facility, if any; or
subject to Section 2.4(1)(ii)(B), (1) in the event that such Facility was not
previously included in a Tranche for which Buyer has made payment of a portion
of the Purchase Price, [***] dollars per kW ($[***]/kW) for each Bloom System in
such Facility calculated based on the System Capacity of such Bloom System, plus
(2) [***] percent ([***]%) of the Purchase Price Adders (excluding the Purchase
Price Adder for any Delayed Ancillary Equipment) applicable to such Facility, if
any.
(ii)On or after the Commencement of Operations Date for each Facility, (1) the
remainder of the Aggregate Purchase Price (but not including the Purchase Price
Adder for, or Taxes with respect to, any Delayed Ancillary Equipment), if any,
not previously paid, as may be calculated, and adjusted from time to time, in
accordance with Section 2.6, for such Facility, including (2) one hundred
percent (100%) of the Taxes to be paid by Buyer pursuant to Section 2.3(6) for
such Facility (except for Taxes with respect to any Delayed Ancillary
Equipment).
(iii)On or after (i) the Delivery Date for Delayed Ancillary Equipment, the
Purchase Price Adder for such Delayed Ancillary Equipment and (ii)  the
Commencement of Operations Date for Delayed Ancillary Equipment, the remainder
of the Aggregate Purchase Price, if any, not
35

--------------------------------------------------------------------------------



previously paid for such Delayed Ancillary Equipment, as adjusted from time to
time in accordance with Section 2.6, including one hundred percent (100%) of the
Taxes solely with respect to such Delayed Ancillary Equipment, to be paid by
Buyer pursuant to Section 2.3(7).
(iv)Each invoice issued pursuant to Sections 2.3(1) through 2.3(3), with respect
to each Facility covered thereunder, shall contain the documents and other
information described in the following clauses (i) through (vii) (such documents
and other information, or (if applicable) the documents and other information
described in Section 2.3(6)(i) through (iii), issued in respect of any invoice
are collectively an “Invoice Package”):
i.a Certificate of Deposit Milestone Completion, a Certificate of Delivery
Milestone Completion, and/or a Certificate of COO, as applicable;
ii.a completed Project Information Spreadsheet, which shall include:
a.Buyer’s Purchase Order number;
b.the Tranche (indicated by the invoice date) in which such Facility is deemed
to be included;
c.the Site on which such Facility will be installed;
d.the serial number and System Capacity of each Bloom System comprising such
Facility;
e.a components list of all Ancillary Equipment to be installed in connection
with such Facility, if any;
f.the Aggregate Purchase Price, including details of (x) all amounts previously
paid towards or credited against the Purchase Price and any Purchase Price
Adders (excluding any Delayed Ancillary Equipment), if applicable, and (y) all
amounts remaining due and payable on the Aggregate Purchase Price, including
Taxes;
g.other than with respect to Facilities that are reasonably expected to be
Placed in Service on or before December 31, 2019, a detailed description of (i)
the year “construction began”, (ii) the method used for the “beginning of
construction” with respect to such Facility, (iii) for each Facility that began
construction through the incorporation of (A) Modules that were purchased by the
Company under SH Sale Agreement, (B) Modules described in [***] Module Sale
Agreement, and/or (C) SH Equipment, (x) the type and serial numbers of such
Modules and/or SH Equipment (or, in the case of SH Equipment similar identifying
information on a batch basis in lieu of a serial number), and (y) the ratio of
the cost of such Modules and/or SH Equipment over the aggregate cost of such
Facility, expressed as a percentage (which percentage will be at least



--------------------------------------------------------------------------------



[***]%), and (iv) for each Facility that began construction by a method other
than as set forth in the foregoing clause (iii), the method used for the
“beginning of construction” with respect to such Facility, and evidence
satisfactory to the Buyer of the factual means by which Seller complied with
such method;
h.the Delivery Date or expected Delivery Date, as applicable;
i.the Purchase Date or expected Purchase Date, as applicable;
j.the Commencement of Operations Date or expected Commencement of Operations
Date, as applicable;
iii.solely with respect to any invoice issued pursuant to Section 2.3(2) or
Section 2.3(3), a list of, and copies of, all then applicable Permits, PTO (only
pursuant to Section 2.3(3), to the extent PTO is memorialized in writing), other
Governmental Approvals, Third Party Consents, Incentive Agreements,
Interconnection Agreements and other Facility Contracts, to the extent not yet
delivered and required to have been obtained as of such date;
iv.a waiver and release of liens by Seller as general contractor hereunder,
conditioned only upon final payment of the Aggregate Purchase Price for the
Facility, substantially in the statutorily prescribed form required by the
applicable state Governmental Authority in which the Site is located (and, if
there is no such prescribed form, then in form and substance reasonably
satisfactory to Buyer);
v.with respect to any Facility that is related thereto, the applicable Tax
Equity Item;
vi.solely with respect to any invoice issued pursuant to Section 2.3(2), each of
the Delivery Milestone Deliverables set forth on Schedule 2.5 to the extent not
yet delivered; and
vii.solely with respect to any invoice issued pursuant to Section 2.3(3), the
Seller Deliverables identified on Schedule 3.4(1)(xv) as required to be
delivered before the Commencement of Operations Date to Buyer and each of the
COO Milestone Deliverables set forth on Schedule 2.5 to the extent not yet
delivered.
(v)Each invoice and Invoice Package delivered pursuant to Section 2.3(4), with
respect to the Delayed Ancillary Equipment covered thereunder, shall contain the
documents and other information described in the following clauses (i) through
(iii):
viii.a Certificate of Delivery Milestone Completion, and/or a Certificate of
COO, as applicable;
ix.a completed Project Information Spreadsheet, which shall include:
37

--------------------------------------------------------------------------------



a.Buyer’s Purchase Order number;
b.the Site on which such Delayed Ancillary Equipment will be installed;
c.a components list of such Delayed Ancillary Equipment,
d.with respect to the Facility of which the Delayed Ancillary Equipment
comprises a part, the Aggregate Purchase Price of such Facility, including
details of (x) all amounts previously paid towards or credited against the
Purchase Price and any Purchase Price Adders, if applicable, (y) the Purchase
Price Adder for the Delayed Ancillary Equipment, and (z) all amounts remaining
due and payable on the Aggregate Purchase Price, including Taxes;
e.the Delivery Date;
f.the Purchase Date or expected Purchase Date, as applicable;
g.the Commencement of Operations Date or expected Commencement of Operations
Date, as applicable;
h.the increased Tolling Rate in the related ESA contemplated in
Section 2.4(1)(iv); and
x.a waiver and release of liens by Seller as general contractor hereunder,
conditioned only upon final payment of the Aggregate Purchase Price for such
Delayed Ancillary Equipment (substantially in the statutorily prescribed form
required by the applicable state Governmental Authority in which the Site is
located (and, if there is no such prescribed form, then in form and substance
reasonably satisfactory to Buyer)).
(vi)Buyer shall pay all state and local sales, use or other transfer Taxes
(other than state real estate or controlling interest transfer Taxes) required
to be paid by Buyer and attributable to the transfer of the Facility to Buyer,
except that Seller shall be responsible for and pay any Taxes arising as a
result of any components of such Facility or any Facility being acquired from a
source outside of the United States; provided that any Taxes that are required
by applicable law to be paid prior to the date upon which Buyer is obligated to
pay such Taxes pursuant to Section 2.3(3) or Section 2.3(4), as applicable,
shall be paid by Seller when due and shall be reimbursed by Buyer in accordance
with (i) this Section 2.3(7) and (ii) Section 2.3(3) or Section 2.3(4), as
applicable.
Section e.Payment of Purchase Price
.



--------------------------------------------------------------------------------



(i)Buyer shall pay all outstanding invoices in respect of any portion of the
Aggregate Purchase Price (including the Purchase Price Adder for Delayed
Ancillary Equipment) on a monthly basis in accordance with the terms of this
Section 2.4; provided, (x) Buyer’s obligation to pay any amounts due and payable
under any such invoice shall be subject to the satisfaction by Seller of the
following conditions precedent and (y) Buyer shall have no obligation to pay any
portion of the Aggregate Purchase Price in respect of a Delayed Facility (or
Component thereof) at any time it appears on the Delayed Facilities List:
xi.with respect to an invoice delivered pursuant to Section 2.3(1) and
Section 2.3(5) for a Tranche that reached the Deposit Milestone Date, (A) Seller
shall have executed and delivered a complete Certificate of Deposit Milestone
Completion, together with the remaining Invoice Package, to Buyer, (B) Seller
shall have not included in such invoice any amounts for Purchase Price Adders or
Taxes, (C) no Funding Suspension Event shall have occurred and remains
un-remedied (provided, to the extent this condition (C) fails to be satisfied
solely because of a Funding Suspension Event described in clause (C) of the
definition thereof, this condition (C) shall only affect any Facilities to which
such described Funding Suspension Event is then applicable), and (D) as of the
last day of the month most recently ended, (I) [***] and (II) [***], in each
case as certified by the Chief Financial Officer of Seller in a written
certificate that sets forth calculations of each of the foregoing, together with
reasonably supporting detail, in the form attached hereto as Exhibit M;
xii.with respect to an invoice delivered pursuant to Section 2.3(2) and
Section 2.3(5) for a Facility that reached the Delivery Date, (A) Seller shall
have executed and delivered a completed Certificate of Delivery Milestone
Completion, together with the remaining Invoice Package, to Buyer, (B) if such
Facility was not previously included in a Tranche for which Buyer has made an
earlier payment of a portion of the Purchase Price as described in
Section 2.3(2)(ii), Buyer shall have consented to such invoice, (C) Seller shall
have not included in such invoice any Taxes, and (D) no Funding Suspension Event
shall have occurred and remains un-remedied (provided, to the extent this
condition (D) fails to be satisfied solely because of a Funding Suspension Event
described in clause (C) of the definition thereof, this condition (D) shall only
affect any Facilities to which such described Funding Suspension Event is then
applicable);
xiii.with respect to an invoice delivered pursuant to Section 2.3(3) and
Section 2.3(5) for a Facility that reached the Commencement of Operations Date,
(A) Seller shall have executed and delivered a completed Certificate of COO,
together with the remaining Invoice Package, to Buyer, and (B) no Funding
Suspension Event described in clause (C) of the definition thereof shall have
occurred with respect to an applicable Facility and remains un-remedied;
provided the Parties will work in good faith to resolve how to fund the unfunded
portion of the Aggregate Purchase Price;
xiv.with respect to an invoice delivered pursuant to Section 2.3(4) and
Section 2.3(6) for Delayed Ancillary Equipment that reached the Delivery Date,
(A) the related ESA
39

--------------------------------------------------------------------------------



shall provide for an increased Tolling Rate that reflects the addition of such
Delayed Ancillary Equipment, which increase is legally enforceable against the
applicable ESA Customer, (B) Seller shall have executed and delivered a
completed Payment Certificate, together with the remaining Invoice Package, to
Buyer, (C) Seller shall have not included in such invoice any Taxes, and (D) no
Funding Suspension Event shall have occurred and remains un-remedied (provided,
to the extent this condition (D) fails to be satisfied solely because of a
Funding Suspension Event described in clause (C) of the definition thereof, this
condition (D) shall only affect any Facilities to which such described Funding
Suspension Event is then applicable); and
xv.with respect to an invoice delivered pursuant to Section 2.3(4) and
Section 2.3(6) for Delayed Ancillary Equipment that reached the Commencement of
Operations Date, (A) Seller shall have executed and delivered a completed
Certificate of COO, together with the remaining Invoice Package, to Buyer, and
(B) no Funding Suspension Event described in clause (C) of the definition
thereof shall have occurred with respect to an applicable Facility and remains
un-remedied.
(ii)Not less than ten (10) Business Days prior to the Invoice Due Date for all
invoices to be paid by Buyer for the applicable calendar month, and in no event
more than one time during a single calendar month (except as otherwise set forth
in this Section 2.4(2)), Seller shall deliver to Buyer (A) a draft Payment
Notice setting forth the anticipated aggregate amounts due and payable towards
the Aggregate Purchase Price for the Tranche and/or all Facilities included in
such Payment Notice to be paid in such month and (B) a draft invoice and draft
Invoice Package (containing as many of the documents and information comprising
such Invoice Package as Seller is able to provide as of such date) for such
Tranche and/or Facilities; provided, that not more than one time per Calendar
Quarter, Seller may provide written notice to Buyer of an Additional Invoice Due
Date no later than ten (10) Business Days prior to such Additional Invoice Due
Date (and Seller shall make all deliveries listed in clauses (A) and (B) of this
Section 2.4(2) not later than (10) Business Days prior to such Additional
Invoice Due Date for all invoices applicable thereto). If Buyer has no comments
or objections on such draft Payment Notice, invoice or Invoice Package, it shall
be deemed to have provided consent as required under Section 2.4(1)(ii)(B) for
invoices delivered as described therein.
(iii)Not less than three (3) Business Days prior to the applicable Invoice Due
Date or Additional Invoice Due Date, for all invoices to be paid by Buyer for
such calendar month (or applicable to such Additional Invoice Due Date), Seller
shall deliver to Buyer:
xvi.an executed Payment Notice, setting forth the actual aggregate amounts due
and payable towards the Aggregate Purchase Price for the Tranche and/or all
Facilities included in such Payment Notice, which amount shall in no event
exceed the amount notified by Seller to Buyer in such applicable draft Payment
Notice; and
xvii.a final invoice and Invoice Package, including Payment Certificates
evidencing the achievement of all applicable Milestones achieved as of such date
for all Milestones



--------------------------------------------------------------------------------



achieved by the applicable Tranche and/or Facilities; provided, that Tranches
(or portions thereof) and/or Facilities that were not included in the applicable
draft Payment Notice shall not be added to the executed Payment Notice without
the prior written consent of Buyer.
(iv)Subject to Seller’s delivery of a complete invoice, Invoice Package and
Payment Notice pursuant to Section 2.4(3), Buyer shall, on the applicable
Invoice Due Date or Additional Invoice Due Date indicated in the executed
Payment Notice delivered by Seller, make the applicable payment towards the
Aggregate Purchase Price for each Tranche and/or Facility included in such
Payment Notice for which Seller has delivered Payment Certificates, an invoice
and the Invoice Package evidencing the satisfaction of the applicable
Milestone(s).
(v)If Buyer defaults in any payment when due for any Facility (other than with
respect to amounts being disputed in good faith), Seller may, on not less than
five (5) Business Days prior notice to Buyer, at its option and without
prejudice to its other remedies (until all such outstanding payment defaults
have been cured), (i) suspend performance of its obligations hereunder for such
Facility, or defer delivery of such Facility to Buyer and (ii) require that the
payment of the portion of the Aggregate Purchase Price for future Facilities
required under Section 2.3(2) and Section 2.3(2)(ii) above be made immediately
prior to the Shipment of the applicable Bloom Systems, but Seller shall not be
able to otherwise suspend performance of its obligations hereunder for other
Facilities for which no such default exists.
(vi)With respect to any payment due from one party to the other pursuant to this
Agreement, unless being contested in good faith, interest shall accrue daily at
the lesser of a monthly rate of one percent ([***]%) or the highest rate
permissible by law on the unpaid balance.
(vii)If an ESA is terminated with respect to a Facility, after such Facility
reaches the Delivery Milestone, but prior to the date such Facility achieves any
of the events described in clauses (2) through (4) of the definition of “Placed
in Service”, then (at Buyer’s sole discretion) such Facility shall be deemed to
be removed from the Scheduled Portfolio, and Seller shall (A) refund any
payments previously paid by Buyer for such Facility, in accordance with
Section 2.6 and (B) remove such Facility in accordance with Section 4.10(1). If,
as of the Commencement of Operations Date Deadline, there exist any Late
Facility or Late Facilities (including any applicable Delayed Ancillary
Equipment), then (at Buyer’s sole discretion) (I) Seller will refund to Buyer
any payments made under Section 2.4 in respect of such Late Facility to Buyer in
accordance with Section 2.11(8), together with such other amounts as are
required pursuant to Section 2.11(8), and (II) such Late Facility or Late
Facilities shall, if any Component thereof has been Delivered, be subject to
(but without duplication of any payment obligations set forth in) Buyer’s rights
and remedies pursuant to Section 4.10(1) (provided, that without limiting any of
Buyer’s other rights and remedies pursuant to Section 4.10(1), Buyer shall not
exercise the remedy described in Section 4.10(1)(iv) with respect to an affected
Facility during ongoing negotiations of a 2020 Facilities Assignment in respect
of such Facility, as long as consummation of such 2020 Facilities Assignment
without unreasonable delay remains reasonably likely). Neither Section 12.6 nor
Section 12.9 shall provide any excuse from, or justification for delay or
41

--------------------------------------------------------------------------------



reduction of, the obligations of Seller under this Section 2.4(7) (excluding, if
applicable, to the extent and for the duration necessary, Seller’s obligations
under Section 4.10(1)(iv)). With respect to a given Facility, payments made
hereunder with respect to the Equipment Fee for each Facility shall be, from and
after the Placed in Service Date, irrevocable and non-refundable, and
non-cancellable, except as expressly set forth herein. This Section 2.4(7) shall
not limit any of Buyer’s rights and remedies pursuant to Section 2.11 or
Section 3.4(1)(xii).
(viii)The Aggregate Purchase Price for a Facility shall be allocated, for
purposes of Section 1060 of the Code and the Treasury Regulations thereunder,
consistently with the cost segregation allocation information provided in the
Appraisal with respect to such Facility and in accordance with Treasury
Regulations Section 1.1060-1(e). The Parties shall make consistent use of the
cost segregation allocation information reflected in the Appraisal for all
income Tax purposes and in all filings, declarations and reports with the IRS
(or where applicable, state and local taxing authorities) in respect thereof,
including any reports that may be filed under Section 1060 of the Code, and in
any proceeding related to the determination of any Tax, neither Buyer nor Seller
shall contend or represent that such is not a correct allocation for income Tax
purposes. The Parties shall allocate and report to the appropriate taxing
authorities any adjustments to the Purchase Price, including as a result of any
payment made subsequent to the applicable Purchase Date pursuant to
Section 2.3(3), any adjustments pursuant to Section 2.6 or any payment for
indemnification hereunder, in accordance with Treasury Regulations Section
1.1060-1(e) and this Section 2.4(8).
Section f.Purchase and Sale of Facilities
.
(i)Upon the satisfaction of the conditions set forth in Section 2.5(2) (as may
be waived by Buyer in its sole discretion) with respect to a Facility, Seller
shall sell, assign, convey, transfer and deliver to Buyer, and Buyer shall
purchase, assume and acquire from Seller, all of Seller’s right, title and
interest in and to such Facility, to the extent not already purchased under SH
Sale Agreement, effective as of the Purchase Date (a “Purchase”).
(ii)Conditions Precedent to the Purchase Date. Buyer’s obligation to purchase,
assume, and acquire a Facility from Seller shall be subject to Seller’s
satisfaction, as of the Purchase Date, of the following conditions precedent (as
may be waived by Buyer in its sole discretion):
xviii.(x) None of the events described in clauses (2) through (4) of the
definition of “Placed in Service” shall have commenced or occurred, (y) the
representation and warranty made by Seller in Section 8.1(12)(i) shall be true
and correct as though made on the Purchase Date and (z) Seller shall have
performed all of its obligations under Section 3.4(1)(i);
xix.Seller shall have delivered a Bill of Sale for such Facility to Buyer, dated
as of the Purchase Date for such Facility;



--------------------------------------------------------------------------------



xx.Seller shall have delivered all invoices for such Facility in respect of the
Deposit Date and the Delivery Date, together with the respective Invoice
Packages;
xxi.Such Facility is not at such time on the Delayed Facilities List; and
xxii.Seller has not been notified that a Funding Suspension Event described in
clause (C) of the definition thereof and applicable to tax equity investor
capital contributions in respect of such Facility’s Commencement of Operations
Date in the applicable organizational documents has occurred or is, in the sole
discretion of Buyer, reasonably likely to occur with respect to the applicable
Facility and remain un-remedied as of the date last indicated by Seller to be
the anticipated Commencement of Operations Date in respect of such Facility.
Section g.Purchase Price Adjustment for Portfolio Price Changes.


(i)From the First Agreement Date until the expiration of the last Calendar
Quarter of 2020, subject to Section 2.6(5), no less than ten (10) Business Days
prior to the end of each such Calendar Quarter (for purposes of this
Section 2.6, the “Adjustment Quarter”), Seller shall deliver to Buyer a Project
Model that reflects (i) with respect to each Facility that has achieved
Commencement of Operations during and prior to the Adjustment Quarter, the final
Aggregate Purchase Price of such Facility, (B) the dates on which Buyer paid
each portion of the Purchase Price, Purchase Price Adders, if any, Purchase
Price Adders for Delayed Ancillary Equipment, if any, and Taxes for such
Facility, the amount of such payments, and any adjustments thereto, (C) such
Facility’s actual Commencement of Operations Date, and (D) the installation and
commissioning of any Delayed Ancillary Equipment with respect to a Facility that
is or will be performed after such Facility’s Commencement of Operations Date,
 with respect to each Facility that Seller reasonably expects to achieve
Commencement of Operations following the delivery of such Project Model, (A) the
dates on which Buyer has paid, or is expected to pay, each portion of the
Purchase Price, the Purchase Price Adders, if any, Purchase Price Adders for
Delayed Ancillary Equipment, if any, and Taxes for such Facility and the amount
of such payments, and (B) the date on which Seller reasonably expects (x) such
Facility to achieve its Delivery Milestone and Commencement of Operations and
(y) any Delayed Ancillary Equipment in respect of such Facility to achieve its
Delivery Milestone and Commencement of Operations, the addition or removal of
any Facilities or parts thereof as may be required pursuant to amendments to
ESAs (or otherwise, including by operation of Sections 2.9, 4.7 or 4.8) during
such Adjustment Quarter, any refunds required pursuant to Section 2.4(7) or
Section 3.4(1)(xii)(B) (it being understood that neither Section 12.6 nor
Section 12.9 shall provide any excuse from, or justification for delay or
reduction of, such refunds), (v) any adjustments made pursuant to
Section 5.2(5), if applicable, (vi) any adjustments to Tolling Rates in ESAs,
(vii) any adjustments to the System Capacity of any Facility, (viii) any
reduction of the Aggregate Purchase Price of any Facility pursuant to
Section 2.6(3), (ix) if the Project Information Spreadsheet indicates (or will
indicate when delivered) that construction of such
43

--------------------------------------------------------------------------------



Facility within the meaning of Notice 2018-59 did not begin before January 1,
2020, a corresponding adjustment to the amount of the ITC percentage associated
with such Facility, (x) any reimbursements or adjustments to the Tolling Rate
pursuant to performance by Kaiser of any portion of the services under any
Kaiser ESA, (xi)  subject in the aggregate to a cap of [***], reimbursement by
Seller of any transactional costs, fees and expenses (including the reasonable
costs, fees and expenses of legal counsel and modeling and financial advisors)
incurred by Buyer, or by Buyer’s Affiliates or Representatives on its behalf, in
connection with (A) any amendments (including this Agreement), modifications or
supplements to any Transaction Documents, Facility Contracts or Contracts
related to any Non-Scheduled Facility or (B) the modification after the
Agreement Date of the list of facilities and sites comprising either of the
Scheduled Portfolio or Non-Scheduled Facilities (including the negotiation of
consents and amendments with ESA Customers and other necessary Persons), in each
such case described in the foregoing clauses (xi)(A) or (xi)(B), arising out of
or in connection with (I) the transactions relating to any Assignment Date in
respect of any Standby Facility, (II) coordinating or adjusting the composition
of, or schedule of construction with respect to, the Scheduled Portfolio
considering the Parties’ desire to complete the Installation Services for the
Facilities before the Commencement of Operations Date Deadline or (III) events
or circumstances described in Section 2.9, Section 2.10 or Section 2.11, and
(xii) any reimbursement obligations of Seller pursuant to the final sentence of
Section 3.5(1). Each Project Model delivered pursuant to this Section 2.6(1)
shall contain a change log listing all changes made or proposed to be made,
compared with the immediately preceding Project Model (or, in respect of the
first Project Model delivered hereunder, compared with the Base Case Model).
(i)Within five (5) Business Days of Buyer’s receipt of the Project Model,
subject to Section 2.6(5), the Parties will mutually agree on an adjusted
Aggregate Purchase Price for the Facilities, which shall be used as (i) the
final Aggregate Purchase Price for all Tranches and Facilities invoiced and paid
in the current (and then-expiring) Adjustment Quarter, and (ii) the Aggregate
Purchase Price for purposes of all invoices delivered in the following Calendar
Quarter (until the date of the next adjustment made pursuant to this
Section 2.6). Within five (5) Business Days after such determination of the
adjusted Aggregate Purchase Price, Buyer shall amend and reissue each invoice
(not including any accompanying materials or lien waivers) previously delivered
by Seller to Buyer for the current (and then-expiring) Adjustment Quarter to
reflect the adjusted Aggregate Purchase Price determined pursuant to this
Section 2.6(2). For the avoidance of doubt, no adjustments shall be made
hereunder with respect to any payments from Buyer to Seller made in any Calendar
Quarter prior to the Adjustment Quarter, except to the extent any information
reportable under this Section 2.6 with respect to any such prior Calendar
Quarter was not included or was incorrect when reported pursuant to this
Section 2.6.
(ii)Under no circumstance will (A) the combined Aggregate Purchase Price of all
Facilities purchased hereunder, as may be adjusted pursuant to this Section 2.6,
exceed the Maximum Aggregate Portfolio Purchase Price, (B) Buyer be obligated to
make any payment in respect of the Aggregate Purchase Price of any Facility
after Buyer has paid in full the Maximum Aggregate Portfolio Purchase Price or
(C) Seller invoice Buyer under Section 2.4 or Buyer have any obligation to make
payment under Section 2.4 after the Commencement of Operations Date



--------------------------------------------------------------------------------



Deadline, in each case unless otherwise agreed upon by both parties in writing.
It is Seller’s responsibility to manage the forecasting and invoicing of
payments in respect of the Aggregate Purchase Price such that Buyer never pays
more, in the aggregate, than the Maximum Aggregate Portfolio Purchase Price. If
at any time it is discovered that Buyer has paid, in respect of its obligations
to pay the Aggregate Purchase Price, more in the aggregate than the Maximum
Aggregate Portfolio Purchase Price, Seller shall refund or reimburse to Buyer
such excess amount. Any amount in excess of the Maximum Aggregate Portfolio
Purchase Price that is refunded shall be deemed to have reduced pro rata the
Aggregate Purchase Price of all Facilities.
(iii)Following the reissuance of invoices pursuant to Section 2.6(2), if Buyer
has made any over-payments or under-payments in respect of such invoices, Seller
shall apply such over-payments as a credit against, or such under-payments as an
addition to, the amount owed by Buyer with respect to the invoices to be paid on
the final Invoice Due Date of the Adjustment Quarter (or, if such Invoice Due
Date has passed, the next Invoice Due Date after the reissuance of invoices
pursuant to Section 2.6(2)); provided, however, that if such adjustment results
in Buyer owing no payments to Seller with respect to such invoices but fails to
fully compensate Buyer for prior over-payments, Seller shall remit the remaining
balance of any over-payments to Buyer within thirty (30) days following the
applicable Invoice Due Date.
(iv)For the last Calendar Quarter of 2020, Seller will deliver a Project Model
as contemplated by Section 2.6(1); provided, however, such Project Model will
not include (i) any Facility Seller reasonably believes will be a Late Facility,
(ii) any Facility in respect of which a 2020 Facilities Assignment has been
consummated or (iii) any Delayed Facility returned to Seller (or in respect of
which Buyer has otherwise exercised any refund or removal remedies) during such
Calendar Quarter pursuant to Section 2.4(7) or Section 3.4(1)(xii)(B).
(v)Seller represents and warrants that as of the date each Project Model is
delivered, the static coded cells reflecting specifics about each Facility on
the “System Master Tab”, as evidenced by blue font therein (the “Static Cells”),
will be true and accurate in all material respects as of such date. Seller will
not change the contents of any Static Cells or any calculations in the “Formula
Bar” of the Project Model without the prior written consent of Buyer. Except as
expressly provided in the foregoing two sentences, Seller makes no
representation, warranty or guaranty regarding (i) any other information set
forth in the Project Model, including the amount of Buyer’s expected investment
tax credit or depreciation or underwriting assumptions in the Project Model, or
(ii) Buyer’s expected rate of return as a result of the purchase of the
Facilities hereunder.
Section h.Purchase Price
. Unless expressly stated otherwise, the Aggregate Purchase Price shall be the
full consideration paid or to be paid by Buyer in exchange for all of Seller’s
obligations under Article III, and Buyer shall have no obligation to make
further payment with respect to such performance hereunder. Seller shall bear
any cost overruns in connection with any services provided by a Service
Provider.
45

--------------------------------------------------------------------------------



Section i.Spare Parts.
At any time, but not more frequently than once a month, Buyer may order from
Seller up to [***] of critical replacement parts, including Power Modules and
inverters (“Spares”), at Seller’s cost of direct procurement or manufacture.
Seller will procure or manufacture (as applicable) and deliver to Buyer (DDP
Incoterms, at a location to be agreed between the Parties, it being understood
that agreement as to location is not required if Buyer elects for Seller to
store such Spares pursuant to this Section 2.8) at such cost, together with a
bill of sale and any other necessary documentation evidencing transfer of
ownership to Buyer, such Spares within [***] from when both Parties execute and
deliver a complete purchase order for such Spares (provided, that if Seller is
diligently pursuing such procurement, manufacture and delivery, and if delivery
is reasonably practicable within an additional thirty (30) days, then Seller
shall have such additional thirty (30) days to deliver such Spares), which shall
be executed and delivered by each Party promptly upon finalization of the terms
of such purchase and sale, which may include the payment by Buyer of Seller’s
costs in accordance with a milestone schedule. The parties will negotiate the
customary terms and provisions of such purchase and sale in good faith. At
Buyer’s election, Seller will store the Spares for a market storage fee and
otherwise upon terms to be agreed in the related purchase order (provided, that
Seller shall segregate any Spares owned by Buyer hereunder from the other
inventory and equipment of Seller or any other Person, as applicable, and shall
identify such Spares as belonging to Buyer throughout the period of such
storage).
(2) On the date that is [***] after delivery of the Spares from Seller to Buyer,
Seller shall repurchase back from Buyer such Spares at the same price Buyer paid
for such Spares, unless Buyer notifies Seller in writing not later than thirty
(30) before the end of such period of Buyer’s desire to continue to own such
Spares. In the event of such repurchase, the Parties will negotiate terms and
provisions in good faith, after which Buyer will transfer ownership from itself
to Seller, and (unless Seller is already storing such Spares) deliver to Seller,
together with a bill of sale and any other necessary documentation evidencing
transfer of ownership to Buyer, such Spares.
(i)With respect to any Spares that Buyer has purchased from Seller pursuant to
Section 2.8(1), Buyer may, at any time, notify Seller in writing of its desire
to provide such Spares to Seller for Seller’s use in performing the Installation
Services or Facilities Services, after which notification Seller shall use its
commercially reasonable efforts to use such Spares in its performance hereunder;
provided, in no circumstance will the use of such Spares change or reduce
Buyer’s obligation to pay any portion of the Aggregate Purchase Price or Service
Fees or as a credit against any amounts that are or become due to Seller
hereunder.
Section j.Non-Scheduled Facilities.



--------------------------------------------------------------------------------



(i)The Sites and related ESAs identified as “Non Scheduled Facilities” in
Schedule 1 hereto are “Non-Scheduled Facilities”. Seller shall not install or
operate any Facility in connection with a Non Scheduled Facility without Buyer’s
express written consent. At any time prior to its grant of such consent (and
without limiting any of Buyer’s rights and remedies pursuant to Section 2.11),
Buyer may elect, in its sole discretion, for any Non Scheduled Facility to be
assigned from the applicable ESA affected thereby, upon which time Seller shall
facilitate and accomplish such assignment, together with a release in writing of
any liabilities and obligations of Buyer in respect of such Non Scheduled
Facility, such that the applicable Non Scheduled Facility does not comprise a
part of any such ESA.
(ii)Seller and Buyer hereby agree that, until Buyer provides its written
consent: (1) title to and risk of loss with respect to any Non Scheduled
Facility, or any equipment in connection therewith, shall not at any time pass
to Buyer, (2) to the extent Buyer has any obligations with respect to such Non
Scheduled Facility under the applicable ESA, Seller shall perform such
obligations for no additional consideration hereunder in accordance with (i) the
requirements set forth therein, which shall include any obligations of Buyer
under any such ESA in respect of such Non Scheduled Facility to make any
payments to the applicable ESA Customer and (ii) the Performance Standards and
(3) Buyer shall have no obligations in connection the Non Scheduled Facilities
hereunder.
Section k.Standby Facilities.
(i)As of the Agreement Date, notwithstanding characterization of any applicable
facilities, equipment, energy services agreements and sites as “Approved
Facilities” or “Non-Scheduled Facilities” hereunder, the Parties acknowledge and
agree that (i) the Standby Facility Conditions have not been satisfied or waived
with respect to the Standby Facilities, (ii)(x) no Standby Facility shall be
assigned by any Project Company to Buyer until such Standby Facility meets all
of the Standby Facility Conditions (except that the execution and delivery of a
Standby Facility Assignment Agreement referenced in either of clauses (A)(x)(ii)
or (A)(y)(iii) of the definition of “Standby Facility Conditions” may be
delivered on the applicable Assignment Date), and (y) with respect to each
Standby Facility, until such Standby Facility’s Assignment Date, it will be
treated as a Non-Scheduled Facility as set forth in Section 2.9(2) in each case
as if such Standby Facility were a Non-Scheduled Facility, and (iii) upon the
Assignment Date with respect to any Standby Facility indicated as being within
the Scheduled Portfolio on Schedule 1 hereof, automatically and without further
action of the Parties, (x) the Customer, Site, Facility, ESA, and Site License
associated with such Standby Facility will be deemed approved and treated as
Customer, Site, Facility, ESA and Site License under this Agreement (except to
the extent any Standby Facility (and its customer, site, facility, energy
services agreement and site license) is designated a Non-Scheduled Facility on
Schedule 1 hereof, in which case such Standby Facility (and its customer, site,
facility, energy services agreement and site license) shall on such Assignment
Date, to such extent, be deemed a Non-Scheduled Facility), and (y) Seller shall
be deemed to make the representations and warranties set forth in Section 8.1
and on Part IV to Schedule 2.10 hereof.
47

--------------------------------------------------------------------------------



(ii)With respect to any Standby Facility, (i) Buyer’s consent and
acknowledgement that Seller has met the Standby Facility Conditions for such
Standby Facility, as of a given date, in its sole discretion, (ii) Buyer’s
acknowledgement that it has received all of the applicable Material Project
Documents for such Standby Facility, and any amendments, supplements or
modifications thereto, (iii) Buyer’s consent (with respect to satisfaction or
waiver of the Standby Facility Conditions) to any amendments, modifications, or
supplements to any Material Project Document for such Standby Facility, and (iv)
Buyer’s consent (with respect to satisfaction or waiver of the Standby Facility
Conditions) to the addition of a document or contract as an additional Material
Project Document, that occurs after the Agreement Date, in each case, may be
provided by electronic mail.
(iii)Any Standby Facility for which an Assignment Date has not occurred on or
before the last Available Assignment Date shall, as of the day immediately after
the last Available Assignment Date, lose its status as a Standby Facility, and
Schedule 1 shall be amended to the extent necessary to reflect such change. The
next update of the Project Model after the last Available Assignment Date shall
reflect removal from the Project Model of all such Standby Facilities described
in the preceding sentence, and any Aggregate Purchase Price adjustments with
respect to any such removals (without limiting any other adjustments set forth
in Section 2.6) shall be incorporated therein.
(iv)Seller shall cause to be obtained, as soon as is reasonably practicable and
in any event prior to the Commencement of Operations of the applicable Approved
Facility, any consents or approvals of any Transmitting Utilities that are
required for a legal, valid and binding assignment from the applicable Project
Company to Buyer or the applicable ESA Customer (as applicable) of any
Interconnection Agreement (or interconnection application, as applicable), in
each case pursuant to the terms thereof, in respect of any Approved Facility, to
the extent such consent or approval is not obtained on or prior to the Agreement
Date (or, in respect of a Standby Facility, the Assignment Date).
(v)With respect to any Approved Facility that is not a Standby Facility, as of
the Agreement Date, Seller makes the representations and warranties to Buyer
that are set forth in Part IV of Schedule 2.10.
Section l.Commencement of Operations Date Deadline.
(i)On or before [***], Seller will, in good faith and upon the exercise of
reasonable due diligence, provide to Buyer a draft of a written list (the
“Delayed Facilities List”) identifying those Facilities (and Delayed Ancillary
Equipment) for which Seller believes, after due inquiry, that none of the events
described in clauses (2) through (4) of the definition of “Placed in Service”
will be achieved on or before the Commencement of Operations Date Deadline
(collectively, the “Delayed Facilities” and each, a “Delayed Facility”). Buyer
shall have the opportunity to review the Delayed Facilities List, and the
Parties shall cooperate during the month of [***] 2020 to make such
modifications to the Delayed Facilities List as the Parties together deem
necessary to reflect their collective best estimate as to the identification of
the



--------------------------------------------------------------------------------



Delayed Facilities. The Delayed Facilities List, including any such
modifications, shall be deemed final in the form it exists on [***], 2020;
provided, that nothing in this Section 2.11 shall in any way limit Buyer’s
rights or remedies hereunder or any ESA, Site License or other Facility
Contract. Seller may, with the written consent of Buyer (which consent may be
provided by electronic mail), add Facilities to the Delayed Facility List if it
becomes clear that, after due inquiry, none of the events described in clauses
(2) through (4) of the definition of “Placed in Service” are likely to be
achieved on or before the Commencement of Operations Date Deadline.
(ii)No later than [***], 2020, within the body of the final Delayed Facilities
List, Seller shall designate one or more Project Companies (or Seller) as
assignees and novatees of all of the rights, benefits, interests, duties and
liabilities of Buyer under each ESA, Site License and other Facility Contract to
which Buyer is party in respect of (and solely as applicable to) each Delayed
Facility and each Non-Scheduled Facility (each such Project Company (or Seller)
in such capacity, a “Seller Facilities Assignee”). Each Seller Facilities
Assignee shall, as of [***], 2020 and at all times until consummation of each
applicable 2020 Facilities Assignment, (i) be in good standing under the laws of
its state of formation or incorporation, (ii) have all corporate or other
organizational power and authority to own, lease and operate its business as
currently conducted (and as would be conducted if each applicable 2020
Facilities Assignment were to be consummated at such time) and (iii) be duly
qualified to do business as a foreign corporation and in good standing under the
laws of each jurisdiction that its business, as currently conducted (and as
would be conducted if each applicable 2020 Facilities Assignment were to be
consummated at such time), would require it to be so qualified, and Seller shall
cause the matters described in the foregoing clauses (i) – (iii) to continue be
true and correct in all respects as and when required pursuant to this sentence.
(iii)On or after [***], 2020, Buyer may send a notice (each, an “Assignment
Notice”) to any ESA Customer who is a counterparty to an ESA in respect of which
a Delayed Facility has been identified on the final Delayed Facilities List, or
a Non-Scheduled Facility exists as of such date (and any other necessary Person
in Buyer’s sole discretion). Each Assignment Notice shall notify the ESA
Customer or other Person of the intention of Buyer, Seller and the applicable
Seller Facilities Assignee to consummate a transaction in which all of the
rights, interests, benefits, duties and liabilities of Buyer in the applicable
ESA, Site License and any other Facility Contracts to which Buyer is party in
respect of such Delayed Facility or Non-Scheduled Facility will be assigned and
novated to, and assumed by, such Seller Facilities Assignee (each such
transaction, a “2020 Facilities Assignment”) and shall indicate that such
Persons intend for such 2020 Facilities Assignment to be consummated no later
than December 31, 2020.
(iv)With respect to any Delayed Facility or Non-Scheduled Facility in respect of
which Buyer has sent an Assignment Notice, Seller shall use (and shall cause the
applicable Seller Facilities Assignee to use) commercially reasonable efforts to
cause the applicable 2020 Facilities Assignment to be consummated on or before
December 31, 2020 (subject to extension in the sole discretion of Buyer). The
Parties acknowledge that any applicable 2020 Facilities Assignment shall not be
consummated on or before December 31, 2020, to the extent it would require for
its validity the consent or waiver of a Person other than Buyer, Seller or their
49

--------------------------------------------------------------------------------



Affiliates (and such consent or waiver has not been obtained). With respect to
any such 2020 Facilities Assignment not consummated by December 31, 2020, Seller
shall continue to use commercially reasonable efforts to obtain any such
required consent or waiver and any other documents or other items so that such
2020 Facilities Assignment is consummated and so that Buyer will have no
responsibility for any Delayed Facility or Non-Scheduled Facility after December
31, 2020. For the avoidance of doubt, nothing in this Section 2.11, including
the use (or lack of use) by any Person of any efforts to cause any 2020
Facilities Assignment to be consummated, shall limit in any way the rights and
remedies of Buyer pursuant to Section 2.4(7) or Section 3.4(1)(xii). Upon a 2020
Facilities Assignment being consummated for a Facility, the fuel cell system
associated therewith shall no longer be a “Facility,” the real property of such
fuel cell system shall no longer be a “Site”, and the energy services agreement
for both of the aforementioned shall no longer be an “ESA” in each case under
and subject to this Agreement.
(v)With respect to any Delayed Facility or Non-Scheduled Facility, upon the
consummation of an applicable 2020 Facilities Assignment, Seller shall refund to
Buyer any payments made pursuant to Section 2.4 in respect of such Facility (or
Delayed Ancillary Equipment) pursuant to Section 2.11(8), together with any
other amounts required pursuant to Section 2.11(8); provided, that Seller may
pay such refund and other amounts to Buyer on an earlier date than required
pursuant to Section 2.11(8), subject to reasonable coordination with Buyer, and
if Seller makes any such earlier payment then the amount of such payment shall
be netted against the aggregate Late Facilities Payments due pursuant to
Section 2.11(8) (it being agreed by the Parties that such earlier payments shall
be excluded from the Project Model pursuant to Section 2.6(5)). Neither
Section 12.6 nor Section 12.9 shall provide any excuse from, or justification
for delay or reduction of, the obligations of Seller set forth in this sentence.
(vi)Seller shall use its good faith efforts at all times to facilitate and
maintain a productive and harmonious business relationship between (on the one
hand) each applicable ESA Customer, Site Licensor and any other Person whose
Contract relates to any Delayed Facility or Non-Scheduled Facility that
comprises a part of the Delayed Facilities List or a 2020 Facilities Assignment,
and (on the other hand) Buyer. Such efforts shall include keeping each such
Person (but, with respect to Persons other than the applicable ESA Customer and
Buyer, only to the extent reasonably necessary in furtherance of a 2020
Facilities Assignment or in connection with a Facility in respect of which
Facility Services will be performed hereunder) informed of and involved in the
process of negotiating such 2020 Facilities Assignment, providing drafts,
documents and responses to inquiries with reasonable promptness and making
appropriate personnel available to such Persons.
(vii)With respect to any Non-Scheduled Facility or Delayed Facility that forms a
part of a 2020 Facilities Assignment, before the effectiveness of such 2020
Facilities Assignment, neither Seller nor Buyer will Disparage the other Party
in writing to any ESA Customer in respect of a Delayed Facility or a
Non-Scheduled Facility; provided, in no event will either Party be required to
make a factual misrepresentation. This Section 2.11(7) shall not preclude either
Party from (i) providing truthful statements in any governmental or judicial
inquiry or proceeding or (ii) exercising rights protected by applicable law. For
purposes of this Section 2.11(7),



--------------------------------------------------------------------------------



“Disparage” means, with respect to a given Person, to make comments or
statements about such Person with intent to cause reputational harm, impugn,
criticize, defame, malign, disparage, or cast in a negative light such Person’s
character, honesty, integrity, morality, business acumen, qualification,
abilities, quality or performance.
(viii)Late Facility Payment.
xxiii.On or before the date that is thirty (30) days after the Commencement of
Operations Date Deadline (the “Calculation Date”), Seller shall deliver to Buyer
an Excel spreadsheet substantially in the form of Exhibit L that (x) lists all
of the Late Facilities, Facilities in respect of which a 2020 Facilities
Assignment has been consummated and Delayed Facilities returned to Seller (or in
respect of which Buyer has otherwise exercised any refund or removal remedies)
during the final Calendar Quarter of 2020 pursuant to Section 2.4(7) or
Section 3.4(1)(xii)(B) and (y) calculates the Late Facility Payment for each
such Facility (or Delayed Ancillary Equipment).
xxiv.The Late Facility Payment in respect of each Facility (or Delayed Ancillary
Equipment) described in Section 2.11(8)(i)(x) shall be calculated as of the
Calculation Date, notwithstanding anything to the contrary in Section 13.6, as
the sum of: (I) any and all refunds remaining due and payable pursuant to
Section 2.4(7), Section 2.11(5) or Section 3.4(1)(xii) in respect of such
Facility (or Delayed Ancillary Equipment), plus (II) a holding cost which shall
be calculated by multiplying a rate of return that is equal to [***] by each
payment in respect of the Aggregate Purchase Price in respect of such Facility
actually paid by Buyer hereunder, such rate of return to be applied with respect
to each such payment from and after the date such payment is made until the
Calculation Date (or, if earlier, until the date Seller refunds such payment
pursuant to Section 2.11(5)), plus (III) subject in the aggregate to a cap in
the amount of [***] minus the sum of any reimbursements credited to Buyer after
the Agreement Date pursuant to Section 2.6(1)(xi), reimbursement in full by
Seller of any transactional costs, fees and expenses (including the reasonable
costs, fees and expenses of legal counsel and modeling and financial advisors)
incurred by Buyer, or by Buyer’s Affiliates or Representatives on its behalf, in
connection with the matters described in this Section 2.11 (including the
negotiation of consents and amendments with ESA Customers and other necessary
Persons), minus (IV) any reductions in other Facilities’ purchase prices
effected no later than in the Project Model update corresponding with the
Calendar Quarter ending in September 2020 and made because of delays in
construction with respect to the Facility forming the basis for such refund. For
the avoidance of doubt, the Late Facility Payment shall not be calculated with
any duplication of positive or negative amounts to the extent paid by Seller to
Buyer as of an earlier date pursuant to Section 2.11(5).
xxv.Seller will pay to Buyer the sum of all Late Facility Payments no later than
[**] after the Calculation Date. For the avoidance of doubt, and without
limiting any of Buyer’s rights, benefits or remedies hereunder, if Seller fails
to timely make such
51

--------------------------------------------------------------------------------



payment to Buyer when required pursuant to the foregoing sentence, Buyer may
immediately set off any such obligations of Seller against any amounts owed or
to become owed by Buyer pursuant to this Agreement in accordance with
Section 4.3(6).
xxvi.To the extent not already effected after the Commencement of Operations
Deadline, Seller will use commercially reasonable efforts to effect a 2020
Facilities Assignment for any remaining Delayed Facilities, Non-Scheduled
Facilities or Late Facilities. Except to the extent otherwise agreed in writing
by Buyer, payment by Seller of any Late Facility Payments shall not constitute a
waiver, release or discharge (or be deemed to effect any of the foregoing), with
respect to any applicable Facility, Delayed Ancillary Equipment or Non-Scheduled
Facility, of any of Buyer’s rights and remedies hereunder (except Buyer’s rights
to receive Late Facility Payments, to the extent received) or under any ESA or
other Facility Contract.
xxvii.In the event of a conflict between a calculation set forth in the Excel
spreadsheet of Exhibit L and this Section 2.11(8), this Section 2.11(8) shall
govern.
(ix)Upon completion of all necessary 2020 Facilities Assignments, Seller and
Buyer will use commercially reasonable efforts to timely amend this Agreement to
update Schedule 1 and make any other necessary changes, in each case to reflect
the matters described in this Section 2.11 and the composition of the final
Scheduled Portfolio.
Section m.[***] ESA Fuel Cell Capacity Tag Charges
. Buyer and Seller hereby agree that any obligations of Buyer in its capacity as
“Supplier” pursuant to the [***] ESA to pay or reimburse the applicable ESA
Customer for any “Fuel Cell Capacity Tag” charges, including specifically the
reimbursement obligations referenced in Section 2.5(b) of the [***] ESA, shall
be promptly reimbursed to Buyer by Seller. For the avoidance of doubt, and
without limiting any of Buyer’s rights, benefits or remedies hereunder, if
Seller fails to timely make such reimbursement to Buyer when required pursuant
to the foregoing sentence, Buyer may immediately set off any such reimbursement
obligations of Seller against any amounts owed or to become owed by Buyer
pursuant to this Agreement in accordance with Section 4.3(6). This Section 2.12
supersedes Section 1(c) of the Second PUMA Consent.
ARTICLE III.
DELIVERY AND INSTALLATION OF FACILITIES AND OTHER WORK
Section n.Access to Site
. Seller shall be responsible for ascertainment of the suitability of the Sites,
the environment around the Sites, the Sites’ soil condition and other ground
conditions for the construction and operation of the Facilities and the
performance by Seller of all of its obligations hereunder in accordance with
Section 3.9. As between Seller and Buyer, Seller shall be solely responsible for
all Site Preparation Services at Seller’s cost. Buyer shall provide Seller with
access to the Sites in a manner consistent with the applicable ESAs and Site
Licenses to permit Seller to deliver and



--------------------------------------------------------------------------------



install each Facility at the applicable Sites and to connect the applicable
Facility to the distribution and transmission facilities of the Transmitting
Utility, as applicable. If, prior to the Facility’s achievement of any of the
events described in clauses (2) through (4) of the definition of “Placed in
Service” with respect to any Facility, an ESA Customer requires a change in the
location of a Site from that specified in a Purchase Order or applicable Site
License, whether temporary or permanent, and such change in location is
permitted under the applicable ESA, (a) Buyer shall submit a written notice to
Seller setting forth the details of such location change (unless an ESA Customer
has notified Seller directly, in which case Seller shall notify Buyer), (b)
Seller shall administer and perform the Site Preparation Services as required
for that changed location to the extent required and in accordance with the
relevant ESA and Site License, and (c) Seller shall bear all costs associated
with such relocation; provided, however to the extent the applicable ESA
Customer reimburses Buyer for (or otherwise pays Buyer in respect of) such costs
pursuant to the terms of the applicable ESA, then Buyer shall remit such
payments to Seller to the extent of Seller’s bearing costs under this
clause (c).
Section o.Delivery; Title; Risk of Loss
.
(i)Delivery of each Facility (and each Bloom System and each item of Ancillary
Equipment and BOF comprising such Facility) shall be DDP (Incoterms 2010) to its
Site, in accordance with the Uniform Commercial Code then in effect. Title to
each Bloom System and each item of Ancillary Equipment (other than Delayed
Ancillary Equipment, if applicable) and BOF shall pass to Buyer upon the
Purchase Date of such Facility, and such title shall be good and marketable and
free of all Liens, except for Permitted Liens. Title to any Delayed Ancillary
Equipment shall pass to Buyer upon the Purchase Date for such Delayed Ancillary
Equipment, and such title shall be good and marketable and free of all Liens,
except for Permitted Liens. From and after the Purchase Date of each Facility or
any Delayed Ancillary Equipment, all risk of loss or damage to such Facility or
Delayed Ancillary Equipment shall be borne by Buyer.
(ii)System Attributes
xxviii.Buyer has all title, right and interest in and to all of the System
Attributes arising under and in connection with each Facility purchased by Buyer
hereunder. It is understood that Schedule 1 sets forth (i) the System Attributes
to which ESA Customers are entitled under their respective ESAs, for which
Seller will, on behalf of Buyer, administer, and (ii) the System Attributes that
Buyer has agreed to transfer to Seller pursuant to this Section 3.2(2). To the
extent any such ESA Customer is entitled to System Attributes (or any financial
benefit or reimbursement in respect thereof) pursuant to its ESA or Site
License, Seller shall obtain and maintain such System Attributes on behalf of
and for the benefit of such ESA Customer, and shall provide to such ESA Customer
such financial benefit or reimbursement (if applicable), in each case without
any additional consideration hereunder. Without limiting the foregoing, solely
with respect to [***], Buyer will have all right, title and interest in and to
the Connecticut Low
53

--------------------------------------------------------------------------------



and Zero Emission Renewable Energy Credit (the “CT LREC”) procured by the
applicable ESA Customer, as contemplated in Section 4.2(a) of [***]. Seller is
responsible for making any deposits required under Section 4.2(a)(i)(b) of [***]
and, in the event such deposits are returned, they will be returned to Seller
(unless earlier paid to Seller pursuant to Section 4.3(5)). Seller will use
commercially reasonable efforts to facilitate such ESA Customer’s procurement of
the CT LRECs pursuant to the [***], without any additional consideration
hereunder. In the event the proceeds of, or monies in respect of, any System
Attributes are received by a Party who is not entitled to such proceeds or
monies pursuant to this Section 3.2(2), such receiving Party shall promptly
remit such proceeds or monies to the entitled Person. In the event an ESA
obligates Buyer to consult or cooperate with the applicable ESA before obtaining
any System Attributes in the future, Seller shall perform such consultation and
cooperation on behalf of Buyer.
xxix.With respect to Seller’s obligations under this Section 3.2(2), (A) the
obligations of Buyer pursuant to (i) Section 4.2(e) of [***] to deliver “RECs”
and “Green-e Certification Eligible RECs”, in each case as defined therein, (ii)
Section 5.2 of the [***] in respect of the CT LRECs, (iii) Section 4.2 of the
[***] ESA in respect of any “Environmental Attributes” (as defined thereunder)
pursuant to the Massachusetts Alternative Energy Portfolio Standards, and (iv)
Section 2 of the Omnibus Amendment to the [***] ESA, dated as of August 27,
2019, in respect of the “Environmental Incentives” described therein (including
obtaining and maintaining such “Environmental Incentives”, without regard to the
allocation of benefits pursuant thereto as between Buyer and such ESA Customer),
shall be, in each of the cases described by any of the foregoing clauses (i) –
(iv), deemed System Attributes to which an ESA Customer is entitled pursuant to
its ESA; provided, that with respect to such clause (iv), Buyer shall be
entitled hereunder to the allocation of benefits of the applicable
“Environmental Incentives” agreed pursuant to Section 2 of the Omnibus Amendment
to the [***] ESA, and (B) Seller is entitled to the SC Incentives; provided,
that neither Seller nor any of its Affiliates shall enter into a Contract in
respect of the SC Incentives without Buyer’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) if such Contract results in
Seller or such Affiliate benefitting from such SC Incentives, directly or
indirectly (including by virtue of a Contract with an ESA Customer or its
Affiliate).
(iii)Customer Equipment.
xxx.Solely with respect to the ESAs in which Buyer has agreed to install and
perform any other obligations (including making any payments) with respect to
Customer Equipment, Seller and Buyer hereby agree that (1) the Customer
Equipment does not and shall not be deemed to comprise a part of the Facility
pursuant to this Agreement, and the ownership of the Customer Equipment shall be
as set forth in the applicable ESA, (2) title to and risk of loss with respect
to Customer Equipment, or any Component thereof, shall not at any time pass to
Buyer, (3) to the extent “Provider” or “Supplier” (or similarly situated
Person), as the case may be, has any obligations with respect to Customer



--------------------------------------------------------------------------------



Equipment under the applicable ESAs, Seller shall perform such obligations for
no additional consideration hereunder in accordance with (i) the requirements
set forth therein, which shall include any obligations of Buyer under any ESA in
respect of Customer Equipment to make any payments to the applicable ESA
Customer, or perform any repairs and replacements for such ESA Customer and
(ii) the Performance Standards. Buyer shall have no obligations in connection
with the Customer Equipment hereunder, including any obligation to seek any
remedy under Article V in respect of any Customer Equipment.
xxxi.With respect to any Facility and Site in connection with which Customer
Equipment is used, Seller shall at all times from and after the commencement of
performance of Installation Services (and during the performance of Facility
Services) ensure that Buyer has the necessary rights to access, install, test,
commission, operate, maintain and decommission any such Customer Equipment, to
the extent required for (x) Buyer to perform and satisfy its duties, obligations
and liabilities, and exercise its rights, interests and benefits, in each case
pursuant to any applicable Legal Requirement, ESA, Site License or other
Facility Contract, and the Transaction Documents, and (y) Seller to perform and
satisfy its duties, obligations and liabilities hereunder. Without limiting the
foregoing, upon any request made in writing by Buyer in its sole discretion,
Seller shall use its commercially reasonable efforts to, within thirty (30) days
of receiving such written request (but in no event later than ninety (90) days
of receiving such written request), (A) facilitate amendments, modifications or
supplements to any applicable ESA, Site License or Facility Contract that Buyer
considers to be reasonably necessary in furtherance of Seller’s obligations
under this Section 3.2(3)(ii) and (B) facilitate the execution and delivery by
Buyer and such ESA Customer (or its Affiliate) of other relevant, reasonably
necessary access agreements in form and substance satisfactory to Buyer. Under
no circumstances shall Customer Equipment be owned by any Person other than
Seller or the applicable ESA Customer (or such ESA Customer’s Affiliate), and
for the avoidance of doubt, Seller shall not permit or suffer to exist any
ownership of Customer Equipment by any of Seller’s Affiliates. No Customer
Equipment shall be sold, assigned, transferred or otherwise disposed of other
than in accordance with the foregoing.
(iv)Seller Attributes. In consideration of Seller’s obligations hereunder, Buyer
hereby assigns and transfers to Seller (i) the capacity attributes arising under
and in connection with any Facility and (ii) any cash incentives awarded on
January 4, 2019, by the South Coast Air Quality Management District (SCAQMD),
arising out of the Facility contemplated by the [***] (“SC Incentives”), in any
case described in the foregoing clauses (i) or (ii), only in respect of which
such assignment and transfer is expressly referenced and identified in Schedule
1 (such assigned and transferred capacity and other attributes and incentives
are the “Seller Attributes”), to the extent such attributes can be transferred
(and except to the extent any ESA Customer has a right or interest therein under
its ESA), and any and all proceeds thereof. For the avoidance of doubt, Seller
is responsible for all of the administration of the Seller Attributes and Buyer
shall have no
55

--------------------------------------------------------------------------------



obligation in connection therewith. Buyer shall have no obligation to seek any
remedy under Article V in respect of any Seller Attributes.
Section p.Pre-COO Equipment Warranty
.
(i)Subject to Section 5.6 and Section 13.5, Seller warrants to Buyer that, with
respect to each Facility, during the period commencing on the achievement of the
Delivery Milestone and continuing until achievement of Commencement of
Operations for such Facility (the “Pre-COO Equipment Warranty Period”), (i) each
Bloom System and each Battery Solution for such Facility shall conform to the
Specifications for Bloom Systems and Battery Solutions, respectively, set forth
on Schedule 3.3(1), and (ii) each such Facility and its Components shall be free
from defects in design, materials and workmanship that prevent such Facility
from achieving Commencement of Operations (collectively, the “Pre-COO Equipment
Warranty”).
(ii)Seller shall correct, at Seller’s sole expense, all Bloom Systems, items of
Ancillary Equipment or BOF provided, or Installation Services performed, by it
or its subcontractors under this Agreement which proves to be in breach of the
Pre-COO Equipment Warranty during the Pre-COO Equipment Warranty Period for such
Facility. Any action by Buyer for a breach of the Pre-COO Equipment Warranty
with respect to a Facility must be brought prior to achievement of Commencement
of Operations for such Facility; provided, however, that such limitation shall
not bar Buyer from raising a warranty claim under the General Product Warranty
for such Facility (including with respect to any action for breach of the
Pre-COO Equipment Warranty that is waived before completion of warranty work for
purposes of a Facility’s achieving any conditions precedent to any Milestone
hereunder). WITHOUT LIMITING SELLER’S OBLIGATION TO INDEMNIFY BUYER PURSUANT TO
SECTION 5.8, AND/OR WITH RESPECT TO CLAIMS PURSUANT TO SECTION 13.3, BUYER’S
SOLE REMEDY FOR A BREACH OF THE PRE-COO EQUIPMENT WARRANTY SHALL BE THE
CORRECTION OF DEFECTIVE FACILITY PURSUANT TO THIS SECTION 3.3(2).
(iii)The Pre-COO Equipment Warranty may only be transferred in accordance with
Section 14.4.
(iv)Any period of time in which the Pre-COO Equipment Warranty is in breach for
a Facility shall not extend the Pre-COO Equipment Warranty Period for such
Facility beyond its Commencement of Operations Date.
Section q.Installation Services
.
(i)Seller shall, and shall cause each of its Service Providers to, perform all
development, design, engineering, procurement, construction, and commissioning
services necessary in connection with the installation, interconnection,
testing, start-up, and commissioning the



--------------------------------------------------------------------------------



Facilities to achieve Commencement of Operation (collectively, “Installation
Services”), including the following activities:
xxxii.Seller shall cause to be performed all studies, reports and applications
(in the name of Buyer) that are necessary for interconnection of each Facility
to the distribution and transmission facilities of the applicable Transmitting
Utility. To the extent not already paid, Seller will pay on behalf of Buyer as
“Supplier”, all amounts required to be paid under Section 6.1(f) of [***].
xxxiii.Seller shall obtain and maintain, or cause to be obtained and maintained
(where required, in the name of Buyer or each ESA Customer, as the case may be),
all Permits, PTOs and Third Party Consents necessary to design, install,
commission, construct, occupy, operate and maintain each Facility at each Site,
including related performance assurance or other credit support requirements
(including as required pursuant to any ESA, Site License, Incentive Agreement or
Legal Requirements); provided, that Seller shall have no liability for any
failure to obtain or maintain any Permit or Third Party Consent to the extent
attributable to a breach by Buyer of its obligations in this Agreement or a
breach by an ESA Customer of its ESA; provided, further, that absent Buyer’s
willful misconduct, the preceding proviso shall not limit the rights and duties
of the Parties under Section 3.4(1)(xii).
xxxiv.Without limiting Seller’s obligations pursuant to this Section 3.4, Seller
shall perform all design, permitting and installation work in accordance with
Schedule 3.4(1)(iii), including any and all upgrades required to be performed in
respect of the applicable Facility pursuant to the requirements of the
Interconnection Agreement (whether or not executed) or as otherwise required by
the applicable Transmitting Utility.
xxxv.Seller shall deliver any and all approvals and notices required to be
delivered under the ESAs and Site Licenses in accordance with the terms thereof.
xxxvi.Without limiting Seller’s obligations pursuant to this Section 3.4, Seller
shall perform all commissioning work in accordance with the provisions of
Schedule 3.4(1)(v).
xxxvii.Seller shall install the Bloom Systems, the BOF and the Ancillary
Equipment at each Site using items that are new and undamaged at the time of
such use or installation.
xxxviii.Seller shall pay all amounts owed to its subcontractors and vendors in
connection with the performance of the Installation Services on a timely basis
and shall hold Buyer harmless against any claims asserted by such subcontractors
and vendors.
xxxix.Until the Commencement of Operations Date for a Facility (excluding any
Delayed Ancillary Equipment), Seller shall be responsible for providing physical
security of such Facility, and thereafter Seller shall perform, on Buyer’s
behalf, Buyer’s obligations and duties to the applicable ESA Customer pursuant
to its ESA and Site
57

--------------------------------------------------------------------------------



License to provide physical security for such Facility to the extent such
performance is required thereunder.
xl.If requested by Buyer, Seller shall provide operator training and associated
training materials to personnel and representatives of Buyer sufficient to
instruct Buyer on operation of such Facility in connection with safety
requirements and in conformance with Prudent Electrical Practices.
xli.Prior to Commencement of Operations of each Facility, Seller shall perform a
performance test not less stringent than the testing applied to its fuel cell
power generating systems for any other major customer of Seller of each Bloom
System incorporated into such Facility and the applicable BOF and Ancillary
Equipment in the presence of Buyer (if Buyer elects to attend), and such Bloom
Systems and applicable BOF and Ancillary Equipment shall have passed such test;
provided, Delayed Ancillary Equipment may be tested later in the presence of
Buyer (if Buyer elects to attend). Seller shall, upon request by Buyer, inform
Buyer of the date on which it expects to conduct the performance test of any
Facility (or, if applicable, Delayed Ancillary Equipment) and cooperate with
Buyer to provide Buyer with the opportunity to observe such testing to the
extent practicable, provided, that in no event shall Seller be required to delay
the performance of any performance test in order to allow Buyer to witness such
test if all other pre-testing requirements have been satisfied.
xlii.At Buyer’s request, Seller shall provide to Buyer, prior to the
Commencement of Operations for each Facility (unless Buyer informs Seller that
it may, under the terms of the applicable ESA, be provided thereafter, in which
case Seller shall provide it by the deadline set forth in the ESA (but not later
than the date on which it is provided to the applicable ESA Customer)), an
“issued for construction” set in native electronic format, or, in the case of
Delayed Ancillary Equipment, an updated set, if applicable, which shall include
site information, permitting information, codes, project team contacts, project
description, general construction notes, overall site plan, foundation plan,
layout plan, detailed site plan, and other drawings and a product data sheet.
Seller shall deliver to Buyer any other documentation necessary to establish
placement in service for purposes of section 48 of the Code.
xliii.Commencement of Operations.
a.Subject to Section 3.4(1)(xiv), promptly following achievement of the Delivery
Milestone for each Facility, Seller shall provide installation, inspection,
commissioning and start-up for such Facility in accordance with the Performance
Standards, and Seller shall use commercially reasonable efforts to cause such
Facility to achieve Commencement of Operations within ninety (90) days of the
date of achievement of the Deposit Milestone for such Facility, as set forth in
Certificate of Deposit Milestone Completion for such Facility, but in no event
later than any deadline for such Commencement of Operations that is



--------------------------------------------------------------------------------



applicable to such Facility in its ESA. Seller shall promptly certify in writing
to Buyer when each Facility achieves Commencement of Operations by delivery of a
Certificate of COO. Without limitation of the foregoing, each Facility shall be
connected by Seller to the applicable natural gas source, water source, SCADA,
and Electrical Interconnection Facilities no later than the Commencement of
Operations Date thereof.
b.If any Facility does not achieve any of the events described in clauses (2)
through (4) of the definition of “Placed in Service” by the earlier of (i) one
hundred eighty (180) days of the payment of the portion of Aggregate Purchase
Price set forth in Section 2.3(2) for such Facility and (ii) the applicable
deadline in the Facility’s ESA (such earlier date, the “Placed in Service
Deadline”), then Buyer shall have the right, in its sole discretion, to elect in
writing that Seller (I) remove such Facility from the initial Site and restore
such Site in accordance with Section 4.10(2) and (II) relocate the Bloom Systems
to a substitute Site (subject to and in accordance with Section 4.8(2)), whether
in the Scheduled Portfolio or otherwise, subject to compliance with Facility
Contracts and agreement with ESA Customers entirely as a part of the
Installation Services and at Seller’s cost and expense, and if Buyer makes such
election, Seller shall complete performance of such obligations on or before the
date that is ninety (90) days after the Placed in Service Deadline (such
ninetieth (90th) day, the “Reinstallation Deadline”). If (x) Buyer does not
exercise such right, which it may or may not do in its sole discretion, in
respect of any Facility within five (5) Business Days of the Placed in Service
Deadline thereof or (y) Buyer exercises such right with respect to any Facility,
and such Facility has not achieved any of the events described in clauses (2)
through (4) of the definition of “Placed in Service” before the earlier of
(p) the Reinstallation Deadline or (q) the Commencement of Operations Date
Deadline, then Seller shall refund all payments previously paid by Buyer for
such Facility, (A) in accordance with Section 2.6 for refunds that occur before
the end of the Calendar Quarter ending in September 2020 and (B) in accordance
with Section 2.11(8) for refunds that occur after the end of the Calendar
Quarter ending in September 2020, and in either such case contemplated by the
foregoing clauses (A) or (B), such Facility shall be subject to (but without
duplication of any payment obligations set forth in) Buyer’s rights and remedies
pursuant to Section 4.10(1) (provided, that without limiting any of Buyer’s
other rights and remedies pursuant to Section 4.10(1), Buyer shall not exercise
the remedy described in Section 4.10(1)(iv) with respect to an affected Facility
during ongoing negotiations of a 2020 Facilities Assignment in respect of such
Facility, as long as consummation of such 2020 Facilities Assignment without
unreasonable delay remains reasonably likely). If Seller reasonably anticipates
that any Facility is reasonably likely to not achieve any of the events
described in clauses (2) through (4) of the definition of “Placed in Service” on
or before its Placed in Service Deadline, Seller shall promptly notify Buyer in
writing, and in any event no later
59

--------------------------------------------------------------------------------



than ten (10) Business Days in advance of such Placed in Service Deadline.
Nothing in this Section 3.4(1)(xii)(B) shall limit Buyer’s rights and remedies
hereunder under Section 2.4(7), Section 2.9, Section 2.11, Section 12.8 or if
there is a Seller Default.
c.Neither Section 12.6 nor Section 12.9 shall provide any excuse or
justification for delay or reduction of Seller’s requirements to timely perform
its obligations, including in respect of Buyer’s remedies, under this
Section 3.4(1)(xii).
xliv.[Intentionally omitted.]
xlv.If any ESA provides that items of Delayed Ancillary Equipment may be
installed or commissioned after the Commencement of Operations Date, Seller may
install or commission such Delayed Ancillary Equipment after such Commencement
of Operations Date, but Seller shall complete such installation and
commissioning in accordance with the applicable Facility Contracts, and Seller
shall perform and successfully complete all necessary acts under the applicable
Interconnection Agreement (including performance testing) and shall have
obtained permission from the applicable Person granting Buyer permission to
interconnect, if applicable, such Delayed Ancillary Equipment with the
distribution or transmission facilities of the Transmitting Utility, and in no
event may Seller continue any such installation, commissioning or
interconnecting after the Commencement of Operations Date Deadline.
xlvi.Post COD Deliverables.
d.With respect to each Facility, Seller shall use commercially reasonable
efforts to deliver by uploading to the Data Room a final executed IE Certificate
by the Invoice Due Date of the month in which such Facility’s Commencement of
Operations Date occurs, but in no event later than thirty (30) days after such
Commencement of Operations Date; provided, however, if the IE Certificate is not
final due to any event or circumstance that prevented the IE from performing its
obligations within such period, and Seller is diligently and in good faith
working to facilitate IE’s complete review, such period shall be automatically
extended for a period of thirty (30) additional days (but no longer than sixty
(60) days from the date such Facility achieves its Commencement of Operations).
e.With respect to each Facility, Seller shall deliver by uploading to the Data
Room each of the following within sixty (60) days of such Facility’s
Commencement of Operations Date: (I) Seller Deliverables set forth on Schedule
3.4(1)(xv) specified to be delivered before the Commencement of Operations Date
to Buyer thereon, (II) to the extent not yet delivered, in connection with
Delayed Ancillary Equipment, any lists and copies of items described in



--------------------------------------------------------------------------------



Section 2.3(5)(iii), including lists and copies of Permits, PTO, other
Governmental Approvals, Third Party Consents, Incentive Agreements,
Interconnection Agreements and other Facility Contracts, and (III) each of the
Post-COO Deliverables set forth on Schedule 2.5, to the extent not yet delivered
(provided, that Seller shall use its commercially reasonable efforts to
(x) provide the lists and copies described in this clause (III) as soon as is
reasonably practicable during the performance of Installation Services, and
(y) provide updates to Buyer if such lists and copies are amended, modified or
supplemented).
f.Lien Waivers. With respect to each Facility, no later than (i) ten (10)
Business Days after a Facility reaches its Commencement of Operations Date,
pursuant to Section 3.4(4), Seller shall deliver final and unconditional waivers
and releases of Liens for such Facility from Seller, and (ii) ninety (90) days
after a Facility reaches its Commencement of Operations Date, pursuant to
Section 3.4(4), final and unconditional waivers and releases of Liens for such
Facility from all subcontractors performing any Installation Services at the
applicable Site, substantially in the statutorily prescribed form required by
the applicable state Governmental Authority in which the Site is located (and,
if there is no such prescribed form, then in form and substance reasonably
satisfactory to Buyer); provided, that the foregoing requirements in this
Section  3.4(1)(xv)(C) shall only apply to subcontractors that have agreed to
provide or perform equipment or services in respect of such Facility for
purchase price or fees in excess of $[***] in the aggregate.
g.UCC-1 Fixture Filing.  No later than ten (10) days after a Facility reaches
the Commencement of Operations Date, Seller will file a UCC-1 fixture filing,
naming the Buyer as “Secured Party” (or any other applicable capacity of the
Buyer) and the Customer as “Debtor”, in the real estate recording jurisdiction
in which the Site is located, and upon making such filing Seller shall notify
Buyer of the same; provided  Seller shall not make any such filing without
receipt of express written authorization from the ESA Customer, as “Debtor”, to
make such filing; provided, further, if, despite commercially reasonable
efforts, if the ESA Customer will not provide such consent, each of Buyer and
Seller shall cooperate to find a solution that is mutually agreeable to both
parties thereto to protect Buyer’s interest in the applicable Facility and
ensure any such filing, if done, is permitted as a matter of law without consent
of the ESA Customer.
xlvii.Following Commencement of Operations of a Facility, Seller shall promptly
remove all waste materials and rubbish from and around the Site as well as all
of its tools, construction equipment, machinery, and surplus materials as
reasonably necessary to restore each Site to a condition reasonably satisfactory
to such ESA Customer or as otherwise required by the applicable Site License or
ESA.
61

--------------------------------------------------------------------------------



xlviii.Seller’s supply of the Bloom Systems, Ancillary Equipment (if applicable)
and BOF hereunder, and performance of the Installation Services therefor, shall
be fully comprehensive of all services, labor, and equipment necessary to
complete installation of a fully commissioned and operating Facility in
accordance with this Agreement, the applicable ESA, the applicable
Interconnection Agreement, and the applicable Site License.
(ii)Seller shall be responsible, at its sole cost and expense, for obtaining,
maintaining and complying with all Permits required to perform the Installation
Services under this Agreement, including related performance assurance or other
credit support requirements. Without in any way limiting the foregoing, Buyer
agrees to cooperate with and assist Seller in obtaining such Permits, at
Seller’s cost and expense.
(iii)Seller shall cause all Installation Services to be performed in a good and
workmanlike manner, free from defective materials, and in accordance with the
Performance Standards, free and clear of Liens other than Permitted Liens.
Seller shall promptly pay all subcontractors under this Agreement (including,
for clarification, subcontractors working off-Site) and shall, at the time of
each payment made to any such subcontractor, obtain a conditional or final lien
waiver (in each case, substantially in the statutorily prescribed form required
by the applicable state Governmental Authority in which the Site is located
(and, if there is no such prescribed form, then in form and substance reasonably
satisfactory to Buyer)), and promptly provide Buyer with a copy of such lien
waiver; provided, that the foregoing requirements in this Section 3.4(4) to
provide Buyer with copies of lien waivers shall only apply to subcontractors
that have agreed to provide or perform equipment or services in respect of the
applicable Facility for purchase price or fees in excess of $[***] in the
aggregate. Seller shall discharge any Liens by such subcontractors within thirty
(30) days of obtaining Knowledge thereof. Seller shall release all Liens in
favor of Seller on each Facility upon final payment of the Aggregate Purchase
Price for such Facility. Upon the failure of Seller to discharge a Lien required
to be discharged under this Section 3.4(4), or else promptly to provide a bond
in an amount and from a surety acceptable to Buyer to protect against such Lien,
in each case, within thirty (30) days after Seller is aware of the existence
thereof, Buyer may, but shall not be obligated to, pay, discharge or obtain a
bond or security for such Lien and, upon such payment, discharge or posting of
security therefor, shall be entitled immediately to recover from Seller (and
Seller shall indemnify and hold harmless Buyer for) the amount thereof, together
with all reasonable and necessary expenses, including attorneys’ fees, actually
incurred by Buyer in connection with such payment or discharge, or to set off
all such amounts against any amounts owed by Buyer to Seller hereunder.
Section r.Insurance
.



--------------------------------------------------------------------------------



(i)Seller shall maintain and comply with the insurance described in (and comply
with the terms and conditions set forth in) Annex B until the end of the
Warranty Period with respect to each Facility (including during performance of
Installation Services and Facility Services, as applicable), and, to the extent
any ESA or Site License contains additional or more stringent insurance
requirements (including the addition of any named or additional insureds),
Seller shall on Buyer’s behalf satisfy and maintain compliance with such
requirements. Without limiting any of Buyer’s rights and remedies hereunder, to
the extent Seller fails to procure or maintain an [***] insurance policy
required hereunder, Seller shall reimburse Buyer for the cost of such policy, as
well as any reasonable expenses and fees of third parties incurred in connection
therewith, if Buyer chooses (in its sole discretion) to procure or maintain such
policy.
(ii)Promptly after the First Agreement Date, and each year, promptly after
effecting the renewal of its insurance policies, Seller shall provide to Buyer
copies of any certificates of insurance evidencing its compliance with Annex B.
Section s.Right of First Refusal
. In the event that Buyer or its Affiliates desires to sell or otherwise
transfer title to any Facility or Facilities that is not in conjunction with the
assignment or other transfer of the direct or indirect equity interests of
Buyer, as permitted pursuant to Section 14.4 (if not in conjunction as so
described, a “Facility Transfer”), to a transferee other than an ESA Customer or
an Affiliate of Buyer, Buyer shall first promptly notify Seller of the proposed
purchase price and any material economic terms and conditions (“Buyer’s
Notice”). The Buyer’s Notice shall constitute the Buyer’s offer to sell the
Facility or Facilities to Seller:
If such Facility Transfer is for a Facility or Facilities that in the aggregate
are less than [***]% of the Portfolio (measured as the System Capacity of the
Facility or Facilities to be transferred over the System Capacity of the
Portfolio) (the “ROFR Threshold”), the Buyer’s notice shall be irrevocable and
Seller shall have an exclusive right of first refusal to purchase such Facility
or Facilities on the same terms and conditions of such sale outlined in the
Buyer’s Notice for a period of 10 Business Days after receipt of such terms and
conditions in the Buyer’s Notice; and
(i)if such Facility Transfer is for a Facility or Facilities that in the
aggregate are equal to or greater than the ROFR Threshold, Seller will have the
option to make an offer to purchase such Facility or Facilities before the end
of the period of ten (10) Business Days after receipt of such terms and
conditions in the Buyer’s Notice by delivering a written offer to Buyer on the
terms specified in the Buyer’s Notice (“Seller’s Offer Notice”). Any Seller’s
Offer Notice so delivered to Buyer shall be binding upon delivery and be
irrevocable by Seller. Buyer agrees to bargain in good faith on any terms not
stated in the Seller’s Offer Notice.
(ii)In the event that Seller elects to purchase such Facility or Facilities,
Seller shall, promptly following payment of the purchase price, remove such
Facility or Facilities at Seller’s cost,
63

--------------------------------------------------------------------------------



including the remediation of the Site in which the such Facility or Facilities
were located in accordance with Section 4.10(2).
(iii)In the event that Seller declines to purchase such Facility or Facilities,
or fails to respond within the applicable period, or if Buyer and Seller fail to
agree on and execute a purchase and sale agreement within sixty (60) calendar
days after the date of Buyer’s receipt of Seller’s Offer Notice, Seller shall be
deemed to have waived its rights to purchase such Facility or Facilities
pursuant to this Section 3.6(2), and Buyer shall have the right thereafter,
without further notice to Seller, to effect any such Facility Transfer;
provided, if the purchase price of any Facility Transfer offered to any such
third-party decreases by more than ten (10%) percent of the original purchase
price or there are material changes in material terms favorable to a potential
independent buyer that a reasonable independent buyer would reasonably believe
to be materially beneficial after Seller has waived its rights to purchase such
Facility or Facilities pursuant to this Section 3.6, then Buyer shall notify
Seller in writing of the change and shall give Seller another option to purchase
the Facility or Facilities pursuant to clause (1) or (2) of this Section 3.6, as
applicable, at the reduced purchase price or pursuant to such changed terms. Any
Facility Transfer must be effected in accordance with the terms and conditions
of the applicable ESA or ESAs. Buyer may not make a Facility Transfer to a
direct Competitor of Seller without the express written consent of Seller.
(iv)Any Facility Transfer shall have no effect whatsoever on the terms and
conditions of this Agreement with respect to the remaining Facilities not
subject to such Facility Transfer.
(v)Notwithstanding anything to the contrary herein, this Section 3.6 shall in no
way restrict an assignment or other transfer of this Agreement or a Party’s
rights, interests or obligations hereunder pursuant to the terms of
Section 14.4, and the Parties acknowledge and agree that any restrictions
applicable to such an assignment or transfer are set forth in Section 14.4.
(vi)Subject to clause (6) above, if Buyer effects a Facility Transfer pursuant
to this Section 3.6, (A) Buyer may assign and delegate its rights and
obligations under this Agreement solely with respect to those Facilities subject
to such Facility Transfer to the applicable purchaser or (B) Buyer will
facilitate and Seller will use commercially reasonable efforts to enter into an
agreement with such purchaser for the operation and maintenance of such
Facilities with terms substantially similar to the operation and maintenance
terms set forth herein, after which this Agreement shall no longer be deemed to
be effective with respect to those Facilities subject to such Facility Transfer.
Section t.Third Party Warranties
. If any express or implied warranties, indemnities, guaranties, remedies,
covenants and other rights which any subcontractor or supplier has made to
Seller with respect to any good, service, or other deliverable furnished under
this Agreement in respect of a Facility (each a “Third Party Warranty”),
including third party Software, would provide any additional rights to Buyer
beyond the warranties under ARTICLE V, then (a) such Third Party Warranty
providing additional



--------------------------------------------------------------------------------



rights will be for the benefit of and passed through to Buyer to the fullest
extent possible, (b) Seller hereby transfers and assigns (and shall transfer and
assign in the future, to the extent not hereby transferred and assigned) to
Buyer all of Seller’s right, title and interest under such Third Party Warranty
to exercise such additional rights (and shall execute and deliver any documents
as and when required to effect the foregoing transfers and assignments), and (c)
Seller hereby appoints Buyer as attorney-in-fact coupled with an interest to
exercise and enforce all such additional rights in the name of either Buyer or
Seller. Nothing in this Section 3.7 will limit Seller’s obligations to Buyer
under ARTICLE V or Section 3.3.
Section u.Access; Cooperation
. Seller shall provide to Buyer such other information that is in the possession
of Seller or its Affiliates or is reasonably available to Seller regarding the
permitting, engineering, construction, or operations of Seller, its
subcontractors or the Facilities, and other data concerning Seller, its
subcontractors or the Facilities that Buyer may, from time to time, reasonably
request in writing, subject to Seller’s obligations of confidentiality to third
parties with respect to such information.
Section v.Performance Standards
. For the purpose of this Agreement, Seller shall perform all of its duties and
obligations under this Agreement, including the Installation Services and the
Facility Services, in accordance and consistent with each of the following
(unless the context requires otherwise), including to such standards as are
required of Buyer in respect of duties and obligations for which Seller bears
responsibility under this Agreement: (A) plans and specifications attached
hereto or provided pursuant to any Permit, ESA, Site License or Interconnection
Agreement; (B) all Permits and other applicable Legal Requirements; (C) the
manufacturer’s recommendations and warranties with respect to all equipment and
all maintenance and operating manuals or service agreements, whenever furnished
or entered into, including any subsequent amendments or replacements thereof,
issued by the manufacturer, provided they are consistent with generally accepted
practices in the fuel cell industry; (D) the requirements of all applicable
insurance policies; (E) any applicable provisions of the Site Licenses,
including any landlord rules and regulations; (F) Prudent Electrical Practices;
(G) the relevant provisions of each Interconnection Agreement and PTO; (H) each
ESA and Site License; (I) each Incentive Agreement; (J) the requirements in
respect of any applicable System Attribute in respect of which any services are
being provided by Seller or its Affiliate (x) hereunder or (y) under the
Administrative Services Agreement, (K) the Seller Corporate Safety Plan (as
updated by Seller from time to time, with a copy provided promptly to Buyer);
(L) all Legal Requirements, Permits and Governmental Approvals; and (M) all
Environmental Requirements (collectively, the “Performance Standards”);
provided, however, that meeting the Performance Standards shall not relieve
Seller of its other obligations under this Agreement. Any Battery Solution
associated with a Facility shall be charged solely by the associated Bloom
System, and under no circumstances shall any electricity from any source other
than the associated Bloom System be stored in the Facility.
ARTICLE IV.
65

--------------------------------------------------------------------------------



FACILITY SERVICES AND OTHER WORK
Section w.In General
.
(i)During the Warranty Period, in consideration of the Service Fees, Seller
shall service each Facility constituting a portion of the Portfolio so that the
Portfolio performs in accordance with the Warranty Specifications and so that
the BOF and Ancillary Equipment will not cause the Portfolio to fail to perform
in accordance with the Warranty Specifications, as more fully set forth in
ARTICLE V, and in all cases subject to the Performance Standards. Without
limiting the foregoing, Seller agrees to perform on behalf of Buyer all
operations and maintenance obligations in respect of each Facility under the
applicable ESA and Site License in a manner fully consistent with the terms and
conditions of such documents. The services set forth in this Section 4.1, as
more fully described in this ARTICLE IV, are collectively referred to herein as
the “Facility Services.” For clarity, Seller shall have no authority or
responsibility under this Agreement with respect to the payment or receipt of
monies to or from ESA Customers or with respect to serving or receiving formal
notices to or from ESA Customers; provided, however, subject to the notice
requirements set forth in Section 6.2, that Seller may informally communicate
with ESA Customers regarding routine, day-to-day Facility Services matters. For
so long as Seller is performing Facility Services in respect of a Facility, the
Parties intend that Seller shall be responsible for all operational activities
in respect of such Facility, including the performance of all obligations to ESA
Customers that are required to be performed physically at any Site under the
applicable Facility Contracts. If a Party has any uncertainty regarding which
Party is responsible for particular obligations to ESA Customers, the Party’s
Manager shall discuss such matter with the other Party’s Manager to implement
the allocation of responsibility intended by this Agreement and the Parties
thereafter shall, if necessary, amend this Agreement to clarify the Parties’
agreement regarding such allocation of responsibility.
(ii)Until the expiration of the Extended Warranty Term, upon the expiration of
the Warranty Period with respect to any Facility Buyer may, at its option, elect
to renew the Warranty Period with respect to such Facility for a period of one
(1) additional year. The Warranty Period for each Facility shall be
automatically renewed for a period of one (1) additional year at the termination
of the existing Warranty Period if Buyer has not informed Seller in writing of
its election to terminate the Warranty Period at the end of such existing
Warranty Period at least thirty (30) days prior to the final date of such
existing Warranty Period. Notwithstanding anything to the contrary set forth in
the foregoing, in the event that the “Term” of the Equinix ESA with respect to
any Facility(ies) is extended pursuant to Section 4.7(c) thereof, then, upon the
expiration of the then-applicable term of such Equinix ESA absent such
extension, Buyer may elect to extend the Warranty Period for such Facility(ies)
for a period equal to such extended “Term” instead of electing a one-year
renewal.
(iii)Notwithstanding anything to the contrary set forth in the foregoing, in the
event that the “Term” of an ESA with respect to any Facility is extended
pursuant to any provision in such ESA (or any related agreement between Buyer
and the applicable ESA Customer) providing for



--------------------------------------------------------------------------------



a day-for-day extension thereof during a period in which the Facility is not
generating electricity, then, (i) Buyer’s obligation to pay Services Fees with
respect to the applicable Facility shall be automatically suspended during the
pendency of the Facility outage, (ii) the year of the Warranty Period in which
the “Initial Term” (as extended) of the applicable ESA would otherwise have
expired shall be automatically extended on a day-for-day basis equal to the
extension of the applicable ESA so that the Warranty Period is coterminous with
the “Initial Term” of applicable ESA, as extended, and (iii) during such idle
period Seller will be obligated to perform only such maintenance services for
the Facility as are designed to facilitate a safe and reliable restart of the
Facility following such idle period.
(iv)If requested by Buyer, Seller shall use its commercially reasonable efforts
to assist with and facilitate (i) the exercise by any ESA Customer of its rights
to renew, or (ii) other renewal, in each case of the initial term or any renewal
term of such ESA Customer’s ESA. Such assistance and facilitation shall include
the execution and delivery of reasonable documents and other instruments
requested by Buyer.
Section x.Operation and Maintenance Services
. Without limiting, and in furtherance of, Section 4.1, Seller is hereby granted
the right and authority (and, to the extent necessary to carry out its functions
hereunder, a limited power of attorney) and agrees, for the benefit of Buyer, to
operate safely and reliably each Facility and to maintain during the Warranty
Period in accordance with the terms of this Agreement each such Facility in good
condition and repair in accordance with the Warranty Specifications and the
Performance Standards. During the Warranty Period, the specific responsibilities
of Seller under this Agreement shall include the following:
(i)Facility Operations. Seller shall ensure that all Facility components are
operated and maintained safely and in a manner designed to meet the Warranty
Specifications and Performance Standards and as otherwise required under this
Agreement.
(ii)Facility Maintenance. Seller shall perform, or cause to be performed, all
scheduled and unscheduled maintenance required on the Facilities in order to
perform in accordance with the Warranty Specifications and Performance
Standards. In that regard, Seller’s responsibilities hereunder shall include
promptly correcting any malfunctions in compliance with the terms of this
Agreement. Seller agrees to respond in a timely manner to any Facility outage or
other casualty that materially reduces power output or efficiency, or materially
impairs the capability of any Facility to comply with the terms and provisions
of the applicable ESA or the Performance Standards, by (A) promptly diagnosing
the source of such issue and, (B) if on-Site Facility Services are required,
using its best efforts to (1) dispatch field service personnel to the Site
within one Business Day after Seller obtains Knowledge that such on-Site
Facility Services are required, and (2) cause its field service personnel to
arrive at the applicable Site in order to commence repair services at the
applicable Facility no later than the next Business Day. Without in any way
limiting the foregoing, Seller shall in any event comply with any and all
response time(s) and/or corrective activity(ies) required by the applicable
ESA(s).
67

--------------------------------------------------------------------------------



(iii)Repair and Replacement of Power Modules; ITC Recapture Covenant. Buyer
agrees that Seller may replace the Power Modules included in each Facility with
Power Modules of a different model, provided that Seller certifies to Buyer that
such replacement model has been subjected to inspections and tests performed by
Seller which indicate that such replacement Power Modules model is reasonably
expected to perform at least as well as the model it replaces. Seller hereby
covenants to Buyer that (i) any repair or replacement of Power Modules made
within five (5) years of the date the applicable Bloom System was Placed in
Service will have an aggregate cost of replaced parts (taking into account the
cost of any other replaced parts pursuant to this Agreement or otherwise) that
is less than eighty percent (80%) of the Bloom System’s total value (the cost of
the new parts plus the value of the remaining Bloom System originally Placed in
Service), and (ii) Seller shall keep appropriate records and other documentation
until the twelve-year anniversary of the date upon which the applicable Bloom
System was Placed in Service that (A) specifically identify the Power Module
relocated or removed, (B) evidence that such item is different than that used
upon Placed in Service, (C) are sufficient to provide evidence to Buyer and
other Persons, as necessary, of the cost of such replaced parts and (D) are
sufficient to provide evidence to Buyer and other Persons, as necessary, whether
any removed or relocated Power Modules or refurbished parts contain any
equipment other than the specifically identified components relocated or
removed; provided, Seller shall have no obligation to disclose such records or
documentation unless required under Section 6.1(1)(ii) or Section 10.3(5) in
connection with a Tax Proceedings.
(iv)Personnel. Seller shall ensure that all operations and maintenance functions
contemplated by this Section 4.2 are performed by technically competent and
qualified personnel (the “Service Technicians”). Seller shall ensure that all
Service Technicians: (i) participate in a maintenance training program and
receive confirmation of having achieved the requisite level of proficiency for
the tasks they are assigned to perform, and (ii) attend periodic “refresher”
training programs to the extent Seller deems necessary, in its reasonable
judgment.
(v)Spare Parts. Seller shall establish and maintain an adequate inventory of
spare parts in one or more locations to facilitate scheduled and unscheduled
maintenance required on the Facilities.
(vi)Programs and Procedures. Prior to the date of the Commencement of Operations
of the first Facility, Seller and Buyer shall have adopted and implemented
programs and procedures, consistent with the Performance Standards, intended to
ensure safe and reliable operation of the Facilities. Seller may update such
programs and procedures from time-to-time during the Term that it believes to be
appropriate, in its reasonable judgment and in accordance with the Performance
Standards, such updates subject to Buyer’s approval. Buyer may, not more than
once per calendar year and at Buyer’s sole cost and expense, review such
programs and procedures from time to time to confirm compliance with the
Performance Standards. Buyer may from time to time provide comments on any such
Seller programs and procedures and Seller agrees to consider any such comments
in good faith; provided, that Buyer’s review and comment on any such program or
procedure will not relieve Seller of any of its obligations under this
Agreement.



--------------------------------------------------------------------------------



(vii)Operations and Maintenance Procedures. Without in any way limiting Seller’s
obligations pursuant to this Section 4.2, Seller shall perform all operations
and maintenance work in accordance with the provisions of Schedule 4.2.
(viii)Maximum Export Covenants and Net Metering. Seller shall cause each
Facility to be operated such that the export off Site of any amount of output
from any Facility does not cause the breach or violation of any obligation or
duty in the applicable ESA in respect of net metering quantities or other output
export limitations.
(ix)Kaiser Self Performance. Notwithstanding anything to the contrary herein,
Buyer shall have no liability hereunder or under any Transaction Document
arising from any performance by Kaiser pursuant to a Kaiser ESA.
(x)Plans Regarding Certain [***] Charges. To the extent Buyer, in its capacity
as “Supplier” pursuant to [***], has any performance obligations pursuant to
Section 3.4(c) of the [***] (including any obligations to coordinate maintenance
schedules, develop or implement plans, modify physical plant or modify
operations or maintenance), (a) Seller shall perform such obligations for no
additional consideration hereunder in accordance with (i) the requirements set
forth herein and (ii) the Performance Standards and (b) Buyer shall have no
obligations hereunder. Without limiting the foregoing, upon receipt of notice
from the applicable ESA Customer pursuant to Section 3.4(c)(ii) of [***], Seller
shall cooperate with Buyer and such ESA Customer in furtherance of the
obligations of Supplier thereunder.
Section y.Service Fees
.
(i)Buyer shall compensate Seller for the Facility Services, on a calendar month
basis, by paying Seller the “Service Fees” equal, for each Facility, to (i) (A)
the rate (in $/kW) specified in Schedule 4.3(1) hereto for such Facility for the
applicable calendar month since the applicable Facility achieved Commencement of
Operations, multiplied by (B) the aggregate System Capacity (in kW) of the Bloom
Systems comprising the applicable Facility, for the applicable calendar month,
plus (ii) any additional Services Fees for such Facility set forth on Schedule
4.3(1) hereto based on the presence of Ancillary Equipment. If Facility Services
are provided by Seller for a particular Facility for only a portion of any
calendar month, the Service Fees due with respect to such partial calendar month
shall be pro-rated based on the number of days such Facility Services were
provided in respect of such Facility during the calendar month.
(ii)Commencing on the date each Facility achieves Commencement of Operations,
with respect to each calendar month of such Facility’s Warranty Period, the
Service Fees shall be invoiced not more often than once per calendar month on a
separate invoice (and not pursuant to a Payment Notice) not later than five (5)
Business Days prior to the first day of such calendar month, and, subject to
Section 3.4(1)(xii)(B) and Section 5.4, shall be payable no later than the
thirty (30) calendar days following such proper delivery of such invoice;
provided, that the pro rata Services Fees for the calendar month in which a
Facility achieves Commencement of
69

--------------------------------------------------------------------------------



Operations shall be invoiced and paid with the Services Fees for the subsequent
calendar month. Interest shall accrue, unless being contested in good faith,
daily on the Service Fees not paid when due, at the lesser of the monthly rate
of (i) one and five-tenths percent (1.5%) and (ii) the highest rate permissible
by law on such unpaid balance. Seller shall be under no obligation to provide or
perform services hereunder for any Facility whose Service Fee, other than a
Service Fee disputed in good faith, has not been paid in full (or offset
pursuant to Section 2.11, Section 2.12, Section 3.4(1)(xii)(B), Section 4.3(6),
Section 5.7 or Section 5.8) within thirty (30) days of invoice until such date
upon which the Service Fee has been paid.
(iii)If Buyer disputes any amount shown in an invoice issued by Seller in
accordance with Section 4.3(2): (i) Buyer must pay the undisputed portion of the
invoice amount within the time prescribed by Section 4.3(2), and (ii) liability
for the disputed portion of that invoice will be determined in accordance with
the dispute resolution procedure set out in Section 14.5.
(iv)Any disputed portion of an invoiced amount which was not paid under
Section 4.3(3) and is determined as being due to Seller in accordance with the
dispute resolution procedure set out in Section 14.5 must be paid by Buyer
within ten (10) days of the determination of the dispute in accordance with the
procedure set out in Section 14.5 plus, if it is determined in accordance with
the dispute resolution procedures that the disputed portion was not disputed in
good faith, interest calculated in accordance with Section 4.3(2).
(v)Buyer shall, promptly following receipt of an invoice and reasonable
supporting documentation thereof, reimburse to Seller the amount of any cash
deposit Credit Support provided by Seller and described on Schedule 1.
(vi)Each Party shall have the sole and absolute right to set off any undisputed
amounts to which it is entitled under this Agreement (each, a “Set-Off Amount”).
If a right to set off so arises, Buyer or Seller, as the case may be, may
invoice the other Party for such Set-Off Amount. If such Set-Off Amount is not
paid within 30 days of receipt of such invoice, then the Party due such Set-Off
Amount shall have the sole and absolute right to set off any undisputed amounts
to which it is entitled under this Agreement against any amounts owed by such
Party under this Agreement; provided, however, the Party setting off such
amounts must deliver written notice to the other Party no later than three (3)
Business Days from date the Set-Off Amount is actually set off, which notice
identifies (i) the amount so invoiced pursuant to this Section 4.3(6),(ii) the
Set-Off Amount, and (iii) the provision to which the Set-Off Amount relates. The
deduction of any Set-Off Amount shall operate for all purposes as a complete
discharge (to the extent of such deduction) of the obligation of the applicable
Party to pay the amount from which such deduction was withheld and made. Neither
the exercise of, nor the failure to exercise, such right of setoff will
constitute an election of remedies or limit the applicable Party in any manner
in the enforcement of any other remedies that may be available to it.
(vii)If Seller is prevented from performing the Facility Services for a given
Facility, or if Buyer is prevented from performing its obligations hereunder,
due to a Force Majeure Event under Section 12.6(1) or a Change in Law under
Section 12.9, in either case for a period in



--------------------------------------------------------------------------------



excess of thirty days in the aggregate (whether or not continuous) over a six
month period, then, on and after the thirty-first day of such Force Majeure
Event or Change in Law, as the case may be, Buyer shall not be required to pay
the Service Fees for such Facility until the date Seller may resume performing
the Facility Services for such Facility.
(viii)Unless expressly stated otherwise, the Service Fee shall serve as the full
consideration for all of Seller’s obligations in this Article IV and otherwise
after each Facility’s Commencement of Operations Date pursuant to this
Agreement, and Buyer shall have no obligation to make further payment with
respect to such performance hereunder. Seller shall bear any cost overruns in
connection with any services provided by a Service Provider.
Section z.Remote Monitoring; BloomConnect
.
(i)For purposes of monitoring the operational performance and determining when
repair services are necessary, Seller shall monitor and evaluate the information
gathered through remote monitoring of each Facility and Site as well as the
maintenance and inspection Site visits. For so long as Seller is responsible for
the Facility Services in respect of any Facility, Seller shall provide Buyer
with access to (i) BloomConnect or any successor software and (ii) Raw Data, in
each case with respect to such Facility.
(ii)To the extent an ESA Customer has a right to access BloomConnect or any
successor software related to the management of its purchase of energy under an
applicable ESA, Seller shall provide access to such ESA Customer for the same.
Section aa.Permits
.
(i)Seller shall be responsible, at its sole cost and expense, for obtaining,
maintaining and complying with all Permits and PTO required to perform the
Facility Services under this Agreement, including related performance assurance
or other credit support requirements in connection therewith, and shall promptly
notify Buyer of any material challenges to the status of a Permit and PTO for a
Facility, or any other material issues or anticipated material issues relating
to obtaining or maintaining a Permit and PTO for a Facility. Without in any way
limiting the foregoing, Buyer shall cooperate with and assist Seller in
obtaining all such Permits and PTO.
(ii)Seller agrees, at its sole cost and expense, to consult, advise and
otherwise assist with the Buyer’s preparation and submission of all filings and
notices of any nature which are required to be made by Buyer under the terms of
any Permit held by Buyer or any Legal Requirements applicable to the Facilities
or to Buyer on account of the Facilities.
Section ab.Coordination of Relationship
71

--------------------------------------------------------------------------------



.
(i)Seller’s Operations Manager. Seller shall at all times retain an operations
manager (the “Operations Manager”) who shall be dedicated to the overall
supervision and management of performance of Seller’s Facility Services
obligations under this Agreement. Seller’s initial Operations Manager is set
forth on Schedule 4.6. Seller may, from time to time, designate another
individual as a proposed replacement for the Operations Manager by notice to
Buyer. Seller’s suggested replacement Operations Manager shall be subject to
Buyer’s approval, which may not be unreasonably withheld or delayed in all
instances. Where feasible, Buyer shall have the opportunity to meet the
replacement Operations Manager in person or telephonically prior to assignment.
Such meeting will take place telephonically except as otherwise agreed upon by
the Parties. Nothing in this paragraph shall prevent Seller from assigning
interim replacements on a temporary basis to enable it to continue to timely
perform its obligations while assignment of a permanent replacement is pending.
During the Warranty Term, Seller shall not assign the Operations Manager duties
that are inconsistent or that conflict with the obligations of the Operations
Manager in respect of his or her Facility Services duties.
(ii)Buyer Manager. Buyer will appoint an individual to serve as its primary
contact person with regard to this Agreement (the “Buyer Manager”). Buyer’s
initial Buyer Manager is set forth on Schedule 4.6. Buyer may, from time to
time, designate another individual as a proposed replacement for the Buyer
Manager by notice to Seller.
(iii)Manager Meetings. The Buyer Manager and the Operations Manager will serve
as each Party’s main contact to, and for, the other Party with regard to
day-to-day matters affecting the Parties’ relationship in relation to
Installation Services and Facility Services. The Buyer Manager and the
Operations Manager (or their designees) will meet, by phone or in person, as
often as they feel necessary to monitor and manage such day-to-day activities.
Such managers shall operate by consensus to the extent practicable but shall
have no authority to amend or waive compliance with the terms and conditions of
this Agreement, or to approve actions of the Parties that are inconsistent with
this Agreement. Any such waivers or amendments shall be implemented only as
described in Section 14.1 or Section 14.2, as the case may be.
(iv)QBR. Unless waived in writing by Parties, senior representatives of Buyer
(or its Affiliate) and Seller will meet for a QBR at least once each fiscal
quarter, which meeting may be by phone or in person. The parties will mutually
agree, reasonably in advance, upon an agenda for each QBR, which may include ESA
Customer renewals and additional expansion activities. Each QBR shall provide
the parties reasonable time to discuss the agenda and ask and respond to
relevant questions.
Section ac.Relocation or Removals of Facilities or Power Modules Within
Portfolio Pursuant to ESAs
. In the event that an ESA permits the applicable ESA Customer to request or
require the relocation or removal of a Facility or any Power Modules therein
after such Facility achieves any



--------------------------------------------------------------------------------



of the events described in clauses (2) through (4) of the definition of “Placed
in Service”, Buyer may, upon request made by such ESA Customer pursuant to the
provisions therein, require Seller to relocate or remove such Facility or Power
Modules pursuant to this Section 4.7.
(i)In the event that a Facility or one or more Power Modules are to be relocated
and remain subject to the same ESA pursuant to this Section 4.7, Seller shall
promptly perform all actions necessary for the removal of such Facility or Power
Modules from the original Site(s) and the transportation to, and reinstallation
and resumption of operations of, such Facility or Power Modules at the
relocation Site(s) determined in accordance with the applicable ESA. Buyer shall
bear all costs associated with such relocation, provided, that Seller shall bear
all such costs to the extent such relocation is due to a breach by Seller of the
ESA Warranty or the Efficiency Warranty or a Seller Default, in each case as
between Buyer and Seller.
(ii)In the event that a Facility or one or more Power Modules are to be removed
pursuant to this Section 4.7, Seller will promptly remove such Facility or Power
Modules from the applicable Facility or Facilities, and the Parties will
cooperate in good faith to identify one or more Sites or Facilities in the
Scheduled Portfolio at which to redeploy such Facility or Power Modules, either
(in the event one or more Power Modules but not an entire Facility is being
removed or relocated) as additional Power Modules installed in then-empty Power
Modules cabinets or to replace operating Power Modules nearing the end of their
useful life. In identifying such Sites or Facilities, the Parties will consider
(among other things) (i) the availability of empty Power Module cabinets, (ii)
wiring or other equipment limitations, and (iii) any restrictions or limitations
imposed by Legal Requirements, the ESAs, and the applicable Interconnection
Agreement. Upon Buyer’s direction, Seller will promptly (x) perform all actions
necessary for the handling, removal, shipping, transportation, storage, and
reinstallation of such Facility or Power Modules from the original Site and the
transportation to, and reinstallation and resumption of operations of, such
Facility or Power Modules at the relocation Site in each case in accordance with
the applicable ESA and (y) exercise its commercially reasonable efforts to
assist Buyer in obtaining for Buyer’s benefit a release in writing of all of
Buyer’s obligations and liabilities with respect to such Facility or Power
Modules that are applicable at the initial Site, whether under the applicable
ESA or any other agreements that are no longer applicable.
(iii)Any relocation or removal of Power Modules pursuant to this Section 4.7
shall be performed in accordance with Sections 4.2(3); provided, that without
Buyer’s prior written consent, Seller shall not perform such relocation or
removal other than using specifically identified Components removed or relocated
from the original Site.
Section ad.Remarketing and Redeployment
.
(i)In certain circumstances an ESA may contain terms or conditions requiring
Buyer to attempt to remarket and redeploy one or more Facilities, but not to
remove or relocate such Facilities, which actions are instead addressed in
Section 4.7 hereof. If Buyer becomes obligated
73

--------------------------------------------------------------------------------



to attempt such remarketing and redeployment as described in the foregoing
sentence or as required under Section 2.3(b) of a [***] ESA and defined as
“Redeploy” under a [***] ESA, Seller agrees to assist Buyer in such applicable
remarketing, resale or redeployment obligations (collectively, the “ESA
Remarketing Activities”), using at least that degree of effort as is required of
Buyer under the applicable ESA. Without in any way limiting the foregoing,
Seller assistance shall include taking the following actions for Buyer’s benefit
upon request: (a) if necessary, remove such Facility in accordance with
Section 4.10(2), (b) on a nondiscriminatory basis with respect to other similar
equipment of Seller, distributing to its sales organization information on the
availability, location and price of such Facility, and agreeing to provide to a
prospective purchaser of such unit or the output thereof, as applicable, at no
cost to such purchaser, a certificate of maintainability with respect to such
unit, (c) subject to Buyer’s approval of reinstallation and procurement plans,
cause such Facility to be reinstalled at the applicable purchaser’s site at
Seller’s then prevailing installation rates, including procuring and installing
any necessary BOF equipment related thereto, (d) cause such Facility to be
refurbished or reconfigured as necessary or appropriate to facilitate such
resale or redeployment, and (e) enter into an Energy Tolling Agreement and site
license agreement for all necessary operations and maintenance services
necessary to operate such Facility following such resale or redeployment at
Seller’s then prevailing maintenance rates for similar equipment at a similar
Site and including a scope of work, performance guaranties, and indemnification
provisions similar in all material respects (except that Tolling Rates shall be
subject to Buyer’s approval in its sole discretion) to the ESA pursuant to which
the applicable Facility was most recently installed. The purchaser described
above shall be deemed a New Customer hereunder, and its site a New Customer
Site, in each case approved in Buyer’s sole discretion. Any ESA Remarketing
Activities shall be performed in accordance with Section 4.2(3); provided, that
without Buyer’s prior written consent, Seller shall not perform such ESA
Remarketing Activities other than using specifically identified Components
removed or relocated from the original Site. In the event the requirements and
obligations under the ESA conflict with the requirements and obligations in this
Section 4.8(1), the provisions of the ESA shall prevail.
(ii)If Buyer elects that Seller relocate a Facility or Bloom Systems to a
substitute Site pursuant to Section 3.4(1)(xii)(B) or Seller becomes obligated
to do so as a result of removing a Facility under Section 2.4(7) (if
applicable), then unless and until Buyer subsequently elects that Seller refund
any amounts in respect of the Aggregate Purchase Price paid as of such date in
and remove such Facility or Bloom Systems pursuant to Section 2.4(7) or
Section 3.4(1)(xii)(B), as applicable, to the extent a substitute Site is not
already available and approved by Buyer in its sole discretion in writing,
Seller shall attempt to remarket or redeploy such Facility or Bloom Systems,
including upon Buyer’s request, on a nondiscriminatory basis with respect to
other similar equipment of Seller, distributing to its sales organization
information on the availability, location and price of such Facility, and
agreeing to provide to a prospective purchaser of such unit or the output
thereof, as applicable, at no cost to such purchaser, a certificate of
maintainability with respect to such unit (collectively, the “Pre-PIS
Remarketing Activities”). Seller will (a) if applicable, ensure any proposed New
Customer and/or New Customer Site is approved by Buyer in its sole discretion in
writing, (b) subject to Buyer’s approval of reinstallation and procurement
plans, cause such Facility to be reinstalled at the applicable



--------------------------------------------------------------------------------



substitute Site at Seller’s then prevailing installation rates, including
procuring and installing any necessary BOF equipment related thereto cause such
Facility to be refurbished or reconfigured as necessary or appropriate to
facilitate such redeployment and (c) either (x) in its own name, enter into the
applicable ESA and site license agreement for all necessary operations and
maintenance services necessary to operate such Facility following such
redeployment at Seller’s then prevailing maintenance rates for similar equipment
at a similar Site and including a scope of work, performance guaranties, and
indemnification provisions similar in all material respects (except that Tolling
Rates shall be subject to Buyer’s approval in its sole discretion) to the ESA
pursuant to which the applicable Facility was most recently installed and, upon
approval in writing from Buyer, assign each of the foregoing to Buyer or
(y) negotiate the final forms of the foregoing and present them to Buyer for
approval and execution.
(iii)All of Seller’s reasonable and documented costs and expenses (including a
reasonable allocation of personnel hours) incurred in connection with any ESA
Remarketing Activities shall be reimbursed by Buyer, and Seller will reasonably
cooperate with Buyer to provide Buyer with any documentation that is required
pursuant to the applicable ESA to support such costs and expenses. All costs and
expenses in respect of any PrePIS Remarketing Activities and other services and
equipment provided pursuant to Section 4.8(2) are for the account of Seller, it
being understood that any portions of the Aggregate Purchase Price paid to date
in respect of the related Facility shall fully compensate Seller for performing
such obligations.
Section ae.Calculation of Indexed ESA Tolling Rates
. In the event that an ESA (including as applicable to any one or more
Facilities) provides for the calculation of the Tolling Rate for any Facility as
of any time based on external factors such as the prevailing price of
electricity, electricity transmission and delivery, natural gas prices, or other
factors (each, an “Indexed ESA”), Seller shall perform all required calculations
of the Tolling Rate(s) on behalf of Buyer in accordance with the requirements of
the applicable Indexed ESA, and Buyer hereby authorizes Seller, subject to
Section 4.1, to perform such calculations, informally interact with the
applicable ESA Customer(s) and generate proposed calculations of Tolling Rate(s)
from time to time in accordance with the provisions of the applicable Indexed
ESA. Seller shall keep Buyer informed, with reasonable documentation, throughout
the performance of actions contemplated in this Section 4.9. In the event of any
dispute between Seller and the applicable ESA Customer(s) regarding the
calculations of the Tolling Rate(s), Seller shall provide prompt notice to Buyer
of such dispute and thereafter Buyer shall have right to participate in and
control all negotiations and to resolve such dispute with the applicable ESA
Customer(s) regarding the calculations of such Tolling Rate(s). Seller shall
deliver to Buyer the results of Seller’s calculations of the Tolling Rate(s)
under each applicable Indexed ESA at least five (5) Business Days prior to the
date such calculations are to be delivered to the applicable ESA Customer so
that Buyer may confirm Seller’s calculations, and Seller shall not provide any
such calculation to the applicable ESA Customer until Buyer has confirmed
Seller’s calculations. In the event that Buyer believes Seller has made any
calculation errors, the Parties shall cooperate in good faith to resolve any
discrepancies between Seller’s calculations and Buyer’s calculations prior to
the date on which such calculations must be delivered to the applicable ESA
75

--------------------------------------------------------------------------------



Customer pursuant to the terms of the applicable Indexed ESA, and as between
Buyer and Seller any discrepancies that remain unresolved after a period of
three (3) Business Days of discussions shall be resolved in favor of Buyer.
Section af.Repurchase and Remove
.
(i)If Seller repurchases a Facility pursuant to any of Sections 5.7(4), 5.8(1),
12.3, 12.7(2) or 12.7(4), or if a Facility is returned to Seller pursuant to
Sections 2.4(7), 2.11, 3.4(1)(xii)(B) or Section 13.1, or if a Facility is the
subject of a 2020 Facilities Assignment pursuant to Section 2.11 (provided, that
without limiting any of Buyer’s other rights and remedies pursuant to this
Section 4.10(1), Buyer shall not exercise the remedy described in
Section 4.10(1)(iv) with respect to an affected Facility during ongoing
negotiations of a 2020 Facilities Assignment in respect of such Facility, as
long as consummation of such 2020 Facilities Assignment without unreasonable
delay remains reasonably likely), then:
xlix.Seller shall (x) pay to Buyer the Repurchase Value, if Seller is required
to repurchase a Facility pursuant to any of Sections 5.7(4), 5.8(1), 12.3,
12.7(2) or 12.7(4), (y) if Seller is required to refund or repurchase a Facility
pursuant to Sections 2.4(7), 2.11 or 3.4(1)(xii)(B) (or if such Facility is
otherwise the subject of a 2020 Facilities Assignment pursuant to Section 2.11
pursuant to which a refund is due, but not in duplication of any Late Facility
Payment for such Facility), (A) refund to Buyer all payments of the Aggregate
Purchase Price paid in respect of such Facility or any Components thereof as of
such date and (B) pay to any ESA Customers and any other Persons any amounts
that are due or become due to be paid by Buyer pursuant to any ESA, Site License
or other Facility Contract or Permit in respect of such Facility, or (z) pay to
Buyer the amount specified in Section 13.1, if a Facility is returned to Seller
pursuant thereto;
l.title to such Facility shall automatically transfer back to Seller on an AS IS
basis upon Buyer’s receipt of such payment and Buyer shall deliver a Bill of
Sale to Seller evidencing such transfer of title;
li.upon Buyer’s request, Seller shall use commercially reasonable efforts to
assist Buyer in securing a release in writing of (and if such release cannot be
secured within thirty (30) days, Seller shall assume in writing) all of Buyer’s
obligations and liabilities with respect to such Facility from the related ESA
Customer under the applicable ESA and from any other Person party to a Facility
Contract in respect of such Facility under such Facility Contract;
lii.Seller shall, at its sole cost and expense, remove such Facility from the
applicable Site in accordance with Section 4.10(2) below;



--------------------------------------------------------------------------------



liii.such Facility shall no longer be deemed a part of the Portfolio or the
Scheduled Portfolio; and
liv.Seller and Buyer’s rights and obligations with respect to such Facility
under this Agreement shall terminate in full, except for those provisions that
expressly survive by their terms.
lv.THE REMEDY DESCRIBED IN THIS SECTION 4.10(1) IS BUYER’S SOLE AND EXCLUSIVE
REMEDY, AND SELLER’S SOLE AND EXCLUSIVE LIABILITY, ARISING OUT OF ANY FAILURE
SET FORTH IN SECTIONS 3.4(1)(xii)(B), 5.7(4), 5.8(1), 12.3 OR 12.7(2), EXCEPT AS
EXPRESSLY SET FORTH IN SUCH SECTIONS; PROVIDED, SELLER SHALL BE RESPONSIBLE FOR
ANY PAYMENTS DUE AND PAYABLE UNDER THIS AGREEMENT UP TO AND UNTIL THE DATE OF
SUCH REPURCHASE.
(ii)Subject to Section 4.10(1), if Seller is required to remove a Facility from
its Site pursuant to the terms hereunder, then:
lvi.Seller shall remove such Facility and all Ancillary Equipment and BOF
(including the concrete pad to the extent required under the applicable ESA or
Site License) from such Site;
lvii.Seller shall restore such Site to the condition before the installation and
as required under the applicable ESA and Site License, closing all utility
connections and properly sealing all Site penetrations in the manner required by
Legal Requirements, the applicable ESA and Site License, if any; and
lviii.to the extent not already provided under Section 4.10(1)(iii), Seller
shall, upon Buyer’s request, use commercially reasonable efforts to assist Buyer
in securing a release in writing of all of Buyer’s obligations and liabilities
with respect to such Facility, as applicable to the Site from which it was
removed, from the related ESA Customer under the applicable ESA and from any
other Person party to a Contract in respect of such Facility under such Contract
(in each case if terminated or otherwise inapplicable to such Facility after
such removal).
(iii)If Buyer becomes the owner of a Facility, or a Component thereof, that is
no longer subject to, or, in Buyer’s discretion, but subject to the terms and
conditions of any applicable ESA, adequately monetized under, an ESA, Buyer may
elect that Seller provide “Remarketing Services” under and as defined in the
Administrative Services Agreement, for the fees set forth therein. Nothing in
this Section 4.10(3) shall limit the rights of Buyer in connection with ESA
Remarketing Activities or Pre-PIS Remarketing Activities, as set forth in
Sections 4.8(1) and 4.8(2), respectively. Any such “Remarketing Services” shall
be performed in accordance with Section 4.2(3); provided, that without Buyer’s
prior written consent, Seller shall not perform such “Remarketing Services”
other than for specifically identified Components removed or
77

--------------------------------------------------------------------------------



relocated from the original Site. This Section 4.10(3) shall be subject to
Section 12.7(2) in all respects.
Section ag.Plans Regarding Fuel, Tariff Compliance and Mitigation.
(i)Promptly upon Seller’s acquiring Knowledge that a change in, or an
introduction of, any Legal Requirements governing the emissions of energy
generators or interconnection requirements of a Transmitting Utility has
occurred or is reasonably likely to occur with respect to one or more
Facilities, which such change causes, or is reasonably likely to cause, Seller
to become obligated to perform or make payments or reimbursements pursuant to
Section 5.3 or Section 5.8 Seller will (A) notify Buyer thereof and provide a
reasonably detailed summary of such change and (B) prepare for Buyer’s review a
mitigation strategy with respect to any potential liability under Sections 5.3
or 5.8 (such strategy, the “Mitigation Plan”).
(ii)Seller will (i) periodically update Buyer on the scope and status of the
Mitigation Plan, (ii) provide any other information reasonably requested by
Buyer with respect thereto and (iii) use commercially reasonable efforts to
cooperate with any of Buyer’s reasonable due diligence efforts in connection
therewith.
(iii)Seller shall under no circumstances execute, or cause to be executed, any
Contract, which would, or would be reasonably likely to, result in Buyer
becoming responsible for any additional duties, liabilities or obligations to
any ESA Customer or its Affiliates, which duties, liabilities or obligations
arise out of the circumstances and premises described in clause (iii) to the
definition of “ESA Warranty” herein or in the final sentence of such definition.
(iv)To the extent Buyer has any obligations with respect to the circumstances
and premises described in clause (iii) to the definition of “ESA Warranty”
herein or in the final sentence of such definition, (a) Seller shall perform
such obligations for no additional consideration hereunder in accordance with
(i) the requirements set forth herein and (ii) the Performance Standards and
(b) Buyer shall have no obligations hereunder.
ARTICLE V.
WARRANTIES
Section ah.Facility Services Warranty
. Without limiting Seller’s obligations under ARTICLE IV, Seller shall perform,
or cause to be performed, all such Facility Services in respect of the Bloom
Systems, Ancillary Equipment and the BOF necessary for the Portfolio to perform
in accordance with the Warranty Specifications (the “Facility Services
Warranty”).
Section ai.Performance Guaranty
.



--------------------------------------------------------------------------------



(i)During the Warranty Period, Seller shall determine within ten (10) Business
Days after the end of each calendar year, whether the Portfolio has delivered to
the applicable Interconnection Points the Minimum kWh for purposes of the
Performance Guaranty during such calendar year (“Performance Guaranty”).
(ii)If such calculation indicates that the Actual kWh delivered by the Portfolio
was greater than the Minimum kWh during such calendar year, then the difference
(in kWh) between Actual kWh less Minimum kWh shall be recorded as a positive
balance in the Performance Guaranty Bank.
(iii)If such calculation indicates that the Actual kWh delivered by the
Portfolio was less than the Minimum kWh during such calendar year, then the
difference (in kWh) between Minimum kWh less Actual kWh shall be recorded as a
negative balance in the Performance Guaranty Bank.
(iv)Seller shall report the balance of the Performance Guaranty Bank to Buyer
within thirty (30) days of the end of each calendar year. If Seller fails to
perform any Performance Guaranty calculation within the periods required by this
Section 5.2, Buyer may perform its own calculations and notify Seller of the
results of such calculation and, if applicable, make a claim pursuant to
Section 5.7. In the event that Buyer believes Seller has made any calculation
errors, the Parties shall cooperate in good faith to resolve any discrepancies
between Seller’s calculations and Buyer’s calculations.
(v)The Minimum Power Product for purposes of the Performance Guaranty shall be
updated by amendment to this Agreement (which amendment shall be agreed upon and
executed by both Buyer and Seller) promptly following the Commencement of
Operations Date Deadline to reflect the final assumptions set forth in the
Project Model used to calculate the Aggregate Purchase Price of the Facilities
installed in the immediately prior Calendar Quarter (if such Project Model
reflects a Minimum Power Product other than ninety-five percent (95%).
Section aj.Efficiency Warranty
. During the Warranty Period, Seller shall perform any required repairs,
modifications (including algorithm or other adjustments) or replacements that
Buyer is required to perform pursuant to the ESAs, whether based on the
efficiency of any Facility or Facilities or other objective metrics used by
Seller consistent with past practices, including availability, output, minimum
production, peak demand reduction, demand charge reduction, backup power
provision, islanding, net metering, interconnection requirement or otherwise
(including the circumstances and premises described in clause (iii) to the
definition of “ESA Warranty” herein and in the final sentence of such
definition) (the “Efficiency Warranty”). If Buyer is obligated to perform any
repair, modification or replacement of any Facility(ies), or any component
thereof, pursuant to an ESA, Buyer may make a claim under Section 5.7(3).
Section ak.Performance Warranty
79

--------------------------------------------------------------------------------



.
(i)During the Warranty Period, Seller shall determine within ten (10) Business
Days after the end of each Calendar Quarter, whether the Portfolio has delivered
to the applicable Interconnection Points the Minimum kWh for purposes of the
Performance Warranty (as set forth in the definition of “Minimum kWh”) during
such Calendar Quarter (“Performance Warranty”).
(ii)If such calculation indicates that the Actual kWh delivered by the Portfolio
was greater than the Minimum kWh during such Calendar Quarter, then the
difference (in kWh) between Actual kWh less Minimum kWh shall be recorded as a
positive balance in the Performance Warranty Bank.
(iii)If such calculation indicates that the Actual kWh delivered by the
Portfolio was less than the Minimum kWh during such Calendar Quarter, then the
difference (in kWh) between Minimum kWh less Actual kWh shall be recorded as a
negative balance in the Performance Warranty Bank.
(iv)Seller shall report the balance of the Performance Warranty Bank to Buyer
with its delivery of the Quarterly Report. At any time the Performance Warranty
Bank has a negative balance, Buyer may make a claim under Section 5.7. If Seller
fails to perform any Performance Warranty calculation within the periods
required by this Section 5.4, Buyer may perform its own calculations and notify
Seller of the results of such calculation and, if applicable, make a claim
pursuant to Section 5.7. In the event that Buyer believes Seller has made any
calculation errors, the Parties shall cooperate in good faith to resolve any
discrepancies between Seller’s calculations and Buyer’s calculations.
Section al.Portfolio Warranty
.
(i)Subject to Section 5.6 and Section 13.7, Seller warrants to Buyer that
(i)(x) each Bloom System and each Battery Solution shall, upon Commencement of
Operations, conform to the Specifications for Bloom Systems and Battery
Solutions, respectively, set forth on Schedule 3.3(1) and (y) each Facility and
its Components shall be free from defects in design, materials and workmanship
until the second anniversary of the Commencement of Operations for such Facility
(the warranties in the foregoing clauses (i)(x) and (i)(y) are collectively the
“General Product Warranty”), and (ii) the Portfolio and each Facility will
comply with the Warranty Specifications applicable to the Portfolio or such
Facility, as the case may be, during the Warranty Period (collectively, the
“Portfolio Warranty”). To the extent any claim under either the General Product
Warranty or the Portfolio Warranty must be verified by Seller, Seller shall
notify Buyer of its determination as promptly as is practicable.
(ii)Upon its receipt of a claim from Buyer relating to the General Product
Warranty, or upon its obtaining Knowledge of a breach of the General Product
Warranty Seller shall promptly



--------------------------------------------------------------------------------



correct the applicable defect or failure to conform at Seller’s sole expense,
which proves to be or have been in breach of the General Product Warranty on or
before the second anniversary of the Commencement of Operations for such
Facility. Seller shall promptly notify Buyer of the date of completion of such
correction, repair or replacement. Notwithstanding anything to the contrary in
this Agreement, any action by Buyer for a breach of the General Product Warranty
with respect to a Facility must be brought no later than ninety (90) days after
the second anniversary of the Commencement of Operations for such Facility
WITHOUT IN ANY WAY LIMITING SELLER’S OBLIGATION TO INDEMNIFY BUYER PURSUANT TO
SECTION 5.8, AND/OR WITH RESPECT TO CLAIMS PURSUANT TO SECTION 13.3 BUYER’S SOLE
REMEDY FOR A BREACH OF THE GENERAL PRODUCT WARRANTY SHALL BE THE CORRECTION OF
DEFECTIVE OR NON-CONFORMING FACILITY AS STATED ABOVE.
(iii)The Portfolio Warranty is not transferable to any third person unless
assigned pursuant to Section 14.4.
(iv)Any period of time in which the Warranty Specifications are not met shall
not extend the Warranty Period.
Section am.Exclusions
. The Pre-COO Equipment Warranty, the Portfolio Warranty and the ESA Warranty
shall not cover any obligations on the part of Seller to the extent caused by or
arising from (a) a Facility being affected by vandalism or other third-party’s
actions or omissions occurring after Commencement of Operations (other than to
the extent caused by actions or omissions of Seller, a Seller Affiliate, or a
Service Provider, in any such case to the extent such action or omission
constitutes a failure to perform or breach under a Transaction Document); (b)
any failure by an ESA Customer to supply natural gas or interconnection
services, as required under the applicable ESA (except to the extent from or
through an Approved LDC); (c) Buyer’s (as opposed to Seller, Seller Affiliate or
a Service Provider) or an ESA Customer’s (to the extent comprising a breach or
failure to perform under an ESA) removal of any safety devices comprising a part
of the Facility, (d) any conditions caused by unforeseeable movement of terrain
in the environment in which a Facility is installed (provided that normal soil
settlement, shifting, subsidence or cracking will not constitute ‘unforeseeable
movement’), (e) accidents, abuse, improper third party testing (unless caused by
Seller, Seller Affiliate or a Service Provider), (f) to the extent and for the
duration that Seller’s performance is excused hereunder, Force Majeure Events,
(g) installation, operation, repair or modification of a Facility by anyone
other than Seller, Seller Affiliates or a Service Provider, in each case to the
extent comprising a breach of an ESA Customer under the applicable ESA or a
Buyer Default (other than any remedial action taken by Buyer following a Seller
Default, solely to the extent allowed hereunder) and (h) subject to Section
12.9, and to the extent and for the duration that Seller’s performance is
excused thereunder, any Legal Requirement arising after Commencement of
Operations Date for the applicable Facility (which for this purpose shall
include any tariff change or other code or operating regulation change imposed
by the Transmitting Utility, in any such case solely to the
81

--------------------------------------------------------------------------------



extent such change requires a change in operations or methods of a Facility);
provided, that the foregoing clauses (b) and (h) shall not limit or otherwise be
applicable to any obligations of Seller hereunder with respect to ESA Warranties
or Efficiency Warranties, in each case solely to the extent arising out of the
circumstances and premises described in clause (iii) to the definition of “ESA
Warranty” herein or in the final sentence of such definition. SELLER SHALL HAVE
NO OBLIGATION UNDER THE PRE-COO EQUIPMENT WARRANTY OR PORTFOLIO WARRANTY AND
MAKES NO REPRESENTATION AS TO ANY FACILITY WHICH HAS BEEN OPENED OR MODIFIED BY
ANYONE OTHER THAN SELLER, SELLER’S AFFILIATE, A SERVICE PROVIDER OR
SUBCONTRACTOR, OR ANY OF SUCH PERSON’S REPRESENTATIVES, IN EACH CASE TO THE
EXTENT IN INTENTIONAL BREACH OF SECTION 10.2(3).
Section an.Efficiency Warranty, Performance Warranty and Portfolio Warranty
Claims.
(i)Subject to the provisions of Section 13.7, if Buyer desires to make a
Portfolio Warranty claim during the Warranty Period, Buyer must notify Seller of
the defect or other basis for the claim in writing.
(ii)If, after the annual adjustment to the Performance Guaranty Bank, such
Performance Guaranty Bank has a negative balance, then Buyer may make a claim
under the Performance Guaranty by submitting written notice to Seller. Upon
verification of such claim Seller shall make a payment to Buyer within ten (10)
days of receipt of such claim equal to (x) the absolute value of the balance of
the Performance Guaranty Bank, multiplied by (y) the Performance Guaranty
Payment Rate. Upon payment of such amount, the Performance Guaranty Bank shall
be reset to zero. Notwithstanding anything to the contrary set forth in this
Agreement, Seller’s cumulative aggregate liability for all claims related to the
Performance Guaranty shall not exceed the Performance Guaranty Payment Cap.
(iii)In the case of a claim relating to the Efficiency Warranty, upon receipt of
such claim and verification by Seller that such Efficiency Warranty is
applicable, Seller or its designated subcontractor will promptly, and in all
cases within the period afforded to Buyer pursuant to the applicable ESA,
repair, modify or replace, at Seller’s sole option and discretion, the
applicable Facility or components thereof whose repair, modification or
replacement is required in order for the applicable Facility to perform
consistent with the Efficiency Warranty, and Seller shall notify Buyer of the
Warranty Correction Date. In the event that the Warranty Correction Date has not
occurred within the period afforded to Buyer pursuant to the applicable ESA
(including if, pursuant to the applicable ESA, it is determined or agreed that a
Component is to be removed from a Site and that the Buyer and ESA Customer are
to negotiate revised Tolling Rates), Seller shall indemnify Buyer for any
Indemnifiable Losses arising out of such failure in accordance with the terms of
Section 5.8.
(iv)In the event of a claim relating to the Performance Warranty, upon receipt
of such notice and verification by Seller that such Performance Warranty is
applicable, Seller or its designated



--------------------------------------------------------------------------------



subcontractor will promptly, and in all cases within ninety (90) days of
receiving such claim, repair or replace, at Seller’s sole option and discretion,
any Underperforming Facility and will notify Buyer of the Warranty Correction
Date. Thereafter, the Portfolio shall generate at least the Minimum kWh for
purposes of the Performance Warranty in the ninety (90) day period immediately
following the Warranty Correction Date. In the event that (i) the Warranty
Correction Date has not occurred within ninety (90) days of Seller’s
verification of the Efficiency Warranty claim, or (ii) the Portfolio fails to
generate at least the Minimum kWh for purposes of the Performance Warranty in
the ninety (90) day period immediately following the Warranty Correction Date,
then Buyer has the right to require Seller (in which case Seller agrees) to
repurchase such Underperforming Facilities (calculated as of the date of such
repayment) as will cause the remaining Portfolio to comply with the Performance
Warranty calculated through the final day of the applicable Calendar Quarter,
and Seller shall pay to Buyer the Repurchase Value of such Underperforming
Facilities, in which case Seller shall be deemed to have taken title to such
Underperforming Facilities upon payment of the Repurchase Value, and such
Facilities shall be deemed to no longer constitute a portion of the Portfolio
and shall be removed as described in the previous sentences and in accordance
with Section 4.10. In the event that Seller is obligated to repurchase any
Underperforming Facilities pursuant to this Section 5.7(4) in connection with a
Performance Warranty claim, the first Underperforming Facility repurchased shall
be the Facility with the lowest output as a factor of its System Capacity in the
prior Calendar Quarter, followed by the next lowest, and so on until Seller’s
repurchase obligations are satisfied. If it is determined that a Facility will
be removed pursuant to Section 5.7(4) Seller shall at its sole cost and expense
remove the Facility and restore the Site pursuant to Section 4.10.
(v)Buyer is hereby notified that refurbished parts may be used in repair or
replacement activities, provided that (i) any such refurbished parts will have
passed the same inspections and tests performed by Seller on its new parts of
the same type before such refurbished parts are used in any repair or
replacement, (ii) any such repair or replacement activities using refurbished
parts shall be performed in accordance with Section 4.2(3), (iii) Seller shall
within thirty (30) days of a written request therefor by Buyer, provide a report
for any or all Facilities purchased hereunder that lists all components that
have been replaced in any individual Facility.
(vi)EXCEPT AS EXPLICITLY SET FORTH IN SECTION 5.8, THE REMEDIES SET FORTH IN
THIS SECTION 5.7 ARE BUYER’S SOLE AND EXCLUSIVE REMEDY, AND SELLER’S SOLE AND
EXCLUSIVE LIABILITY, ARISING OUT OF A FAILURE OF ANY FACILITY OR THE PORTFOLIO,
AS APPLICABLE, TO PERFORM IN ACCORDANCE WITH THE WARRANTY SPECIFICATIONS;
PROVIDED, THE REMEDIES SET FORTH IN THIS SECTION 5.7 ARE (WITH RESPECT TO ONE
ANOTHER) CUMULATIVE AND NOT EXCLUSIVE OF ONE ANOTHER; AND PROVIDED, FURTHER,
THAT NOTHING IN THIS SECTION  5.7 SHALL LIMIT ANY RIGHTS OR REMEDIES OF BUYER IN
RESPECT OF A SELLER DEFAULT.
Section ao.Indemnification Regarding Performance Under ESAs.
83

--------------------------------------------------------------------------------



(i)Subject to Section 5.6, without in any way limiting and in addition to
Buyer’s other remedies in this Article V, if Buyer incurs any Indemnifiable Loss
to an ESA Customer (including, for the avoidance of doubt, any reduction in
Tolling Rates under an ESA) with respect to (x) any ESA Warranty, (y) (pursuant
to Section 5.7(3)) any Efficiency Warranty or (z) any audit or adjustment as a
result of meter readings that were determined to be inaccurate, Seller shall
indemnify and hold Buyer harmless for any such Indemnifiable Loss (“ESA Warranty
Reimbursement Payment”), pursuant to the indemnification claims procedure set
forth in Section 13.5. Without in any way limiting and in addition to the
foregoing, in the event that the failure of any Facility(ies) to comply with any
ESA Warranty causes the termination of an ESA (in whole or in part), then (i)
Seller shall (at Buyer’s option) repurchase the applicable Facility for the
Repurchase Value in accordance with Section 4.10(1), and (ii) Seller shall
indemnify and hold Buyer harmless for any amount Buyer is liable to an ESA
Customer in connection with such termination. If it is determined that a
Facility(ies) will be removed pursuant to this Section 5.8(1), Seller shall at
its sole cost and expense remove the Facility(ies) in accordance with
Section 4.10(2). For the avoidance of doubt, claims, credits, reimbursements and
any other payments made under this Section 5.8(1) are not subject to the cap set
forth in Section 5.7(2) with respect to claims relating to the Performance
Guaranty and shall not count against such cap.
(ii)ESA Warranty Reimbursement Payments owed pursuant to Section 5.8(1) shall be
calculated by Seller on the first Business Day following the end of each
Calendar Quarter and paid no later than the fifth Business Day of the Calendar
Quarter immediately following the Calendar Quarter with respect to which such
ESA Warranty Reimbursement Payment arose.
(iii)Buyer shall not modify, supplement, amend, amend and restate or otherwise
change the terms of any ESA related to the ESA Warranty in a manner that
increases Buyer’s liability or obligations thereunder unless Seller has provided
prior written consent (not to be unreasonably withheld, conditioned or delayed)
to such modification, supplement, amendment, amendment and restatement, or
change of such ESA; provided, that if such consent is not obtained, Seller shall
continue to perform its obligations under this Section 5.8 to the extent they
would have been required absent such modification, supplement, amendment,
amendment and restatement, or change.
(iv)Notwithstanding anything to the contrary set forth herein, Seller shall have
no liability to Buyer under this Section 5.8 with respect to an ESA Warranty to
the extent (i) that Buyer’s monetary liability or repair or replacement
obligations thereunder are increased in any modification, supplement, amendment,
amendment and restatement, or change of an ESA without Seller’s consent, to the
extent that such consent is required pursuant to Section 5.8(3) or (ii) excluded
under Section 5.6.
Section ap.Disclaimers
. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2.6(6),
ARTICLE VIII, THIS ARTICLE V, SECTION 11.6 AND ELSEWHERE IN THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, THE FACILITIES ARE



--------------------------------------------------------------------------------



TRANSFERRED “AS IS, WHERE IS”, AND SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
LIABILITIES, OPERATIONS OF THE FACILITIES, VALUE OR QUALITY OF THE FACILITIES OR
THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND OTHER INCIDENTS OF THE
FACILITIES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION
2.6(6), ARTICLE VIII, THIS ARTICLE V, SECTION 11.6 AND ELSEWHERE IN THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, SELLER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE FACILITIES, OR ANY PART THEREOF. NO
PERSON IS AUTHORIZED TO MAKE ANY OTHER WARRANTY OR REPRESENTATION CONCERNING THE
PERFORMANCE OF THE FACILITIES.
Section aq.Title
. Title to all replacement items, replacement parts, replacement materials and
replacement equipment supplied under or pursuant to this Agreement to Buyer
shall transfer to Buyer upon installation or inclusion in a Facility. Upon
replacement of an item or part as part of the Facility Services provided
hereunder, Seller shall remove such item or part and shall have the right to
dispose of such replaced property in any manner that it chooses in its sole
discretion (subject to Section 4.2(3)).
ARTICLE VI.
RECORDS AND AUDITS
Section ar.Record-Keeping Documentation; Audit Rights.
(i)Seller shall ensure that records concerning Seller’s Installation Services
and Facility Services activities hereunder are properly created and maintained
at all times in accordance with all Legal Requirements. Such records shall be in
electronic format and shall include the following:
lix.records and documentation in respect of each Facility’s satisfaction of each
Milestone, including records and documentation regarding the Delivery of
Facility(ies), the completion of BOF and Ancillary Equipment, to the extent
applicable, the achievement of Commencement of Operations, the fact and date(s)
such Facility has achieved each of the four separate criteria set forth in the
definition of “Placed in Service” and in support of and evidencing the start of
construction for ITC eligibility purposes before January 1, 2020;
lx.Tax Records and any other records, reports, or other documentation reasonably
requested by Buyer, including to support the ITC eligibility until the
twelve-year anniversary of the date upon which the applicable Facility was
Placed in Service. Seller agrees to use commercially reasonable efforts to
promptly provide such documentation to
85

--------------------------------------------------------------------------------



Buyer upon Buyer’s request (provided, proprietary information may be redacted in
Seller’s reasonable discretion), and shall provide an explanation for any
inability to provide such documentation;
lxi.records and documentation shall be maintained by Seller in respect of each
Facility or the Portfolio or Scheduled Portfolio, as applicable, regarding the
compliance of such Facility or the Portfolio or Scheduled Portfolio, as
applicable, with the Warranty Specifications and any applicable ESA Warranties
during the Warranty Period; and
lxii.any other records, reports, or other documentation related to the
production and sale of energy from the Facilities or that Buyer is required to
maintain in respect of any Facility under any applicable ESA;
(ii)All such records required to be created and maintained pursuant to Section
6.1(1) shall be (i) kept available at Seller’s office in electronic format and
made available for Buyer’s inspection by transmission to Buyer (including, at
Seller’s option, by uploading to the Data Room), in electronic format upon
request at all reasonable times (provided, proprietary information may be
redacted in Seller’s reasonable discretion) and (ii) retained by Seller for as
long as is required under applicable Legal Requirements, or any longer period
required under any ESA. Any documentation delivered by Seller during the
Warranty Term to Buyer pursuant to this Agreement shall be for Buyer’s benefit
and immediately become Buyer’s property. Any such documentation shall be stored
by Seller on behalf of Buyer until its final delivery to Buyer. Seller may
retain a copy of all such documentation related to each Facility for future
analysis.
(iii)Inspection/Audit. Buyer shall have the right no more than once during any
calendar year and going back no more than two (2) calendar years preceding the
calendar year in which an audit takes place, upon reasonable prior written
notice, including using an independent public accounting firm reasonably
acceptable to Seller, to examine such records during regular business hours in
the location(s) where such records are maintained by Seller for the purposes of
verifying Seller’s compliance with its obligations hereunder, including the
accuracy of Quarterly Reports and Seller’s calculations in respect of Warranty
Specifications and applicable ESA Warranties; provided, however, that (A) such
records may be audited only once during any calendar year under this
Section 6.1(3) unless the first such audit reveals any inaccuracies or
irregularities and (B) any such auditor shall be contractually or ethically
subject to restrictions no less restrictive than those set forth in Article X
(Confidentiality). Buyer shall pay the cost of the audit unless the results of
the audit reveal that the Minimum kWh or Actual kWh reported by Seller in
respect of the Portfolio or any Facility during any calendar year that is
audited exceeds by five percent (5%) or more the true Minimum kWh or Actual kWh,
as the case may be, in which case Seller shall pay the audit costs.
Section as.Reports; Other Information
.



--------------------------------------------------------------------------------



(i)Without in any way limiting Seller’s other reporting, notification, and other
similar obligations under this Agreement, before and during the Warranty Period,
Seller shall furnish to Buyer the following reports, notices, and other
information regarding the Facilities (which may be effected by e-mail
communication to the Buyer Manager or other appropriate Buyer representative):
lxiii.within thirty (30) days after the end of each Calendar Quarter, the
Quarterly Report;
lxiv.Promptly upon Seller’s Knowledge of any event or circumstance which
materially delayed or prevented, or is reasonably likely to materially delay or
prevent, its performance of any of Buyer’s obligations under any ESA or any
other Facility Contract (including as performed by Seller or any other Service
Provider), or any ESA Customer’s or Seller’s obligations under an
Interconnection Agreement, notice of such event or circumstance in reasonable
detail, including, for the avoidance of doubt, any Seller Default;
lxv.Promptly upon (but in no event more than five (5) Business Days after)
Seller’s acquiring Knowledge of any material manufacturing or design defect in
any Facility, including any material Component thereof, notice of such defect;
lxvi.Promptly upon Seller’s Knowledge of the occurrence of any material damage
to any Facility or Site, notice of such damage in reasonable detail;
lxvii.Quarterly with delivery of the Quarterly Report, notice that a Facility
was subject to an exclusion set forth in Section 5.6;
lxviii.Within three (3) Business Days following Seller’s final determination of
the applicability thereof, notice that (x) the operation of a Facility has
experienced any of the circumstances described in clauses (i) through (iii) of
the definition of “Minimum kWh” herein or (y) an ESA Customer plans an outage or
curtailment;
lxix.Promptly upon Seller’s Knowledge, notice that any Facility was or is not in
compliance with any ESA Warranty;
lxx.Any information Buyer may reasonably request in connection with any claim
filed by Buyer under any insurance maintained with respect to the Facilities,
and any information such insurance providers may reasonably request in
connection with such claim;
lxxi.Promptly upon (A) receipt, copies of all material documents furnished to
Seller by any Governmental Authority (or to any Governmental Authority by
Seller) in respect of Buyer or any Facility in the Scheduled Portfolio or (B)
obtaining Knowledge thereof, any disputes with Governmental Authority in respect
of Buyer or any Facility in the Scheduled Portfolio; and
87

--------------------------------------------------------------------------------



lxxii.Immediately upon Seller’s knowledge or reasonable belief that a Compliance
Law Violation (as defined in the Equinix ESA) or a breach of any of the
representations, warranties or covenants in Section 7.1(h)(i) of the Equinix ESA
has occurred or will occur in connection with any act or omission by Seller,
Seller Affiliate, the Service Provider or a Seller or Seller Affiliate agent,
representative or subcontractor at any tier, written notice and a reasonably
detailed explanation thereof.
(ii)Construction Update. From the Agreement Date until the Commencement of
Operations Date Deadline, once each month, Seller will host a telephone call,
scheduled with reasonable advance notice (but no less than five (5) Business
Days’ notice) to Buyer and which Buyer and its Representatives may attend,
during which Seller shall discuss the status of each Facility reasonably
expected to be included in the Scheduled Portfolio, including a summary
narrative regarding the progress towards and any delays in the achievement of
any of the Milestones (the “Construction Update”). During each Construction
Update, Seller shall provide commercially reasonable answers to Buyer’s
commercially reasonable questions, and if Seller is unable to do so during such
Construction Update, then Seller shall conduct such follow-up communications
with Buyer in writing and by telephone as are necessary to provide such
commercially reasonable answers as promptly as is practicable.
(iii)Financial Statements. In the event that Seller is no longer listed on a
public stock exchange, Seller shall provide to Buyer (i) as soon as is
reasonably practicable and in no event later than 120 days after the end of each
year ending December 31 thereafter, an audited consolidated balance sheet of
Seller and the related consolidated statements of income and cash flows for the
year then ended and (ii) within 45 days after the end of each other Calendar
Quarter thereafter, the unaudited balance sheet and the related unaudited
statements of income and cash flows for such Calendar Quarter then ended.
(iv)[Reserved.]
(v)ESA Customer Notice. To the extent Seller receives any notice under an ESA
from an ESA Customer, it shall promptly provide and forward such notice to
Buyer.
(vi)Physical Security. Promptly upon its obtaining Knowledge thereof, Seller
shall notify Buyer of any actual or attempted breach of a Facility’s (or
Component thereof) physical, electronic, cyber or other on-site or remote
security mechanisms, including any locks or other means of preventing internal
access, and Seller shall also promptly notify Buyer when any alarm is activated
at any Facility.
ARTICLE VII.
DATA ACCESS
Section at.Access to Data and Meters
. After the Purchase Date and throughout the Warranty Period for each Facility,
to the extent relevant to calculations necessary for periods prior to the end of
such Warranty Period and



--------------------------------------------------------------------------------



subject to any confidentiality obligation owed to any third party, any
limitations under Legal Requirements as determined by Buyer in its reasonable
discretion, and/or any restrictions on the disclosure of information which may
be subject to Intellectual Property rights restricting disclosure, at the sole
cost of Seller:
(i)Buyer shall grant Seller access to all data relating to the electricity
production of each such Facility, it being understood that it is Seller’s
responsibility to determine the performance of the Facility, and any other
calculations as required under this Agreement, and that it is Buyer’s
responsibility to handle all accounting and invoicing activities (except to the
extent otherwise specified herein or pursuant to the Administrative Services
Agreement);
(ii)Buyer shall allow Seller access to all data from all Facility Meters;
(iii)Buyer shall allow Seller access to Facility performance data delivered to
ESA Customers for Facilities pursuant to obligations set forth in such ESAs for
such Facility; and
(iv)Seller shall be entitled to use the foregoing data for its internal business
purposes and make such data available to third parties for analysis, in all
cases unless and to the extent such uses of or disclosures by Seller are
restricted under the applicable ESA or Legal Requirements, including those
related to privacy.
ARTICLE VIII.
REPRESENTATIONS AND WARRANTIES OF SELLER
Section au.Representations and Warranties of Seller
. Seller represents and warrants to Buyer (i) as of the Agreement Date or
Representations Date, as applicable, as though made on and as of such date, with
respect to (x) the execution and delivery of this Agreement, the documents set
forth as of such date in Part II of Schedule 2.10 and each Standby Facility
Assignment Agreement as applicable, and (y) each Approved Facility (and the
related ESAs, Site Licenses, System Attributes, customer parent guarantees and
other rights, interests, duties and obligations) and (ii) as of each Milestone
Date and Purchase Date (provided that, with respect to this clause (ii), any
representation as to a Facility shall be made solely with respect to such
Facility on its applicable Milestone Dates and Purchase Date) (in each case,
except where otherwise noted) as follows:
(i)Incorporation; Qualification. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease, and operate
its business as currently conducted. Seller is duly qualified to do business as
a foreign corporation and is in good standing under the laws of each
jurisdiction that its business, as currently being conducted, shall require it
to be so qualified, except where the failure to be so qualified would not have a
Material Adverse Effect on the Facilities being sold under this Agreement.
89

--------------------------------------------------------------------------------



(ii)Authority. Seller has full corporate power and authority to execute and
deliver the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Seller of the Transaction Documents to which it is a party and the consummation
by Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action required on the part of
Seller and the Transaction Documents to which Seller is a party have been duly
and validly executed and delivered by Seller. Each of the Transaction Documents
to which Seller is a party constitutes the legal, valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
(iii)Consents and Approvals; No Violation. Neither the execution, delivery and
performance of the Transaction Documents to which Seller is a party nor the
consummation by Seller of the transactions contemplated hereby and thereby will
(i) conflict with or result in any breach of any provision of the certificate of
incorporation or bylaws of Seller, (ii) with or without the giving of notice or
lapse of time or both, result in the creation of any Lien (other than Permitted
Liens) on Seller’s assets or materially conflict with, result in any material
violation or material breach of, constitute a default under, result in any right
to accelerate, or create any right of termination under the conditions or
provisions of any note, bond, mortgage, indenture, material agreement or other
instrument or obligation to which Seller is a party or by which a material part
of its assets in respect of the Scheduled Portfolio is bound, or (iii)
constitute material violations of any Facility Contract or Permit law,
regulation, order, judgment or decree applicable to Seller or the transactions
contemplated hereby.
(iv)Third Party Consents. Seller has received all material Third Party Consents
that are required as of such date for the consummation and performance of the
transactions contemplated hereunder.
(v)Legal Proceedings.
lxxiii.There are no pending or, to Seller’s Knowledge, threatened claims,
disputes, governmental investigations, suits, actions, arbitrations, legal,
administrative or other proceedings, domestic or foreign, criminal or civil, at
law or in equity, by or against Seller that challenge the enforceability of the
Transaction Documents or Facility Contracts, to which Seller or any Seller
Affiliate is a party or the ability of Seller to consummate the transactions
contemplated hereby or thereby, in each case, that could reasonably be expected
to result in a Material Adverse Effect on Seller or the ability of Seller to
perform its obligations hereunder.
lxxiv.Solely as of the First Agreement Date, before the transaction contemplated
by the MIPA is effected, there are no pending or, to Seller’s Knowledge,
threatened claims, disputes, governmental investigations, suits, actions,
arbitrations, legal, administrative or



--------------------------------------------------------------------------------



other proceedings, domestic or foreign, criminal or civil, at law or in equity,
by or against Buyer that challenge the enforceability of the Transaction
Documents or any Facility Contract to which Buyer is a party (or, to Seller’s
Knowledge, any other Facility Contract) or the ability of Buyer to consummate
the transactions contemplated hereby or thereby, in each case, that could
reasonably be expected to result in a Material Adverse Effect on Seller or the
ability of Seller to perform its obligations hereunder, or on Buyer or the
ability of Buyer to perform its obligations under any Facility Contract.
(vi)U.S. Person. Seller is not a “foreign person” within the meaning of
Section 1445(b)(2) of the Code and has provided a Certificate of Non-Foreign
Status in the form and substance required by Section 1445 of the Code and the
regulations thereunder.
(vii)Title; Liens.
lxxv.As of the Deposit Date, the Delivery Date and the Purchase Date of the
Facility (and, if applicable, any Delayed Ancillary Equipment), before and until
the purchase thereof under Section 2.4 is effected, Seller has and will convey
good and marketable title to such assets to be sold to Buyer on such date and
all such assets are free and clear of all Liens other than Permitted Liens.
Neither Seller nor any of its subcontractors have placed any Liens on the Sites
or the Facilities other than Permitted Liens.
lxxvi.As of the Purchase Date and Commencement of Operations Date of the
Facility (and, if applicable, any Delayed Ancillary Equipment), to the extent
that Seller has Knowledge that any of its subcontractors has placed any Lien on
a Facility or Site, Seller has caused such Liens to be discharged, or has
provided a bond in an amount and from a surety acceptable to Buyer to protect
against such Lien.
(viii)Intellectual Property.
lxxvii.To Seller’s Knowledge, neither the Facility nor any part thereof, nor any
other product or service marketed, manufactured, or sold (or proposed to be
marketed, manufactured or sold) by or on behalf of Seller hereunder violates or
will violate any license or infringes, misappropriates or otherwise violates, or
will infringe, misappropriate or otherwise violate, any Intellectual Property
rights of any other Person. Seller has received no written communication
alleging that Seller has infringed, misappropriated, or otherwise violated, or
by conducting its business, would infringe, misappropriate, or otherwise
violate, or offering a license under, any of the patents, trademarks, service
marks, tradenames, copyrights, trade secrets, mask works or other Intellectual
Property rights or proprietary rights or processes of any other Person, and as
of such date, no action has been instituted, or, to the Knowledge of Seller,
threatened, that alleges any such infringement, misappropriation, or violation
of any third party Intellectual Property, or offering a license under any third
party Intellectual Property.
91

--------------------------------------------------------------------------------



lxxviii.No claim or action by any Person contesting the validity,
enforceability, or ownership of any of the Seller’s Intellectual Property has
been asserted against Seller, nor, to the Knowledge of Seller, is threatened.
lxxix.Seller exclusively owns all right, title and interest in and to the
Seller’s Intellectual Property. None of the former or present employees,
officers, directors or independent contractors of Seller holds any right, title
or interest in or to any Seller’s Intellectual Property, or has asserted any
claim with regard to any Seller’s Intellectual Property.
lxxx.Seller is a party to a valid, binding and enforceable written contract with
each of Seller’s present and former officers, directors, employees and
independent contractors employed or engaged by it at any time for the creation
or development of Seller’s Intellectual Property, which written contract assigns
to, and vests in, Seller all right, title and interest in and to such
Intellectual Property.
lxxxi.The Seller’s Intellectual Property constitutes all the Intellectual
Property necessary for constructing, using, operating and maintaining the
Facility.
lxxxii.Seller is in compliance with all software licenses for the Software used
in connection with the construction, use, operation and maintenance of the
Facility, including any software that is subject to an “open source, “copyleft,”
or other similar type of license.
(ix)Real Property. The real property referred to in the applicable ESA and Site
License is all the real property that is necessary for the construction,
installation, operation and maintenance of the Facility in accordance with all
Governmental Approvals and the Facility Documents including providing adequate
ingress and egress in connection with the construction, operation and
maintenance of the Facilities for the term of the ESA, other than those real
property interests that can be reasonably expected to be available as and to the
extent required. The Site has been licensed to Buyer pursuant to the terms of
the applicable Site License. The Site has not been leased to Buyer.
(x)Tax Representations.
lxxxiii.The Facility is a fuel cell power plant that has a maximum electrical
output determined at the normal operating conditions of at least 0.5 kilowatts
of electricity using an electrochemical process and has an electricity-only
generation efficiency greater than 30 percent. The Facility will function
independently of each other Facility in the Portfolio to generate (and, if the
Facility includes a Battery Solution, store) electricity for transmission and
sale to an ESA Customer and is an integrated system comprised of a fuel cell
stack assembly (and, if the Facility includes a Battery Solution, such Battery
Solution) and associated balance of plant components that has all the necessary
components to convert a fuel into electricity using electrochemical means.



--------------------------------------------------------------------------------



lxxxiv.As of Purchase Date for the Facility, (x) no federal, state, or local Tax
credit (including the ITC), or depreciation or amount of allowance or deduction,
has been claimed with respect to any property that is part of such Facility and
(y) no grants, rebates, or other incentives have been applied for or received in
respect of such Facility (or any property that is part of such Facility) that
are other than taxable income to the recipient.
lxxxv.No application has been submitted for a grant provided under Section 1603
of the American Recovery and Reinvestment Tax Act of 2009, as amended by the Tax
Relief, Unemployment Insurance Reauthorization and Job Creation Act of 2010,
with respect to any property that is part of any Facility.
lxxxvi.No private letter ruling has been requested or obtained for the Facility
or the transactions contemplated hereunder from the IRS.
lxxxvii.As of the Purchase Date, the Facility was not originally Placed in
Service and, specifically, none of the events described in clauses (2) through
(4) of the definition of “Placed in Service” have been met with respect to such
Facility.
lxxxviii.The Facility is not comprised of any property that (A) is “used
predominately outside of the United States” within the meaning of Code Section
168(g), (B) is imported property of the kind described in Code
Section 168(g)(6), (C) is “tax-exempt use property” within the meaning of Code
Section 168(h), or (D) solely as of the Agreement Date, Deposit Date, and
Delivery Date (i) is property described in Code Section 50(b) or (ii) "tax
exempt bond financed property" within the meaning of Code Section 168(g)(5).
(A) Other than de minimis property, material or parts, and in no event more than
[***]% of the cost or value of the Facility (or any Delayed Ancillary Equipment
included in such Facility, but excluding any Customer Equipment described in
clause (ii) of the definition thereof applicable to such Facility) consists of
property, materials or parts used by any Person prior to having been first
placed in a state of readiness and availability for their specifically assigned
function as part of such Facility, and (B) with respect to any Facility in
connection with which Customer Equipment described in clause (ii) of the
definition thereof is used, other than de minimis property, material or parts,
and in no event more than [***]% of the cost or value of the Facility (or any
Delayed Ancillary Equipment included in such Facility, and including any
Customer Equipment described in clause (ii) of the definition thereof applicable
to such Facility) consists of property, materials or parts used by any Person
prior to having been first placed in a state of readiness and availability for
their specifically assigned function as part of such Facility.
lxxxix.No portion of the basis of the Facility is attributable to “qualified
rehabilitation expenditures” within the meaning of Section 47(c)(2)(A) of the
Code.
93

--------------------------------------------------------------------------------



xc.The “original use” as defined in Section 48 of the Code of any equipment
included in the Facility will not have commenced prior to such equipment’s
Purchase Date.
xci.Seller is not related to the ESA Customer within the meaning of Code Section
267 or Code Section 707.
xcii.Unless expressly noted otherwise in Schedule 1, construction of the
Facility (including, for the avoidance of doubt, any Delayed Ancillary Equipment
included in such Facility) within the meaning of Notice 2018-59 began before
January 1, 2020.
xciii.If the Facility includes a Battery Solution that has been Placed in
Service, such Battery Solution is charged solely by the associated Bloom System
and no electricity from the grid is stored in the Facility (including, for the
avoidance of doubt, such Battery Solution).
xciv.Unless expressly noted in Schedule 1, all equipment included in a Facility
is “eligible property” for purposes of Section 48 of the Code.
xcv.The Facility (including, for the avoidance of doubt, any Delayed Ancillary
Equipment included in such Facility) is intended to be operated as a single
unit, including for purposes of (A) the Placed in Service Date of such Facility
(subject to any Delayed Ancillary Equipment having a later Placed in Service
Date than the rest of the Facility in which it is included) and (B) determining
whether construction of such Facility has begun within the meaning of Notice
2018-59.
xcvi.All of the factual information furnished in writing by or on behalf of
Seller or any of its Affiliates to Buyer or to the Appraiser in connection with
the Appraisal with respect to the Facilities to be purchased hereunder is true,
correct and complete in all material respects, provided, Seller makes no
representation or warranty with respect to factual information provided by
unrelated third parties other than that Seller has no actual knowledge of any
such information having been provided.
(xi)Permits; Regulatory.
xcvii.As of the Agreement Date, the Deposit Date, the Delivery Date and the
Commencement of Operations Date, Seller, for itself or on behalf of Buyer or the
ESA Customer (as applicable), has obtained all Permits and other Governmental
Approvals and Interconnection Agreements required for (i) Seller’s performance
of its obligations hereunder as of such date (including the sale to Buyer of
Facilities and the appointment by Buyer of Seller to perform Installation
Services and Facility Services), and (ii) the ESA Customer to benefit from its
rights and interests, and perform its obligations, under its Facility Contracts,
as of such date, and in each case in compliance with Legal Requirements,
including any Environmental Law. On each of such dates, Seller, as applicable on
behalf of Buyer, is in compliance in all material respects with all applicable



--------------------------------------------------------------------------------



Permits, Governmental Approvals and Interconnection Agreements, each of the
foregoing is final and in full force and effect, and Seller has not received any
notice from a Governmental Authority of an actual or potential violation of any
such Permit or other Governmental Approval or from the counterparty to an
Interconnection Agreement of an actual or potential violation thereof or of any
written challenge to issuance, validity or enforceability thereof.
xcviii.Permits and Government Approvals. Seller has obtained all material
Permits (and, as of the Commencement of Operations Date, PTO) and Government
Approvals required for the Facility as of such date for the consummation and
performance of the transactions contemplated hereunder.
(xii)Energy.
xcix.As of the First Agreement Date only (except, with respect to Approved
Facilities only, as of the Representations Date), no Facility (or equipment or
component thereof) described in Schedule 1 has commenced synchronization or been
energized (other than factory testing performed in the ordinary course of
manufacture by the manufacturer or vendor of such equipment or component), and
as of each Purchase Date, the applicable Facility being purchased by Buyer
hereunder has not commenced synchronization or been energized to the extent
required to comply with Section 203 of the FPA; and
c.As of the First Agreement Date only (except, with respect to Approved
Facilities only, as of the Representations Date), no Facility described in
Schedule 1 has been interconnected to the transmission or distribution system of
the applicable Transmitting Utility, or generated any power, including test
power. As of each Purchase Date, (1) the applicable Facility being purchased by
Buyer hereunder has not been interconnected to the transmission or distribution
system of the applicable Transmitting Utility;  or (2) if such Facility has been
interconnected to the transmission or distribution system of the applicable
Transmitting Utility, such interconnection has not been synchronized or
energized, and such Facility has not generated any energy, including any test
energy.
(xiii)Facility Contract Disputes. As of such date, there are no pending or
threatened (in writing) disputes or claims between any counterparties to a
Facility Contract under such Facility Contract (provided, that to the extent
neither Seller nor Buyer is party thereto, the foregoing representation and
warranty is made only to Seller’s Knowledge).
(xiv)ESAs and Other Contracts.
ci.The ESA is a legal, valid, binding and enforceable obligation of Buyer (as of
the First Agreement Date, if in effect on the First Agreement Date) and, to
Seller’s Knowledge, of the ESA Customer, and the ESA is in full force and
effect. To Seller’s Knowledge, neither Buyer nor the applicable ESA Customer is
in material breach or violation of the ESA and no event has occurred, is pending
or is threatened, which, after
95

--------------------------------------------------------------------------------



the giving of notice, with lapse of time, or otherwise, would constitute any
such breach or default by Buyer or any other party thereto.
cii.With respect to the Facility, the applicable ESA includes a description of
all labor, material and services required for the complete performance of the
services and other work contemplated thereby. The Facility Services and the
Installation Services are inclusive of all services and other work contemplated
by, with respect to the Facility, the applicable ESA and Site License. Seller
has thoroughly reviewed the terms and conditions of the ESA and Site License.
Seller has visited and inspected the Site and is familiar with the Site and its
conditions. Buyer, in its capacity as party to the applicable ESA and Site
License, has the necessary rights to access, install, test, commission, operate,
maintain and decommission Customer Equipment in each case such that Seller is
able to perform its obligations hereunder. No Seller Affiliate owns any Customer
Equipment. There is no equipment or balance of plant/facilities item at any
Site, or intended to be used in connection with any Facility, that is owned by
any Person other than Seller, an ESA Customer or an Affiliate of an ESA
Customer, that would be Customer Equipment if it was owned by Seller, an ESA
Customer or an Affiliate of an ESA Customer.
ciii.Each Facility Contract in connection with the Facility to which Seller or
any of its Affiliates is a party as of such date is a legal, valid, binding and
enforceable obligation of the parties thereto. On such date, Seller, as
applicable on behalf of Buyer, is in compliance in all material respects with
the Facility Contracts to which it or Buyer is a party, to the extent it has
obligations hereunder as of such date, and has not received any notice from any
Person who is party to a Facility Contract of an actual or potential violation
of any such Facility Contract. Neither Buyer nor Seller nor, to Seller’s
Knowledge, any other Person party thereto is in material breach or violation of
any Facility Contract in connection with the Facility, and no event has
occurred, is pending or is threatened in writing, which, after the giving of
notice, with lapse of time, or otherwise, would constitute any such breach or
default by Buyer, Seller or any other party thereto.
civ.No claim has been made under any Third Party Warranty with respect to the
Facility and, to Seller’s Knowledge, no event, change or circumstance has
occurred that would entitle Buyer, Seller (or any Affiliate of Seller) or the
ESA Customer to make any such claim under any Third Party Warranty or in respect
of portions of the Facility to which such Third Party Warranty applies. No claim
under any Third Party Warranty for the Facility has been rejected or dishonored
by the provider thereof. Neither Seller (nor any Affiliate of Seller) nor, to
Seller’s Knowledge, Buyer or any other Person party to any Third Party Warranty
for the Facility, is in default under any such Third Party Warranty in any
material respect. Each Third Party Warranty for the Facility is in full force
and effect.
(xv)Insurance, Casualty and Condemnation.



--------------------------------------------------------------------------------



cv.Seller has obtained the insurance described in Annex B, all such policies are
in full force and effect and provide coverage in respect of all Facilities (and
will, by their terms, automatically cover all Facilities that become part of the
Scheduled Portfolio in the future), and all insurance premiums that are due and
payable have been paid in full with no premium overdue.
cvi.With respect to any Facility, (A) Seller has made no claims under any such
insurance policy with respect to the Facility, (B) there is no casualty which
has occurred and is occurring (or any damage or disrepair due to any prior
casualty) with respect to any portion of the Site or Facility, (C) there are no
pending or contemplated condemnation or eminent domain proceedings against
Seller or any ESA Customer in respect of the Facility or the Site (or any part
thereof), and (D) neither Seller nor (to Seller’s Knowledge) any ESA Customer
has received written notice of any pending or threatened condemnation or eminent
domain proceedings, or otherwise, that would affect the Facility or Site (or
part thereof).
(xvi)Deposits and Credit Support. Except as set forth on Schedule 1 as
‘Reimbursable Deposits and Credit Support’ or in any ESA, there is no Credit
Support posted or provided by Seller or otherwise on behalf of Buyer or an ESA
Customer in connection with any Government Approvals, interconnection
applications, Incentive Agreements or other Facility Contracts.
(xvii)Subcontractors, Service Providers. To the extent that the applicable ESA
Customer has or had rights or privileges pursuant to its applicable ESA to be
notified of, review or consent (or withhold its consent) to the retention of any
Service Provider, such Service Provider has not been contracted with or
retained, and is not otherwise performing any Installation Services or Facility
Services hereunder, unless in accordance with such ESA Customer’s rights.
(xviii)Facility Performance. Seller is not aware of any circumstances which
could reasonably be expected to prevent the Portfolio or, with respect to any
ESA Warranty or Efficiency Warranty, any Facility therein, as of such date from
complying with the Warranty Specifications and the ESA Warranties for the
Warranty Period applicable thereto.
(xix)Bankruptcy. No event of Bankruptcy has occurred with respect to Seller or,
to the Knowledge of Seller, the ESA Customer.
(xx)Compliance. With respect to the Deposit Date, the Delivery Date, the
Purchase Date, and the Commencement of Operations Date, Seller has performed in
all respects all obligations, and complied in all material respects with the
representations, warranties, agreements and covenants, required to be performed
by or complied with by Seller hereunder as of each such date; provided that, for
clarity, Seller has complied in all respects with the obligations set forth in
Section 7.1(h)(i) of the Equinix PPA in its capacity as “Bloom” thereunder and
as if Seller were a “Party” thereto.
97

--------------------------------------------------------------------------------



(xxi)Material Adverse Effect. As of and since the First Agreement Date, no
Material Adverse Effect has occurred with respect to Seller or, to the Knowledge
of Seller, any applicable ESA Customer.
(xxii)Data Privacy. Seller has used all data that Seller has collected regarding
any ESA Customer’s electricity consumption at such Site consistent with and
subject to Legal Requirements in the United States with respect to privacy.
(xxiii)Disclosures. The lists of and copies of Governmental Approvals, Incentive
Agreements, Permits, PTOs, Interconnection Agreements and other Facility
Contracts delivered by Seller pursuant to Section 2.3(5)(iii) and
Section 3.4(1)(xv) are as of such delivery a true, correct and complete list,
and true, correct and complete copies, thereof. Each of such Permits, PTOs,
other Governmental Approvals and Interconnection Agreements obtained is validly
issued, final and in full force and effect and is not subject to any current
legal proceeding or to any unsatisfied condition. Each of such Permits, PTOs and
other Governmental Approvals has been issued in the name of the appropriate
Party as required by applicable Legal Requirements
(xxiv)Environmental.
cvii.Seller is in compliance with all applicable Environmental Requirements with
respect to the Facility. Neither Seller nor (to Seller’s Knowledge) any other
person has released any Hazardous Material on, under, at or near the applicable
Site in a manner that could reasonably be expected to result in any cleanup,
removal, remediation, response or corrective action under Environmental
Requirements. Neither Seller nor (to Seller’s Knowledge) any ESA Customer has
received written notice of an alleged violation of or of potential liability
under Environmental Law from any Governmental Authority or holder of rights or
interests in real property with respect to any Facility or Site (or part
thereof). All wastewater from the Facility is discharged from the Site into a
public sanitary sewer system in accordance with Legal Requirements, and no
Hazardous Materials are discharged in connection with the Facility, directly or
indirectly, into any body of surface water or groundwater by Seller or any other
party. Seller has no outstanding obligations pursuant to any orders, judgments
or agreements with respect to Environmental Requirements. No claim pursuant to
Environmental Law is pending or threatened in writing against Seller.
cviii.As of the First Agreement Date with respect to any Facilities comprising a
portion of the Scheduled Portfolio on the First Agreement Date, the Site is not
within an area determined to be flood-prone under the Federal Flood Protection
Act of 1973. With respect to any Facilities that are (or have been) added to the
Scheduled Portfolio after the First Agreement Date, as of the date the
applicable ESA is executed and delivered and as of the Facility’s Delivery Date,
the Site is not within an area determined to be flood-prone under the Federal
Flood Protection Act of 1973 or such Facility is elevated in accordance with the
issued for construction set delivered in connection with Section 2.3(5) with
Buyer’s consent.



--------------------------------------------------------------------------------



(xxv)Anti-Corruption Laws, Sanctions, Anti-Money Laundering Laws and Related
Matters.
cix.(A) Seller and its officers, employees, directors and agents, are in
compliance with any applicable Anti-Corruption Laws, Anti-Money Laundering Laws,
Sanctions and applicable Sanctions and (B) the Seller (x) has not violated, been
found in violation of, or been charged or convicted under, any Sanctions,
Anti-Money Laundering Laws or Anti-Corruption Laws or (y) is not under any
investigation, including administrative, civil or criminal investigation by any
Governmental Authority for an alleged or possible violation of, or received
notice from or made a voluntary disclosure to any Governmental Authority
regarding a possible violation of, any Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws;
cx.Neither Seller nor its officers, employees, directors nor, to Seller’s
knowledge, agents, (A) is a Sanctioned Person or currently the subject or target
of any Sanctions, (B) is controlled by or is acting on behalf of a Sanctioned
Person, (C) has its assets located in a Sanctioned Country, (D) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons, or (E) has been notified that its name appears or may in the
future appear on a State Sanctions List;
cxi.Seller has implemented and maintain in effect policies and procedures
designed to ensure compliance by Seller and its directors, officers, employees
and agents with all Sanctions, Anti-Money Laundering Laws and Anti-Corruption
Laws;
cxii.Neither Seller nor any of its directors, officers, employees, nor, to
Seller’s knowledge, agents, is a Sanctioned Person;
cxiii.No transaction contemplated by any Transaction Document will violate any
Anti-Money Laundering Laws, Anti-Corruption Law or Sanctions;
cxiv.No part of the proceeds from the Purchase Price: (A) constitutes or will
constitute funds obtained on behalf of any Sanctioned Person or will otherwise
be used directly or indirectly, (x) in connection with any investment in, or any
transactions or dealings with, any Sanctioned Person, (y) for any purpose that
would cause any party hereto to be in violation of Sanctions or (z) otherwise in
violation of any U.S. Sanctions; (B) will be used, directly or indirectly, in
violation of, or cause any party hereto to be in violation of, any applicable
Anti-Money Laundering Laws; or (C) will be used, directly or indirectly, for the
purpose of making any improper payments, including bribes, to any governmental
official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage, in each case which would be in
violation of, or cause any party hereto to be in violation of, any applicable
Anti-Corruption Laws.
Section av.Survival Period
.
99

--------------------------------------------------------------------------------



(i)All claims by Buyer hereunder relating to breaches of representations and
warranties contained in ARTICLE VIII or in Section 11.6 with respect to a
Facility shall be forever barred unless the Seller is notified in writing within
eighteen (18) months following the date of achievement of Commencement of
Operations for such Facility, except for representations and warranties
contained in (a) Section 2.6(6), Section 8.1(1), Section 8.1(2), Section 8.1(3),
and Section 8.1(7), which shall survive indefinitely, and (b) Section 4.2(3)
(and any other Sections that require compliance with the requirements of
Section 4.2(3)), Section 8.1(6) and Section 8.1(10), and the last sentence of
Section 3.9, each of which will survive until six (6) months following the
expiration of the applicable statute of limitations. All claims by Buyer under
this Agreement relating to breaches of any covenant or agreement to be performed
by Seller hereunder shall survive until the date that is ninety (90) days after
the date by which performance is required by this Agreement, provided, however,
that any claim by Buyer relating to the breach of any covenant or agreement to
be performed by Seller hereunder in Section 4.2(3) (and any other Sections that
require compliance with the requirements of Section 4.2(3)), Section 6.1 and the
last sentence of Section 3.9 shall survive until six (6) months following the
expiration of the applicable statute of limitations. Notwithstanding the
foregoing, any claim timely brought by Buyer hereunder shall survive until the
date of its final resolution or final disposition. For the avoidance of doubt,
the Parties hereby agree and acknowledge that, except as set forth herein, the
foregoing survival periods are a contractual statute of limitations and any
claims based upon any breach or inaccuracy listed above must be brought or filed
prior to the expiration of such survival period.
(ii)Notwithstanding anything to the contrary in the preceding Section 8.2(1),
survival periods with respect to Indemnifiable Losses asserted against or
suffered by any Buyer Indemnitee pursuant to Section 13.3(1)(2)(i) and arising
under the MIPA shall be as set forth in the MIPA.
(iii)The Parties acknowledge, ratify and confirm in all respects the making of
any representations and warranties by Seller under the Original PUMA or any of
the Transaction Documents (as defined therein) as of the date such
representations and warranties were made, prior to the Agreement Date. The
execution and delivery of this Agreement shall in no way limit the rights or
remedies of Buyer arising out of any breaches of Seller of its obligations under
the Original PUMA or any other Transaction Document (as defined therein) before
the Agreement Date, or of the failure of any representations and warranties made
under the Original PUMA or any other Transaction Document (as defined therein)
to be true and accurate as of the date made. For the avoidance of doubt, any
limitations that were applicable to claims in respect of such representations
and warranties at the time of their making shall remain applicable to such
claims.
ARTICLE IX.
REPRESENTATIONS AND WARRANTIES OF BUYER
Section aw.Representations and Warranties of Buyer
. Buyer represents and warrants to Seller as of each Purchase Date, as follows.



--------------------------------------------------------------------------------



(i)Organization. Buyer is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease, and
operate its business as currently conducted.
(ii)Authority. Buyer has full limited liability company power and authority to
execute and deliver the Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. Any execution and
delivery after the First Agreement Date by Buyer of the Transaction Documents to
which it is a party, and the consummation after the First Agreement Date by
Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary limited liability company action required on
the part of Buyer, and any Transaction Documents to which Buyer became a party
after the First Agreement Date have been duly and validly executed and delivered
by Buyer. Each of the Transaction Documents to which Buyer is a party
constitutes the legal, valid and binding agreement of Buyer, enforceable against
Buyer in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
(iii)Consents and Approvals; No Violation. Neither the execution, delivery and
performance, in each case after the First Agreement Date, of any Transaction
Documents to which Buyer is a party nor the consummation, after the First
Agreement Date, by Buyer of the transactions contemplated hereby and thereby
will (i) conflict with or result in any breach of any provision of the articles
of formation of Buyer nor Buyer’s limited liability company agreement, (ii) with
or without the giving of notice of lapse of time or both, result in the creation
of a Lien (other than immaterial Liens or Permitted Liens) on Buyer’s assets or
materially conflict with, result in any material violation or material breach
of, constitute a default under, result in any right to accelerate, or create any
right of termination under the material conditions or provisions of any note,
bond, mortgage, indenture, material agreement or other instrument or obligation
to which Buyer is a party or by which it (or any material part of its assets) is
bound or (iii) constitute material violations of any law, regulation, order,
judgment or decree applicable to Buyer.
(iv)Legal Proceedings. There are no pending or, to Buyer’s Knowledge, threatened
claims, disputes, governmental investigations, suits, actions, arbitrations,
legal, administrative or other proceedings, domestic or foreign, criminal or
civil, at law or in equity, by or against Buyer that challenge the
enforceability of the Transaction Documents to which Buyer is a party or the
ability of Buyer to consummate the transactions contemplated hereby or thereby,
in each case, that could reasonably be expected to result in a material adverse
effect on Buyer or its ability to perform its obligations hereunder, except, in
any such case, as were in existence on or before the First Agreement Date.
Section ax.Survival Period
. All claims by Seller hereunder relating to breaches of representations and
warranties contained in ARTICLE IX with respect to a Facility shall be forever
barred unless the Buyer is notified in
101

--------------------------------------------------------------------------------



writing within eighteen (18) months following the date of achievement of
Commencement of Operations for such Facility, except for breaches and warranties
contained in Section 9.1(1), Section 9.1(2), Section 9.1(3), which shall survive
indefinitely. All claims by Seller under this Agreement relating to breaches of
any covenant or agreement to be performed by Buyer hereunder shall survive until
the date that is ninety (90) days after the date by which performance is
required by this Agreement. Notwithstanding the foregoing, any claim timely
brought by Seller hereunder shall survive until the date of its final resolution
or final disposition. For the avoidance of doubt, the Parties hereby agree and
acknowledge that the foregoing survival periods are a contractual statute of
limitations and any claims based upon a breach of representations and warranties
in ARTICLE IX must be brought or filed prior to the expiration of such survival
period.
ARTICLE X.
CONFIDENTIALITY
Section ay.Confidential Information
. Subject to the other terms of this ARTICLE X each Party shall, and shall cause
its Affiliates and its respective stockholders, members, subsidiaries and
Representatives to, hold confidential the terms of this Agreement and all
information it has obtained or obtains from the other Party in connection with
this Agreement concerning Seller and Buyer and their respective assets,
business, operations or prospects (the “Confidential Information”), including
all materials and information furnished by Seller in performance of this
Agreement, regardless of form conveyed or whether financial or technical in
nature, including any trade secrets and proprietary know how and proprietary
Software whether such information bears a marking indicating that they are
proprietary or confidential or not; provided, however, that Confidential
Information shall not include information that (x) is or becomes generally
available to the public other than as a result of any fault, act or omission by
a Party or any of its Representatives, (y) is or becomes available to a Party or
any of its Representatives on a non-confidential basis from a source other than
the other Party or its Representatives, provided that such source was not and is
not bound by any contractual, legal or fiduciary obligation of confidentiality
with respect to such information or (z) was or is independently developed or
conceived by a Party or its Representatives without use of or reliance upon the
Confidential Information of the other Party, as evidenced by sufficient written
record. Notwithstanding anything to the contrary, the foregoing obligations
shall not apply to the tax treatment or tax structure of any transaction
contemplated by this Agreement (the “Transaction”) and each Party (and any
employee, representative, or agent of any Party) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all other materials of any kind (including opinions or other
tax analyses) that are provided to any Party to the extent relating to such tax
treatment and tax structure. This Section 10.1 is intended to prevent the
Transaction from being treated as a “reportable transaction” as a result of it
being a transaction offered to a taxpayer under conditions of confidentiality
within the meaning of Sections 6011, 6111 and 6112 of the Code (or any successor
provision) and the regulations thereunder (as clarified by Notice 2004-80 and
Notice 2005-22) and shall be construed in a manner consistent with such purpose.



--------------------------------------------------------------------------------



Section az.Restricted Access.
(i)Buyer agrees that the Facilities, to the extent they are fabricated and
manufactured by Seller and/or use Seller’s Intellectual Property, themselves
contain Seller’s valuable trade secrets. Buyer agrees (i) to restrict the use of
such information to matters relating to the Facilities, and such other purposes,
if any, expressly provided herein, and (ii) to restrict access to such
information as provided in this Section 10.2.
(ii)Seller’s Confidential Information will not be reproduced without Seller’s
prior written consent, except to the extent necessary for Buyer to exercise its
rights as permitted under this Agreement, and following expiration or
termination of this Agreement other than in connection with a Seller Default,
all copies of such written information will be returned to Seller upon written
request (not to be made while materials are still of use to the operation and
maintenance of a Facility that remains subject to this Agreement or to the
exercise of other rights of ownership by Buyer pursuant to any Transaction
Document) or shall be certified by Buyer as having been destroyed, unless
otherwise agreed by the Parties. Buyer’s Confidential Information will not be
reproduced by Seller without Buyer’s prior written consent, and following
termination of this Agreement all copies of such written information will be
returned to Buyer upon written request or shall be certified by Seller as having
been destroyed. Notwithstanding the foregoing, each Party and its
Representatives may each retain archival copies of any Confidential Information
to the extent required by law, regulation or professional standards or copies of
Confidential Information created pursuant to the automatic backing-up of
electronic files where the delivery or destruction of such files would cause
undue hardship to the receiving Party, so long as any such archival or
electronic file back-up copies are accessible only to legal or information
technology personnel, provided that such Confidential Information will continue
to be subject to the terms of this Agreement.
(iii)Subject to the Long-Term Agreement and Sections 10.2(1) and (2) and
Article XI, the Facilities are offered for sale and are sold by Seller subject
to the condition that such sale does not convey any license, expressly or by
implication, under any Seller Intellectual Property, to manufacture, reverse
engineer, duplicate or otherwise copy or reproduce any part of the Facilities,
documentation or Software without Seller’s express advance written permission.
Subject to the Long-Term Agreement and Article XI, Buyer agrees not to
intentionally remove the covering of any Bloom System, not to intentionally
access the interior or to reverse engineer, or cause or knowingly allow its
Affiliates, subsidiaries and Representatives, or any third party under its
control (not including Seller or any Service Provider) to open, access the
interior or reverse engineer any Facility or Software provided by Seller.
Subject to the Long-Term Agreement and Article XI, and anything contemplated
pursuant to this Agreement, only Seller or its authorized representatives may
open or access the interior of a Facility. Actions taken by applicable
authorities, including police and fire personnel, by Service Providers, by ESA
Customers or their respective representatives (if without Buyer’s Knowledge or
if in breach of an applicable ESA) or by Kaiser (or a third party on its behalf)
pursuant to Section 5 of Exhibit B of any Kaiser ESA shall not be deemed to be a
breach of this Section 10.2(3).
103

--------------------------------------------------------------------------------



(iv)Third Parties.
cxv.Notwithstanding the foregoing or anything else herein to the contrary, and
without limitation of the rights set forth in Article XI hereof, if any Facility
is no longer covered by this Agreement or another agreement between Buyer and
Seller (or any Affiliate of Seller) regarding the operation and maintenance of
such Facility as a result of the termination or expiration of this Agreement
with respect to such Facility, regardless of the cause of such termination,
Buyer shall be entitled to operate and maintain, or cause another Person to
operate and maintain, such Facility, including replacing Components as needed or
desired. To the extent Buyer requires any maintenance services for such Facility
following such expiration or termination (except if such expiration or
termination is in connection with a Seller Default), Buyer shall notify Seller
of such requirements in writing.
cxvi.If Seller desires to perform such maintenance services, Seller shall
provide within five (5) Business Days to Buyer the material terms and conditions
(including, the scope of services offered, the price(s) quoted for such services
(which prices shall be no greater than the average rate billed by Seller for
providing such maintenance services to its most recently deployed 10 MWs of
similar fuel cell energy servers and related equipment), and the terms of any
performance warranties to be provided in connection with such services, which
terms shall be substantially similar to those set forth herein, pursuant to
which it is willing to provide such maintenance services for such Facility,
which shall be no less favorable to Buyer than Seller’s standard rates, terms
and warranties as of such date.
cxvii.If Buyer declines to engage Seller to perform such services, or the
Parties are unable to execute, within ten (10) Business Days after Seller has
provided its material terms and conditions pursuant to Section 10.2(4)(ii),
appropriate documentation to reflect such services, Buyer may engage the
applicable third party.
Section ba.Permitted Disclosures.
(i)Legally Compelled Disclosure. Confidential Information may be disclosed
(i) as required or requested to be disclosed by a Party or any of its Affiliates
or their respective stockholders, members, subsidiaries, Representatives,
lenders or tax equity investors, as a result of any applicable Legal Requirement
or rule or regulation of any stock exchange, the Financial Industry Regulatory
Authority, Inc. or other regulatory authority or self-regulatory authority
having jurisdiction over such Party, (ii) as required or requested by the IRS,
the Department of Justice or the Office of the Inspector General in connection
with a Facility, cash grant, or tax credits relating thereto, including in
connection with a request for any private letter ruling, any determination
letter or any audit or (iii) as required under any Interconnection Agreement. If
a Party becomes compelled by legal or administrative process to disclose any
Confidential Information, such Party shall, to the extent permitted by Legal
Requirements, provide the other Party with prompt notice so that the other Party
may seek a protective order or other appropriate remedy or waive compliance with
the non-disclosure provisions of this Section 10.3 with respect



--------------------------------------------------------------------------------



to the information required to be disclosed. If such protective order or other
remedy is not obtained, or such other Party waives compliance with the
non-disclosure provisions of this Section 10.3 with respect to the information
required to be disclosed, the first Party shall furnish only that portion of
such information that it is advised by counsel is legally required to be
furnished and shall exercise reasonable efforts, at the expense of the Party
whose Confidential Information is being disclosed, to obtain reliable assurance
that confidential treatment will be accorded such information, including, in the
case of disclosures to the IRS described in clause (ii) above, to obtain
reliable assurance that, to the maximum extent permitted by applicable Legal
Requirements, such information will not be made available for public inspection
pursuant to Section 6110 of the Code.
(ii)Disclosure to Representatives. Notwithstanding the foregoing, and subject
always to the restrictions in Section 10.2, a Party may disclose Confidential
Information received by it to its and its Affiliates’ actual or potential
investors or financing parties and its and their employees, consultants, legal
counsel or agents who have a need to know such information; provided that such
Party informs each such Person who has access to the Confidential Information of
the confidential nature of such Confidential Information, the terms of this
Agreement, and that such terms apply to them. The Parties shall use commercially
reasonable efforts to ensure that each such Person complies with the terms of
this Agreement and that any Confidential Information received by such Person is
kept confidential.
(iii)Securities Filings. A Party may file this Agreement as an exhibit to any
relevant filing with the Securities Exchange Commission (or equivalent foreign
agency) in accordance with Legal Requirements only after complying with the
procedure set forth in this Section 10.3(3). In such event, the Party seeking
such disclosure shall prepare a draft confidential treatment request and
proposed redacted version of this Agreement to request confidential treatment
for this Agreement, and the other Party agrees to promptly (and in any event, no
less than fourteen (14) days after receipt of such confidential treatment
request and proposed redactions) give its input in a reasonable manner in order
to allow the Party seeking disclosure to file its request within the time lines
prescribed by Legal Requirements. The Party seeking such disclosure shall
exercise commercially reasonable efforts to obtain confidential treatment of the
Agreement from the Securities Exchange Commission (or equivalent foreign agency)
as represented by the redacted version reviewed by the other Party. Each Party
shall bear its own costs in connection with such efforts. If Seller is the Party
seeking such disclosure, then Seller shall bear responsibility for any liability
or obligation that Buyer owes to any ESA Customer pursuant to its ESA in respect
of filings and related disclosures contemplated by this Section 10.3(3).
(iv)Permitted Disclosures. Nothing herein shall be construed as prohibiting a
Party hereunder from using such Confidential Information in connection with (i)
any claim against the other Party, (ii) any exercise by a Party hereunder of any
of its rights hereunder, (iii) a financing or proposed financing by Seller or
Buyer or their respective Affiliates, (iv) a disposition or proposed disposition
by any direct or indirect Affiliate of Buyer of all or a portion of such
Person’s equity interests in Buyer, (v) a disposition or proposed disposition by
Buyer of any Bloom System or Facility, or (vi) any disclosure required to be
made to an ESA Customer (or
105

--------------------------------------------------------------------------------



otherwise) under an ESA or a Site License, provided that, in the case of items
(iii), (iv) and (v), the potential financing party or purchaser has entered into
a confidentiality agreement with respect to Confidential Information on
customary terms used in confidentiality agreements in connection with corporate
financings or acquisitions before any such information may be disclosed;
provided, further, that Buyer shall have no liability to Seller hereunder in
respect of disclosures made to ESA Customers pursuant to the foregoing
clause (vi), or for any breach by an ESA Customer of the confidentiality
obligations to which it is bound in the applicable ESA, as long as Buyer uses
its commercially reasonable efforts to enforce such confidentiality obligations
(and Buyer shall have no liability to Seller hereunder for disclosures made by
Seller to any Persons).
(v)Tax Records. If an IRS audit, investigation or similar proceeding shall be
commenced by the IRS with respect to Buyer and any Tax matter in connection with
this Agreement (e.g., a potential change in adjusted tax basis of a purchased
Facility) (a “Tax Proceeding”), Buyer shall provide Seller with written notice
of the Tax Proceeding within ten days after its commencement; provided, however,
that the failure to provide written notice of the Tax Proceeding within such
10-day period shall not relieve Buyer from its obligations with respect to the
subject of the Tax Proceeding. Notwithstanding any other provisions herein and
solely in connection with a Tax Proceeding, Seller will provide and disclose the
Tax Records to Buyer or directly to the IRS in cases of highly confidential
information, as required. Seller (or its legal and accounting advisors) may
fully participate, at its sole expense, in the Tax Proceeding. Buyer shall not
settle a Tax Proceeding relating to an issue for which Seller will be obligated
to indemnify Buyer under Section 13.4 without the prior written consent of
Seller (which consent shall not be unreasonably withheld, conditioned or
delayed). Buyer shall keep Seller reasonably informed of the commencement,
status and nature of the Tax Proceeding and, at the request of Buyer and without
any further consideration, shall provide or cause to be provided all assistance
reasonably requested by Buyer with respect to the conduct of the Tax Proceeding.
(vi)Press Releases. Subject to this Section 10.3, any public announcement, press
release or similar publicity, with respect to this Agreement and the
transactions contemplated hereby will be issued at the time and in the manner
mutually agreed in writing by the Buyer and the Seller.
Section bb.Communication with ESA Customers
. Neither Seller nor any of its Affiliates, employees, agents or other
Representatives shall, directly or indirectly, for itself or on behalf of
another, from the First Agreement Date until, with respect to each Facility and
its related Site in the Scheduled Portfolio, the date that is two (2) years
after the expiration of the applicable Warranty Period (or earlier termination
of this Agreement), induce, influence or encourage, any ESA Customer, directly
or indirectly, including through the negotiation of possible terms and
conditions of similar or related contracts or extensions, to:
(i)alter, terminate or breach its contractual or other business relationship
with Buyer,



--------------------------------------------------------------------------------



(ii)enter into a contractual or business relationship with Seller (or an
Affiliate or other related Person on Seller’s behalf) in substantial replacement
of the supplies and services provided with respect to such Facility under the
applicable ESA or
(iii)exercise any purchase option under any ESA.
ARTICLE XI.
LICENSE AND OWNERSHIP; SOFTWARE
Section bc.IP License to Use
. Subject to Section 11.2, Seller grants to Buyer a limited (as described
herein), non-exclusive, royalty-free, fully paid-up, perpetual, irrevocable
(except as described in Section 12.4 hereof), non-transferable (except as
described herein) license to use the Intellectual Property, including Seller’s
proprietary Software, to the extent contained in the Documentation, the
Components and the Facilities purchased hereunder (collectively, “Seller’s
Intellectual Property”) in conjunction with the purchase, use, operation,
maintenance, repair and, subject to Section 3.6(2), sale of the Facilities (the
“IP License”); provided, that (a) such license may be transferred or
sub-licensed upon a transfer of a Facility to any Person who acquires such
Facility, subject to Buyer’s compliance with Section 3.6(2), (b) such license
may be (and shall automatically be) transferred or sub-licensed by Buyer to any
third party Buyer is entitled to engage to maintain any Facility pursuant to
Section 10.2(4), (c) such license may be (and shall automatically be)
transferred by Buyer to any successor or assign of Buyer permitted pursuant to
Section 14.4, and (d) in the event of a voluntary or involuntary Bankruptcy of
Buyer, Seller hereby expressly consents to the assumption and assignment of the
IP License by Buyer as necessary to allow Buyer’s continued use of each Bloom
System, any item of Ancillary Equipment and/or Facility in accordance with the
terms hereof and, as applicable, each ESA, Interconnection Agreement and other
applicable Facility Contracts. Seller shall retain all right, title and
ownership of any and all Intellectual Property licensed by Seller hereunder. No
right, title or interest in any such Intellectual Property is granted,
transferred or otherwise conveyed to Buyer under this Agreement except as
otherwise expressly set forth herein. Buyer shall not, in violation of the
rights granted to or obligations imposed on Buyer hereunder, modify, network,
rent, lease, loan, sell, distribute or create derivative works based upon
Seller’s Intellectual Property in whole or part, or cause or knowingly allow any
third party to do so.
Section bd.Grant of Third Party Software License
.
(i)Seller grants to Buyer a limited (as described herein), non-exclusive,
royalty-free, fully paid-up, irrevocable (except as described in ARTICLE XII
hereof), non-transferable (except as described herein) license to use the third
party Software (the “Software License”); provided, that (i) such license may be
transferred or sub-licensed upon a transfer of a Facility to any Person who
acquires such Facility, (ii) such license may be (and shall automatically be)
transferred or sub-licensed by Buyer to any third party Buyer is entitled to
engage, and does engage, to
107

--------------------------------------------------------------------------------



maintain any Facility pursuant to Section 10.2(4), and (iii) such license may be
(and shall automatically be) transferred by Buyer to any successor or assign of
Buyer permitted pursuant to Section 14.4. No right, title or interest in any
Software provided to Buyer (including all copyrights, patents, trade secrets or
other intellectual or intangible property rights of any kind contained therein)
is granted, transferred, or otherwise conveyed to Buyer under this Agreement
except as expressly set forth herein. Buyer agrees not to reverse engineer or
decompile the Software or otherwise use the Software for any purpose other than
in connection with the use of the Facilities.
(ii)Subject to any confidentiality restrictions contained in the ESAs, all data
collected on the Facilities by Seller using the Software, and data collected on
the Facilities using Seller’s internal proprietary Software are the sole
property of Seller to be used by Seller in accordance with Legal Requirements,
and Seller hereby grants to Buyer a limited, non-exclusive, irrevocable (except
as set forth in ARTICLE XII hereof), royalty-free license to use the data
collected on the Facilities using such Software or Seller’s internal proprietary
software only for purposes of using such Facilities and administering the
Transaction Documents or as required pursuant to the terms of any ESA, Site
License, Interconnection Agreement or other Facility Contract to which Buyer is
a party, provided the provisions of ARTICLE X on confidentiality are maintained.
Section be.No Software Warranty
. The Software and related documentation are provided “AS IS” and without any
warranty of any kind and Seller EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
Section bf.Effect on Licenses
. All rights and licenses granted under or pursuant to this Agreement by Seller
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code and of any similar provisions of applicable laws under any
other jurisdiction (collectively, the “Bankruptcy Laws”), licenses of rights to
“intellectual property” as defined under the Bankruptcy Laws. If a case is
commenced by or against Seller under the Bankruptcy Laws, Seller (in any
capacity, including debtor-in-possession) and its successors and assigns
(including a trustee under the Bankruptcy Laws) shall, as Buyer may elect in a
written request, immediately upon such request:
(i)perform all of the obligations provided in this Agreement to be performed by
Seller including, where applicable, providing to Buyer such Intellectual
Property (including embodiments thereof) held by Seller and such successors and
assigns or otherwise available to them and to which Buyer is entitled to have
access under this Agreement, including the Documentation; and
(ii)not interfere with the rights of Buyer under this Agreement, or the
Transaction Documents, to such Intellectual Property (including such
embodiments), including any right to



--------------------------------------------------------------------------------



obtain such Intellectual Property (or such embodiments) from Seller or from
another entity, to the extent provided in the Bankruptcy Laws or in this
Agreement.
Section bg.IP Related Covenants
. If Seller grants, bargains, sells, conveys, mortgages, assigns, pledges,
warrants or transfers any Intellectual Property or Software that is required (a)
for Seller or its Affiliates to perform their respective obligations under the
Transaction Documents or (b) for the continued maintenance and operation of the
Facilities without a material decrease in performance of the Facilities, such
act or transaction shall be, and for the avoidance of doubt Seller shall cause
such act or transaction to be, subject to (i) the grant of the IP License and
Software License under this Agreement and (ii) the Long-Term Agreement.
Section bh.Representations and Warranties
. Seller represents and warrants to Buyer as of the Agreement Date and as of
each Purchase Date as follows with respect to all Intellectual Property that is
required (i) for Seller or its Affiliates to perform their respective
obligations under the Transaction Documents, and (ii) for the continued
operation of the Facilities in accordance with the Transaction Documents, the
ESAs and the Interconnection Agreements:
(i)Seller owns or has the right to use and to authorize Buyer to use all such
Intellectual Property and Software; and
(ii)Seller and its Affiliates are not infringing, misappropriating or otherwise
violating any Intellectual Property rights of any third party with respect to
the actions described in subsection (i) and (ii) of Section 11.6 and the sale,
manufacture or use of the Facilities do not (and the sale, manufacture and use
of the Facilities as contemplated in this Agreement will not) infringe,
misappropriate or otherwise violate any Intellectual Property rights of any
third party.
ARTICLE XII.
EVENTS OF DEFAULT AND TERMINATION
Section bi.Seller Default
. The occurrence at any time of any of the following events shall constitute a
“Seller Default”:
(i)Failure to Pay. The failure of Seller to pay any undisputed amounts owing to
Buyer on or before the day following the date on which such amounts are due and
payable under the terms of this Agreement and Seller’s failure to cure each such
failure within ten (10) Business Days after Seller receives written notice from
Buyer of each such failure;
(ii)Failure to Perform Other Obligations. Unless due to a Force Majeure Event,
and except for a Seller Default pursuant to Section 12.1(6), the failure of
Seller to perform or cause to be performed any other material obligation
required to be performed by Seller under this
109

--------------------------------------------------------------------------------



Agreement, the Administrative Services Agreement or the MIPA, or the failure of
any representation and warranty set forth herein or therein to be true and
correct as and when made; provided, however, that if such failure by its nature
can be cured, then Seller shall have a period of thirty (30) days after
obtaining Knowledge of such failure to cure the same and a Seller Default shall
not be deemed to exist during such period; provided, further, that if Seller
commences to cure such failure during such period and is diligently and in good
faith attempting to effect such cure, said period shall be extended for sixty
(60) additional days; provided, further, that notwithstanding the foregoing, the
cure periods set forth above shall in no event exceed (and will be deemed
modified as necessary to match) the cure period applicable to any particular or
breach pursuant to an ESA;
(iii)Failure to Remedy Injunction. The failure of Seller to remedy any
injunction that prohibits Buyer’s use of any Facility as contemplated by
Section 13.1 within sixty (60) days of Seller’s receipt of written notice of
Buyer being enjoined therefrom;
(iv)Bankruptcy. If Seller (i) admits in writing its inability to pay its debts
generally as they become due; (ii) files a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
Legal Requirements of the United States of America or any State, district or
territory thereof or any similar proceeding outside of the United States of
America; (iii) makes an assignment for the benefit of creditors; (iv) consents
to the appointment of a receiver of the whole or any substantial part of its
assets; (v) has a petition in bankruptcy filed against it, and such petition is
not dismissed within sixty (60) days after the filing thereof; or if (vi) a
court of competent jurisdiction enters an order, judgment, or decree appointing
a receiver or similar Person of the whole or any substantial part of Seller’s
assets, and such order, judgment or decree is not vacated or set aside or stayed
within sixty (60) days from the date of entry thereof; or (vii) under the
provisions of any other law for the relief or aid of debtors, any court of
competent jurisdiction shall assume custody or control of the whole or any
material part of Seller’s assets, and such custody or control is not terminated
or stayed within sixty (60) days from the date of assumption of such custody or
control;
(v)Maximum Liability. Seller’s aggregate incurred liability under this Agreement
and the other Transaction Documents equals or exceeds the Maximum Liability;
(vi)Failure to Perform Certain Obligations. Unless due to a Force Majeure Event,
the failure of Seller to perform or cause to be performed its obligations
pursuant to Section 2.8 or pursuant to the Side Letter Agreement, in each case
subject to any applicable cure and grace periods set forth in such Sections; or
(vii)Other Transaction Documents. (i) Any MIPA Representation or any
representation or warranty made in the Long-Term Agreement, in either case, was
not true and correct as and when made or (ii) Seller fails to perform or cause
to be performed any obligation required to be performed by Seller under the
Long-Term Agreement.
Section bj.Buyer Default



--------------------------------------------------------------------------------



. The occurrence at any time of the following events with respect to Buyer shall
constitute a “Buyer Default”:
(i)Failure to Pay. The failure of Buyer to pay any undisputed amounts owing to
Seller on or before the day following the date on which such amounts are due and
payable under the terms of this Agreement and Buyer’s failure to cure each such
failure within ten (10) Business Days after Buyer receives written notice of
each such failure;
(ii)Failure to Perform Other Obligations. Unless due to a Force Majeure Event,
the failure of Buyer to perform or cause to be performed any material obligation
required to be performed by Buyer under this Agreement or the failure of any
representation and warranty set forth herein to be true and correct as and when
made; provided, however, that if such failure by its nature can be cured, then
Buyer shall have a period of thirty (30) days after receipt of written notice of
such failure to cure the same and a Buyer Default shall not be deemed to exist
during such period; provided, further, that if Buyer commences to cure such
failure during such period and is diligently and in good faith attempting to
effect such cure, said period shall be extended for sixty (60) additional days;
or
(iii)Bankruptcy. If Buyer (i) admits in writing its inability to pay its debts
generally as they become due; (ii) files a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
Legal Requirements of the United States of America or any State, district or
territory thereof; (iii) makes an assignment for the benefit of creditors;
(iv) consents to the appointment of a receiver of the whole or any substantial
part of its assets; (v) has a petition in bankruptcy filed against it, and such
petition is not dismissed within sixty (60) days after the filing thereof; or if
(vi) a court of competent jurisdiction enters an order, judgment, or decree
appointing a receiver of the whole or any substantial part of Buyer’s assets,
and such order, judgment or decree is not vacated or set aside or stayed
within sixty (60) days from the date of entry thereof; or (vii) under the
provisions of any other law for the relief or aid of debtors, any court of
competent jurisdiction shall assume custody or control of the whole or any
substantial part of Buyer’s assets and such custody or control is not terminated
or stayed within sixty (60) days from the date of assumption of such custody or
control.
Section bk.Buyer’s Remedies upon Occurrence of a Seller Default
. If a Seller Default has occurred under Section 12.1(4), Section 12.1(6) or
Section 12.1(7), Buyer may terminate this Agreement with respect to all
Facilities by written notice, and assert all rights and remedies available to
Buyer under Legal Requirements subject to the limitations of liability set forth
in Section 13.6. If a Seller Default has occurred with respect to a Facility
under Section 12.1(1), Section 12.1(2), Section 12.1(3), or Section 12.1(5),
Buyer may terminate this Agreement only with respect to such Facility for which
such Seller Default has occurred by written notice, and assert all rights and
remedies available to Buyer under Legal Requirements subject to the limitations
of liability set forth in Section 13.6. If a Seller Default has occurred under
Section 12.1(1), Section 12.1(2), Section 12.1(3), Section 12.1(5),
Section 12.1(6) or Section 12.1(7), Buyer may require Seller and, if so
required, Seller shall repurchase the relevant
111

--------------------------------------------------------------------------------



Facility or Facilities in respect of which this Agreement is being terminated
from Buyer on an AS IS basis by paying the Repurchase Value of any such
Facility, calculated as of the date of such payment, in which case Seller shall
take title to such Facility upon paying the Repurchase Value, and such Facility
shall no longer constitute a portion of the Portfolio or the Scheduled Portfolio
(provided, that if such Seller Default has occurred under Section 12.1(5),
Seller shall not be obligated to make a payment to Buyer in excess of the
Maximum Liability except as otherwise set forth in Section 13.6). If a Facility
will be removed pursuant to this Section 12.3, Seller shall at its sole cost and
expense remove the Facility in accordance with Section 4.10(1).
Section bl.Seller’s Remedies Upon Occurrence of a Buyer Default
. If a Buyer Default has occurred Seller may terminate this Agreement only with
respect to those Facilities for which a Buyer Default has occurred and remains
uncured by written notice, and assert all rights and remedies available to
Seller under Legal Requirements with respect to those Facilities for which a
Buyer Default has occurred, subject to the limitations of liability set forth in
Section 13.6, including without limitation retaining any prior payments with
respect to such Facilities and, to the extent Seller has title to and possession
of such Facilities, selling such Facilities to another buyer.
Section bm.Preservation of Rights
. Termination of this Agreement shall not affect any rights or obligations as
between the Parties which may have accrued prior to such termination or which
expressly or by implication are intended to survive termination whether
resulting from the event giving rise to termination or otherwise, including,
without limitation, ARTICLE X, ARTICLE XI (including the IP License and right to
retain copies of the documentation and other embodiments of Intellectual
Property in Section 11.1), and ARTICLE XIII.
Section bn.Force Majeure
.
(i)If either Party is rendered wholly or partially unable to perform any of its
obligations under this Agreement by reason of a Force Majeure Event, then except
as otherwise explicitly specified in this Agreement, that Party (the “Claiming
Party”) will be excused from whatever performance is prevented by the Force
Majeure Event to the extent so prevented; provided, however, that (a) the
Claiming Party, promptly upon (and in no event later than three (3) days after)
the occurrence of such Force Majeure Event, gives the other Party (the “Affected
Party”) notice in writing describing the particulars of the occurrence,
including the anticipated duration of the Force Majeure Event; (b) the
suspension of performance shall be of no greater scope and of no longer duration
than is reasonably required by the Force Majeure Event; (c) no liability of
either Party for an event that arose before the occurrence of the Force Majeure
Event shall be excused as a result of the Force Majeure Event; (d) the Claiming
Party shall exercise commercially reasonable efforts to correct or cure (and at
all times minimize) the event or condition excusing performance and resume
performance of all its obligations; and (e) when the



--------------------------------------------------------------------------------



Claiming Party is able to resume performance of its obligations under this
Agreement, the Claiming Party shall promptly give the Affected Party notice in
writing to that effect and shall promptly resume performance. Except as set
forth in Section 4.3(7), an event of Force Majeure shall not excuse the
obligation to pay money under this Agreement. Notwithstanding anything to the
contrary in this Agreement, in no event shall Seller (or any of its Service
Providers) be required to risk the lives or health of any human Persons during
the pendency of a Force Majeure Event, it being understood that Seller or its
Service Providers, as applicable, shall return to the affected Site as soon as
reasonably safe, as is required by clauses (b), (d) and (e) of this Section
12.6.
(ii)If, as a result of a Force Majeure Event, a Facility in the Portfolio, in
whole or in part, is damaged or destroyed such that the repair of such Facility
or part thereof is likely to exceed $[***] (a “Casualty”), Seller shall give
prompt notice of such damage to Buyer and shall promptly provide an estimate of
the costs required to either restore or remove such Facility. After receiving
such notice and estimate, Buyer may either (a) instruct Seller to repair,
rebuild or replace (as applicable) such Facility or part thereof to effect the
restoration of such Facility as nearly as possible to the condition it was in
immediately prior to such Casualty, with such alterations and upgrades as may be
reasonably requested and approved by Buyer (a “Restoration”), or (b) upon
Buyer’s determination that the Facility or part thereof cannot be repaired,
rebuilt or replaced to Buyer’s satisfaction, terminate this Agreement with
respect such Facility subject to such Casualty, after which Seller shall remove
such Facility in accordance with Section 4.10(2) (a “Casualty Removal”). Upon a
termination of this Agreement with respect to a Casualty Removal, Buyer and
Seller shall be fully released of any and all obligations hereunder with respect
to the Facility subject to the Casualty, except for those provisions which
expressly survive a termination.
(iii)Buyer shall reimburse Seller for all costs reasonably incurred by Seller of
Restoration or Casualty Removal, whether or not such costs are covered by
insurance. At Buyer’s request, Seller shall, using commercially reasonable
efforts and in good faith, participate in any discussions with, and facilitate
Buyer’s exchange of information with, any insurance companies with respect to
any Casualty, Restoration or Casualty Removal. For the avoidance of doubt, any
insurance proceeds in respect of a Casualty, Restoration or Casualty Removal
shall be entirely for the benefit of Buyer, except to the extent Buyer has
failed to reimburse Seller as set forth in the first sentence of this Section
12.6(3), and other than to such extent, any such insurance proceeds received by
Seller shall be held in trust for the benefit of Buyer and promptly remitted to
Buyer. Any Restoration shall be conducted in compliance with Sections 4.2(3) and
4.10(2).
Section bo.Termination of ESAs Following Placed in Service Date; ESA Customer
Purchase Options.
(i)In the event that an ESA is terminated (or if an ESA Customer exercises its
purchase option pursuant to its ESA) with respect to a Facility on or following
the date such Facility achieves any of the events described in clauses (2)
through (4) of the definition of "Placed in Service", then, notwithstanding
anything to the contrary set forth in Section 4.1(2), Buyer may
113

--------------------------------------------------------------------------------



terminate this Agreement with respect to that Facility by written notice, such
termination to be effective as of the final day of the calendar month in which
such notice is delivered. Following the effectiveness of such termination, Buyer
shall owe Seller no further Services Fees in respect of such Facility. For
clarity, nothing in this Section 12.7(1) shall limit in any manner any other
rights or remedies that may be available to Buyer or Seller under this
Agreement. If an ESA Customer exercises its purchase option pursuant to its ESA,
Seller shall use commercially reasonable efforts to facilitate the consummation
of such purchase and related matters, including by executing and delivering
reasonable documentation in a timely manner at Buyer’s request. If Buyer owns a
Facility or any Component thereof following termination of the applicable ESA
(or, if prior to termination of an ESA, it is reasonably likely that the
applicable ESA Customer will not agree to renew, or otherwise cause to be
renewed, the initial term or any renewal term of such ESA), Seller shall, at
Buyer’s request, use its commercially reasonable efforts to remarket the
applicable Facility or Component thereof pursuant to Section 4.10(3).
In the event that the termination of an ESA with respect to any Facility
pursuant to Section 12.7(1) results from a Seller Default as described in
Section 12.1(1), Section 12.1(2), Section 12.1(3), Section 12.1(5),
Section 12.1(6) or Section 12.1(7), Seller shall, at Buyer’s option, repurchase
and remove the relevant Facilities in accordance with Section 4.10(1) and (2).
Solely with respect to the termination of a [***] ESA pursuant to
Section 12.7(1) (regardless whether there is a Seller Default), Seller shall pay
for any remaining payments of unpaid “Rent” (as such term is defined in the
[***] ESA) in accordance with Section 6.1(f) and Schedule 3.4 of the [***] ESA
that accrue in respect of such termination. Notwithstanding the foregoing or
anything else in this Agreement, any payment by the ESA Customer under either of
the [***] or the [***] of any termination value or reimbursement of costs under
such ESA, under any circumstances, shall be subject in all respects to, as
applicable, (x) the last sentence of Section 11.2(b)(i) of the [***].
(ii)In the event of a Compliance Law Violation (as defined in the Equinix ESA),
the Parties will cooperate in good faith to cure such Compliance Law Violation
in accordance with the terms of Section 7.1(h)(i) of the Equinix ESA including
by ensuring that any individual(s), Seller Affiliate, Service Provider and/or
Seller or Seller Affiliate agent, representative or subcontractor at any tier
directly involved in the Compliance Law Violation are no longer in any way
performing under the Equinix ESA. In the event that, notwithstanding such
efforts, such Compliance Law Violation either (i) can only be cured by the
termination of Seller’s performance in connection with the Equinix ESA, or (ii)
results in the termination of the Equinix ESA, then, in either case, Buyer may
terminate this Agreement with respect to any Facilities installed pursuant to
the Equinix ESA and affected by such termination of the Equinix ESA, and Buyer
shall owe Seller no further Service Fees in respect of such Facility(ies) for
any period from and after the date of termination. For clarity, nothing in this
Section 12.7(3) shall limit in any manner any other remedies that may be
available to Buyer under this Agreement.



--------------------------------------------------------------------------------



(iii)In the event [***] is terminated by the applicable ESA Customer due to a
“Supplier Default” (as defined in [***]) under Section 11.1(a)(iii) of [***],
Seller shall, at Buyer’s option, repurchase and remove the relevant Facilities
in accordance with Section 4.10(1) and (2). Without limiting the foregoing
sentence, Seller shall promptly notify Buyer if Seller acquires Knowledge of any
reduction in or failure to deliver output that, taken by itself or together with
other such reductions or failures, is reasonably likely to result in such a
“Supplier Default” (as defined in [***]), and after so notifying Buyer, Seller
shall, if requested by Buyer (and without limiting Seller’s obligations
hereunder), cooperate with Buyer to develop and implement plans to mitigate the
risk of such a “Supplier Default”.
Section bp.Termination of ESAs Prior to Placed in Service Date
.
(i)If an ESA is terminated with respect to one or more Facilities prior to the
date such Facility achieves any of the events described in clauses (2) through
(4) of the definition of “Placed in Service”, then Seller shall, at Buyer’s sole
discretion and as part of the Installation Service (without in any way limiting
Buyer’s rights and remedies under, and subject to, Section 2.4(7), Section 2.9,
Section 2.11, Section 3.4(1)(xii)(B), Section 12.8(2), Section 12.8(3),
Section 12.8(4) and Section 12.8(5)), (i) remove such Facility in accordance
with Section 4.10(2) and (ii) relocate and install such Bloom System and
applicable Ancillary Equipment and BOF at a substitute Site. The costs of such
removal and relocation shall be at Seller’s sole cost and expense; provided,
however to the extent the applicable ESA Customer reimburses Buyer for (or
otherwise pays Buyer in respect of) such costs pursuant to the terms of the
applicable ESA, then Buyer shall remit such payments to Seller to the extent of
Seller’s bearing costs under this sentence.
(ii)If a [***] ESA is terminated under this Section 12.8 pursuant to Sections
2.3(c) or (d) of such [***] ESA and [***] elects to take title to any materials
(or other assets, properties or rights) in accordance with such sections under
the [***] ESA, all payments made by [***] as “Host” pursuant to such
Sections 2.3(c) or (d) of such [***] ESA will be remitted to Seller when
received by Buyer and Seller shall convey the applicable title (or other assets,
properties or rights) in accordance with the terms therein; provided, that the
foregoing receipts shall be remitted to Seller only to the extent in excess of
(i) any payments made by Buyer under or in connection with the Facility
described in such [***] ESA and (ii) any amounts then due and owing to Buyer by
Seller in respect of the Facility or Facilities described in such [***] ESA.
(iii)If [***] is terminated under this Section 12.8 and Buyer, as “Supplier”
thereunder, owes the ESA Customer [***] of the deposit made in connection with
the Connecticut Low and Zero Emissions Energy Credit Program under Section
5.2(a)(i) of the [***], then Seller will make such payment on Buyer’s behalf.
(iv)If an ESA is terminated under this Section 12.8, and a cash deposit Credit
Support required in connection with a System Attribute has been posted by Buyer,
or reimbursed to Seller
115

--------------------------------------------------------------------------------



pursuant to Section 4.3(5), then, in either case, (i) Buyer shall use
commercially reasonable efforts to obtain a return of such cash deposit Credit
Support from the Person holding it and (ii) Seller shall reimburse Buyer for the
amount of such cash deposit Credit Support. Seller’s obligation to reimburse
Buyer will not be delayed or limited by (A) Buyer having not received such cash
deposit Credit Support from the Person holding it or (B) the degree of Buyer’s
use of commercially reasonable efforts to obtain the return of such cash deposit
Credit Support from the Person holding it. If Buyer receives such cash deposit
Credit Support from such Person after Seller has reimbursed Buyer pursuant to
this Section 12.8(4), Buyer shall remit such receipts to Seller to the extent of
Seller’s reimbursements made under this Section 12.8(4).
(v)If a Preexisting Seller Agreement provides an ESA Customer (or its Affiliate
or predecessor) with any rights or interests, the exercise of which results in
installation of the related Facility under the applicable ESA being suspended or
canceled, and such ESA Customer (or Affiliate or predecessor) exercises such
rights or interests, and thereafter the applicable ESA is terminated under this
Section 12.8, Seller shall remove any relevant Facilities or portions thereof in
accordance with Section 4.10(1); provided, that if such ESA Customer (or
Affiliate or predecessor) exercises such rights or interests and such suspension
or cancelation is reasonably likely, then Buyer may terminate such ESA and
Seller shall remove any relevant Facilities or portions thereof in accordance
with Section 4.10(1).
Section bq.Change in Law
.
(i)If, due to any change in Legal Requirements subsequent to the date of this
Agreement (a “Change in Law”), performance of any provision of this Agreement or
any transaction contemplated hereby shall become impracticable, impossible or
unduly burdensome, the Parties hereto shall use commercially reasonable efforts
to find and employ an alternative means, including renegotiation of economics of
the Agreement, to achieve the same or substantially the same result as that was
contemplated by this Agreement; provided, however, that (a) the Party claiming
impairment of performance under this Section 12.9 (the “Claiming Party”) shall,
promptly upon (and in no event later than three (3) Business Days after) the
occurrence of such Change in Law, give the other Party (the “Affected Party”)
notice in writing describing the particulars of the occurrence, including the
anticipated duration of the Change in Law; (b) the suspension of performance
shall be of no greater scope and of no longer duration than is reasonably
required by the Change in Law; (c) no liability of either Party for an event
that arose before the occurrence of the Change in Law shall be excused as a
result of the Change in Law; (d) the Claiming Party shall exercise commercially
reasonable efforts to correct or cure (and at all times minimize) the effect of
Change in Law and resume performance of all its obligations; and (e) when the
Claiming Party is able to resume performance of its obligations under this
Agreement, the Claiming Party shall promptly give the Affected Party notice in
writing to that effect and shall promptly resume performance. Except as set
forth in Section 4.3(7), a Change in Law shall not excuse the obligation to pay
money under this Agreement. If an event or circumstance gives rise to a Change
in Law as defined herein under this Agreement, but such



--------------------------------------------------------------------------------



event or circumstance does not also constitute a ‘Change in Law’ (or similar
term) as defined under the applicable ESA or Site License (depending on which
Facilities are affected), then for the purposes of any rights and obligations of
the parties under this Agreement that relate to corresponding rights or
obligations under such ESA or Site License such event or circumstance will not
constitute a Change in Law under this Agreement.
(ii)Notwithstanding Section 12.9(a) above, if [***] terminates any [***] ESA in
accordance with Section 5.1(b), Section 8.2 or Section 19.15 therein, Seller
will pay to Buyer an amount equal to the “Early Termination Fee” (as defined in
the applicable [***] ESA) and remove, at Seller’s cost and expense, any and all
“Systems” and “System” infrastructure in accordance with Section 2.6 of the
[***] ESAs. Seller will not take any action described in Sections 5.1(b), 8.2 or
19.15 of any [***] ESA that would cause [***] to be deemed an electric utility,
public utility or similar entity under Legal Requirements.
ARTICLE XIII.
INDEMNIFICATION
Section br.IP Indemnity
.
(i)Except as expressly limited below, Seller agrees to indemnify, defend and
hold Buyer, its direct and indirect members, and their Affiliates and their
respective managers, officers, directors, employees and agents harmless from and
against any and all Third Party Claims and Indemnifiable Losses (including in
connection with obtaining any Intellectual Property necessary for continuation
of completion, operation and maintenance of Facilities purchased by Buyer from
Seller), arising from or in connection with any alleged infringement,
misappropriation, conflict, violation or misuse of any patents, copyrights,
trade secrets or other third party Intellectual Property rights by Facilities or
Components thereof purchased by Buyer pursuant to this Agreement (or the sale,
use, operation or maintenance thereof, provided that such sale, use, operation
or maintenance is as contemplated by this Agreement or the Long-Term Agreement)
or the exercise of the IP License or the Software License granted pursuant to
Section 11.1 and Section 11.2 hereunder, or the license granted under the
Long-Term Agreement, or the exercise by any ESA Customer of any of its rights
and interests with respect to Customer Equipment, if applicable, or any exercise
by an ESA Customer of any of its rights and interests with respect to a
Non-Scheduled Facility. Buyer shall give Seller prompt notice of any such claims
(provided, that the failure to so notify shall not relieve Seller’s obligations
under this Section 13.1 except to the extent Seller is materially prejudiced
thereby). Seller shall be entitled to participate in, and, unless in the opinion
of counsel for Seller a conflict of interest between the Parties may exist with
respect to such claim, assume control of the defense of such claim with counsel
reasonably acceptable to Buyer. Seller shall ensure that the terms and
conditions set forth in Section 23.2 of the Kaiser ESA, as applicable to any
Facilities thereunder, are satisfied and that there does not arise at any time
an “Event of Default” (as defined in the Kaiser ESA) pursuant to Section 16.1(f)
of the Kaiser ESA (and, for the avoidance of doubt, Seller shall promptly and at
117

--------------------------------------------------------------------------------



its own expense procure, provide and maintain any performance assurance, credit
support and other assurance requested by the counterparty to such Kaiser ESA),
and Seller shall comply in all respects with any similar obligations in any
transaction confirmations under the Kaiser ESA entered into after the First
Agreement Date. Buyer authorizes Seller to settle or defend such claims in its
sole discretion on Buyer’s behalf, without imposing any monetary or other
obligation, restriction, admission or liability on Buyer and subject to Buyer’s
participation rights set forth in this Section 13.1. Buyer shall assist Seller
upon reasonable request by Seller and, at Seller’s reasonable expense, in
defending any such claim. If Seller does not assume the defense of such claim,
or if a conflict precludes Seller from assuming the defense, then Seller shall
reimburse Buyer on a monthly basis for Buyer’s reasonable and documented defense
expenses of such claim through separate counsel of Buyer’s choice reasonably
acceptable to Seller. If Seller assumes the defense of such claim, Seller shall
keep Buyer reasonably informed as to the status of such defense (including
prompt updates with respect to any material developments). Should Buyer be
enjoined from selling or using any Facility or Component thereof as a result of
such claim, Seller will, at its sole option and discretion (and at its own
expense), either (i) procure or otherwise obtain for Buyer the right to use or
sell the Facility or Component thereof; (ii) modify the Facility or Component
thereof so that it becomes non-infringing but still substantially meets the
original functional specifications of the Facility or Component thereof (in
which event, for the avoidance of doubt, all warranties hereunder shall continue
to apply unmodified); (iii) upon return of the Facility or Component thereof to
Seller, as directed by Seller, provide to Buyer a non-infringing Facility or
Component thereof meeting the functional specifications of Facility or Component
thereof, or (iv) when and if none of the first three options is reasonably
available to Seller, authorize the return of the Facility to Seller and, upon
receipt thereof, return to Buyer all monies paid by Buyer to Seller for the
Repurchase Value, net of any monies paid by Seller to Buyer for any performance
guaranties or other warranty claims; provided that Seller shall not elect the
options in the preceding clauses (i), (ii) or (iii) without Buyer’s written
consent (such consent not to be unreasonably withheld) if such election could
reasonably be expected to materially decrease Buyer’s revenues or materially
increase Buyer’s operating expenses.
(ii)THIS INDEMNITY SHALL NOT COVER ANY CLAIM:
cxviii.for Intellectual Property infringement, conflict, violation,
misappropriation, or misuse resulting from any combination made by Buyer of any
Bloom System with any other product or products (except any other Component of
the Facility) or modifications made by or on behalf of Buyer to any part of the
Bloom System, unless (A) such combination or modification is in accordance with
Seller’s specifications for the Bloom System, (B) such combination or
modification is made by or on behalf of or at the written request of Seller
where Seller has requested the combination or modification giving rise to the
claim by Buyer, (C) such combination is reasonably necessary for the use of the
Facility as permitted in this Agreement or (D) such other product or products
would not infringe the Intellectual Property rights of a third party but for the
combination with any part of the Bloom System; or



--------------------------------------------------------------------------------



cxix.for infringement of any Intellectual Property rights where such
infringement results from a modification to the Bloom System which was requested
in writing by Buyer on a custom basis; provided, that before performing or
agreeing to perform any such modification, Seller shall notify Buyer in writing,
with specific reference to this Section 13.1(2)(ii), that such modification if
performed will result in claims being excluded from indemnification pursuant to
this Section 13.1(2) and the extent of such exclusions; and provided, further,
that none of the following shall constitute a modification to the Bloom System
which was or is requested by Buyer on a custom basis: (a) the integration of the
Battery Solution or other Ancillary Equipment or BOF into any Facility,
(b) specifications, plans, designs or drawings comprising a part of, or
delivered pursuant to, any ESA or Site License, (c) performance of an ESA or
Site License by the parties thereto pursuant to the terms and conditions thereof
or (d) any change or amendment to any of the agreements, documents or
information set forth in the foregoing clauses (b) or (c) to the extent approved
in writing by Seller.
Section bs.General Indemnification of Seller by Buyer
. Buyer shall indemnify, defend and hold harmless Seller, its officers,
directors, employees, shareholders, Affiliates and agents (each, a “Seller
Indemnitee”) from and against any and all Indemnifiable Losses (other than
Indemnifiable Losses addressed in Section 13.1) asserted against or suffered by
any Seller Indemnitee arising out of a Third Party Claim (other than a claim for
such Seller Indemnitee’s breach of any contract to which such Seller Indemnitee
is a party) to the extent arising out of or in connection with (a) the negligent
or intentional acts or omissions of Buyer or its subcontractors, agents or
employees or others under Buyer’s control (excluding Seller and any Seller
Affiliate) after the First Agreement Date, or (b) except in accordance with this
Agreement or the Transaction Documents, operation of a Facility or any part
thereof by any party other than Seller or an Affiliate or subcontractor of
Seller after such Facility has been purchased by Buyer pursuant to this
Agreement (but subject to Seller’s warranties, covenants and indemnities under
this Agreement and any other Transaction Document to which Seller is a party);
provided that Buyer shall have no obligation to indemnify Seller to the extent
caused by or arising out of (i) any gross negligence, fraud or willful
misconduct of any Seller Indemnitee or the breach by Seller or any Seller
Indemnitee of its covenants, representations and warranties under this Agreement
or in any Payment Certificate or (ii) any operation of any Facility (or any part
thereof) by a Person outside of Buyer’s control or direction or by a Person
taking such action despite Buyer’s reasonable efforts to prevent the same.
Section bt.General Indemnification of Buyer by Seller.
(i)Seller shall indemnify, defend and hold harmless Buyer, its direct and
indirect members, managers, officers, directors, employees, Affiliates and
agents (each, a “Buyer Indemnitee”) from and against any and all Indemnifiable
Losses (other than, but without limiting, Indemnifiable Losses addressed in
Section 3.4(4), Section 3.7, Section 5.7, Section 5.8, Section 13.1 or
Section 13.4) asserted against or suffered by any Buyer Indemnitee arising out
of
119

--------------------------------------------------------------------------------



(1) any Third Party Claim to the extent arising out of or in connection with the
negligent or intentional acts or omissions of Seller, its Service Providers, its
agents, its employees or others under Seller’s control arising out of or in
connection with a breach, violation or default of the obligations of the
foregoing Persons under the Transaction Documents (other than matters addressed
separately in Section 3.4(4), Section 3.7, Section 5.3, Section 5.7,
Section 5.8, Section 13.1, this Section 13.3 or Section 13.4, which shall be
governed by the terms thereof), (2) the breach of an obligation or inaccuracy of
a representation or warranty when made, in each case, (i) by Seller under any
Transaction Document (it being the intention of Buyer and Seller that Seller’s
obligations in this Section 13.3 shall include any Indemnifiable Losses asserted
against or suffered by Buyer Parent under the MIPA, and Buyer may make claims
hereunder on behalf of Buyer Parent) or (ii)(x) by Buyer or any Affiliate of
Seller prior to the First Agreement Date under a Site License or ESA or (y) by
Buyer, Seller, any Project Company or any Affiliate of Seller, solely with
respect to the Approved Facilities, (I) prior to the Agreement Date (except with
respect to each Standby Facility, prior to the applicable Representations Date)
under any Site License, ESA or related parent guarantee, or (II) under an
Interconnection Agreement for any Approved Facility or related document to which
a Transmitting Utility is a party on or prior to the date such Interconnection
Agreement (or interconnection application, as applicable) is assigned to Buyer,
(3) any injury, death, or damage to property caused by a defect in a Facility,
(4)(i) any breach or any payment obligation that becomes due, in each case under
an ESA or other Facility Contract arising in connection with (x) the Customer
Equipment subject to such ESA, (y)(I) whether before, on or after the
Commencement of Operations Date Deadline, any Non Scheduled Facility (until such
Non Scheduled Facility is approved by Buyer to be part of the Scheduled
Portfolio in accordance with Section 2.9), (II) on and after the date of
consummation of any applicable 2020 Facilities Assignment, any Facility that is
the subject of such 2020 Facilities Assignment, or (III)  after the Commencement
of Operations Date Deadline, any Facility for which none of the events described
in clauses (2) through (4) of the definition of “Placed in Service” has been
achieved as of such date or (z)(I) any payment or indemnity obligation of
“Supplier” under Section 2.5 of the [***] Amendment or (II) any payment or
indemnity obligation of “Supplier” under the Section 2.5(c) of the [***] ESA, or
(ii) the breach of an obligation or inaccuracy of a representation or warranty
when made, in each case, by Seller under Section 3.2(3)(ii) or
Section 8.1(14)(ii), which breach or inaccuracy results in a loss or reduction
of payments in respect of “Deemed Delivered Energy” (or similar payments)
otherwise payable to Buyer pursuant to the applicable ESA (it being understood
that Seller’s obligations with respect to this Section 13.3(1)(4)(ii) shall
include reimbursing Buyer for such lost or reduced payments), or (5) Seller
Attributes; provided that, in all cases Seller shall have no obligation to
indemnify Buyer to the extent caused by or arising out of any gross negligence,
fraud or willful misconduct of a Buyer Indemnitee, the breach by Buyer or any
Buyer Indemnitee of its covenants, representations and warranties under this
Agreement or the inability of Buyer to ultimately utilize any tax benefits.
(ii)Except as otherwise set forth in this Agreement, in the event that Buyer
incurs any liability, cost, loss or expense to an ESA Customer or licensor under
a Site License (including relating to a breach of an ESA or Site License)
arising out of Seller’s breach of its obligations



--------------------------------------------------------------------------------



herein, Seller shall indemnify and hold Buyer harmless for any such liability,
cost, loss or expense incurred by Buyer.
Section bu.Tax Indemnification of Buyer by Seller.
(i)Seller agrees to indemnify, defend and hold harmless each Buyer Indemnitee
from and against any Tax Loss arising out of (i) the inaccuracy of any
representation made by Seller in Section 8.1(6) or Section 8.1(10) as of the
date such representation was made, (ii) the breach of or failure to perform any
obligation, covenant or obligation of Seller under this Agreement, including the
last sentence of Section 3.9, Section 4.2(3) (and any other Sections that
require compliance with the requirements of Section 4.2(3)) and Section 6.1, or
(iii) the gross negligence, willful misconduct or fraud of Seller in performing
its obligations under this Agreement; provided, Seller shall have no obligation
to indemnify Buyer to the extent such inaccuracy or breach was caused solely by
Buyer or Buyer’s inability to ultimately utilize any such tax benefits. The
parties agree to treat any indemnity under this Section 13.4(1) as a return of
the purchase price. If, pursuant to a final determination, it is determined that
payment of an indemnity under this Section 13.4(1) is taxable, Seller shall
promptly pay to Buyer the After Tax Basis gross-up amount. To the extent any
such payment is includable as income of a Buyer Indemnitee as determined by
agreement of the Parties or, if there is no agreement, by an opinion of a
nationally-recognized Tax counsel selected by the Buyer Indemnitee and
reasonably acceptable to Seller that such amount “should” be included as income
of the Buyer Indemnitee, the amount of the payment shall be increased by the
After Tax Basis gross-up amount upon the receipt or accrual of the payment.
Section bv.Indemnity Claims Procedure.
(i)Except as otherwise provided in Section 13.1, if any indemnifiable Third
Party Claim is brought against a Party (the “Indemnified Party”) under Section
13.2 or Section 13.3, then the other Party (the “Indemnifying Party”) shall be
entitled to participate in, and, unless in the reasonable opinion of counsel for
the Indemnifying Party a conflict of interest between the Parties may exist with
respect to such claim, assume the sole and exclusive control over the defense of
such claim, with counsel reasonably acceptable to the Indemnifying Party. If the
Indemnifying Party does not assume the defense of the Indemnified Party, or if a
conflict precludes the Indemnifying Party from assuming the defense, then the
Indemnifying Party shall reimburse the Indemnified Party on a monthly basis for
the Indemnified Party’s reasonable and documented defense expenses through
separate counsel of the Indemnified Party’s choice. If the Indemnifying Party
assumes the defense of the Indemnified Party with acceptable counsel, the
Indemnified Party, at its sole option, subject to the Indemnifying Party’s
exclusive control of the defense, may participate in the defense, at its own
expense, with counsel of its own choice without relieving the Indemnifying Party
of any of its obligations hereunder. The Indemnifying Party may settle the
defense without the consent of the Indemnified Party, so long as such defense
only includes the payment of money and such settlement does not admit to any
fault or actions of the Indemnified Party or infringe on the rights of the
Indemnified Party hereunder.
121

--------------------------------------------------------------------------------



(ii)Notwithstanding anything to the contrary in this ARTICLE XIII, it is express
intention of the Parties that the indemnifications provided for in this
ARTICLE XIII shall apply to direct demands, claims, actions, investigations,
arbitrations or other proceedings (whether at law or in equity) between the
Parties for a breach of this Agreement or any other Transaction Document,
regardless of whether a Third Party Claim is involved.
(iii)For Tax reporting purposes, to the maximum extent permitted by the Code,
each party will agree to treat all amounts paid pursuant to this Section 13.5 as
a non-taxable reimbursement of purchase price. If, pursuant to a final
determination, it is determined that payment of an indemnity under this
Section 13.5 is taxable, Seller shall promptly pay to Buyer the After-Tax Basis
gross-up amount. To the extent any such payment is includable as income of Buyer
as determined by the agreement of the Parties or, if there is no agreement, by
an opinion of a nationally-recognized Tax counsel selected by Buyer and
reasonably acceptable to Seller that such amount “should” be included in income
of Buyer, the amount of such payment shall be increased by the After-Tax Basis
gross-up amount upon the receipt or accrual of the payment. Notwithstanding
anything to the contrary in this ARTICLE XIII, if a Third Party Claim is brought
against Buyer by an ESA Customer and the indemnification procedure set forth or
required in the applicable ESA mandates any specific dates by which defenses
must be assumed or other actions taken, or reserves consent or other rights to
such ESA Customer, then Seller as the Indemnifying Party shall perform its
obligations under this ARTICLE XIII in accordance with, at a minimum, such
indemnification procedures in such ESA.
(iv)In determining the amount of any liability incurred by a Party under this
Article XIII, if any of the Indemnifiable Losses are deemed to be federally
taxable income, any calculation of Indemnifiable Losses shall be grossed up on
an After-Tax Basis.
Section bw.Limitation of Liability.
(i)Notwithstanding anything to the contrary in this Agreement, in no event shall
a Party be liable to the other Party for an amount in excess of the Maximum
Liability; provided, that the foregoing limitation shall not apply to liability
arising out of (A) the fraud, willful misconduct, or gross negligence of a Party
or that Party’s employees, agents, subcontractors (except that for the purposes
of this provision, Seller and its employees, agents and subcontractors will not
be deemed to be employees, agents or subcontractors of Buyer), (B)(i) a Third
Party Claim, (ii) an Indemnifiable Loss asserted by [***] as a third-party
beneficiary pursuant to this Agreement or (iii) pursuant to Section 12.7(2), any
remaining payments of unpaid “Rent” (as such term is defined in the [***] ESA)
in accordance with Section 6.1(f) and Schedule 3.4 of the [***] ESA, (C) any
Indemnifiable Loss for which an Indemnified Party received insurance proceeds
under Section 13.9, (D) Customer Equipment, (E) the Side Letter Agreement,
(F) Seller Attributes, (G) liability for any ESA Warranty Reimbursement Payments
that Seller has incurred pursuant to Section 5.8 or (H) any Tax Loss; and in any
of the foregoing clauses (A) through (H), any amounts so received will not be
included when calculating Seller’s Maximum Liability.



--------------------------------------------------------------------------------



(ii)Except for liquidated damages specifically provided for in this Agreement,
and amounts due in respect of any Third Party Claim, damages hereunder are
limited to direct damages, and in no event shall a Party be liable to the other
Party, and the Parties hereby waive claims for indirect, punitive, special or
consequential damages or loss of profits; provided, however, the following shall
not be characterized as indirect, punitive, special or consequential damages or
loss of profits: (i) Tax Loss, (ii) lost profits that were the reasonably
foreseeable consequence of an indemnifiable breach or inaccuracy at the time of
such breach or inaccuracy, (iii) payments of the Repurchase Value or any
Aggregate Purchase Price refunds or other payments required under any of
Section 2.4(7), Section 2.6(4), Section 2.11, or Section 3.4(1)(xii)(B),
(iv) Performance Guaranty payments, (v)  Indemnifiable Losses in respect of
Seller Attributes, (vi) Indemnifiable Losses in respect of Customer Equipment,
(vii) Indemnifiable Losses in respect of the Side Letter Agreement or
(viii) liability for any ESA Warranty Reimbursement Payments that Seller has
incurred pursuant to Section 5.8.
(iii)Subject to Section 3.2(3)(i), each Party hereby waives any claim under this
ARTICLE XIII irrespective of the legal theory under which it is brought to the
extent such claim is covered by the insurance of the claiming Party.
Section bx.Liquidated Damages; Estoppel
. The Parties acknowledge and agree that it would be impracticable or impossible
to determine with precision the amount of damages that would or may be incurred
by Buyer as a result of (x) the Portfolio’s failure to satisfy any Capacity
Warranty or (y) the existence of any of the circumstances described in this
Agreement that gives rise to an obligation of Seller to pay to Buyer the
Repurchase Value. It is therefore understood and agreed by the Parties that:
(a) Buyer may be damaged by Seller’s failure to satisfy either Capacity Warranty
or to avoid such circumstances from occurring; (b) it would be impractical or
impossible to fix the actual damages to Buyer resulting therefrom; and (c) any
cash payments in respect of a claim under the Performance Guaranty payable to
Buyer under Section 5.7 or any Repurchase Value for failure to meet such
obligations are in the nature of liquidated damages, and not a penalty, and are
fair and reasonable estimate of compensation for the losses that Buyer may
reasonably be anticipated to incur by any such failure. Seller hereby (i) waives
any argument that its failure to comply with such obligations would not cause
Buyer irreparable harm, (ii) agrees that it shall be estopped from arguing the
invalidity, or otherwise questioning the reasonableness, of the liquidated
damages provided for herein, and (iii) agrees that it will consent to the entry
of judgment ordering payment of such liquidated damages in any court of
competent jurisdiction. Seller and Buyer each agree that Buyer shall be under no
obligation to submit any dispute regarding the payment of any Repurchase Value
when due to the dispute resolution mechanism set forth in Section 14.5, but may
rather immediately pursue whatever rights it has available under this Agreement,
at law or in equity in accordance with Section 14.6 herein.
Section by.Duplication of Recovery
123

--------------------------------------------------------------------------------



. Any Indemnifiable Loss for which any Indemnified Party hereto is entitled to
indemnification under this Article XIII shall be determined without duplication
of recovery by reason of the state of facts giving rise to such Indemnifiable
Loss constituting a breach of more than one representation, warranty, covenant
or agreement; provided, however, that the right to indemnification shall not be
limited to the extent that the amount of Indemnifiable Losses for such state of
facts has not previously been recovered.
Section bz. Indemnification Obligations Net of Insurance Proceeds
. The Parties intend that any liability subject to indemnification pursuant to
this Article XIII will be net of insurance proceeds actually received, realized
or recovered by an Indemnified Party. Accordingly, the Indemnifiable Loss which
an Indemnifying Party is required to pay to an Indemnified Party will be reduced
or offset by any insurance proceeds actually received, realized or recovered by
or on behalf of the Indemnified Party in reduction of the related liability.
Section ca.Survival
. The Parties’ respective rights and obligations under this ARTICLE XIII shall
survive any total or partial termination of this Agreement.
ARTICLE XIV.
MISCELLANEOUS PROVISIONS
Section cb.Amendment and Modification
. This Agreement may be amended, modified or supplemented only by written
agreement of Buyer and Seller.
Section cc.Waiver of Compliance; Consents
. Except as otherwise provided in this Agreement, any failure of any of the
Parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver, but any such waiver of such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent failure to comply therewith.
Section cd.Notices
. All notices, provisions of documentation, reports, certifications, or other
documentation, and other communications hereunder shall be in writing and shall
be deemed given when (A) uploaded to the Data Room (provided, that Buyer is the
only Party hereunder that may receive notice by upload to the Data Room, and
such notice shall not be deemed given until Buyer has been notified thereof by
an email update or telephone conversation), (B) received, if delivered
personally, by facsimile transmission with completed transmission acknowledgment
or by electronic mail, or (C) delivered, if mailed by overnight delivery via a
nationally recognized



--------------------------------------------------------------------------------



courier or registered or certified first class mail (return receipt requested),
postage prepaid, to the recipient Party at its below address; provided, however,
that the Parties may notify one another in writing of changes to the addresses
and other recipient information below this paragraph in this Section 14.3, and
such notices of changes of address and other recipient information shall be
effective only upon receipt thereof:
To Seller: Bloom Energy Corporation
4353 North 1st Street, 4th Floor
San Jose, CA 95134
Attention: [***]
email: [***]
        and to: 


Bloom Energy Corporation
4353 N. First Street
San Jose, CA 95134
Attention: General Counsel
email: [***]




To Buyer: c/o Duke Energy One
Attention: [***]
Deputy General Counsel
550 S. Tryon Street
Mail code: DEC45A
Charlotte, NC 28202
Tel: [***]
email: [***]
        and to:


c/o Duke Energy One
Attention: [***]
Strategic Development Initiatives
400 S. Tryon Street
Mailcode: ST2690
Charlotte, NC 28202
Tel: [***]
email: [***]
        and to:[***]
Hunton Andrews Kurth LLP
125

--------------------------------------------------------------------------------



200 Park Avenue
52nd Floor
New York, NY 10166
Tel: [***]
email: [***]
Section ce.Assignment
.
(i)This Agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns (including by operation of law), but neither this Agreement
nor any of the rights, interests or obligations hereunder, nor the equity
interests that own the Buyer, directly and indirectly, shall be assigned,
transferred or conveyed by any Party, without the prior written consent of the
other Party (to be granted in the other Party’s sole discretion); provided,
however that:
cxx.So long as Buyer does not make any assignment pursuant to this clause (i) to
a Competitor of Seller, Buyer may make such an assignment without Seller’s
consent to a successor to substantially all of Buyer’s business, whether in a
merger, sale of stock or other equity interests or rights, sale of assets or
other transaction, or in any sale of stock or other equity interests or rights
in Buyer representing less than all or substantially all of Buyer’s business,
including a direct or indirect (x) acquisition or disposition of tax equity
investment interests or (y) collateral assignment for the benefit of a secured
lender; provided, Buyer may make a collateral assignment for the benefit of a
secured lender without consent to a Competitor of Seller, so long as such Person
is not listed on Schedule 14.4(a); provided, further, if there is publicly
announced a change in control, merger or sale of all or substantially all of the
assets of Duke Energy Corporation to a Competitor of Seller, Seller shall have
the right for thirty (30) calendar days after such announcement (after which
date, Seller’s right shall automatically expire) to elect, immediately upon
written notice, to purchase the Portfolio in full by performing the following
actions: (A) promptly refund any payments of the Aggregate Purchase Price for
Facilities for which none of the events in clauses (2) through (4) of the
definition of Placed in Service have occurred, (B) pay to Buyer (or its
successor or beneficiary) the sum of the aggregate Repurchase Value (using the
method of determining the Repurchase Value specified in clause (a) or (b) of the
definition thereof that can be determined more quickly, with a post-purchase
true-up to follow promptly to ensure that the actual amount described in this
clause (B) is paid) for all Facilities or the net present value of expected
remaining project cash flows at a discount rate equivalent to the investor
return in the Base Case Model and including ESA renewals (reflected in the Base
Case Model, adjusted to reflect a ten (10) year renewal term for each ESA in the
Portfolio), whichever is greater, plus all amounts necessary for any holder of
tax equity interests to achieve the rate of return contemplated in the tax
equity financing documentation as of the consummation of such acquisition by
Seller; (C) procure written releases of Buyer from any and all liabilities,
obligations and duties in respect of this Agreement, the other



--------------------------------------------------------------------------------



Transaction Documents, the Facility Contracts, the Governmental Approvals and
the Portfolio; (D) assume all of Buyer’s liabilities under any Facility
Contracts and Governmental Approvals; and (E) execute and deliver to Buyer a
Bill of Sale and other assignment agreements and other documentation as may be
necessary to effect such purchase and related transfer of title to all
Facilities;
cxxi.Buyer may make such an assignment without Seller’s consent to an ESA
Customer in connection with its exercise of a purchase option pursuant to an
ESA;
cxxii.Seller shall be entitled to subcontract any of its obligations under this
Agreement without consent (provided, that Seller shall not subcontract to any
Person other than a Service Provider pursuant to Section 14.14) or to assign its
obligations under this Agreement to an Affiliate under common ownership with
Seller, provided, further, that (X) such assignment or subcontracting shall not
excuse Seller from the obligation to competently perform any subcontracted or
assigned obligations or any of its other obligations under the Agreement and
(Y) Seller shall not assign any of Seller’s obligations hereunder to an
Affiliate unless Seller shall have executed and delivered to Buyer, on or prior
to the effectiveness of such Assignment, a guarantee by Seller of all payment
and performance obligations so assigned, to Buyer’s reasonable satisfaction;
cxxiii.nothing in this Agreement shall be deemed to require the consent of any
Party with respect to any change in control, merger or sale of all or
substantially all of the assets of Seller; and
cxxiv.nothing in this Agreement shall be deemed to require the consent of any
Party with respect to any acquisition or disposition of any direct or indirect
tax equity interests in Buyer.
Any purported assignment or delegation in violation of this Section 14.4(1)
shall be null and void. The Parties acknowledge and agree that any and all
provisions applicable to a Facility Transfer are set forth in Section 3.6.
(ii)Upon the occurrence of any assignment or other disposition by Buyer
permitted under Section 14.4(1), Buyer shall automatically be deemed to have
obtained as of the date of such assignment or other disposition, without further
action, any other consents that may be required from Seller pursuant to this
Agreement or the other Transaction Documents, including those set forth in
Sections 3.3(3) and Section 5.5(3) such that the assignee receives the benefit
of all rights, benefits and interests of Buyer pursuant to this Agreement,
including the Pre-COO Equipment Warranty (as applicable) and the Portfolio
Warranty, and the Seller shall use commercially reasonable efforts to enter into
an agreement with such assignee or transferee that is substantially similar to
the Long-Term Agreement.
(iii)In the event of an assignment or transaction prohibited by Section 14.4(1),
the assigning Party shall notify the other Party of the identity of the proposed
assignee or successor in writing. Such other Party shall have the right to
consent to such assignment or transaction. Such other
127

--------------------------------------------------------------------------------



Party shall notify such assigning Party of its determination within ten (10)
Business Days of receipt of notice from such assigning Party hereunder (and if
such other Party does not so timely notify, then such other Party’s consent to
such assignment or transaction shall be deemed provided). If such other Party
notifies such assigning Party that such other Party is electing to withhold
consent, then such assigning Party shall be prohibited from consummating the
proposed transaction.
(iv)In connection with any assignment allowed under this Section 14.4, the
Parties shall use their commercially reasonable efforts to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform such
assignment or transaction so as to maintain the economic and other benefits of
the parties thereto, including the assignment of contracts and Governmental
Approvals (or application in respect of Governmental Approvals) in respect of
any applicable Facility.
(v)From time to time, either Party may, in its reasonable judgement, request an
amendment to Schedule 14.4(a) or Schedule 14.4(b) to reflect that any Person
thereon has become a “Competitor of Seller” or has ceased to be a “Competitor of
Seller”. If the other Party, in its reasonable discretion and upon receipt of
sufficient evidence thereof, consents, the Parties will effect such amendment
promptly.
Section cf.Dispute Resolution; Service of Process.
(i)Except as provided in Section 13.5 and Section 13.7, in the event a dispute,
controversy or claim arises hereunder, including any claim whether in contract,
tort (including negligence), strict product liability or otherwise, the
aggrieved Party will promptly provide written notification of the dispute to the
other Party within ten (10) days after such dispute arises. Thereafter, a
meeting shall be held promptly between the Parties, attended by representatives
of the Parties with decision-making authority regarding the dispute, to attempt
in good faith to negotiate a resolution of the dispute. If the Parties are not
successful in resolving a dispute within twenty-one (21) days of such meeting,
then, subject to the limitations on remedies set forth in Section 4.10(2),
Section 5.6, Section 5.7(6), Section 12.3 and Section 12.4 and ARTICLE XIII,
either Party may pursue whatever rights it has available under this Agreement,
at law or in equity in accordance with Section 14.6 herein.
(ii)In the event of any dispute arising out of or relating to this Agreement,
each Party hereby consents to service of process made to the addressees set
forth in Section 14.3 herein either by overnight delivery by a nationally
recognized courier or by certified first class mail, return receipt requested,
and hereby acknowledges that service by such means shall constitute valid and
lawful service of process against the Party being served.
Section cg.Governing Law, Jurisdiction, Venue
. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING



--------------------------------------------------------------------------------



EFFECT TO ANY CONFLICTS OF LAW OR OTHER PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE PARTIES HEREBY IRREVOCABLY SUBMIT
TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WITH
RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO ANY SUCH DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT
THERETO.
Section ch.Counterparts
. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile, portable document format
or other electronic means (including, without limitation, services such as
DocuSign) will be considered original signatures.
Section ci.Interpretation
. The article, section and schedule headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
Parties and shall not in any way affect the meaning or interpretation of this
Agreement.
Section cj.Entire Agreement; Ratification
.
(i)The Transaction Documents and the exhibits, schedules, documents,
certificates and instruments referred to therein, embody the entire agreement
and understanding of the Parties in respect of the transactions contemplated by
this Agreement. Each Party acknowledges that, in agreeing to enter into this
Agreement, it has not relied on any representation, warranty, collateral
contract or other assurance (except those in this Agreement, any Transaction
Document or any other agreement entered into on the date of this Agreement
between the Parties) made by or on behalf of any other Party at any time before
the signature of this Agreement. Each Party waives all rights and remedies
which, but for the preceding sentence, might otherwise be available to it in
respect of any such representation, warranty, collateral contract or other
assurance. Without limiting the foregoing, this Agreement supersedes, amends and
restates the Original PUMA in its entirety and, upon and after the Agreement
Date, the rights and obligations of the Parties with respect to the transactions
contemplated in the Original PUMA shall be governed by this Agreement rather
than the Original PUMA (and any references to the Original PUMA in any other
document, instrument or agreement shall mean and be a reference to the Original
PUMA, as amended and restated hereby); provided, however, that notwithstanding
anything to the contrary in this Section 14.9 or elsewhere in this Agreement,
neither of the Parties waives (and this Agreement will not discharge or
constitute a novation of) any claims, rights, remedies or
129

--------------------------------------------------------------------------------



defenses (i) existing or in respect of events occurring (in each case, whether
or not known) prior to the Agreement Date arising under or in connection with
the Original PUMA or the Transaction Documents (as such term is defined in the
Original PUMA) or (ii) arising under or in connection with any of Sections 5(e)
or 5(f) of the First Amendment to Purchase, Use and Maintenance Agreement, dated
as of November 22, 2019, between Seller and Buyer, or any of Sections 5(b), 6(q)
or 6(t) of the Third Amendment to Purchase, Use and Maintenance Agreement, dated
as of March 23, 2020, between Seller and Buyer (and such sections of such
amendments are hereby acknowledged, ratified and confirmed in all respects).
(ii)Except as expressly amended hereby or otherwise provided herein, all of the
terms and conditions of the Transaction Documents remain in full force and
effect, and none of such terms and conditions are, or shall be construed as,
otherwise amended or modified (except for the Original PUMA, which shall be
subject to Section 14.9(1)).
Section ck.Construction of Agreement
. The terms and provisions of this Agreement represent the results of
negotiations between Buyer and Seller, each of which has been represented by
counsel of its own choosing, and neither of which has acted under duress or
compulsion, whether legal, economic or otherwise. Accordingly, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and Buyer and Seller hereby waive the
application in connection with the interpretation and construction of this
Agreement of any rule of law to the effect that ambiguous or conflicting terms
or provisions contained in this Agreement shall be interpreted or construed
against the Party whose attorney prepared the executed draft or any earlier
draft of this Agreement.
Section cl.Severability
. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.
Section cm.Further Assurances
. Each Party agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions,
and conditions of this Agreement and the transactions contemplated by this
Agreement.
Section cn.Independent Contractor; Subcontracting
. Seller shall perform the Installation Services and the Facility Services and
act at all times as an independent contractor, and Seller shall be solely
responsible for the means, methods,



--------------------------------------------------------------------------------



techniques, sequences, and procedures employed for execution and completion of
the Installation Services and the Facility Services. Nothing in this Agreement
shall be interpreted or applied so as to make the relationship of any of the
Parties that of partners, joint ventures or anything other than the relationship
of customer and independent contractor. Notwithstanding anything to the contrary
herein, including Seller’s obligation to perform on behalf of Buyer certain of
Buyer’s obligations under ESAs and Site Licenses, neither Seller nor any of its
employees, agents, subcontractors or representatives shall be considered an
employee, agent, subcontractor or representative of, nor under the control of,
Buyer under this Agreement. Seller shall at all times maintain supervision,
direction and control over its employees, agents, subcontractors and
representatives as is consistent with and necessary to preserve its independent
contractor status, and Seller shall be responsible to Buyer for the acts and
omissions of each such employee, agent, subcontractor and representative.
Section co.Service Providers
.
(i)Subject to the other requirements in this Agreement concerning Seller’s
subcontractors, agents and other representatives, Seller may contract with one
or more unrelated third parties, who are reputable, appropriately qualified
(including having an established record of successful performance in their
trades), licensed, and financially responsible, to perform Installation Services
and/or Facility Services throughout the Term (each, a “Service Provider”);
provided, that (i) Seller shall be responsible for each Service Provider’s
performance of any Installation Service and/or Facility Service as if it had
been performed by Seller, (ii) contracting with a Service Provider shall not
relieve Seller of any liability, obligation, or responsibility pursuant to this
Agreement, and (iii) to the extent that any ESA Customer has rights or
privileges pursuant to its applicable ESA to be notified of, review or consent
(or withhold its consent) to the retention of any Service Provider, such Service
Provider shall not be contracted with, retained or otherwise perform any
Installation Services or Facility Services hereunder unless in accordance with
such ESA Customer’s rights, to Buyer’s reasonable satisfaction.
(ii)All Service Providers shall obtain and maintain such insurance coverages
(i) having such terms as set forth in Annex B as are applicable to part of the
Installation Services or Facility Services, as the case may be, that such
Service Providers are performing, (ii) in accordance with Prudent Electrical
Practices and (iii) in accordance with any requirements in any applicable ESA or
Site License.
(iii)No Service Provider is intended to be or will be deemed a third-party
beneficiary of this Agreement. Nothing contained herein shall create any
contractual relationship between any Service Provider and Buyer or obligate
Buyer to pay or cause the payment of any amounts to any Service Provider,
including any payment due to any third party. None of Seller’s employees,
Service Providers or any such Service Provider’s employees will be or will be
considered to be employees of Buyer. Seller shall be fully responsible to Buyer
for the acts and omissions of each such employee or Service Provider. To the
extent that any ESA Customer has the right to request
131

--------------------------------------------------------------------------------



removal of any Seller or Service Provider personnel under an ESA or Site
License, Seller shall cooperate with Buyer in complying with the terms and
conditions of such ESA or Site License including by, upon written notification
by Buyer that the performance, conduct or behavior of any Person employed by
Seller or one of its Service Providers is unacceptable to the applicable ESA
Customer, promptly stopping such Person from performing any obligations
hereunder and/or removing such Person from the applicable Site. Additionally,
Buyer may bring to Seller’s attention any concerns regarding the performance,
conduct or behavior of any Person employed by Seller or one of its Service
Providers, which concerns Seller shall consider in good faith and thereafter
take such action as Seller deems appropriate under the circumstances. Seller
shall be fully responsible for the payment of all wages, salaries, benefits and
other compensation to its employees and for payment of any Taxes due because of
the Installation Services or Facility Services.
(iv)Seller shall not be permitted to subcontract or otherwise delegate its
duties or obligations hereunder except to Service Providers pursuant to this
Section 14.14.
(v)Notwithstanding anything to the contrary herein, to the extent any ESA
requires Buyer or any of its subcontractors (including Seller or any Service
Providers) to satisfy any bonding or reserve requirements, including the
provision of riders, Seller shall satisfy such requirements on Buyer’s behalf
and shall cause any Service Providers to do the same.
Section cp.Rights to Deliverables
. Buyer agrees that Seller shall, except as expressly set forth herein, retain
all rights, title and interest, including Intellectual Property rights, in any
Training Materials provided to Buyer in connection with the services performed
hereunder; provided, for the avoidance of doubt, that the Intellectual Property
licenses granted to Buyer under this Agreement shall include corresponding
license rights in the Intellectual Property rights contained within such
Training Materials. “Training Materials” means any and all materials,
documentation, notebooks, forms, diagrams, manuals and other written materials
and tangible objects, describing how to operate and maintain the Facilities,
including any corrections, improvements and enhancements which are delivered by
Seller to Buyer, but excluding any Documentation or other data and reports
delivered to Buyer in respect of any Facilities. Subject to Article X, Buyer
shall have the right to make copies of all Training Materials.
Section cq.Limitation on Export
. Buyer agrees that it will not export, re-export, resell, ship or divert
directly or indirectly any Facility or any part thereof in any form or technical
data or Software furnished hereunder to any country prohibited by the United
States Government or any other Governmental Authority, or for which an export
license or other Governmental Approval is required, without first obtaining such
license or approval.
Section cr.Time of Essence



--------------------------------------------------------------------------------



. Time is of the essence with respect to all matters contained in this Agreement
Section cs.No Rights in Third Parties
i..
(i)Except as otherwise specified in Section 14.18(2) below and otherwise herein,
(i) nothing in this Agreement nor any action taken hereunder shall be construed
to create any duty, liability or standard of care to any Person that is not a
Party, (ii) no Person that is not a Party shall have any rights or interest,
direct or indirect, in this Agreement or the services to be provided hereunder
and (iii) this Agreement is intended solely for the benefit of the Parties, and
the Parties expressly disclaim any intent to create any rights in any third
party as a third-party beneficiary to this Agreement or the services to be
provided hereunder (except that Buyer Indemnitees and Seller Indemnitees are
made express third party beneficiaries with respect to applicable indemnities
hereunder).
(ii)Pursuant to each [***] ESA, [***] is a third-party beneficiary to Buyer’s
indemnification rights in this Agreement and may exercise such rights, subject
to the applicable limits in connection therewith. For the avoidance of doubt,
any claims [***] makes under this Agreement as a third-party beneficiary shall
be otherwise subject to the terms and conditions of the applicable [***] ESA,
including Section 13 thereof. Any claim by [***] under an indemnity in this
Agreement and in connection therewith, any claim by Buyer under Section 5.8 with
respect to a claim by [***] under a [***] ESA is subject to Section 13.8. Seller
shall correspond and work with [***] to ensure satisfaction of the conditions
set forth in Section 2.8(k) of each [***] ESA, and if at any time [***] asserts
or claims that such condition is not satisfied or waived, Seller shall promptly
notify Buyer and use its commercially reasonable efforts to amend, modify or
supplement this Agreement (subject to Section 14.1) so that such conditions in
such [***] ESA are satisfied or waived.
Section ct.Non-Recourse
. No Representative or Affiliate of either of the Parties, nor any of their
officers, directors, employees, agents, consultants, owners, shareholders,
members or partners, shall have any personal liability to any Party under this
Agreement or the other Transaction Documents as a result of the terms of this
Agreement or the other Transaction Documents; provided, that this Section 14.19
shall not limit any claims by Seller against Buyer Parent pursuant to the MIPA,
by Buyer (on behalf of Buyer Parent) against Seller pursuant to the MIPA or by
Buyer against any ESA Customer pursuant to the ESAs or Site Licenses; provided,
further, that Seller and Buyer shall not be considered to be or have been
Affiliates of one another for purposes of this Section 14.19. Seller shall not
initiate or pursue any claims, including in the nature of indemnity, against any
ESA Customer pursuant to the terms of any ESA.
[Remainder of page intentionally left blank]


133


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer and Seller have caused this Amended and Restated
Purchase, Use and Maintenance Agreement to be signed by their respective duly
authorized officers as of the Agreement Date.

BUYER:SELLER:
2018 ESA PROJECT COMPANY, LLC
a Delaware limited liability company
BLOOM ENERGY CORPORATION
a Delaware corporation
By: /s/ Melisa Johns________________
By:  /s/ Deon Boles________________
Name: Melisa JohnsName: Deon BolesTitle: Vice PresidentTitle: VP, Corporate
Controller






--------------------------------------------------------------------------------

Execution Version

ANNEXES










--------------------------------------------------------------------------------



Annex A
Minimum Power Product and Minimum kWh Example Calculations


Performance Warranty Example Calculations
Assumptions
1.Aggregate System Capacity of Facilities in Portfolio: 15,000 kW
• Hours in applicable Calendar Quarter: (90 days) * (24 hours/day) = 2,160 hours
• Hours subject to Exclusion under Section 5.6: 100
Calculations
• Minimum Power Product = (15,000kW) * ([***]%) = [***]kW
• Minimum kWh = ([***]kW) * (2,160 - 100) = [***] kWh




Annex A - 1


--------------------------------------------------------------------------------



Annex B
Insurance


1.Insurance. At all times during the Term, without cost to Buyer, Seller shall
maintain in force and effect the following insurance, which insurance shall not
be subject to cancellation, termination or other material adverse changes unless
the insurer delivers to Buyer written notice of the cancellation, termination or
change at least thirty (30) days in advance of the effective date of the
cancellation, termination or material adverse change or if notice from the
insurer to Buyer of material adverse change is not available on commercially
reasonable terms then Seller shall provide Buyer with such notice as soon as
reasonably possible after becoming aware of such change; provided, that
following the Commencement of Operations Date with respect to a Facility, the
insurance required hereunder shall only pertain to Seller’s Facility Services
(including, for clarity, any removal, restoration or reinstallation services
provided by Seller), except that this proviso shall not apply in respect of any
[***] insurance policies required hereunder or under any ESA or Site License,
all of which such policies shall be maintained by Seller at Seller’s cost during
the entire Term; and provided, further, that the insurance required hereunder
shall pertain to the Installation Services for any Delayed Ancillary Equipment
until the Commencement of Operations Date of such Delayed Ancillary Equipment:
(a)Worker’s Compensation Insurance as required by the laws of the state in which
Seller’s employees are performing EPC Services or Facility Services;
(b)Employer’s liability insurance with limits at policy inception not less than
One Million Dollars ($1,000,000.00) per occurrence;
(c)Commercial General Liability Insurance, including bodily injury and property
damage liability (arising from premises, operations, contractual liability
endorsements, products liability, or completed operations) with limits not less
than One Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) annual aggregate limit at policy inception;
(d)If there is exposure, automobile liability insurance in accordance with
prudent industry practice with a limit of not less than One Million Dollars
($1,000,000.00), combined single limit per occurrence;
(e)Umbrella liability insurance acting in excess of underlying employer’s
liability, commercial general liability and automobile liability policies with
limits not less than Fifteen Million Dollars ($15,000,000.00) per occurrence,
except that any subcontractors shall be required to maintain such insurance with
limits of not less than Three Million Dollars ($3,000,000.00);
(f)Professional errors and omission insurance with a limit of not less than One
Million Dollars ($1,000,000.00) per occurrence;
Annex B - 1

--------------------------------------------------------------------------------

(g)Environmental/pollution liability insurance with a limit of not less than One
Million Dollars ($1,000,000.00) per claim;
(h)Builder’s Risk/Installation Coverage for each Facility, with replacement
costs and a delay in startup component (for avoidance of doubt, this requirement
is only applicable, with respect to each Facility, until such Facility’s
Commencement of Operations Date (and until, if applicable, the Commencement of
Operations Date for any Delayed Ancillary Equipment)); and
(i)Marine Cargo - Transit coverage (including air, land and ocean cargo, as
applicable) on an “all-risk” basis and a “warehouse to warehouse” basis with a
per occurrence limit equal to not less than 110% of the value including transit
and insurance of such shipment involving the Facility at all times for which the
Seller bears or has accepted risk of loss or has responsibility for providing
insurance. Coverage shall include loading, unloading and temporary storage (as
applicable). Coverage shall be maintained in accordance with prudent industry
practice in all regards with per occurrence deductibles of not more than $50,000
for physical damage and other terms and conditions acceptable to the Buyer. For
avoidance of doubt, (i) this requirement is only applicable during installation
and is not required to be maintained with respect to any Facility after such
Facility’s Commencement of Operations Date (except, with respect to any Delayed
Ancillary Equipment, until the Commencement of Operations Date for such Delayed
Ancillary Equipment), and (ii) this requirement shall not apply to any
subcontractor except those engaged to transport materials owned by Seller during
such transit.
2.Seller shall cause Buyer, the Investor and any of its other investors and/or
financing partners to be included as additional insured to all insurance
policies required in accordance with the provisions of this Agreement except for
worker’s compensation. The required insurance must be written as a primary
policy not contributing to or in excess of any policies carried by Buyer, and
each must contain a waiver of subrogation, in form and substance reasonably
satisfactory to Buyer, in favor of Buyer, the Investor and any of its other
investors and/or financing partners.
3.The insurances contemplated in this clause are primary. The Parties
acknowledge that, if a claim is made under any of the insurances contemplated in
this Agreement, it is their intention that the insurer cannot require the Party
first to exhaust indemnities referred to in this Agreement before the insurer’s
obligation to perform is mature, subject to the insurer’s later pursuing
subrogation, in which event any recovery will be credited by such insurer pro
tanto in favor of the policyholder. The general liability and umbrella liability
insurances required by this Agreement shall provide blanket contractual coverage
to the full policy limit. Where applicable, each of these insurances will:
(a)be effected with an insurer reasonably acceptable to Buyer;
(b)contain a waiver of subrogation in favor of Buyer, the tax equity investor
indirectly owning tax equity membership interests in Buyer and any of Buyer’s
other investors and/or financing partners;

--------------------------------------------------------------------------------



(c)contain deductibles in accordance with prudent industry practice and approved
by Buyer acting reasonably; and
(d)include a provision that such insurance is primary insurance with respect to
the interests of Buyer and Seller and that any other insurance maintained by
Buyer, the Investor or any of its other investors and/or financing partners is
excess and not contributory insurance with the insurances required under this
Agreement.
Seller shall provide Buyer with evidence of compliance with these insurance
requirements when requested by Buyer from time to time on a reasonable basis.




Annex B - 3


--------------------------------------------------------------------------------

EXHIBITS






--------------------------------------------------------------------------------



Exhibit A
Form of Purchase Order
[***]


Exhibit B
Form of Tranche Notice
To:  2018 ESA PROJECT COMPANY, LLC (Buyer)
This Tranche Notice, dated ________, 201_, is given pursuant to Section 2.2 of
the Amended and Restated Purchase, Use and Maintenance Agreement, by and between
Bloom Energy Corporation, a Delaware corporation (the “Seller”) and 2018 ESA
Project Company, LLC, a Delaware limited liability company (the “Buyer”), dated
as of [___________] (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “PUMA”). Terms defined in the PUMA have the same
meaning where used in this Tranche Notice.
Seller hereby notifies Buyer that Seller reasonably expects that Facilities with
aggregate System Capacity of __kW will be included in a Tranche that Seller
reasonably expects will satisfy the applicable Deposit Milestones in such the
[1st / 2nd / 3rd / 4th] Calendar Quarter of 201_.
Seller hereby certifies that, as of the date of this Tranche Notice, no Seller
Default has occurred and is continuing under the PUMA.
Attached to this Tranche Notice is a draft Purchase Order.
This Tranche Notice may be relied upon by Buyer.
Signed for and on behalf of BLOOM ENERGY CORPORATION
By:  __________________________


Name:  __________________________


Title:  __________________________





Exhibit B - 1


--------------------------------------------------------------------------------



Exhibit C
Form of Project Information Spreadsheet1

Funding DateDeposit $/kW$ [***][DD/MM/YYY]Delivery $/kW$ [***]Plus Purchase
Price AddersCOO $/kW$[___]Remainder of the Aggregate Purchase Price +
TaxesPurchase Price Adder$[__]

*

MilestoneSite IDAddressCityStateFacility
Size kWAdderDepositShipmentCOO
(w/ Tax)%
Sales TaxDeposit PaymentDelivery PaymentForecast/Actual
Delivery DateForecast/Actual
PiSDeposit
Pay DateDelivery Pay DateCOO
Pay DateDeposit[__] kW-$ -[DD/MM/YYYY][DD/MM/YYYY][DD/MM/YYYY]Delivery[__] kW-$
-$ -[DD/MM/YYYY][DD/MM/YYYY][DD/MM/YYYY]COO[__] kW-$ -[_] %$ -$ -$
-[DD/MM/YYYY][DD/MM/YYYY][DD/MM/YYYY][DD/MM/YYYY][DD/MM/YYYY]$ -$ -$ -Total
Payment due Invoice Due Date$ -




1 Note: To include any information required by PUMA § 2.3(5)(ii)(G).
Exhibit C - 1


--------------------------------------------------------------------------------



Exhibit D
Form of Certificate of Deposit Milestone Completion


To:  2018 ESA PROJECT COMPANY, LLC (Buyer)
This Certificate of Deposit Milestone Completion, dated ________, 201_, (this
“Certificate”) is given pursuant to Section 2.4(1)(i) of the Amended and
Restated Purchase, Use and Maintenance Agreement, by and between Bloom Energy
Corporation, a Delaware corporation (the “Seller”) and 2018 ESA Project Company,
LLC, a Delaware limited liability company (the “Buyer”), dated as of
[___________] (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “PUMA”). Terms defined in the PUMA have the same
meaning where used in this Certificate.
This Certificate is provided in respect of a Tranche with aggregate System
capacity of ______ kW (the “Subject Tranche”).
Seller hereby certifies that in respect of the Subject Tranche:
i.Seller has received (on behalf of Buyer or itself, as applicable) approval of
Site plans and single-line drawings from one or more ESA Customers for
Facilities with aggregate System Capacity equal to or greater than the aggregate
System Capacity of Facilities included in such Tranche (and all other Tranches
for which Seller previously delivered a Certificate of Deposit Milestone
Completion to Buyer); provided, that if any Third Party Consents (including the
issuance of notices to proceed, if applicable) are required from an ESA Customer
or a Site License grantor (or either of their Affiliates), or if the
satisfaction of any other conditions precedent is required (including the
construction of separate buildings and other facilities), as a condition to
Buyer or its subcontractors (including Seller) commencing installation pursuant
to the applicable ESA or Site License, then such Third Party Consents have been
received or achieved, and such other conditions precedent have been satisfied,
as applicable;
ii.Seller has received all materials required for the commencement of
fabrication of Bloom Systems with aggregate System Capacity equal to or greater
than the aggregate System Capacity of Facilities included in such Tranche, and
all materials required as of such time to allow for completion of such
fabrication in order to achieve Commencement of Operations of such Facilities
(and all Facilities included in all other Tranches for which Seller previously
delivered a Certificate of Deposit Milestone Completion to Buyer) within ninety
(90) days; and;
iii.Seller has performed and successfully completed all obligations required to
be completed on or before such date under the Transaction Documents and the
applicable Facility Contracts (including, for the avoidance of doubt, obtaining
all Permits if required as a condition to the Deposit Milestone under any
Facility Contract); and
iv.Each of the representations and warranties of Seller in Section 8.1 of the
PUMA (excluding Sections 8.1(5)(ii), (7)(ii), (10)(ii), (12), 10(v), 10(xii),
(12), (14) (except for
Exhibit D - 1

--------------------------------------------------------------------------------

14(i)) and (23)(ii)) is true and correct in all respects as of the date of this
Seller’s Deposit Milestone Certificate.
Signed for and on behalf of BLOOM ENERGY CORPORATION


………………………………………………………………………
By:  ………………………………………………………………


Name:………………………………………………………………..


Title:………………………………………………………………….





--------------------------------------------------------------------------------



Exhibit E
Form of Certificate of Delivery Milestone Completion




To:  2018 ESA PROJECT COMPANY, LLC (Buyer)
This Certificate of Delivery Milestone Completion, dated ________, 201_, (the
“Certificate”) is given pursuant to Section 2.4(1)(ii) of the Amended and
Restated Purchase, Use and Maintenance Agreement, by and between Bloom Energy
Corporation, a Delaware corporation (the “Seller”) and 2018 ESA Project Company,
LLC, a Delaware limited liability company (the “Buyer”), dated as of
[___________] (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “PUMA”). Terms defined in the PUMA have the same
meaning where used in this Certificate.
This Certificate is provided in respect of the Facility or Facilities, as the
case may be, set forth on Attachment A to this Certificate, with aggregate
System Capacity of ______ kW (each, a “Subject Facility”). Seller hereby
certifies that in respect of each Subject Facility, on or before December 11,
2020:
i.the Bloom Systems and all Ancillary Equipment (if any) comprising such
Facility have been Delivered;
ii.BOF for such Bloom Systems necessary to place such Bloom Systems on the
concrete pad for such Bloom Systems has been Delivered and installed;
iii.Such Bloom Systems have been placed upon such concrete pad and are available
for installation, startup, and commissioning;
iv.Seller has obtained, on behalf of itself, Buyer or the applicable ESA
Customer (as applicable), in respect of such specific Facility, any approvals,
drawings and notices described in clause (a) of the definition of “Deposit
Milestone” that (i) are required to be obtained before Delivery pursuant to such
ESA or such Site License and (ii) were not obtained in connection with the
Deposit Milestone for such Facility’s Tranche;
v.Seller has performed and successfully completed (i) all obligations required
to be completed on or before such date under this Agreement and the applicable
Facility Contracts, Permits and Legal Requirements and (ii) at its sole cost and
expense all upgrades required to be performed in respect of the applicable
Facility pursuant to an Interconnection Agreement (whether or not executed) or
as otherwise required by a Transmitting Utility;
vi.No portion of such Facility has been Placed in Service;
vii.Seller has received each of the Delivery Milestone Deliverables set forth on
Schedule 2.5 of the PUMA; and
Exhibit E - 1

--------------------------------------------------------------------------------

viii.Each of the representations and warranties of Seller in Section 8.1
(excluding Sections 8.1(5)(ii) and 7(ii)) of the PUMA is true and correct in all
respects as of the date of this Certificate of Delivery Milestone Completion.
Signed for and on behalf of BLOOM ENERGY CORPORATION


………………………………………………………………………
By:  ………………………………………………………………


Name:………………………………………………………………..


Title:………………………………………………………………….

ATTACHMENT A TO CERTIFICATE OF DELIVERY MILESTONE COMPLETION

--------------------------------------------------------------------------------




ESA CustomerLocation of FacilityAggregate System Capacity (kW-AC)



Exhibit E - 3


--------------------------------------------------------------------------------



Exhibit F
Form of Certificate of COO


To:  2018 ESA PROJECT COMPANY, LLC (Buyer)
This Certificate of COO, dated as of [_____] (this “Certificate”) is given
pursuant to Section 2.4(1)(iii) of the Amended and Restated Purchase, Use and
Maintenance Agreement, by and between Bloom Energy Corporation, a Delaware
corporation (the “Seller”) and 2018 ESA Project Company, LLC, a Delaware limited
liability company (the “Buyer”), dated as of [___________] (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “PUMA”).
Terms defined in the PUMA have the same meaning where used in this Certificate.
This Certificate is provided in respect of the Facility or Facilities, as the
case may be, set forth on Attachment A to this Certificate. Seller hereby
certifies that in respect of each Facility [(except with respect to any Delayed
Ancillary Equipment)]2:
i.all Bloom Systems, Ancillary Equipment and related BOF comprising such
Facility has been Delivered;
ii.such Facility has been installed at the location specified in the applicable
Site License and Placed in Service;
iii.(i) such Facility (A) has been attached to the load at the applicable Site,
(B) is producing power at one hundred percent (100%) of the aggregate System
Capacity of all Bloom Systems included in such Facility, and (C) is operating at
or above the Minimum Efficiency Level, and (ii) Seller has provided Buyer with
evidence reasonably satisfactory to Buyer of each of the foregoing;
iv.All Pre-COO Equipment Warranty Claims raised by Buyer in respect of such
Facility have been addressed by Seller in accordance with Section 3.3(2) of the
PUMA;
v.Seller has (i) performed and successfully completed all necessary acts under
the applicable Interconnection Agreement (including performance testing) and
(ii) obtained PTO from the applicable Person;
vi.Seller has performed and successfully completed all obligations required to
be completed on or before such date under the Transaction Documents and the
applicable ESA, Site License, Incentive Agreements and any other applicable
contract or agreement by which Buyer is bound or to which such Facility or the
components thereof are subject (including, for the avoidance of doubt, obtaining
all Permits, PTO and valid, binding and enforceable Interconnection Agreements
and successfully completing all items that would, if not so completed,
materially impact the operational capability, durability or reliability of the
Facility);

2 Note to Form: Do not include for certificate delivered with respect to Delayed
Ancillary Equipment.
Exhibit F - 1

--------------------------------------------------------------------------------

vii.Seller has received each of the COO Milestone Deliverables set forth on
Schedule 2.5 of the PUMA; and
viii.Excluding Sections 8.1(5)(ii), (7)(i), (10)(v) and (ix) and (12)(i), each
of the representations and warranties of Seller in Section 8.1 of PUMA is true
and correct in all respects as of the date of this Certificate of COO.


Signed for and on behalf of BLOOM ENERGY CORPORATION


………………………………………………………………………
By:  ………………………………………………………………


Name:………………………………………………………………..


Title:………………………………………………………………….

--------------------------------------------------------------------------------



ATTACHMENT A TO CERTIFICATE OF COO

ESA CustomerLocation of FacilityAggregate System Capacity (kW-AC)



Exhibit F - 3


--------------------------------------------------------------------------------



Exhibit G
Form of Bill of Sale




image11.jpg [image11.jpg]
image21.jpg [image21.jpg]
BILL OF SALE
This Bill of Sale, dated as of __________ __, 201_ is made by BLOOM ENERGY
CORPORATION, a Delaware corporation (“Seller”), to 2018 ESA PROJECT COMPANY,
LLC, a Delaware limited liability company (“Buyer”), and is delivered pursuant
to the Amended and Restated Purchase, Use and Maintenance Agreement, by and
between Buyer and Seller, dated as of [___________] (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “PUMA”), in
connection with the transfer of the assets described on Exhibit A attached
hereto (collectively, the “Purchased Facility”).
Seller hereby assigns, conveys, sells, delivers, sets over and transfers to
Buyer, for the consideration, and on the terms and conditions, set forth in the
PUMA, all of Seller’s rights, title and interest in, under and to the Purchased
Facility, and Buyer hereby accepts such assignment.
This Bill of Sale shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.
This Bill of Sale shall be governed by, and construed in accordance with, the
laws of the State of New York (without giving effect to any conflicts of law or
other principles thereof that would result in the application of the laws of
another jurisdiction, other than Section 5-1401 of the New York General
Obligations Law).
[Signature Page Follows]


[Note to Draft: To be revised as appropriate when used in connection with return
of assets to Bloom]


Exhibit G - 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
signed by their respective duly authorized officers as of the date first written
above.
SELLER:
BLOOM ENERGY CORPORATION






By: __________________________
Name:
Title:








BUYER:


2018 ESA PROJECT COMPANY, LLC






By: __________________________
Name:
Title:



--------------------------------------------------------------------------------



Exhibit A to the Bill of Sale

CustomerSiteSystem Size



Exhibit G - 3


--------------------------------------------------------------------------------



Exhibit H
Form of Payment Notice


To:  2018 ESA PROJECT COMPANY, LLC (Buyer)
This Payment Notice, dated ________, 201_, is given pursuant to Section 2.4(3)
of the Amended and Restated Purchase, Use and Maintenance Agreement, by and
between Bloom Energy Corporation, a Delaware corporation (the “Seller”) and 2018
ESA Project Company, LLC, a Delaware limited liability company (the “Buyer”),
dated as of [___________] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “PUMA”). Terms defined in the PUMA
have the same meaning where used in this Payment Notice.
Seller hereby notifies Buyer that, in connection with the Invoice Due Date or
Additional Invoice Due Date occurring on ___________, 20__, Buyer shall be
obligated to make Purchase Price payments to Seller in the aggregate amount of
$__________.
The portions of the Aggregate Purchase Price to be paid by Buyer on the
above-mentioned Invoice Due Date is comprised of the following amounts:
1) [$______ of Purchase Price payments in connection with achievement of the
Deposit Milestone for a Tranche composed of Facilities with aggregate System
Capacity __kW, which amount equals $[***]/kW of the aggregate Purchase Price for
the Facilities included in such Tranche.]
2) $______ of Purchase Price payments in connection with achievement of the
Delivery Milestone for Facilities including Bloom Systems with aggregate System
Capacity of __kW, which amount represents $[***]/kW of the Purchase Price for
those Facilities that have achieved such Milestone and were included in a
Tranche for which Buyer has previously made a Purchase Price payment, plus [***]
percent [***]% of the Purchase Price Adder(s) applicable to such Facilities
(excluding the Purchase Price Adder for any Delayed Ancillary Equipment), if
any.
3) $______ of Purchase Price payments in connection with the achievement of the
Delivery Milestone for Facilities including Bloom Systems with aggregate System
Capacity of __kW, which amount represents $[***]/kW of the Purchase Price for
those Facilities that have achieved such Milestone and were not included in a
Tranche for which Buyer has previously made a Purchase Price payment, plus [***]
percent [***]% of the Purchase Price Adder(s) applicable to such Facilities
(excluding the Purchase Price Adder for any Delayed Ancillary Equipment), if
any.
4) $______ of Aggregate Purchase Price payments in connection with the
Commencement of Operations of Facilities including Bloom Systems with aggregate
Exhibit H - 1

--------------------------------------------------------------------------------

System Capacity of ___kW, which amount represents the remainder of the Purchase
Price for such Facilities not previously paid by Buyer, plus one hundred percent
(100%) of the Taxes to be paid by Buyer pursuant to Section 2.3(7). for such
Facilities (except for Taxes with respect to any Delayed Ancillary Equipment).
Included with this Payment Notice are the applicable Payment Certificates
evidencing the achievement of all applicable Milestones achieved by the Tranche
and/or Facilities referenced above, together with all invoices and accompanying
materials and lien waivers in respect of such Tranche and/or Facilities, in each
case pursuant to Section 2.3(5) or Section 2.3(6), as applicable.
Seller hereby certifies that each of the representations and warranties of
Seller in the PUMA is true and correct in all respects as of the date of this
Payment Notice.
This Payment Notice may be relied upon by Buyer.
Signed for and on behalf of BLOOM ENERGY CORPORATION
By:  __________________________


Name:  __________________________


Title:  __________________________







--------------------------------------------------------------------------------



Exhibit I
Form of Event Log
Exhibit I - 1

--------------------------------------------------------------------------------

Reporting Criteria and Event Description Reporting Criteria: 
(i) Site with Capacity Factor < [***]% for [***]
(ii) Site with Capacity Factor drops > [***]% within a [***]
(iii) Any site with Capacity Factor < [***]% in a [***]
(iv) Significant part replacement
Event TypeDescriptionPart ReplacementsServicing and replacement of components
within the system. This includes blowers, power electronics (inverters, DC-DC
converters), valves, etc. Part replacements usually affect one fuel cell module
while the remainder of the site maintains power output. Usually the component
can be repaired in the field, although a few failure modes exist that require
the fuel cell module to be repaired at our factory.Remote MaintenanceMajor
remote adjustments made by RMCC to troubleshoot issues and improve overall
performance:
- Ramp the systems down until part replacement
- Adjust control parameters to optimize output and extend fuel cell lifeGas
Quality (Fuel/Water Related Issues)Unexpected gas composition detected from the
system and requires early filter replacements. Typically there is no impact to
power output or efficiency, but systems will occasionally be ramped down to
protect the fuel cell modules until the filters are replaced.Grid Quality/ Power
OutageVoltage or frequency is detected outside of the IEEE spec and requires BE
to disconnect the grid parallel connection. UPM critical loads are unaffected.
This can be an intermittent “flicker” which our systems detect and automatically
reconnect, or an extended outage that requires the utility provider to restore
power to the customer.Customer MaintenanceCustomer test (e.g., backup generator
testing), customer planned or unplanned work, utility driven customer-owned
decision or customer requested power reduction.Site Electrical IssueBreaker
trips and signal oscillations.OtherUnique situations such as site access delays,
communication issues, cleaning system doors.

--------------------------------------------------------------------------------



*

System(s)DateEvent(s)Comments:
Site A
4/11/2019Remote MaintenanceSite B4/28/2019Grid Quality/ Power Outage
Site A
5/13/2019Customer MaintenanceSite C5/31/2019Part Replacements
Site A
6/1/2019Gas Quality (Fuel/Water Related Issues)Site D6/18/2019Site Electrical
IssueSite E6/30/2019Other



Exhibit I - 3


--------------------------------------------------------------------------------



Exhibit J
Form of an IE Certificate


[Letterhead of Independent Engineer, [***]]
[Date]
To: [Clients – TE Investor & Lenders]
Re: [Name of Portfolio] (“2018 ESA Project Company LLC”)


Ladies and Gentlemen:


This Independent Engineer’s Certificate (“Certificate”) is delivered to you by
[***] (the “Independent Engineer”) pursuant to the Master Purchase Use and
Maintenance Agreement (“PUMA”). All capitalized terms used herein shall have the
respective meanings specified in the PUMA dated (TBD), as applicable, unless
otherwise defined herein or unless the context requires otherwise.


The Independent Engineer’s review and observations were performed in accordance
with generally accepted technical consulting practice and included such general
investigations, observations and review as the Independent Engineer, in its
professional opinion, deemed necessary under the circumstances within the scope
of its services as Independent Engineer pursuant to and in accordance with the
standard of care in that certain [Professional Services Agreement], dated as of
[TBD] by and between [Seller] and Independent Engineer ([“PSA”]). The
Independent Engineer makes no representations or warranties to [Bloom Energy]
regarding compliance with any other standard except as expressly set forth in
the [PSA] or herein.


The statements contained herein are made on the understanding and assumption
that the information provided to the Independent Engineer as to the matters
covered by this Certificate is true, correct, and complete, provided, however,
that the Independent Engineer is not aware of any inaccuracies, misstatements or
errors in the information provided. We have visited the Facilities as indicated
in the Exhibit A to verify achievement of Commencement of Operations Milestone
(COO Milestone). Where the Facility was not visited, we have relied upon
photographic and other evidence, including testing documentation and discussions
with [Bloom Energy], provided by others, to confirm status of those Facilities.


Based upon the foregoing review and review of the information provided to us, as
of the date of this Certificate, the undersigned additionally hereby certifies,
to the best of our knowledge, the Facilities indicated in the Exhibit A attached
have reached Commencement of Operations (“COO”), as follows:


1.Each Facility has achieved the Commencement of Operations Milestones per the
PUMA.
2.As of the COO date shown in Exhibit A, each Facility has achieved initial
synchronization to the grid, daily operation has begun, is producing power at
one hundred percent (100%) of the aggregate System Capacity of all Bloom Systems
included in such
Exhibit J - 1

--------------------------------------------------------------------------------



Facility, is operating at or above the Minimum Efficiency Level, and the
Facilities have been constructed in accordance with the Applicable ESA and the
Site License, if applicable, and in accordance with prudent industry practices.
3.Each Facility has obtained the required permits and approvals issued by the
relevant Governmental Authority as defined by the list provided by Bloom Energy
for each Facility and attached hereto as Exhibit B, and Bloom Energy confirms to
the best of their knowledge, the required permits and approvals are in full
force and effect (other than permits which, by their nature, need not to be
obtained until a future date but which are reasonably expected to be obtained in
a timely manner).
4.For each Facility, Permission to Operate (PTO) has been received from the
applicable Transmitting Utility, interconnection and parallel operation with the
applicable Transmitting Utility distribution system has occurred.
5.The Facility Meter has recorded electric energy received by the ESA Customer
from each Facility, and daily operation of each Facility has begun.
6.To the best of our knowledge, no unrepaired defect exists with respect to any
Facility material to the construction, operation, or expected performance
(inclusive of the generation of electricity by any Facility), including physical
damage as a result of transportation, installation errors or accidents,
vandalism or other causes.



--------------------------------------------------------------------------------



This Certificate is solely for the information of, and assistance to, the
[signatories to the PSA and/or Use of Work Products Agreement] in conducting and
documenting its investigation of the matters in connection with the Facility and
is not to be used, circulated, quoted, or otherwise referred to for any other
purpose. The Independent Engineer disclaims any obligation to update this
Certificate. This Certificate is not intended to, and may not, be relied upon by
any party other than the [signatories to the PSA and/or Use of Work Products
Agreement].


Exhibit J - 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, a duly qualified representative of the
Independent Engineer, has caused this Independent Engineer’s Certificate to be
duly executed as of the date first above written.


By:      


Name:       


Title:       



--------------------------------------------------------------------------------



Exhibit A to the IE Certification
List of Facilities

Facility IDCustomerAddressCommencement of Operations Date
IE Site Visit Date
(if applicable)
Date of Addition of Facility to this Certificate

Exhibit J - 5

--------------------------------------------------------------------------------



Exhibit B to the IE Certificate
List of Permits













































--------------------------------------------------------------------------------





Exhibit J - 7


--------------------------------------------------------------------------------





Exhibit K
Form of Standby Facility Assignment Agreement
[See attached]








Exhibit K - 1


--------------------------------------------------------------------------------



Exhibit L
Form of Late Facility Payments Calculation
See filename “[***].
Note: Sample calculation is provided for illustrative purposes only and shall be
subject in all respects to Section 2.11(8) of this Agreement.














Exhibit L - 1


--------------------------------------------------------------------------------



Exhibit M
Form of Liquidity Certificate
To:  2018 ESA PROJECT COMPANY, LLC (Buyer)
This Certification, dated _____, __, 2020, is given pursuant to Section 2.11(8)
of the Amended and Restated Purchase, Use and Maintenance Agreement, by and
between Bloom Energy Corporation, a Delaware corporation (the “Seller”) and 2018
ESA Project Company, LLC, a Delaware limited liability company (the “Buyer”),
dated as of June 30, 2020 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “PUMA”). Terms defined in the PUMA
have the same meaning where used in this Certification.
I, Greg Cameron, solely in my capacity as Executive Vice President and Chief
Financial Officers of the Seller, hereby certifies that as of [Insert Date]
(“Monthly Date”)3:

[***]

Signed for and on behalf of:
BLOOM ENERGY CORPORATION

By:  __________________________Name:  Greg CameronTitle:  EVP and CFO












3 Insert the last day of the month.

--------------------------------------------------------------------------------





SCHEDULES










--------------------------------------------------------------------------------



Schedule 1
Master Project Schedule
See filename “[***]” as uploaded to the Data Room and last modified June 27,
2020, at 6:27PM Eastern time.


Schedule 1.1

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Schedule 1.1
Tax Equity Items
Satisfactory evidence of interconnection rights for Intel Sites located within
Silicon Valley Power territory.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



--------------------------------------------------------------------------------

[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

--------------------------------------------------------------------------------



[***]
[***]
[***]
[***]
[***]


[***]
[***]










--------------------------------------------------------------------------------



Schedule 2.1
Example Calculation of the Repurchase Value
Schedule 2.1

--------------------------------------------------------------------------------

Repurchase Value - Sample CalculationESA Term15Renewal Period10Straight-line
Term CalculationESA Term+ Renewal Term- 1Straight-Line Term[***]Annual Decease
%[***]%Initial Repurchase Value (Example Only)$ 1,000.00YearAnnual Decrease
%Repurchase Value For Year (%)Repurchase Value For Year
($)1[***]%[***]%$[***]2[***]%[***]%$[***]3[***]%[***]%$[***]4[***]%[***]%$[***]5[***]%[***]%$[***]6[***]%[***]%$[***]7[***]%[***]%$[***]8[***]%[***]%$[***]9[***]%[***]%$[***]10[***]%[***]%$[***]11[***]%[***]%$[***]12[***]%[***]%$[***]13[***]%[***]%$[***]14[***]%[***]%$[***]15[***]%[***]%$[***]16[***]%[***]%$[***]17[***]%[***]%$[***]18[***]%[***]%$[***]19[***]%[***]%$[***]20[***]%[***]%$[***]21[***]%[***]%$[***]22[***]%[***]%$[***]23[***]%[***]%$[***]24[***]%[***]%$[***]25[***]%[***]%$[***]




--------------------------------------------------------------------------------





Schedule 2.1


--------------------------------------------------------------------------------



Schedule 2.3
Purchase Price Adders

ItemPriceUnitBattery Solution - Whole Cabinet$[***]For each kWh of rated
capacity of the Battery SolutionBattery Solution - Partial Cabinet$[***]For each
kWh of rated capacity of the Battery SolutionDC/DC Convertor$[***]For each DC/DC
ConvertorAC5$[***]For each AC5DC5$[***]For each DC5MI5$[***]For each
MI5SL5$[***]For each SL5Low-Pressure Gas Booster$[***]For each kW of the
aggregate System Capacity of the Bloom Systems comprising such Facility



Schedule 2.3 - 1


--------------------------------------------------------------------------------



Schedule 2.5
Seller Milestone Deliverables


Delivery Milestone Deliverables:
Seller shall submit the items listed below in connection with each invoice
issued pursuant to Section 2.3(2):
1.Pictures of delivered and installed fuel cell servers, including front, back
and side views sufficient to check for visual damage and pictures of gas and
water connection points;
2.Certificate of completed factory acceptance test for each system or other
proof that each system passed the factory acceptance test;
3.All applicable interconnection documents, including written approval of the
application by the Transmitting Utility, such as technical approval, and the
completed interconnection application; and
4.Seller conditional lien waivers.


COO Milestone Deliverables:
Seller shall submit the items listed below in connection with each invoice
issued pursuant to Section 2.3(3):
1.Pictures of completed and interconnected server;
2.Access to the Facility’s Raw Data;
3.Seller final lien waivers


Post-COO Deliverables:
Seller shall submit the items listed below pursuant to Section 3.4(1)(xv):
1.Punch list items of remaining work to be performed which shall not include
anything that materially impacts the operational capability, durability, or
reliability of the Facility;
2.Signed PTO letter;
3.All applicable Permits (to the extent not previously delivered); and
4.Signed Interconnection Agreements.











Schedule 2.5


--------------------------------------------------------------------------------



Schedule 2.10
Approved Facilities
Part I

[***]



Part II
Approved Facility Material Project Documents
IIA - Material Project Documents
Energy Services Agreements
The [***].
Energy Services Agreement by and between BE Development, Inc. and [***], dated
December 20, 2019, (as amended, assigned, modified or supplemented, “the [***]
ESA”).
The Home Depot ESA.
The [***].
Energy Services Agreement by and between 2019 ESA Project Company, LLC and
[***], dated September 30, 2019, (as amended, assigned, modified or
supplemented, “the [***] ESA”).
The [***].
The [***].


ESA Customer Consents
Acknowledgement and Consent Regarding Assignment by and among 2017 Fuel Cell
Operating Company I, LLC, the [***], and 2018 ESA Project Company, LLC, dated as
of June 30, 2020 (the “[***] Consent”).
Acknowledgement and Consent Regarding Assignment by and among BE Development,
Inc., [***], and 2018 ESA Project Company, LLC, dated as of June 30, 2020 (the
“[***] Consent”).
Acknowledgement and Consent Regarding Assignment by and among BE Development,
Inc., Home Depot U.S.A, Inc., and 2018 ESA Project Company, LLC, with a date to
be determined and in respect of the Home Depot ESA (the “Home Depot Consent”).
Acknowledgement and Consent Regarding Assignment by and among BE Development,
Inc., [***] and 2018 ESA Project Company, LLC, with a date to be determined and
in respect of the [***] (the “[***] Consent”).
Schedule 2.9 - 1

--------------------------------------------------------------------------------

Acknowledgement and Consent Regarding Assignment by and among 2019 ESA Project
Company, LLC, [***], and 2018 ESA Project Company, LLC, with a date to be
determined and in respect of the [***] (the “[***] Consent”).
Acknowledgement and Consent Regarding Assignment by and among 2019 ESA Project
Company, LLC, [***], and 2018 ESA Project Company, LLC, with a date to be
determined and in respect of the [***] (the “[***] Consent”).
Acknowledgement and Consent Regarding Assignment by and among 2017 Fuel Cell
Operating Company I, LLC (as assignee of 2015 ESA Project Company, LLC), [***],
and 2018 ESA Project Company, LLC, with a date to be determined and in respect
of the [***] (the “[***] Consent”).
Assignments and Assumptions
Assignment and Assumption Agreement between 2018 ESA Project Company, LLC and
2017 Fuel Cell Operating Co. I, LLC dated as of the Agreement Date.


Assignment and Assumption Agreement by and among 2018 ESA Project Company, LLC,
BE
Development Inc. and Bloom Energy Corporation dated as of the Agreement Date.


Each Standby Facility Assignment Agreement.


IIB - Disclosures
None.



--------------------------------------------------------------------------------



Part III
Documents that are not Standby Facility Conditions
None.
Part IV
Representations
With respect to each Approved Facility as of the applicable Representations
Date, Seller hereby represents and warrants to Buyer as follows:
i.All of the Material Project Documents in respect of such Approved Facility are
listed in Part IIA of this Schedule 2.10.
ii.To the Seller’s Knowledge, there is no dispute, action or proceeding pending
or threatened against any counterparty to any Material Project Document in
respect of such Approved Facility that would reasonably be expected to impair
such counterparty’s ability to perform its obligations under any Material
Project Document.
iii.No Material Project Document in respect of such Approved Facility has been
amended, assigned, revised, terminated or otherwise modified except as described
in Part II of this Schedule 2.10. Each such Material Project Document (i) has
been duly authorized and executed by and is a legal, valid and binding
obligation of (as applicable) Seller, the applicable Project Company and, to the
Knowledge of Seller, any other Person party thereto; (ii) is in full force and
effect; and (iii) is enforceable against (as applicable) Seller, the applicable
Project Company and, to the Knowledge of Seller, any other Person party thereto,
in each case in accordance with its respective terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
enforcement of creditors’ rights and remedies generally and to general
principles of equity.
iv.To the Knowledge of the Seller, the obligations of Buyer, after it becomes a
party to the Material Project Documents in respect of such Approved Facility to
which (as applicable) any of Seller or the applicable Project Company is a
party, are not, nor are claimed to be, subject to any Claims, defenses,
counterclaims or setoffs against Buyer. To the Knowledge of Seller, there are no
outstanding indemnification Claims against the “Supplier” or “Provider” (or
similarly situated party) under any ESA in respect of such Approved Facility, or
against the Buyer as successor in interest to the applicable Site License in
respect of such Approved Facility. To the Knowledge of Seller, no Person is in
breach of, or default under (or, given the passage of time or delivery of
notice, will be in breach of or default under) the terms and conditions of any
Material Project Document in respect of such Approved Facility to which such
Person is a party.
v.Except as set forth in Part IIB to this Schedule 2.10, no Person other than
the Buyer owns or has any interest in, or option or other right (contingent or
otherwise), including a right of first refusal or a right of first offer, or has
any Lien (other than a Permitted Lien) on any Material Project Document in
respect of such Approved Facility.
Schedule 2.9 - 3

--------------------------------------------------------------------------------

vi.Seller has provided to Buyer true, complete and correct copies of all of the
Material Project Documents in respect of such Approved Facility.
vii.The representations and warranties set forth in this Part IV to Schedule
2.10 shall survive the applicable Representations Date until 18 months from the
date thereof.
For purposes of this Part IV to Schedule 2.10:
“Claim” means any demand, claim, action, investigation, inquiry, proceeding
(whether at law or in equity) or arbitration.
“Material Project Documents” has the meaning set forth in the MIPA (except for
the “Organizational Documents” (as defined in the MIPA)) and shall, for the
avoidance of doubt, include the documents listed in Part IIA to Schedule 2.10,
each Standby Facility Assignment Agreement, the relevant Site Licenses
associated with the Approved Facilities, the Interconnection Agreements for the
Approved Facilities, and any other Contract to which the Buyer is a party
(solely relating to the Approved Facilities) that would otherwise be described
by such definition in the MIPA (except for the “Organizational Documents” (as
defined in the MIPA)), in each case notwithstanding the proviso in the
definition of “Material Project Documents” set forth in the MIPA.








--------------------------------------------------------------------------------



Schedule 3.3(1)
Specifications for Bloom Systems and Battery Solutions

Energy Server 5Nameplate Power Output (AC)300 kW250 kW200kWOutputsLoad output
(net AC)300 kW250 kW200kWElectrical connection480v, 3-phase, 60 Hz480v, 3-phase,
60 Hz480v, 3-phase, 60 HzInputsFuelsNatural Gas, directed biogasNatural Gas,
directed biogasNatural Gas, directed biogasInput Fuel Pressure10-18 psig (15
psig nominal)10-18 psig (15 psig nominal)10-18 psig (15 psig nominal)WaterNone
during normal operationNone during normal operationNone during normal
operationEfficiencyCumulative electric efficiency (LHV net
AC)65-53%65-53%65-53%Heat rate (HHV)5,811-7,127 Btu/kWh5,811-7,127
Btu/kWh5,811-7,127 Btu/kWhEmissionsNOX0.0017 lbs/MWh0.0017 lbs/MWh0.0017
lbs/MWhSOXNegligibleNegligibleNegligibleCO0.034 lbs/MWh0.034 lbs/MWh0.034
lbs/MWhVOCs0.0159 lbs/MWh0.0159 lbs/MWh0.0159 lbs/MWhCO2 @ stated
efficiency679-833 lbs/MWh on natural gas; carbon neutral on directed
biogas679-833 lbs/MWh on natural gas; carbon neutral on directed biogas679-833
lbs/MWh on natural gas; carbon neutral on directed biogasPhysical Attributes and
EnvironmentWeight15.8 tons13.6 tons12.2 tonsDimensions (variable layouts)17'11"
x 8'8" x 6'9" or 32'3" x 4'4" x7'2"14'4" x 8'8" x 6'9" or 28'8" x 4'4" x
7'2"14'4" x 8'8" x 6'9" or 25'1" x 4'4" x 7'2"temperature range-20 degrees to 45
degrees C-20 degrees to 45 degrees C-20 degrees to 45 degrees
Chumidity0%-100%0%-100%0%-100%Seismic vibrationIBC site class DIBC site Class
DIBC site Class DLocationOutdoorOutdoorOutdoorNoise< 70 dBA @ 6 feet< 70 dBA @ 6
feet< 70 dBA @ 6 feetCodes and Standards

Schedule 3.3(1) - 1

--------------------------------------------------------------------------------

Complies withRule 21 interconnection; IEEE1547 standards; CARB 2007 emissions
standardsRule 21 interconnection; IEEE1547 standards; CARB 2007 emissions
standardsRule 21 interconnection; IEEE1547 standards; CARB 2007 emissions
standardsExempt fromCA Air District permittingCA Air District permittingCA Air
District permittingUnderwriters LaboratoriesListedStationary Fuel Cell Power
SystemStationary Fuel Cell Power SystemStationary Fuel Cell Power
SystemReferenceANSI/CSA FC1-2014ANSI/CSA FC1-2014ANSI/CSA FC1-2014UL
CategoryIRGZIRGZIRGZUL File NumberMH45102MH45102MH45102





--------------------------------------------------------------------------------

Battery Solution

Technical Highlights (1ABS-306 FC)OutputsNameplate power output (Discharge)
[***] kW
Electrical connection
[***]VDC
InputsNameplate power output (Charge)
[***] kW
CapacityNominal electrical storage capacity
[***] kWh
EmissionsNonePhysical Attributes and EnvironmentABS Battery Enclosure Weight
(without batteries)
[***]lbs
ABS Battery Enclosure Weight (with batteries)
[***]lbs
ABS PCS Enclosure Weight
[***]lbs
ABS Battery Enclosure Dimensions97" (H) x 86" (L) x 45" (D)ABS PCS Enclosure
Dimensions97" (H) x 43" (L) x 45" (D)Temperature range
[***]° C
Humidity[***]%Seismic vibration[***]LocationOutdoorNoise[***]Codes and
StandardsABS is designed as a Storage Battery System to ANSI/UL
1973-2013Additional Notes
•• Interconnect achieved through fuel cell system
•• Access to a secure website to monitor system performance & benefits
•• Remotely managed
•• Multiple ABSs can work together to achieve the optimal capacity for each
application

i.Specifications for UPMs
ii.Bloom Energy Step Load Module (SL5)
Schedule 3.3(1) - 3

--------------------------------------------------------------------------------

Output PowerPeak grid independent load support[***]kWVoltage & FrequencyNominal
output voltage[***]Phase, Sequence[***]Configuration[***]Adjustable output
voltage range[***]Waveform[***]Accuracy to voltage set point[***]Static (steady
state) voltage regulation[***]Transient (dynamic) voltage regulation[***]Voltage
THD with 100% linear load[***]Frequency setting[***]Nominal output frequency -
‘Fixed’[***]Sync reference voltage input[***]
Step load capability
Maximum grid independent step load[***]Duration between max grid independent
load step[***]







--------------------------------------------------------------------------------



Schedule 3.4(1)(iii)
Design and Installations Procedures
Seller will perform the following activities in connection with the design and
installation of each Facility, to the extent necessary to cause such Facility to
achieve Commencement of Operations:
•Initial site visits and studies to assess site suitability, including but not
limited to due diligence research with local Authorities Having Jurisdiction
(AHJs) and utilities, site load validation, and utility locates. When necessary,
title reports may be pulled, gas composition may be tested, and geotechnical
studies may also be done.
•Produce a complete set of construction drawings, either internally or in
conjunction with an external design firm, in accordance with: local, state, and
national codes; local electric and gas utility requirements; and site-specific
or host customer requirements.
•Procure all necessary permits and/or approvals as required by the local AHJs,
including but not limited to Planning, Building, and Fire Departments.
•Secure technical approval to interconnect with the local electric utility, and
coordinate the electric interconnection agreement between the host customer and
the local utility.
•Engage the local gas utility to design the gas interconnection approach, and
coordinate the gas contract for gas delivery to the Bloom system between the
host customer and the local utility.
•Secure a general contractor to build the site as designed, obtain final
building department sign-off, and pass any other required inspections. Provide
Bloom Energy-trained site supervision at key milestones during the construction
process to ensure smooth inspections and a positive host customer experience.
•Perform system commissioning once construction is complete and inspections are
passed, ensuring the systems operate as intended and reach full power. Remedy
any issues preventing full power prior to turning operation over to Bloom’s
Service team.
•Act as the interface with the host customer, securing all necessary design
approvals and site access permissions, as well as coordinating construction
schedules. Ensure primary personnel responsible for interfacing with Bloom’s
system are educated in safety procedures. Deliver customer manuals and emergency
procedures to the customer upon project completion, as well as any other
close-out documentation required by the contract




Schedule 3.4(1)(iii) - 1


--------------------------------------------------------------------------------



Schedule 3.4(1)(v)
Commissioning Procedures
Seller will perform the following activities in connection with the
commissioning of each Facility, to the extent necessary to cause such Facility
to achieve Commencement of Operations:
1.[***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
• [***]
Schedule 3.4(1)(xv) - 1

--------------------------------------------------------------------------------

• [***]
• [***]
• [***]
• [***]



--------------------------------------------------------------------------------



Schedule 3.4(1)(xv)
Seller Deliverables
Seller shall submit the items listed below prior to or at the Commencement of
Operations:
1. Issued for Construction Drawing Set (aka Final IFC Set or Conformed Set),
comprised of some or all of the below, as applicable and necessary given site
design:
a. Cover sheet
b. Work site plan (work site and general arrangement drawings)
c. Grading and drainage plan
d. Soil erosion and sediment control
e. Foundation plans and details
f. Structural plans, details and elevation
g. [***]
h. Single-line electrical diagrams
i. Electrical schematic diagrams
j. [***]
k. Network Architecture Drawings
l. Power and control wiring
m. Grounding plans
n. Lightning and surge protection drawings
o. Wiring Diagrams
p. Bloom Equipment Specifications
q. Electrical schematic diagrams
r. [***]
s. I/O list
2. Example screenshot to be delivered by Seller, with details on sample shown
below:
[***]
Seller shall submit the items listed below on or before ninety (90) days
following the Commencement of Operations Date:
1. Third party vendor drawings
Schedule 3.4(1)(xv) - 3

--------------------------------------------------------------------------------

2. Quality Documentation for Construction activities (if applicable)
3. As-built drawings (aka Approved Plans)
4. Permitting documentation
5. Inspection cards (if applicable)






--------------------------------------------------------------------------------



Schedule 3.9
Seller Corporate Safety Plan
At all times during the Term, Seller shall maintain at Seller’s corporate
headquarters and adhere to Seller’s written corporate safety programs, which
shall include without limitation the following programs:
•Contractor Environmental Health & Safety Program
•Injury and Illness Prevention Program
•Heat Illness Prevention Program
•Emergency Action and Fire Prevention Plan
•Hazard Communication Program
•Corporate Electrical Standard – Specific Electrical Safe Work Practices
•Electrical Safety Awareness
•Lockout/Tagout
•Fall Protection Program (Working at Heights)
•Ladder Safety Program
•Powered Industrial Trucks (PIT)
•Hoist Safety Program
•Personal Protective Equipment (PPE)
•Respiratory Protection Program
•Hearing Conservation Program
•Hand and/or Powered Tools Safety Program
•Hot Work Process
•First Aid / CPR Program
(the foregoing, collectively, the “Seller Corporate Safety Plan”)




Schedule 3.9 - 1


--------------------------------------------------------------------------------



Schedule 4.2
Operations and Maintenance Procedures
Seller will perform the following operation and maintenance activities for each
Facility, to the extent necessary to cause such Facility to perform in
accordance with the Warranty Specifications:
•Annual maintenance activities:
•Check Surge Protection Device and replace as necessary
•Replace main blower filter element
•Replace AC unit filter element if applicable
•Replace auxiliary blower filter element
•Remove any debris and vacuum inside of each cabinet
•Remove any debris from the exterior of cabinets
•Check all FCM hotbox enclosures for any leaking or cracks
•Replace door filters
•NG conditioning canister replacement
•Site obligations:
•An e-mail announcement of a service appointment will be sent to address(es)
specified by the client informing of a service visit in advance of a service
visit
•Field Service personnel will sign in at a security office as required by client
•Field Service personnel will safely and securely maintain and repair the
systems as needed in accordance with our established and released procedures
•Bloom HR and EH&S will work with clients to fulfill requirements for
certification of drug testing, training, and other Environmental Health & Safety
(EH&S) procedures
•Site visit protocols:
•Works with customers and Product Development to resolve issues
•Provides detailed documentation for each maintenance element performed
•Inspection of installed equipment to ensure peak performance
•Inspection of all components to ensure proper operation within product and
environmental specifications
•Clearly and professionally interact with customer regarding status of site
visits, performance of their systems and general fuel cell education
•Spare Parts
Schedule 4.2 - 1

--------------------------------------------------------------------------------

•Bloom Energy Product Support maintains a list of all spare parts including
field replaceable units (FRUs) and consumables for each of its commercial
products
•Spare parts are stocked in localized third party logistics depots in each
service zone
•The most common and most critical parts are stocked in each local depot and
replenished on a weekly schedule
•Parts not stocked in localized depots are dispatched from our Milpitas, CA
warehouse via FedEx or other carriers and couriers
•Failure Response Protocol:
image31.jpg [image31.jpg]
•Emergency Response Protocol:
•Contact lists of BE personnel to be contacted during normal business hours and
during off hours (24-7-365 emergency escalation path) are provided for each
region where Energy Servers are located in order to remedy situations posing a
risk to persons or property
•Remote shutdown from Bloom RMCC if required
•Emergency power off button provided onsite
•Remote monitoring:
•24/7/365 performance monitoring and control of fleet
•1st level troubleshooting
•Cross-functional interface with engineering, software, controls, quality
•Optimize performance
•Support customer site start-ups
•Customer performance analysis – daily

--------------------------------------------------------------------------------



•Standards Compliance:
•Complies with Rule 21 interconnection
•ANSI/CSA FC 1: Stationary Fuel Cell Power Systems – Safety
•IEEE 1547 – Standard for Interconnecting Distributed Resources with Electric
Power Systems
•NFPA 853 – The Standard for Installation of Stationary Fuel Cell Power Systems
•NFPA 70 – The National Electrical Code
•NFPA 54 – The National Fuel Gas Code
•Subcontracted Services. The following may in some cases be performed by
subcontractors:
•Water DI system replenishment
•STS and transfer switch maintenance and repair
•Some annual maintenance and upgrade work
•Filter delivery, replacement, removal
•High Voltage transformer and switchgear maintenance
•Circuit breaker and similar maintenance
•Battery replacement
•Some fuel cell module performance upgrades
•NG conditioning canister replacement
•Management Staff:
•Customer Installations Group (CIG) – Turnkey design, engineering, procurement,
permitting and installation
•Services – Commissioning, operations and monitoring of servers
•Customer Experience – Interface with customer
•ESA Operations – Certain administrative duties
•All Energy Servers are instrumented to securely record over 1000 data points
per server and stored in a Data Historian that resides in a Secure Co-located
Data Center and Backed Up for data recovery
•CIG and Service employees are subject to drug tests, background checks and
other screening protocols based on customer site requirements
•Bloom Energy maintains a Code of Safe Practices and ensures that copies are
provided to all applicable field service technicians and includes:
•Injury and illness prevention program
Schedule 4.2 - 3

--------------------------------------------------------------------------------

•Required Personal Protection Equipment (PPE)
•Corporate EH&S Standard
•Proper use of Powered Industrial Trucks
•Contracted Crane Operations
•Ladder safety program
•Electrical Safety and Lock-Out Tag-Out (LOTO)
•Fall protection
•First Aid/CPR program
•Contractor EH&S program
•Bloom Energy Safety Commitment






--------------------------------------------------------------------------------



Schedule 4.3(1)
Service Fees and Service Fee Adders

Service FeesCalendar Months since
Commencement of Operations
for the applicable FacilityRate
($/kW)1 through 12$[***]13 through 24$[***]25 through 36$[***]37 through
48$[***]49 through 60$[***]61 through 72$[***]73 through 84$[***]85 through
96$[***]97 through 108$[***]109 through 120$[***]121 through 132$[***]133
through 144$[***]145 through 156$[***]157 through 168$[***]169 through
180$[***]181 through 192$[***]193 through 204$[***]205 through 216$[***]217
through 228$[***]229 through 240$[***]241 through 252$[***]253 through
264$[***]265 through 276$[***]277 through 288$[***]289 through 300$[***]301
through 312$[***]313 through 324$[***]325 through 336$[***]337 through
348$[***]349 through 360$[***]

Schedule 4.3(1) - 1

--------------------------------------------------------------------------------

Service Fee AddersItemPriceUnit and time periodBattery Solution$[***]Per month
for months 1 through 360 for each kWh of rated capacity of the Battery
SolutionDC/DC Convertor$[***]Per month for months 13 through 360 for each DC/DC
convertorAC5$[***]Per month for months 13 through 360 for each AC5DC5$[***]Per
month for months 13 through 360 for each DC5MI5 - Standard multi-server with
DC5s$[***]Per month for months 13 through 360 for each MI5MI5 - Standard
single-server or Mission Critical$[***]Per month for months 13 through 360 for
each MI5SL5 - Standard multi-server with DC5s$[***]Per month for months 13
through 360 for each SL5SL5 - Standard single-server or Mission
Critical$[***]Per month for months 13 through 360 for each SL5Low-Pressure Gas
Booster$[***]Per month for months 13 through 360 for each kW of the aggregate
System Capacity of the Bloom Systems comprising such Facility





--------------------------------------------------------------------------------



Schedule 4.6
Parties’ Managers

Seller’s Manager[***]Buyer’s Manager[***]



Schedule 4.6 - 1


--------------------------------------------------------------------------------



Schedule 14.4(a)
“Competitors of Seller”

TickerCompany
Name1[***]2[***]3[***]4[***]5[***]6[***]7[***]8[***]9[***]10[***]11[***]12[***]13[***]14[***]15[***]16[***]



Schedule 14.4(a) - 1


--------------------------------------------------------------------------------



Schedule 14.4(b)
“Competitor of Seller” Exclusions

TickerCompany NameElectrics -
Primary1[***][***]2[***][***]3[***][***]4[***][***]5[***][***]6[***][***]7[***][***]8[***][***]9[***][***]10[***][***]11[***][***]12[***][***]13[***][***]14[***][***]15[***][***]16[***][***]17[***][***]18[***][***]19[***][***]20[***][***]21[***][***]Electric/LDC/Int'l/E&P
Hybrid22[***][***]23[***][***]24[***][***]25[***][***]26[***][***]27[***][***]28[***][***]29[***][***]30[***][***]31[***][***]32[***][***]33[***][***]34[***][***]




--------------------------------------------------------------------------------




35[***][***][***][***]36[***][***]37[***][***]38[***][***]39[***][***]40[***][***]41[***][***]42[***][***]43[***][***]44[***][***]




